Exhibit 10.1

 

INTEREST ACQUISITION AGREEMENT

 

BY AND AMONG

 

ML MEDIA PARTNERS, L.P.,

 

CENTURY COMMUNICATIONS CORPORATION,

 

CENTURY ML CABLE VENTURE,

 

CENTURY ML CABLE CORP.

 

 

AND

 

 

SAN JUAN CABLE, LLC,

AS BUYER

 

 

 

Dated as of

 

 

June 3, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

1.1

Certain Definitions

 

 

1.2

Additional Defined Terms

 

2.

PURCHASE AND SALE OF ACQUIRED INTERESTS

 

 

2.1

Transfer of Acquired Interests

 

 

2.2

Transferred Assets

 

 

2.3

Excluded Liabilities

 

3.

CLOSING; PURCHASE PRICE; ADJUSTMENTS

 

 

3.1

Closing Date and Location

 

 

3.2

Purchase Price; Payment of the Purchase Price

 

 

3.3

Purchase Price Adjustments.

 

 

3.4

Determination of Purchase Price Adjustments

 

4.

REPRESENTATION AND WARRANTIES REGARDING THE COMPANIES

 

 

4.1

Existence; Good Standing and Power; Capitalization.

 

 

4.2 [a05-10811_4ex10d1.htm#a4_2AuthorizationCompanyRequiredC_225536]

Authorization, Company Required Consents.
[a05-10811_4ex10d1.htm#a4_2AuthorizationCompanyRequiredC_225536]

 

 

4.3 [a05-10811_4ex10d1.htm#a4_3FinancialStatementsIndebtedne_225541]

Financial Statements; Indebtedness; Budget; Absence of Changes.
[a05-10811_4ex10d1.htm#a4_3FinancialStatementsIndebtedne_225541]

 

 

4.4 [a05-10811_4ex10d1.htm#a4_4CableVentureAndCableCorp_Asse_225548]

Cable Venture and Cable Corp. Assets
[a05-10811_4ex10d1.htm#a4_4CableVentureAndCableCorp_Asse_225548]

 

 

4.5 [a05-10811_4ex10d1.htm#a4_5TheSystems__225553]

The Systems. [a05-10811_4ex10d1.htm#a4_5TheSystems__225553]

 

 

4.6 [a05-10811_4ex10d1.htm#a4_6Franchises__225558]

Franchises. [a05-10811_4ex10d1.htm#a4_6Franchises__225558]

 

 

4.7 [a05-10811_4ex10d1.htm#a4_7PoleAttachmentAgreements_225616]

Pole Attachment Agreements
[a05-10811_4ex10d1.htm#a4_7PoleAttachmentAgreements_225616]

 

 

4.8 [a05-10811_4ex10d1.htm#a4_8RealProperty__225631]

Real Property. [a05-10811_4ex10d1.htm#a4_8RealProperty__225631]

 

 

4.9 [a05-10811_4ex10d1.htm#a4_9MaterialContracts__225636]

Material Contracts [a05-10811_4ex10d1.htm#a4_9MaterialContracts__225636]

 

 

4.10 [a05-10811_4ex10d1.htm#a4_10Employees__225639]

Employees. [a05-10811_4ex10d1.htm#a4_10Employees__225639]

 

 

4.11 [a05-10811_4ex10d1.htm#a4_11LitigationAndJudgments_225645]

Litigation and Judgments
[a05-10811_4ex10d1.htm#a4_11LitigationAndJudgments_225645]

 

 

4.12 [a05-10811_4ex10d1.htm#a4_12TaxReturnsAndPaymentsOfTaxes_225648]

Tax Returns and Payments of Taxes
[a05-10811_4ex10d1.htm#a4_12TaxReturnsAndPaymentsOfTaxes_225648]

 

 

4.13 [a05-10811_4ex10d1.htm#a4_13ComplianceWithLaws_225702]

Compliance with Laws [a05-10811_4ex10d1.htm#a4_13ComplianceWithLaws_225702]

 

 

4.14 [a05-10811_4ex10d1.htm#a4_14Insurance_225707]

Insurance [a05-10811_4ex10d1.htm#a4_14Insurance_225707]

 

 

4.15 [a05-10811_4ex10d1.htm#a4_15EnvironmentalMatters_225710]

Environmental Matters [a05-10811_4ex10d1.htm#a4_15EnvironmentalMatters_225710]

 

 

4.16 [a05-10811_4ex10d1.htm#a4_16AffiliateTransactions_225713]

Affiliate Transactions [a05-10811_4ex10d1.htm#a4_16AffiliateTransactions_225713]

 

 

4.17 [a05-10811_4ex10d1.htm#a4_17IntellectualProperty_225716]

Intellectual Property [a05-10811_4ex10d1.htm#a4_17IntellectualProperty_225716]

 

 

4.18 [a05-10811_4ex10d1.htm#a4_18BrokersFees_225723]

Brokers’ Fees [a05-10811_4ex10d1.htm#a4_18BrokersFees_225723]

 

5. [a05-10811_4ex10d1.htm#a5_RepresentationsOfMlMediaAndCen_225724]

REPRESENTATIONS OF ML MEDIA AND CENTURY
[a05-10811_4ex10d1.htm#a5_RepresentationsOfMlMediaAndCen_225724]

 

 

5.1 [a05-10811_4ex10d1.htm#a5_1RepresentationsAndWarrantiesO_225728]

Representations and Warranties of ML Media
[a05-10811_4ex10d1.htm#a5_1RepresentationsAndWarrantiesO_225728]

 

 

5.2 [a05-10811_4ex10d1.htm#a5_2RepresentationsAndWarrantiesO_225737]

Representations and Warranties of Century
[a05-10811_4ex10d1.htm#a5_2RepresentationsAndWarrantiesO_225737]

 

6. [a05-10811_4ex10d1.htm#a6_RepresentationsAndWarrantiesOf_225743]

REPRESENTATIONS AND WARRANTIES OF BUYER
[a05-10811_4ex10d1.htm#a6_RepresentationsAndWarrantiesOf_225743]

 

 

6.1 [a05-10811_4ex10d1.htm#a6_1Existence_225748]

Existence [a05-10811_4ex10d1.htm#a6_1Existence_225748]

 

 

6.2 [a05-10811_4ex10d1.htm#a6_2AuthorizationNoConflicts__225749]

Authorization; No Conflicts
[a05-10811_4ex10d1.htm#a6_2AuthorizationNoConflicts__225749]

 

 

6.3 [a05-10811_4ex10d1.htm#a6_3Litigation_225753]

Litigation [a05-10811_4ex10d1.htm#a6_3Litigation_225753]

 

 

6.4 [a05-10811_4ex10d1.htm#a6_4Financing_225758]

Financing [a05-10811_4ex10d1.htm#a6_4Financing_225758]

 

7. [a05-10811_4ex10d1.htm#a7_AdditionalCovenants_225803]

ADDITIONAL COVENANTS [a05-10811_4ex10d1.htm#a7_AdditionalCovenants_225803]

 

 

7.1 [a05-10811_4ex10d1.htm#a7_1Confidentiality__225804]

Confidentiality. [a05-10811_4ex10d1.htm#a7_1Confidentiality__225804]

 

 

7.2 [a05-10811_4ex10d1.htm#a7_2Notification_225812]

Notification [a05-10811_4ex10d1.htm#a7_2Notification_225812]

 

 

7.3 [a05-10811_4ex10d1.htm#a7_3HsrActCompliance_225817]

HSR Act Compliance [a05-10811_4ex10d1.htm#a7_3HsrActCompliance_225817]

 

 

i

--------------------------------------------------------------------------------


 

 

7.4 [a05-10811_4ex10d1.htm#a7_4RequiredConsents__225825]

Required Consents. [a05-10811_4ex10d1.htm#a7_4RequiredConsents__225825]

 

 

7.5 [a05-10811_4ex10d1.htm#a7_5TaxMatters__225830]

Tax Matters. [a05-10811_4ex10d1.htm#a7_5TaxMatters__225830]

 

 

7.6 [a05-10811_4ex10d1.htm#a7_6Nonsolicitation_225841]

Non-Solicitation [a05-10811_4ex10d1.htm#a7_6Nonsolicitation_225841]

 

 

7.7 [a05-10811_4ex10d1.htm#a7_7FurtherAssurancesSatisfaction_225844]

Further Assurances; Satisfaction of Covenants, etc.
[a05-10811_4ex10d1.htm#a7_7FurtherAssurancesSatisfaction_225844]

 

 

7.8 [a05-10811_4ex10d1.htm#a7_8ChangeOfBusinessName_225848]

Change of Business Name [a05-10811_4ex10d1.htm#a7_8ChangeOfBusinessName_225848]

 

 

7.9 [a05-10811_4ex10d1.htm#a7_9Insurance_225852]

Insurance [a05-10811_4ex10d1.htm#a7_9Insurance_225852]

 

 

7.10 [a05-10811_4ex10d1.htm#a7_10FullAccess_225857]

Full Access [a05-10811_4ex10d1.htm#a7_10FullAccess_225857]

 

 

7.11 [a05-10811_4ex10d1.htm#a7_11BankruptcyProcess__225901]

Bankruptcy Process. [a05-10811_4ex10d1.htm#a7_11BankruptcyProcess__225901]

 

 

7.12 [a05-10811_4ex10d1.htm#a7_12ContinuityAndMaintenanceOfOp_000803]

Continuity and Maintenance of Operations
[a05-10811_4ex10d1.htm#a7_12ContinuityAndMaintenanceOfOp_000803]

 

 

7.13 [a05-10811_4ex10d1.htm#a7_13CompletionOfTheRebuildOfTheS_000810]

Completion of the Rebuild of the San Juan System.
[a05-10811_4ex10d1.htm#a7_13CompletionOfTheRebuildOfTheS_000810]

 

 

7.14 [a05-10811_4ex10d1.htm#a7_14RiskOfLoss__232302]

Risk of Loss [a05-10811_4ex10d1.htm#a7_14RiskOfLoss__232302]

 

 

7.15 [a05-10811_4ex10d1.htm#a7_15Additional_232309]

Additional Covenants Regarding the Companies
[a05-10811_4ex10d1.htm#a7_15Additional_232309]

 

 

7.16 [a05-10811_4ex10d1.htm#a7_16Nonsolicitation_232320]

Non-Solicitation; No Competitive Use of Confidential Information
[a05-10811_4ex10d1.htm#a7_16Nonsolicitation_232320]

 

 

7.17 [a05-10811_4ex10d1.htm#a7_17FurtherAction_232326]

Further Action Regarding Financial Statements
[a05-10811_4ex10d1.htm#a7_17FurtherAction_232326]

 

 

7.18 [a05-10811_4ex10d1.htm#a7_18Financing_232333]

Financing [a05-10811_4ex10d1.htm#a7_18Financing_232333]

 

 

7.19 [a05-10811_4ex10d1.htm#a7_19Intercompany_232337]

Intercompany Liabilities [a05-10811_4ex10d1.htm#a7_19Intercompany_232337]

 

 

7.20 [a05-10811_4ex10d1.htm#a7_20SaleOfMlMedias_232341]

Sale of ML Media’s Joint Venture Interests
[a05-10811_4ex10d1.htm#a7_20SaleOfMlMedias_232341]

 

 

7.21 [a05-10811_4ex10d1.htm#a7_21ReleaseOfObligations_232348]

Release of Obligations Under Letters of Credit
[a05-10811_4ex10d1.htm#a7_21ReleaseOfObligations_232348]

 

 

7.22 [a05-10811_4ex10d1.htm#a7_22Standalone_232351]

Stand-Alone [a05-10811_4ex10d1.htm#a7_22Standalone_232351]

 

 

7.23 [a05-10811_4ex10d1.htm#a7_23Publicity_232356]

Publicity [a05-10811_4ex10d1.htm#a7_23Publicity_232356]

 

8. [a05-10811_4ex10d1.htm#a8_ConditionsPrecedentToThePartie_232403]

CONDITIONS PRECEDENT TO THE PARTIES’ OBLIGATIONS
[a05-10811_4ex10d1.htm#a8_ConditionsPrecedentToThePartie_232403]

 

 

8.1 [a05-10811_4ex10d1.htm#a8_1Consents_232423]

Consents from Governmental Authorities
[a05-10811_4ex10d1.htm#a8_1Consents_232423]

 

 

8.2 [a05-10811_4ex10d1.htm#a8_2Judgments_232425]

Judgments [a05-10811_4ex10d1.htm#a8_2Judgments_232425]

 

 

8.3 [a05-10811_4ex10d1.htm#a8_3ConfirmationOrder_232428]

Confirmation Order [a05-10811_4ex10d1.htm#a8_3ConfirmationOrder_232428]

 

9. [a05-10811_4ex10d1.htm#a9_ConditionsPrecedentToBuyersObl_232432]

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
[a05-10811_4ex10d1.htm#a9_ConditionsPrecedentToBuyersObl_232432]

 

 

9.1 [a05-10811_4ex10d1.htm#a9_1Representations_232438]

Representations and Warranties of Companies and Sellers
[a05-10811_4ex10d1.htm#a9_1Representations_232438]

 

 

9.2 [a05-10811_4ex10d1.htm#a9_2Covenants_232444]

Covenants [a05-10811_4ex10d1.htm#a9_2Covenants_232444]

 

 

9.3 [a05-10811_4ex10d1.htm#a9_3MaterialConsents_232446]

Material Consents [a05-10811_4ex10d1.htm#a9_3MaterialConsents_232446]

 

 

9.4 [a05-10811_4ex10d1.htm#a9_4DeliveryOfCertificates_232451]

Delivery of Certificates and Documents
[a05-10811_4ex10d1.htm#a9_4DeliveryOfCertificates_232451]

 

 

9.5 [a05-10811_4ex10d1.htm#a9_5EscrowAgreement__232457]

Escrow Agreement [a05-10811_4ex10d1.htm#a9_5EscrowAgreement__232457]

 

 

9.6 [a05-10811_4ex10d1.htm#a9_6FinancialStatements_232459]

Financial Statements [a05-10811_4ex10d1.htm#a9_6FinancialStatements_232459]

 

 

9.7 [a05-10811_4ex10d1.htm#a9_7MaterialAdverseChange_232507]

Material Adverse Change [a05-10811_4ex10d1.htm#a9_7MaterialAdverseChange_232507]

 

 

9.8 [a05-10811_4ex10d1.htm#a9_8SubscribersOperatingCashFlow_232511]

Subscribers; Operating Cash Flow
[a05-10811_4ex10d1.htm#a9_8SubscribersOperatingCashFlow_232511]

 

 

9.9 [a05-10811_4ex10d1.htm#a9_9Financing_232514]

Financing [a05-10811_4ex10d1.htm#a9_9Financing_232514]

 

 

9.10 [a05-10811_4ex10d1.htm#a9_10Confirmation_232516]

Confirmation Order [a05-10811_4ex10d1.htm#a9_10Confirmation_232516]

 

 

9.11 [a05-10811_4ex10d1.htm#a9_11PaymentMotion__232521]

Payment Motion [a05-10811_4ex10d1.htm#a9_11PaymentMotion__232521]

 

 

9.12 [a05-10811_4ex10d1.htm#a9_12Extension_232524]

Extension of Rebuild Deadline [a05-10811_4ex10d1.htm#a9_12Extension_232524]

 

 

9.13 [a05-10811_4ex10d1.htm#a9_13Franchise_232527]

Franchise Extensions [a05-10811_4ex10d1.htm#a9_13Franchise_232527]

 

10. [a05-10811_4ex10d1.htm#a10_Conditions_232533]

CONDITIONS PRECEDENT TO COMPANIES’ AND SELLERS’ OBLIGATIONS
[a05-10811_4ex10d1.htm#a10_Conditions_232533]

 

 

10.1 [a05-10811_4ex10d1.htm#a10_1Representations_232536]

Representations and Warranties of Buyer
[a05-10811_4ex10d1.htm#a10_1Representations_232536]

 

 

10.2 [a05-10811_4ex10d1.htm#a10_2Covenants_232542]

Covenants [a05-10811_4ex10d1.htm#a10_2Covenants_232542]

 

 

10.3 [a05-10811_4ex10d1.htm#a10_3Material_232544]

Material Consents [a05-10811_4ex10d1.htm#a10_3Material_232544]

 

 

10.4 [a05-10811_4ex10d1.htm#a10_4Delivery_232549]

Delivery of Certificates and Documents
[a05-10811_4ex10d1.htm#a10_4Delivery_232549]

 

 

ii

--------------------------------------------------------------------------------


 

 

10.5 [a05-10811_4ex10d1.htm#a10_5Escrow_232554]

Escrow Agreement [a05-10811_4ex10d1.htm#a10_5Escrow_232554]

 

11. [a05-10811_4ex10d1.htm#a11_Survival_232558]

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
[a05-10811_4ex10d1.htm#a11_Survival_232558]

 

 

11.1 [a05-10811_4ex10d1.htm#a11_1Survival_232601]

Survival of Representations, Warranties and Covenants
[a05-10811_4ex10d1.htm#a11_1Survival_232601]

 

 

11.2 [a05-10811_4ex10d1.htm#a11_2Indemnification_232607]

Indemnification. [a05-10811_4ex10d1.htm#a11_2Indemnification_232607]

 

 

11.3 [a05-10811_4ex10d1.htm#a11_3Assertion_232615]

Assertion of Claims; Notice of and Right to Defend Third Party Claims
[a05-10811_4ex10d1.htm#a11_3Assertion_232615]

 

 

11.4 [a05-10811_4ex10d1.htm#a11_4Limitations_232623]

Limitations on Liability. [a05-10811_4ex10d1.htm#a11_4Limitations_232623]

 

 

11.5 [a05-10811_4ex10d1.htm#a11_5Indemnified_232630]

Excluded Tax Liabilities [a05-10811_4ex10d1.htm#a11_5Indemnified_232630]

 

 

11.6 [a05-10811_4ex10d1.htm#a11_6Exclusive_232632]

Exclusive Remedy [a05-10811_4ex10d1.htm#a11_6Exclusive_232632]

 

 

11.7 [a05-10811_4ex10d1.htm#a11_7NoThird_232636]

No Third Party Beneficiaries [a05-10811_4ex10d1.htm#a11_7NoThird_232636]

 

12. [a05-10811_4ex10d1.htm#a12_Termination_232640]

TERMINATION [a05-10811_4ex10d1.htm#a12_Termination_232640]

 

 

12.1 [a05-10811_4ex10d1.htm#a12_1Termination_232643]

Termination [a05-10811_4ex10d1.htm#a12_1Termination_232643]

 

 

12.2 [a05-10811_4ex10d1.htm#a12_2Surviving_232651]

Surviving Obligations [a05-10811_4ex10d1.htm#a12_2Surviving_232651]

 

13. [a05-10811_4ex10d1.htm#a13_FeesAndExpenses_232655]

FEES AND EXPENSES [a05-10811_4ex10d1.htm#a13_FeesAndExpenses_232655]

 

14. [a05-10811_4ex10d1.htm#a14_EntireAgreement_232658]

ENTIRE AGREEMENT [a05-10811_4ex10d1.htm#a14_EntireAgreement_232658]

 

15. [a05-10811_4ex10d1.htm#a15_PartiesObligatedAndBenefited_232702]

PARTIES OBLIGATED AND BENEFITED
[a05-10811_4ex10d1.htm#a15_PartiesObligatedAndBenefited_232702]

 

16. [a05-10811_4ex10d1.htm#a16_Notices_232707]

NOTICES [a05-10811_4ex10d1.htm#a16_Notices_232707]

 

17. [a05-10811_4ex10d1.htm#a17_AmendmentsAndWaivers_232715]

AMENDMENTS AND WAIVERS [a05-10811_4ex10d1.htm#a17_AmendmentsAndWaivers_232715]

 

18. [a05-10811_4ex10d1.htm#a18_Severability_232717]

SEVERABILITY [a05-10811_4ex10d1.htm#a18_Severability_232717]

 

19. [a05-10811_4ex10d1.htm#a19_SectionheadingsAndTerms_232722]

SECTION HEADINGS AND TERMS
[a05-10811_4ex10d1.htm#a19_SectionheadingsAndTerms_232722]

 

20. [a05-10811_4ex10d1.htm#a20_Counterparts_232724]

COUNTERPARTS [a05-10811_4ex10d1.htm#a20_Counterparts_232724]

 

21. [a05-10811_4ex10d1.htm#a21_GoverningLawConsentToJurisdic_232728]

GOVERNING LAW; CONSENT TO JURISDICTION
[a05-10811_4ex10d1.htm#a21_GoverningLawConsentToJurisdic_232728]

 

22. [a05-10811_4ex10d1.htm#a22_SpecificPerformance_232730]

SPECIFIC PERFORMANCE [a05-10811_4ex10d1.htm#a22_SpecificPerformance_232730]

 

23. [a05-10811_4ex10d1.htm#a23_FurtherAssurances_232735]

FURTHER ASSURANCES. [a05-10811_4ex10d1.htm#a23_FurtherAssurances_232735]

 

24. [a05-10811_4ex10d1.htm#a24_Construction_232738]

CONSTRUCTION [a05-10811_4ex10d1.htm#a24_Construction_232738]

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES AND EXHIBITS

 

Schedules

 

Schedule 1.1(p)

Management, Retention and Sale Bonuses; Other Closing Date Current Liabilities

Schedule 1.1(q)

Closing Date Working Capital

Schedule 1.1(w)

Rebuild

Schedule 1.1(y)

Deferred Revenue

Schedule 1.1(ee)

Discounts and Promotions

Schedule 1.1(jj)

Additional Excluded Liabilities

Schedule 1.1(lll)

Material Consents

Schedule 1.1(ppp)(1)

Operating Cash Flow Adjustments — Force Majeure Events

Schedule 1.1(ppp)(2)

Operating Cash Flow Adjustments — Other Adjustments

Schedule 1.1(gggg)

Reference Accounting Principles

Schedule 1.1(llll)

Retained Programming Agreements

Schedule 2.2(e)

Retained Intellectual Property Rights

Schedule 2.2(i)

Transferred Assets

Schedule 3.2(d)

Tax Matters

Schedule 4.1

Joint Venture Existence

Schedule 4.2(b)

Company Required Consents

Schedule 4.3(f)

Certain Changes

Schedule 4.3(g)

Certain Liabilities

Schedule 4.4(b)

Sufficiency of Assets

Schedule 4.5(a)

System Information

Schedule 4.5(b)

Rates and FCC Compliance

Schedule 4.5(c)

Copyright Registrations

Schedule 4.5(d)

Towers and Tower Leases

Schedule 4.6

Franchises and Other Governmental Authorizations

Schedule 4.7

Pole Attachment and Utility Agreement

Schedule 4.8(a)

Owned Real Property

Schedule 4.8(b)

Leases

Schedule 4.9

Other Material Contracts

Schedule 4.10

Employee Matters

Schedule 4.11

Litigation

Schedule 4.12

Taxes

Schedule 4.13

Compliance with Laws

Schedule 4.14

Insurance

Schedule 4.16

Affiliate Transactions

Schedule 4.17

Intellectual Property

Schedule 4.18

Brokers’ Fees

Schedule 5.2(c)

Consents

Schedule 5.1(f)

Brokers’ Fees

Schedule 5.2(d)

Century Liens

Schedule 5.2(e)

Century Litigation

Schedule 5.2(f)

Brokers’ Fees

 

iv

--------------------------------------------------------------------------------


 

Schedule 7.5

Tax Matters

Schedule 7.6

Certain Employees of Sellers and Sellers’ Affiliates

Schedule 7.8

Change of Business Name

Schedule 7.12

Continuity of Operations

Schedule 7.13

Rebuild

Schedule 7.15(c)(iii)

Additional Programming Agreements

Schedule 7.22

Stand-Alone Conversion

Schedule 9.6(a)

Allocations

 

 

Exhibits

 

 

 

Exhibit A

Intentionally Omitted

Exhibit B

Intentionally Omitted

Exhibit C

Transition Services Schedule of Services

Exhibit D

Intentionally Omitted

Exhibit E

2005 Budget

Exhibit F

2003 Unaudited Historical Financials

Exhibit G

Unaudited 2004 Financials

Exhibit H

Example of Closing Date Working Capital Calculation

Exhibit I

Example of Equivalent Subscribers Calculation

Exhibit J

Example of Operating Cash Flow Calculation

Exhibit K

Form of Investor Guaranty of Deferred Purchase Price

 

v

--------------------------------------------------------------------------------


 

INTEREST ACQUISITION AGREEMENT

 

THIS INTEREST ACQUISITION AGREEMENT (“Agreement”) is made as of this 3rd day of
June, 2005, by and among ML MEDIA PARTNERS, L.P., a Delaware limited partnership
(“ML Media”), CENTURY COMMUNICATIONS CORPORATION, a Texas corporation
(“Century”) and a debtor in possession under Chapter 11 of Title 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”); ML Media and Century
being referred to herein together as “Sellers”, and each being referred to
herein individually as a “Seller”, CENTURY-ML CABLE VENTURE (the “Cable
Venture”), a New York general partnership and a debtor in possession under
Chapter 11 of the Bankruptcy Code, consisting of ML Media and Century, CENTURY
ML CABLE CORP., a Delaware corporation d/b/a Cable TV of Greater San Juan
(“Cable Corp.”, and together with the Cable Venture, the “Companies”), and San
Juan Cable, LLC, a Puerto Rico limited liability company (the “Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Cable Venture owns and operates the community antenna television
(“CATV”) system and the activities and operations ancillary thereto serving the
community of Levittown, located in the Municipality of Toa Baja, Puerto Rico and
the Municipalities of Toa Alta and Catano, Puerto Rico (the “Levittown System”)
and, through its wholly owned subsidiary Cable Corp., owns and operates the CATV
system and the activities and operations ancillary thereto serving the
Municipality of San Juan, Puerto Rico and the Municipalities of Bayamon,
Carolina, Guaynabo and Trujillo Alto, Puerto Rico (the “San Juan System”; the
Levittown System and the San Juan System are referred to herein together as the
“Systems” and each individually as a “System”);

 

WHEREAS, on September 30, 2002, Century commenced a case for the Cable Venture
under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) in the U.S.
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);

 

WHEREAS, the Sellers hold all right, title and interest in and to 100% of the
outstanding joint venture interests in the Cable Venture;

 

WHEREAS, the Buyer desires to purchase from the Sellers, and the Sellers wish to
sell to the Buyer, 100% of the outstanding joint venture interests in the Cable
Venture pursuant to this Agreement and the Plan (as defined below);

 

WHEREAS, the Cable Venture will file a Plan of Reorganization (the “Plan”) in
the Chapter 11 Case for the Cable Venture that implements the foregoing; and

 

WHEREAS, the Sellers and the Cable Venture will seek entry by the Bankruptcy
Court of an Order or Orders approving this Agreement on behalf of the Cable
Venture and approving the transactions contemplated hereby pursuant to the Plan,
and, in the case of Century, authorizing Century to consummate and perform under
the terms of this Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of

 

--------------------------------------------------------------------------------


 

which are hereby acknowledged, the parties hereto, intending to be legally
bound, do represent, warrant, covenant and agree as follows:

 

1.                                      DEFINITIONS

 

1.1                                 Certain Definitions.  The following
capitalized terms, when used in this Agreement, shall have the meaning set forth
below:

 


(A)                                  “ACCOUNTS RECEIVABLE” SHALL MEAN THE
ACCOUNTS RECEIVABLE OF THE COMPANIES ARISING PRIOR TO THE CLOSING DATE,
INCLUDING THOSE ARISING FROM ADVERTISING SALES AND TOWER RENTALS, AS WELL AS
SUBSCRIBER ACCOUNTS RECEIVABLE AND ALL OTHER ACCOUNTS RECEIVABLE, AND FOR WHICH
THE BALANCES ARE UNPAID AS OF SUCH DATE, REFLECTED NET OF AN ALLOWANCE FOR
DOUBTFUL ACCOUNTS AND OTHER REQUIRED RESERVES, ALL DETERMINED IN ACCORDANCE WITH
GAAP AND WITH THE REFERENCE ACCOUNTING PRINCIPLES.


 


(B)                                 “ACQUISITION PROPOSAL” SHALL MEAN A PROPOSAL
(OTHER THAN BY THE BUYER OR ITS AFFILIATES) RELATING TO ANY MERGER,
CONSOLIDATION, BUSINESS COMBINATION, SALE OR OTHER DISPOSITION OF 10% OR MORE OF
THE COMPANIES’ ASSETS PURSUANT TO ONE OR MORE TRANSACTIONS, THE SALE OF 10% OR
MORE OF THE OUTSTANDING SHARES OF CAPITAL STOCK OR EQUITY INTERESTS OF THE CABLE
VENTURE OR CABLE CORP. (INCLUDING, WITHOUT LIMITATION, BY WAY OF A TENDER OFFER,
FORECLOSURE, PLAN OF REORGANIZATION OR LIQUIDATION OR THE SALE OR OTHER
DISPOSITION OF CLAIMS AGAINST THE CABLE VENTURE HELD BY ANY SELLER OR ITS
AFFILIATES) OR A SIMILAR TRANSACTION OR BUSINESS COMBINATION INVOLVING ONE OR
MORE THIRD PARTIES (OTHER THAN THE BUYER OR ITS AFFILIATES) AND THE CABLE
VENTURE, CABLE CORP. OR ANY SELLER, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT
A PROPOSED TRANSACTION INVOLVING INTERESTS IN OR ASSETS OF ADELPHIA OR ITS
SUBSIDIARIES, OTHER THAN ITS INTERESTS IN OR ASSETS OF THE CABLE VENTURE, SHALL
NOT BE DEEMED AN ACQUISITION PROPOSAL.


 


(C)                                  “ADELPHIA” SHALL MEAN ADELPHIA
COMMUNICATIONS CORPORATION, A DELAWARE CORPORATION.


 


(D)                                 “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY
PERSON, ANY OTHER PERSON CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH
SUCH PERSON, WITH “CONTROL” FOR SUCH PURPOSE MEANING THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR
VOTING INTERESTS, BY CONTRACT OR OTHERWISE; PROVIDED THAT (I) FOR PURPOSES
HEREOF CENTURY AND ML MEDIA SHALL BE DEEMED TO BE AFFILIATES OF THE CABLE
VENTURE; (II) UNDER NO CIRCUMSTANCES SHALL CREDITORS OF THE CABLE VENTURE OR
CENTURY BE CONSIDERED AFFILIATES OF THE CABLE VENTURE SOLELY BY VIRTUE OF THEIR
OWNERSHIP OF CREDITOR CLAIMS AGAINST THE CABLE VENTURE OR CENTURY; AND
(III) MERRILL LYNCH & CO., INC. AND ITS SUBSIDIARIES AND AFFILIATES (OTHER THAN
ML MEDIA AND THE GENERAL PARTNER OF ML MEDIA) SHALL NOT BE CONSIDERED AFFILIATES
OF ML MEDIA, THE CABLE VENTURE OR CABLE CORP.


 


(E)                                  “ASSUMED EXECUTORY CONTRACTS” SHALL MEAN
ALL OF THE EXECUTORY CONTRACTS, UNEXPIRED LEASES, AGREEMENTS, COMMITMENTS, OR
OTHER BINDING ARRANGEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, OF THE
CABLE VENTURE, EXCLUDING ANY TRANSFERRED ASSETS.


 


(F)                                    “BANKRUPTCY RULES” SHALL MEAN THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE.

 

2

--------------------------------------------------------------------------------


 


(G)                                 “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN
A SATURDAY, A SUNDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN NEW YORK, NEW
YORK ARE REQUIRED OR AUTHORIZED TO BE CLOSED.


 


(H)                                 “BUYER CONFIDENTIAL INFORMATION” SHALL MEAN,
COLLECTIVELY, THE BUYER GROUP CONFIDENTIAL INFORMATION AND, AFTER THE CLOSING,
THE COMPANY CONFIDENTIAL INFORMATION.


 


(I)                                     “BUYER GROUP” SHALL MEAN, COLLECTIVELY,
(I) THE BUYER, (II) THE PARENT, (III) SAN JUAN CABLE VENTURES, LLC, (IV) MCNA
CABLE HOLDINGS LLC, (V) THE INVESTORS, (VI) EACH OF THEIR RESPECTIVE AFFILIATES
AND (VII) THE RESPECTIVE MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, PROFESSIONAL
ADVISORS, REPRESENTATIVES AND OTHER AGENTS OF ALL OF THE FOREGOING.


 


(J)                                     “BUYER GROUP CONFIDENTIAL INFORMATION”
SHALL MEAN, COLLECTIVELY, ALL INFORMATION RELATING TO THE BUSINESS AND AFFAIRS
OF THE BUYER GROUP AND THEIR RESPECTIVE AFFILIATES (INCLUDING, WITHOUT
LIMITATION, ALL NONPUBLIC INFORMATION CONCERNING THE TERMS OF THE TRANSACTIONS)
OTHER THAN INFORMATION THAT IS AS OF THE DATE HEREOF OR SUBSEQUENTLY BECOMES
GENERALLY AVAILABLE TO THE PUBLIC THROUGH NO FAULT OF, OR BREACH OF ANY
CONFIDENTIALITY OBLIGATION BY, THE SELLERS, THE COMPANIES OR ANY OF THEIR
RESPECTIVE AFFILIATES, AGENTS OR REPRESENTATIVES.


 


(K)                                  “CALCULATION DATE” SHALL MEAN THE PREVIOUS
MONTH END UNLESS THE CLOSING SHALL OCCUR ON THE LAST BUSINESS DAY OF A MONTH, IN
WHICH CASE THE CALCULATION DATE SHALL BE THE LAST DAY OF THE MONTH.


 


(L)                                     “CAPEX CASH” SHALL MEAN AN AMOUNT OF
CASH EQUAL TO THE CAPEX SURPLUS.


 


(M)                               “CAPEX SURPLUS” SHALL MEAN THE EXCESS, IF ANY,
OF (I) THE AMOUNT OF CAPITAL EXPENDITURES REQUIRED TO BE MADE BY THE COMPANIES
BETWEEN JANUARY 1, 2005 AND THE PREVIOUS MONTH END PURSUANT TO
SECTION 7.12(A)(VI) OVER (II) THE ACTUAL AMOUNT OF CAPITAL EXPENDITURES MADE BY
THE COMPANIES BETWEEN JANUARY 1, 2005 AND THE CLOSING DATE.


 


(N)                                 “CLAIM” AND “CLAIMS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 101(5) OF THE BANKRUPTCY CODE.


 


(O)                                 “CLOSING DATE CURRENT ASSETS” SHALL MEAN THE
FOLLOWING, CALCULATED AS OF THE CLOSE OF BUSINESS ON THE DAY PRECEDING THE
CLOSING DATE IN ACCORDANCE WITH GAAP, TO THE EXTENT GAAP WOULD REQUIRE SUCH
AMOUNTS TO BE SET FORTH IN A REGULARLY PREPARED BALANCE SHEET (EXCEPT AS
OTHERWISE PROVIDED HEREIN): THE COMPANIES’ CASH ON HAND AND IN BANK ACCOUNTS
(NET OF ANY NON-CANCELLED UNCASHED CHECKS ISSUED BY THE COMPANIES AND LESS AN
AMOUNT EQUAL TO THE UNPAID COST TO COMPLETE THE REBUILD (IF ANY), WHICH SHALL BE
DEPOSITED INTO THE REBUILD ESCROW ACCOUNT PURSUANT TO SECTION 3.2(B)(I) OR PAID
TO THE BUYER PURSUANT TO SECTION 3.2(B)(II)), CASH EQUIVALENTS, ACCOUNTS
RECEIVABLE, NOTES RECEIVABLE, DEPOSITS PROPERLY CHARACTERIZED AS CURRENT ASSETS
ARISING IN CONNECTION WITH THE COMPANIES’ OPERATION OF THE SYSTEMS, PREPAID
EXPENSES OF THE COMPANIES, INVENTORY AND OTHER CURRENT ASSETS OF THE COMPANIES;
PROVIDED, THAT CLOSING DATE CURRENT ASSETS SHALL BE CALCULATED NET OF ALL
RESERVES FOR OBSOLETE, SLOW-MOVING, DAMAGED OR DEFECTIVE INVENTORY, WHICH
RESERVES SHALL BE CALCULATED IN ACCORDANCE WITH GAAP AND ON A BASIS THAT IS
CONSISTENT WITH THE REFERENCE ACCOUNTING PRINCIPLES AND WILL NOT INCLUDE (I) ANY
TRANSFERRED ASSETS (AS HEREINAFTER DEFINED), (II) ANY PREPAID EXPENSES OR
DEPOSITS, TO THE EXTENT THAT FOR CONTRACTUAL OR OTHER REASONS, SUCH PREPAID
EXPENSES OR DEPOSITS WILL NOT BE AVAILABLE TO

 

3

--------------------------------------------------------------------------------


 


THE COMPANIES AFTER THE CLOSING DATE, (III) ANY DEFERRED TAX ASSETS OR ANY
RECEIVABLE OR OTHER ACCRUED AMOUNT REPRESENTING ANY TAX REFUND TO BE RECEIVED,
(IV) THE CAPEX CASH (IF ANY) OR (V) ANY REBUILD INVENTORY.


 


(P)                                 “CLOSING DATE CURRENT LIABILITIES” SHALL
MEAN THE FOLLOWING, CALCULATED AS OF THE CLOSE OF BUSINESS ON THE DAY PRECEDING
THE CLOSING DATE IN ACCORDANCE WITH GAAP, TO THE EXTENT GAAP WOULD REQUIRE SUCH
AMOUNTS TO BE SET FORTH IN A REGULARLY PREPARED BALANCE SHEET (EXCEPT AS
OTHERWISE PROVIDED HEREIN): ALL SUBSCRIBER PREPAYMENTS AND DEPOSITS WITH RESPECT
TO SERVICES TO BE PROVIDED BY THE COMPANIES, ALL OF THE COMPANIES’ TRADE
PAYABLES AND ALL ACCOUNTS PAYABLE RELATING TO THE REBUILD OF THE SAN JUAN SYSTEM
AND ALL ACCRUED EXPENSES OF THE COMPANIES (INCLUDING, WITHOUT LIMITATION,
(I) FRANCHISE AND COPYRIGHT FEES, UTILITY CHARGES, TAXES, AND ASSESSMENTS LEVIED
AGAINST THE COMPANIES’ ASSETS, PROPERTY AND EQUIPMENT RENTALS AND SIMILAR ITEMS,
(II) ANY MANAGEMENT BONUSES AND ANY RETENTION OR SALE BONUSES PAYABLE IN
CONNECTION WITH THE TRANSACTIONS AND SET FORTH ON SCHEDULE 1.1(P) (TO THE EXTENT
NOT PAID PRIOR TO THE CLOSING), (III) ACCRUED EXPENSES RELATING TO THE REBUILD
OF THE SAN JUAN SYSTEM, AND (IV) ANY LIABILITY OF THE COMPANIES FOR FEES OR
COMMISSIONS TO ANY BROKER, FINDER OR AGENT WITH RESPECT TO THE TRANSACTIONS (TO
THE EXTENT NOT PAID PRIOR TO THE CLOSING)); PROVIDED THAT CLOSING DATE CURRENT
LIABILITIES WILL NOT INCLUDE (I) ANY PRE-PETITION LIABILITIES OF THE CABLE
VENTURE, WHICH IF NOT SATISFIED PRIOR TO THE CLOSING SHALL BE SATISFIED PURSUANT
TO THE PLAN FROM THE SELLERS ESCROW ACCOUNT (AS HEREINAFTER DEFINED) OR
OTHERWISE DISCHARGED WITHOUT LIABILITY OF THE BUYER OR THE COMPANIES, (II) ANY
AFFILIATE LIABILITIES, ALL OF WHICH SHALL BE SATISFIED PURSUANT TO SECTION 7.19,
(III) ANY DEFERRED REVENUES OR DEFERRED TAX LIABILITIES, (IV) ANY EXCLUDED
LIABILITIES; (V) ANY INDEMNIFIED TAX LIABILITIES OF THE COMPANIES OTHER THAN
ACCRUALS, IN ACCORDANCE WITH GAAP, FOR TAXES INCURRED IN THE ORDINARY COURSE OF
OPERATIONS CONSISTENT WITH PAST PRACTICE FOR ANY TAX PERIOD OR PORTION OF ANY
TAX PERIOD ENDING ON OR PRIOR TO THE DAY PRECEDING THE CLOSING DATE; (VI) ANY
WITHHOLDING TAX PAYABLE WITH RESPECT TO PRE-PETITION PROGRAMMING PAYMENT
OBLIGATIONS OF THE COMPANIES, (VII) ANY ACCRUAL OF PAYMENTS WITH RESPECT TO THE
POLE ATTACHMENT AGREEMENTS IN EXCESS OF THE ACTUAL AMOUNT PAYABLE BY THE
COMPANIES UNDER THE CURRENT TERMS OF THE POLE ATTACHMENT AGREEMENTS, OR
(VIII) ANY REJECTION DAMAGE CLAIM RELATING TO AN EXECUTORY CONTRACT THAT THE
BUYER HAS REQUESTED BE REJECTED BY THE CABLE VENTURE.


 


(Q)                                 “CLOSING DATE WORKING CAPITAL” SHALL MEAN
THE SUM OF (I) THE AMOUNT OF THE CLOSING DATE CURRENT ASSETS, LESS (II) THE
AMOUNT OF CLOSING DATE CURRENT LIABILITIES, PLUS (III) EXCEPT AS OTHERWISE
PROVIDED IN SECTION 7.22, ANY ONE-TIME AMOUNTS SPENT BY THE COMPANIES AFTER THE
DATE OF THIS AGREEMENT TO IMPLEMENT THE COMPANIES’ ABILITY TO OPERATE AS A
STAND-ALONE AS PROVIDED IN SECTION 7.22, PLUS (IV) THE AMOUNT SET FORTH ON
SCHEDULE 1.1(Q).  AS THE CLOSING DATE WORKING CAPITAL IS CALCULATED AS OF THE
CLOSE OF BUSINESS ON THE DAY PRECEDING THE CLOSING DATE, THE OPERATIONS OF THE
SYSTEMS ON THE CLOSING DATE ARE FOR THE ACCOUNT OF THE BUYER.  AN EXAMPLE OF HOW
THE CLOSING DATE WORKING CAPITAL WOULD HAVE BEEN CALCULATED IF THE CLOSING HAD
BEEN HELD ON JANUARY 1, 2005 IS ATTACHED AS EXHIBIT H.


 


(R)                                    “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
AS IN EFFECT FROM TIME TO TIME.


 


(S)                                  “COMMONWEALTH” SHALL MEAN THE COMMONWEALTH
OF PUERTO RICO.

 

4

--------------------------------------------------------------------------------


 


(T)                                    “COMPANIES’ KNOWLEDGE”, OR WORDS TO
SIMILAR EFFECT, SHALL MEAN THE ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF (I) THE
CURRENT MEMBERS OF THE MANAGEMENT BOARD OF THE CABLE VENTURE AND THE BOARD OF
DIRECTORS OF THE COMPANY (I. MARTIN POMPADUR, ELIZABETH MCNEY YATES, JEFFREY
LAWTON AND JOSEPH BAGAN), (II) EACH OTHER PERSON WHO SERVES AS A MEMBER OF THE
MANAGEMENT BOARD OF THE CABLE VENTURE OR THE BOARD OF DIRECTORS OF CABLE CORP.
AFTER THE DATE OF THIS AGREEMENT, AND (III) EACH OF THE FOLLOWING PERSONS: DAVID
BEYTH, MARK CHAMBERS (WITH RESPECT TO TAX MATTERS ONLY), BOB DELUCIA (WITH
RESPECT TO ACCOUNTING MATTERS ONLY), KEITH HAYES (WITH RESPECT TO ENGINEERING
MATTERS ONLY), JEAN SIMMONS, MAYRA TORRES (WITH RESPECT TO LOCAL ACCOUNTING
MATTERS ONLY) AND MARK SPIECKER.


 


(U)                                 “COMPANY CONFIDENTIAL INFORMATION” SHALL
MEAN ALL INFORMATION RELATING TO THE BUSINESS AND AFFAIRS OF THE CABLE VENTURE
OR CABLE CORP. OTHER THAN INFORMATION THAT IS AS OF THE DATE HEREOF OR
SUBSEQUENTLY BECOMES GENERALLY AVAILABLE TO THE PUBLIC THROUGH NO FAULT OF, OR
BREACH OF ANY CONFIDENTIALITY OBLIGATION BY, THE BUYER OR ANY OF ITS AFFILIATES,
AGENTS OR REPRESENTATIVES.


 


(V)                                 “COMPANY REQUIRED CONSENTS” SHALL MEAN THE
REQUIRED CONSENTS SET FORTH ON SCHEDULE 4.2(B).


 


(W)                               “COMPLETION OF THE REBUILD OF THE SAN JUAN
SYSTEM” SHALL MEAN THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM TO THE
SPECIFICATIONS SET FORTH ON SCHEDULE 1.1(W).


 


(X)                                   “COPYRIGHT OFFICE” SHALL MEAN THE UNITED
STATES COPYRIGHT OFFICE.


 


(Y)                                 “DEFERRED REVENUES” SHALL MEAN ALL DEFERRED
REVENUE OF THE TYPES SET FORTH ON SCHEDULE 1.1(Y) CALCULATED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED IN ACCORDANCE WITH THE REFERENCE ACCOUNTING PRINCIPLES
RESULTING FROM (I) LIABILITIES RELATED TO THE RECEIPT OF CASH PRIOR TO THE
DELIVERY OF SERVICE TO CUSTOMERS, (II) DEFERRED REVENUE RECOGNIZED IN CONNECTION
WITH THE CENTENNIAL LEASE, AND (III) LIABILITIES RESULTING FROM THE RECEIPT OF
CASH IN CONNECTION WITH LAUNCH INCENTIVES AND/OR REPOSITIONING INCENTIVES WHICH
HAVE BEEN AMORTIZED INTO REVENUE IN SUBSEQUENT PERIODS.


 


(Z)                                   “DOJ” SHALL MEAN THE ANTITRUST DIVISION OF
THE UNITED STATES DEPARTMENT OF JUSTICE.


 


(AA)                            “EMPLOYEE BENEFIT PLAN” SHALL MEAN EACH:
(A) EMPLOYEE PENSION BENEFIT PLAN (INCLUDING ANY MULTIEMPLOYER PLAN);
(B) EMPLOYEE WELFARE BENEFIT PLAN; AND (C) ANY OTHER EMPLOYEE BENEFIT PLAN,
PROGRAM OR ARRANGEMENT THAT IS MAINTAINED, SPONSORED, CONTRIBUTED OR REQUIRED TO
BE CONTRIBUTED TO BY EITHER COMPANY OR WITH RESPECT TO WHICH EITHER COMPANY HAS
ANY ACTUAL OR POTENTIAL LIABILITY.


 


(BB)                          “EMPLOYEE PENSION BENEFIT PLAN” SHALL HAVE THE
MEANING SET FORTH IN SECTION 3(2) OF ERISA.


 


(CC)                            “EMPLOYEE WELFARE BENEFIT PLAN” SHALL HAVE THE
MEANING SET FORTH IN SECTION 3(1) OF ERISA.

 

5

--------------------------------------------------------------------------------


 


(DD)                          “ENVIRONMENTAL LAW” SHALL MEAN ANY LEGAL
REQUIREMENT (INCLUDING, WITHOUT LIMITATION, ALL COMMON LAW) RELATING TO OR
CONCERNING POLLUTION OR THE PROTECTION OF THE ENVIRONMENT, INCLUDING THOSE
RELATING TO EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF HAZARDOUS
SUBSTANCES INTO THE ENVIRONMENT AND NATURAL RESOURCES (INCLUDING AMBIENT AIR,
SURFACE WATER, GROUND WATER OR LAND), OR OTHERWISE RELATING TO THE MANUFACTURE,
PROCESSING, DISTRIBUTION, USE, GENERATION, TREATMENT, STORAGE, DISPOSAL,
TRANSPORT OR HANDLING OF, OR EXPOSURE OF PERSONS TO, HAZARDOUS SUBSTANCES,
INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980 (42 U.S.C. §§ 9601 ET SEQ.) (“CERCLA”);
THE HAZARDOUS MATERIALS TRANSPORTATION AUTHORIZATION ACT OF 1994 (49 U.S.C.
§§ 5101 ET SEQ.); THE FEDERAL INSECTICIDE, FUNGICIDE, AND RODENTICIDE ACT (7
U.S.C. §§ 136 ET SEQ.); THE SOLID WASTE DISPOSAL ACT (42 U.S.C. §§ 6901 ET
SEQ.); THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. §§ 2601 ET SEQ.); THE CLEAN
AIR ACT (42 U.S.C. §§ 7401 ET SEQ.); THE FEDERAL WATER POLLUTION CONTROL ACT (33
U.S.C. §§ 1251 ET SEQ.); THE SAFE DRINKING WATER ACT (42 U.S.C. §§ 300(F) ET
SEQ.); THE WILDLIFE ACT OF 1999 (12 L.P.R.A. §§ 107 ET SEQ.); THE ACT TO PROTECT
THE PURITY OF DRINKING WATER OF PUERTO RICO (12 L.P.R.A. §§ 405 ET SEQ.); THE
LAW OF WATERS OF 1903 (12 L.P.R.A. §§ 501 ET SEQ.); THE LAW OF WATERS OF 1976
(12 L.P.R.A. §§ 1115 ET SEQ.); THE PUERTO RICO PUBLIC POLICY ENVIRONMENTAL ACT
(12 L.P.R.A. §§ 1121 ET SEQ.); AND THE ENVIRONMENTAL EMERGENCIES FUND ACT (12
L.P.R.A. §§ 1271 ET SEQ.), EACH AS FROM TIME TO TIME AMENDED, AND ANY AND ALL
REGULATIONS PROMULGATED THEREUNDER, AND ALL ANALOGOUS STATE, LOCAL AND FOREIGN
COUNTERPARTS OR EQUIVALENTS AND ANY TRANSFER OF OWNERSHIP NOTIFICATION OR
APPROVAL STATUTES.


 


(EE)                            “EQUIVALENT SUBSCRIBER” SHALL MEAN, AS OF ANY
DATE OF DETERMINATION, THE SUM OF (1) THE NUMBER OF FIRST OUTLET RESIDENTIAL
CUSTOMERS OF THE SYSTEMS WHO SUBSCRIBE FOR BASIC CATV OR HIGH-SPEED DATA SERVICE
ONLY AT THE NORMAL APPLICABLE MONTHLY RATE (OR AT A DISCOUNT RATE RESULTING FROM
THE DISCOUNTS AND PROMOTIONS SET FORTH ON SCHEDULE 1.1(EE) OR OTHER DISCOUNTS OR
PROMOTIONS IN THE ORDINARY COURSE OF BUSINESS AND NOT MATERIALLY DIFFERENT FROM
THOSE SET FORTH ON SCHEDULE 1.1(EE)) FOR BASIC CATV OR HIGH-SPEED DATA SERVICE
THEN IN EFFECT IN THE RELEVANT SYSTEM (EXCEPT AS PROVIDED BELOW), AND WHOSE
ACCOUNTS (OTHER THAN AMOUNTS (INCLUDING NON-RECURRING CHARGES, DISPUTED AMOUNTS
AND OTHER AMOUNTS) COLLECTIVELY NOT IN EXCESS OF $10.00) ARE NOT OUTSTANDING
MORE THAN EIGHTY-NINE (89) DAYS FROM THE ORIGINAL INVOICE DATE; PLUS (2) THE
RESULT OBTAINED BY DIVIDING (A) THE AGGREGATE OF THE GROSS MONTHLY BILLINGS
DURING THE MOST RECENT ONE-MONTH BILLING PERIOD PRIOR TO THE DATE OF CALCULATION
FOR BASIC AND EXPANDED BASIC CATV SERVICE (BUT EXCLUDING (I) BILLINGS IN EXCESS
OF A SINGLE MONTH’S CHARGE AND (II) BILLINGS FOR A LA CARTE TIERS OR PREMIUM
SERVICES, INSTALLATION OR OTHER NON-RECURRING CHARGES, CONVERTER RENTAL OR NEW
PRODUCT TIERS, ANY OUTLET OR CONNECTION OTHER THAN SUCH CUSTOMER’S FIRST, OR
FROM ANY PASS THROUGH CHARGES FOR SALES TAXES, LINE-ITEMIZED FRANCHISE FEES,
FEES CHARGED BY THE FCC AND THE LIKE) FROM NON-STANDARD BULK BILLED AND
COMMERCIAL SUBSCRIBERS WHO SUBSCRIBE FOR BASIC CATV SERVICE WHOSE ACCOUNTS
(OTHER THAN AMOUNTS (INCLUDING NON-RECURRING CHARGES, DISPUTED AMOUNTS AND OTHER
AMOUNTS) COLLECTIVELY NOT IN EXCESS OF $10.00) ARE NOT OUTSTANDING MORE THAN
EIGHTY-NINE (89) DAYS FROM THE ORIGINAL INVOICE DATE, BY (B) THE FRANCHISE AREA
PREVAILING MONTHLY SERVICE CHARGE IN EFFECT DURING SUCH PERIOD FOR A FIRST
OUTLET RESIDENTIAL CONNECTION FOR BASIC AND EXPANDED BASIC CATV SERVICE (BUT
EXCLUDING BILLINGS FOR A LA CARTE TIERS OR PREMIUM SERVICES, INSTALLATION OR
OTHER NON-RECURRING CHARGES, CONVERTER RENTAL OR NEW PRODUCT TIERS, ANY OUTLET
OR CONNECTION OTHER THAN SUCH CUSTOMER’S FIRST, OR FROM ANY PASS THROUGH CHARGES
FOR SALES TAXES, LINE-ITEMIZED FRANCHISE FEES, FEES CHARGED BY THE FCC AND THE
LIKE); PROVIDED, THAT FOR PURPOSES OF THIS AGREEMENT, A SUBSCRIBER DOES NOT
INCLUDE (I) ANY PERSON, COMMERCIAL ESTABLISHMENT OR MULTI-UNIT DWELLING THAT HAS
REQUESTED THAT BASIC CATV OR, IN THE CASE OF HIGH

 

6

--------------------------------------------------------------------------------


 


SPEED DATA ONLY SUBSCRIBERS, HIGH-SPEED DATA SERVICE BE TERMINATED (OTHER THAN
ANY PERSON REQUESTING SUCH TERMINATION WHO HAS RE-LOCATED WITHIN THE AREA
COVERED BY THE FRANCHISES AND HAS REQUESTED CATV OR HIGH-SPEED DATA SERVICE IN
THE NEW LOCATION) AND (II) ANY PROMOTIONAL SUBSCRIBER IN EXCESS OF 13,000
PROMOTIONAL SUBSCRIBERS.  AN EXAMPLE OF HOW EQUIVALENT SUBSCRIBERS WOULD HAVE
BEEN CALCULATED IF THE CLOSING HAD BEEN HELD ON MARCH 31, 2005 IS ATTACHED AS
EXHIBIT I.  A “PROMOTIONAL SUBSCRIBER” IS EITHER (I) A RESIDENTIAL SUBSCRIBER
WHO PAYS LESS THAN THE NORMAL APPLICABLE MONTHLY RATE FOR A FIRST OUTLET
RESIDENTIAL CONNECTION FOR BASIC CATV SERVICE OR (II) A RESIDENTIAL SUBSCRIBER
WHO SUBSCRIBES ONLY FOR HIGH-SPEED DATA AND WHO PAYS LESS THAN THE NORMAL
APPLICABLE MONTHLY RATE FOR HIGH-SPEED DATA SERVICE.


 


(FF)                                “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED.


 


(GG)                          “ERISA AFFILIATE” SHALL MEAN ANY ENTITY TREATED AS
A SINGLE EMPLOYER WITH THE COMPANIES FOR PURPOSES OF SECTION 414 OF THE CODE.


 


(HH)                          “ESCROW AGENT” SHALL MEAN THE ESCROW AGENT UNDER
THE ESCROW AGREEMENT.


 


(II)                                  “ESCROW AGREEMENT” SHALL MEAN AN ESCROW
AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE BUYER AND THE
SELLERS AND CONSISTENT WITH THE TERMS OF THIS AGREEMENT AMONG THE ESCROW AGENT,
THE SELLERS AND THE BUYER TO BE DATED AS OF THE CLOSING DATE, PURSUANT TO WHICH
FUNDS SHALL BE DEPOSITED INTO THE INDEMNITY ESCROW ACCOUNT AND, TO THE EXTENT
NECESSARY HEREUNDER, THE REBUILD ESCROW ACCOUNT AS SET FORTH IN THIS AGREEMENT. 
THE ESCROW AGREEMENT SHALL PROVIDE THAT ON JUNE 30, 2006 AN AMOUNT EQUAL TO
$12,500,000 (LESS ANY CLAIMS PREVIOUSLY ASSERTED BY THE BUYER AND PAID TO THE
BUYER OR THEN PENDING) SHALL BE RELEASED, ANY AMOUNT HELD PAST JUNE 30, 2006
PENDING RESOLUTION OF A CLAIM PREVIOUSLY ASSERTED BY THE BUYER SHALL BE RELEASED
UPON RESOLUTION OF THAT CLAIM (EXCEPT TO THE EXTENT PAYABLE TO THE BUYER), AND
THE REMAINDER SHALL BE RELEASED ON DECEMBER 31, 2006 (LESS ANY THEN PENDING
CLAIMS ASSERTED BY THE BUYER).


 


(JJ)                                  “EXCLUDED LIABILITIES” SHALL MEAN: (I) ALL
LIABILITIES OF THE COMPANIES IN CONNECTION WITH THE CHAPTER 11 CASE INCLUDING,
WITHOUT LIMITATION, ANY CURE AMOUNTS ASSOCIATED WITH THE ASSUMPTION OF THE
ASSUMED EXECUTORY CONTRACTS, BUT EXCLUDING ANY REJECTION DAMAGE CLAIMS RELATING
TO EXECUTORY CONTRACTS THAT THE BUYER HAS REQUESTED BE REJECTED BY THE CABLE
VENTURE; (II) ALL AFFILIATE LIABILITIES; (III) ALL LIABILITIES OF THE COMPANIES
TO HIGHLAND HOLDINGS, ANY MEMBER OF THE RIGAS FAMILY OR THEIR RESPECTIVE
AFFILIATES (INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING OUT OF OR IN RESPECT
OF THE LEVERAGED RECAPITALIZATION AGREEMENT); (IV) ALL LIABILITIES OF THE
COMPANIES ARISING FROM OR RELATING TO ANY MATTER SET FORTH ON SCHEDULE 1.1(JJ);
(V) ALL LIABILITIES OF THE COMPANIES WITH RESPECT TO MANAGEMENT RETENTION,
CHANGE OF CONTROL OR SALE BONUSES, ACCELERATED INCENTIVE OBLIGATIONS OR
SEVERANCE PAYMENTS, IF ANY, TO THE EXTENT SUCH LIABILITIES ARISE AS A RESULT OF
THE TRANSACTIONS AND ARE NOT REFLECTED AS A CLOSING DATE CURRENT LIABILITY;
(VI) ALL LIABILITIES WHICH ARISE, WHETHER BEFORE, ON OR AFTER THE CLOSING, OUT
OF OR IN CONNECTION WITH THE TRANSFERRED ASSETS (OTHER THAN ANY COSTS INCURRED
BY THE BUYER OR THE COMPANIES IN REPLACING ANY TRANSFERRED ASSETS), INCLUDING
ANY TAX LIABILITY WITH RESPECT TO THE TRANSFER OF THE TRANSFERRED ASSETS OR ANY
LIABILITIES UNDER ENVIRONMENTAL LAWS WITH RESPECT TO THE TRANSFERRED ASSETS;
(VII) ALL REBUILD COST OVERRUNS (BUT ONLY IF THE BUYER HAS NOT ELECTED TO

 

7

--------------------------------------------------------------------------------


 


ACCEPT A REDUCTION OF THE PURCHASE PRICE IN RESPECT OF THE REBUILD OF THE SAN
JUAN SYSTEM PURSUANT TO SECTION 3.2(B)(II)); (VIII) ALL LIABILITIES (INCLUDING
ANY CONTRACTUAL OR STATUTORY SEVERANCE PAYMENTS OR BENEFITS) ARISING FROM THE
DISCHARGE OF ANY EMPLOYEES WORKING EXCLUSIVELY ON THE REBUILD OF THE SAN JUAN
SYSTEM UPON THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM (BUT ONLY IF
THE BUYER HAS NOT ELECTED TO ACCEPT A REDUCTION OF THE PURCHASE PRICE IN RESPECT
OF THE REBUILD OF THE SAN JUAN SYSTEM PURSUANT TO SECTION 3.2(B)(II)); (IX) ALL
LIABILITIES OF THE COMPANIES ARISING UNDER ERISA TO THE EXTENT THAT SUCH
LIABILITIES (A) ARISE (1) UNDER AN EMPLOYEE BENEFIT PLAN COVERING BOTH EMPLOYEES
OF THE COMPANIES AND EMPLOYEES OF A MEMBER OF THE SELLER GROUP OR (2) AS A
RESULT OF EITHER OF THE COMPANIES’ BEING AN ERISA AFFILIATE OF ANY OTHER MEMBER
OF THE SELLER GROUP OR (B) ARISE FROM OR RELATE TO PRE-CLOSING ACTIONS OR
INACTIONS OF THE SELLERS, THEIR AFFILIATES, OR THE COMPANIES, INCLUDING, WITHOUT
LIMITATION, THE COSTS OF ANY CORRECTIVE ACTIONS TAKEN POST-CLOSING, AND
REGARDLESS OF WHETHER SUCH COSTS AND LIABILITIES RELATE TO ITEMS THAT HAVE BEEN
LISTED ON THE SCHEDULES ATTACHED HERETO; (X) ALL LIABILITIES FOR AMOUNTS PAYABLE
OR ALLOWED TO PROFESSIONALS RETAINED BY THE SELLERS OR THE COMPANIES IN RESPECT
OF THE CHAPTER 11 CASE OR THE BANKRUPTCY OF CENTURY (WHETHER PURSUANT TO
SECTIONS 327 OR 105 OF THE BANKRUPTCY CODE OR OTHERWISE); AND (XI) ALL
WITHHOLDING TAX PAYABLE WITH RESPECT TO PRE-PETITION PROGRAMMING PAYMENT
OBLIGATIONS OF THE COMPANIES.


 


(KK)                            “FAA” SHALL MEAN THE FEDERAL AVIATION
ADMINISTRATION.


 


(LL)                                  “FCC” SHALL MEAN THE FEDERAL
COMMUNICATIONS COMMISSION.


 


(MM)                      “FINAL ORDER” SHALL MEAN AN ORDER WITH RESPECT TO THE
SUBJECT MATTER (A) THAT HAS NOT BEEN REVERSED, STAYED, MODIFIED, OR AMENDED AND
AS TO WHICH (I) ANY RIGHT TO APPEAL OR TO SEEK CERTIORARI, REVIEW, REARGUMENT,
STAY, OR REHEARING HAS BEEN WAIVED OR (II) THE TIME TO APPEAL OR TO SEEK
CERTIORARI, REVIEW, REARGUMENT, STAY OR REHEARING HAS EXPIRED AND NO APPEAL OR
PETITION FOR CERTIORARI, REVIEW, REARGUMENT, STAY, OR REHEARING IS PENDING, OR
(B) AS TO WHICH AN APPEAL HAS BEEN TAKEN OR PETITION FOR CERTIORARI, REVIEW,
REARGUMENT, STAY, OR REHEARING HAS BEEN FILED AND (I) SUCH APPEAL OR PETITION
FOR CERTIORARI, REVIEW, REARGUMENT, STAY, OR REHEARING HAS BEEN RESOLVED BY THE
HIGHEST COURT TO WHICH THE ORDER OR JUDGMENT WAS APPEALED OR FROM WHICH
CERTIORARI, REVIEW, REARGUMENT, STAY, OR REHEARING WAS SOUGHT OR (II) THE TIME
TO APPEAL FURTHER OR SEEK CERTIORARI, FURTHER REVIEW, REARGUMENT, STAY, OR
REHEARING HAS EXPIRED AND NO SUCH FURTHER APPEAL OR PETITION FOR CERTIORARI,
FURTHER REVIEW, REARGUMENT, STAY, OR REHEARING IS PENDING, PROVIDED, HOWEVER,
THAT THE POSSIBILITY THAT A MOTION UNDER RULE 59 OR 60 OF THE FEDERAL RULES OF
CIVIL PROCEDURE OR AN ANALOGOUS RULE UNDER THE FEDERAL RULES OF BANKRUPTCY
PROCEDURE MAY BE FILED SHALL NOT CAUSE SUCH ORDER NOT TO BE A FINAL ORDER.


 


(NN)                          “FRANCHISE” SHALL MEAN ALL FRANCHISE AGREEMENTS
AND SIMILAR GOVERNING AGREEMENTS, INSTRUMENTS AND RESOLUTIONS AND FRANCHISE
RELATED STATUTES AND ORDINANCES OR WRITTEN ACKNOWLEDGEMENTS OF A GOVERNMENTAL
AUTHORITY AUTHORIZING THE CONSTRUCTION, UPGRADE, MAINTENANCE AND OPERATION OF
ANY PART OF THE SYSTEMS AND PROVISION OF CABLE TELEVISION, DATA SERVICES AND
COMMUNICATION AND INFORMATION SERVICES IN SAN JUAN, PUERTO RICO AND THE
MUNICIPALITIES COMPRISED WITHIN THE SAN JUAN SYSTEM AND IN LEVITTOWN AND THE
MUNICIPALITIES COMPRISED WITHIN THE LEVITTOWN SYSTEM.

 

8

--------------------------------------------------------------------------------


 


(OO)                          “FRANCHISE AREA” SHALL MEAN, WITH RESPECT TO A
FRANCHISE, THE GEOGRAPHIC AREA IN WHICH THE CABLE VENTURE OR CABLE CORP. IS
AUTHORIZED TO OPERATE ANY PART OF A SYSTEM PURSUANT TO SUCH FRANCHISE.


 


(PP)                          “FRANCHISING AUTHORITY” SHALL MEAN, WITH RESPECT
TO A FRANCHISE, THE GOVERNMENTAL AUTHORITY GRANTING SUCH FRANCHISE.


 


(QQ)                          “FTC” SHALL MEAN THE FEDERAL TRADE COMMISSION.


 


(RR)                                “FUNDED DEBT” OF THE COMPANIES SHALL MEAN,
WITHOUT DUPLICATION, ALL OBLIGATIONS UNDER INDEBTEDNESS FOR BORROWED MONEY
(INCLUDING, WITHOUT LIMITATION, PRINCIPAL, INTEREST, OVERDRAFTS, PENALTIES,
PREMIUMS, FEES, EXPENSES, INDEMNITIES AND BREAKAGE COSTS), ALL OBLIGATIONS UNDER
LEASES REQUIRED TO BE CAPITALIZED UNDER GAAP, NOTES PAYABLE, GUARANTIES, DRAFTS
ACCEPTED REPRESENTING EXTENSIONS OF CREDIT.


 


(SS)                            “GAAP” SHALL MEAN GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AS IN EFFECT FROM TIME TO TIME IN THE UNITED STATES OF AMERICA.


 


(TT)                                “GOVERNMENTAL AUTHORITY” SHALL MEAN THE
GOVERNMENT OF THE UNITED STATES OF AMERICA AND THE COMMONWEALTH, ANY STATE,
COMMONWEALTH, TERRITORY OR POSSESSION THEREOF AND ANY POLITICAL SUBDIVISION OR
QUASI-GOVERNMENTAL AUTHORITY OF ANY OF THE SAME, INCLUDING, BUT NOT LIMITED TO,
COURTS, TRIBUNALS, DEPARTMENTS, COMMISSIONS, BUREAUS, AGENCIES, BOARDS,
COUNTIES, MUNICIPALITIES, PROVINCES, PARISHES AND OTHER INSTRUMENTALITIES.


 


(UU)                          “GOVERNMENTAL AUTHORIZATIONS” SHALL MEAN,
COLLECTIVELY, ALL FRANCHISES AND OTHER AUTHORIZATIONS, AGREEMENTS, LICENSES,
PERMITS, APPROVALS, EASEMENTS, REGISTRATIONS, QUALIFICATIONS, LEASES, VARIANCES
AND SIMILAR RIGHTS FOR AND WITH RESPECT TO THE INSTALLATION, CONSTRUCTION,
OWNERSHIP OR OPERATION OF THE SYSTEMS OBTAINED FROM ANY GOVERNMENTAL AUTHORITY
OR PURSUANT TO ANY LEGAL REQUIREMENTS.


 


(VV)                          “HAZARDOUS SUBSTANCE” SHALL MEAN ANY HAZARDOUS
MATERIAL, POLLUTANT, CONTAMINANT, WASTE, TOXIC SUBSTANCE, HAZARDOUS SUBSTANCE OR
NUISANCE SUBSTANCE WHICH IS REGULATED BY OR FORMS THE BASIS OF LIABILITY NOW OR
HEREAFTER UNDER ANY ENVIRONMENTAL LAWS, INCLUDING WITHOUT LIMITATION,
(I) PETROLEUM OR ANY REFINED PRODUCT OR FRACTION OR DERIVATIVE THEREOF,
(II) ASBESTOS, (III) POLYCHLORINATED BIPHENYLS (PCBS) AND (IV) RADIOACTIVE
SUBSTANCES.


 


(WW)                      “HSR ACT” SHALL MEAN THE HART SCOTT RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER AS IN EFFECT FROM TIME TO TIME.


 


(XX)                              “INDEMNIFIED TAX LIABILITIES” SHALL MEAN ALL
LIABILITIES FOR TAXES OF THE COMPANIES OR THE SELLERS FOR TAXABLE PERIODS ENDING
ON, OR PRIOR TO, THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE AND THE PORTION
OF LIABILITIES FOR TAXES RELATING TO THE PRE-CLOSING TAX STRADDLE PERIOD AS
DETERMINED PURSUANT TO SECTION 7.5(A)(II), OTHER THAN LIABILITIES FOR TAXES TO
THE EXTENT ACCRUED FOR ON THE CLOSING DATE BALANCE SHEET AND INCLUDED IN CLOSING
DATE CURRENT LIABILITIES.

 

9

--------------------------------------------------------------------------------


 


(YY)                          “INTELLECTUAL PROPERTY” SHALL MEAN TRADEMARKS,
TRADE NAMES, SERVICE MARKS, SERVICE NAMES, FICTITIOUS NAMES, LOGOS AND INTERNET
DOMAIN NAMES, TOGETHER WITH ALL GOODWILL, REGISTRATIONS AND APPLICATIONS RELATED
TO THE FOREGOING; PATENTS AND INDUSTRIAL DESIGNS (INCLUDING ANY CONTINUATIONS,
DIVISIONALS, CONTINUATIONS-IN-PART, RENEWALS, REISSUES, AND APPLICATIONS FOR ANY
OF THE FOREGOING); COPYRIGHTS (INCLUDING ANY REGISTRATIONS AND APPLICATIONS FOR
ANY OF THE FOREGOING); COMPUTER SOFTWARE AND RELATED DOCUMENTATION; MASK WORKS
AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATIONS THEREOF; TRADE SECRETS AND
CONFIDENTIAL BUSINESS INFORMATION (INCLUDING RESEARCH AND DEVELOPMENT, KNOW-HOW,
DATA, DATABASES, CUSTOMER AND SUPPLIER LISTS, PRICING AND COST INFORMATION, AND
BUSINESS AND MARKETING PLANS AND PROPOSALS); AND ALL OTHER INTELLECTUAL PROPERTY
AND PROPRIETARY RIGHTS.


 


(ZZ)                              “INVENTORY” SHALL MEAN, WITHOUT LIMITATION,
ALL AMPLIFIERS, ACTIVE ELECTRONICS, PASSIVE ELECTRONICS, PROCESSOR/RECEIVERS,
COAXIAL CABLE/FIBER CABLE, CONNECTORS, INSTALLATION MATERIALS, PARTS, PACKAGING
MATERIALS AND OTHER ACCESSORIES AND INVENTORIES RELATED THERETO WHICH ARE HELD
AT, OR ARE IN TRANSIT FROM OR TO, OR LOCATED AT ANY OF THE COMPANIES’
FACILITIES, WHICH ARE USED OR HELD FOR USE BY THE COMPANIES IN THE OPERATION AND
MAINTENANCE OF THE SYSTEMS, DETERMINED IN ACCORDANCE WITH GAAP; PROVIDED,
HOWEVER, THAT INVENTORY SHALL NOT INCLUDE REBUILD INVENTORY.


 


(AAA)                      “JV AGREEMENT” SHALL MEAN THE AMENDED AND RESTATED
MANAGEMENT AGREEMENT AND JOINT VENTURE AGREEMENT OF CENTURY/ML CABLE VENTURE
DATED JANUARY 1, 1994.


 


(BBB)                   “LAUNCH INCENTIVES” SHALL MEAN CASH PAYMENTS OR OTHER
LAUNCH FEE INCENTIVES RECEIVED BY THE COMPANIES OR THEIR AFFILIATES IN RESPECT
OF PROGRAMMING LAUNCHES, OR OTHER CHANGES IN PROGRAMMING, BY THE COMPANIES.


 


(CCC)                      “LEASED REAL PROPERTY” SHALL MEAN ALL LEASEHOLD OR
SUBLEASEHOLD ESTATES AND OTHER RIGHTS TO USE OR OCCUPY ANY LAND, BUILDINGS,
STRUCTURES, IMPROVEMENTS, FIXTURES OR OTHER INTEREST IN REAL PROPERTY HELD BY
THE COMPANIES OTHER THAN (A) OWNED REAL PROPERTY, (B) RIGHTS PURSUANT TO POLE
ATTACHMENT AGREEMENTS, AND (C) RIGHTS PURSUANT TO EASEMENTS, LICENSES AND
SIMILAR INSTRUMENTS.


 


(DDD)                   “LEGAL REQUIREMENTS” SHALL MEAN ANY STATUTE, ORDINANCE,
CODE, LAW, RULE, REGULATION, PERMIT OR PERMIT CONDITION, ADMINISTRATIVE OR
JUDICIAL DECREE, ORDER OR OTHER REQUIREMENT, STANDARD OR PROCEDURE ENACTED OR
ADOPTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING JUDICIAL DECISIONS APPLYING OR
INTERPRETING COMMON LAW OR STATUTORY LAW.


 


(EEE)                      “LEVERAGED RECAPITALIZATION AGREEMENT” SHALL MEAN THE
LEVERAGED RECAPITALIZATION AGREEMENT DATED DECEMBER 13, 2001, AMONG CENTURY, ML
MEDIA, THE CABLE VENTURE, ADELPHIA AND HIGHLAND HOLDINGS.


 


(FFF)                            “LIABILITY” SHALL MEAN ANY LIABILITY (WHETHER
KNOWN OR UNKNOWN, WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR
CONTINGENT, WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED,
AND WHETHER DUE OR TO BECOME DUE AND REGARDLESS OF WHEN OR BY WHOM ASSERTED),
INCLUDING, WITHOUT LIMITATION, ANY LIABILITY FOR TAXES.


 


(GGG)                   “LICENSES” SHALL MEAN ANY LICENSE, PERMIT OR OTHER
AUTHORIZATION (OTHER THAN A FRANCHISE) ISSUED BY A GOVERNMENTAL AUTHORITY,
INCLUDING, BUT NOT LIMITED TO, THE FCC,

 

10

--------------------------------------------------------------------------------


 


USED IN THE CONSTRUCTION, OPERATION OR MAINTENANCE OF THE SYSTEMS (INCLUDING,
BUT NOT LIMITED TO, TV TRANSLATOR STATION LICENSES AND MICROWAVE LICENSES
(INCLUDING, BUT NOT LIMITED TO, CABLE TELEVISION RELAY SERVICES “CARS” AND
TELEVISION RECEIVE ONLY “TVRO” EARTH STATION REGISTRATIONS)).


 


(HHH)                   “LIEN” SHALL MEAN ANY MORTGAGE, LIEN (STATUTORY OR
OTHERWISE), SECURITY INTEREST, SECURITY AGREEMENT, CONDITIONAL SALE OR OTHER
TITLE RETENTION AGREEMENT, PLEDGE, OPTION, CHARGE, ASSESSMENT, RESTRICTIVE
AGREEMENT, RESTRICTION, ENCUMBRANCE, ADVERSE INTEREST, ADVERSE CLAIM, VOTING
AGREEMENT, RESTRICTION ON TRANSFER OR ANY EXCEPTION TO OR DEFECT IN TITLE OR
OTHER OWNERSHIP INTEREST.


 


(III)                               [INTENTIONALLY OMITTED]


 


(JJJ)                               “MANAGEMENT FEE” SHALL MEAN, COLLECTIVELY,
(I) THE MANAGEMENT FEE PAYABLE TO CENTURY PURSUANT TO SECTION 7.3(B) OF THE JV
AGREEMENT AND (II) ANY REIMBURSEMENT TO CENTURY FOR OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH ITS MANAGEMENT OF THE SYSTEMS PAYABLE TO CENTURY
PURSUANT TO SECTION 7.3(C) OF THE JV AGREEMENT.


 


(KKK)                      “MATERIAL ADVERSE EFFECT” SHALL MEAN A MATERIAL
ADVERSE EFFECT ON THE ASSETS, BUSINESS, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR RESULTS OF OPERATIONS OF THE CABLE VENTURE, CABLE CORP. AND THE
SYSTEMS TAKEN AS A WHOLE; PROVIDED, HOWEVER, THAT A MATERIAL ADVERSE EFFECT
SHALL NOT INCLUDE ANY EVENT, CHANGE OR EFFECT RELATING TO OR CAUSED BY (I) THE
TRANSACTIONS, (II) A GENERAL ECONOMIC DOWNTURN OR ANY OTHER CHANGE IN THE PUERTO
RICAN ECONOMY GENERALLY, INCLUDING, BUT NOT LIMITED TO, AN INCREASE IN INTEREST
RATES (PROVIDED THAT SUCH GENERAL ECONOMIC DOWNTURN OR CHANGE DOES NOT
DISPROPORTIONATELY ADVERSELY AFFECT THE COMPANIES OR THE SYSTEMS), OR
(III) CHANGES AFFECTING THE CATV OR COMMUNICATIONS INDUSTRY GENERALLY (PROVIDED
THAT SUCH CHANGES DO NOT DISPROPORTIONATELY ADVERSELY AFFECT THE COMPANIES OR
THE SYSTEMS); PROVIDED, HOWEVER, FOR PURPOSES OF SECTION 9.1, MATERIAL ADVERSE
EFFECT SHALL NOT INCLUDE ANY EVENT, CHANGE, OR EFFECT RELATING TO OR CAUSED BY
ACTS OF WAR OR TERRORISM.


 


(LLL)                               “MATERIAL CONSENTS” SHALL MEAN THE REQUIRED
CONSENTS SET FORTH ON PART B OF SCHEDULE 4.2(B).


 


(MMM)             “MATERIAL CONTRACT” SHALL MEAN (I) THE POLE ATTACHMENT
AGREEMENTS, (II) THE LEASES, (III) THE COLLECTIVE BARGAINING AGREEMENTS,
(IV) THE IP LICENSES AND (V) EACH OTHER CONTRACT, AGREEMENT, LEASE, PERMIT,
LICENSE, FIBER LEASE, MICROWAVE AGREEMENT OR COMMITMENT, WHETHER WRITTEN OR
ORAL, TO WHICH THE CABLE VENTURE OR CABLE CORP. IS A PARTY AND THAT IS MATERIAL
TO THE OPERATION OF ITS RESPECTIVE SYSTEM (OTHER THAN THE PROGRAMMING
AGREEMENTS), INCLUDING EACH MATERIAL UNDERGROUND CONDUIT AGREEMENT, CROSSING
AGREEMENT, RETRANSMISSION CONSENT AGREEMENT AND MULTIPLE DWELLING, BULK BILLING
OR COMMERCIAL SERVICE AGREEMENT.


 


(NNN)                   “MULTIEMPLOYER PLAN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3(37) OF ERISA.


 


(OOO)                   “NON-RECURRING CHARGES” SHALL MEAN LATE CHARGES,
DISCONNECT FEES, AMOUNTS THAT ARE THE SUBJECT OF A BONA FIDE DISPUTE AND ANY
OTHER SIMILAR NON-RECURRING CHARGES.

 

11

--------------------------------------------------------------------------------


 


(PPP)                   “OPERATING CASH FLOW” SHALL MEAN, FOR ANY 12-MONTH
PERIOD, AN AMOUNT, CALCULATED FOR THE CABLE VENTURE AND CABLE CORP. ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP (WITHOUT DUPLICATION), EQUAL TO THE
CONSOLIDATED NET INCOME OF THE CABLE VENTURE AND CABLE CORP., ADJUSTED BY:


 

(I)                                     EXCLUDING (TO THE EXTENT TAKEN INTO
ACCOUNT IN CALCULATING SUCH CONSOLIDATED NET INCOME, AND WITHOUT DUPLICATION),
(1) AUDIT EXPENSES WITH RESPECT TO ANY FISCAL YEAR IN EXCESS OF $102,000,
(2) COSTS AND EXPENSES PAYABLE TO NON-AFFILIATE THIRD PARTIES OF THE CHAPTER 11
CASE INCLUDING, BUT NOT LIMITED TO, NON-RECURRING THIRD PARTY PROFESSIONAL
EXPENSES DIRECTLY RELATING TO THE BANKRUPTCY OR THE RECONSTRUCTION AND
RESTATEMENT OF THE COMPANIES’ BOOKS AND RECORDS (EXCLUSIVE OF FINANCIAL
STATEMENT AUDIT EXPENSES PAYABLE TO NON-AFFILIATE THIRD PARTIES INCLUDED IN
CLAUSE (1) ABOVE), (3) REORGANIZATION EXPENSES DUE TO THE BANKRUPTCY,
IMPAIRMENTS, AND WRITE-OFFS OF FIXED ASSETS AND INTANGIBLE ASSETS, (4) COSTS AND
EXPENSES RELATING TO THE PROPOSED SALE OF THE ACQUIRED INTERESTS, INCLUDING
NEGOTIATION, PREPARATION AND CLOSING UNDER THIS AGREEMENT AND THE RELATED
AGREEMENTS AND THE TRANSACTIONS AND ANY ADDITIONAL EXPENSES PAYABLE TO
NON-AFFILIATED THIRD PARTIES IN CONNECTION WITH THE REVIEW BY PWC OF THE INTERIM
FINANCIALS IN ACCORDANCE WITH SECTION 7.17 OR OTHERWISE RELATING TO THE BUYER’S
FINANCING, AND ANY RETENTION BONUSES PAYABLE UPON CONSUMMATION OF THE
TRANSACTIONS (EXCLUSIVE OF FINANCIAL STATEMENT AUDIT EXPENSES PAYABLE TO
NON-AFFILIATED THIRD PARTIES INCLUDED IN CLAUSE (1) ABOVE), (5) THE HISTORICAL
NON-RECURRING AMOUNTS RESULTING FROM HURRICANES AND OTHER FORCE MAJEURE EVENTS,
ALL AS SET FORTH SPECIFICALLY ON SCHEDULE 1.1(PPP)(1), (6) THE ITEMS SET FORTH
ON SCHEDULE 1.1(PPP)(2); OR (7) OTHER ITEMS THAT ARE REQUESTED BY SELLERS TO BE
INCLUDED AS ADJUSTMENTS (INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS INTENDED TO
“NORMALIZE” EXPENSES THAT ARE PAID WITHIN A PARTICULAR PERIOD BUT THAT REFLECT
(IN WHOLE OR IN PART) COSTS THAT ARE ATTRIBUTABLE TO PAST OR FUTURE PERIODS),
BUT ONLY AS AND TO THE EXTENT SUCH AMOUNTS IN THIS CLAUSE (7) ARE AGREED TO BY
THE BUYER AND ARE ACCEPTED AS PERMITTED ADD-BACKS BY THE LENDERS WHO ARE PARTIES
TO THE COMMITMENT LETTERS FOR DEBT FINANCING (OR SUCH OTHER LENDERS AS MAY
PROVIDE DEBT FINANCING TO THE BUYER); PROVIDED, THAT IF AFTER THE DATE OF THIS
AGREEMENT THERE IS A HURRICANE OR OTHER FORCE MAJEURE EVENT THAT HAS A
NON-RECURRING EFFECT ON THE SYSTEMS, THE BUYER SHALL ACCEPT AS ADDITIONAL
EXCLUSIONS FROM THE CALCULATION OF OPERATING CASH FLOW FOR THE APPLICABLE PERIOD
AN AMOUNT EQUAL TO THE LESSER OF (X) THE ACTUAL NON-RECURRING AMOUNTS
ATTRIBUTABLE TO SUCH HURRICANE OR OTHER FORCE MAJEURE EVENT THAT WERE DEDUCTED
IN CALCULATING THE CONSOLIDATED NET INCOME OF THE COMPANIES IN SUCH PERIOD AND
(Y) $500,000 (WITH ANY AMOUNT OVER $500,000 BEING SUBJECT TO THE AGREEMENT OF
THE BUYER AND THE ACCEPTANCE BY THE BUYER’S LENDERS, AS CONTEMPLATED BY CLAUSE
(6) ABOVE);

 

(II)                                  ADDING BACK (IN EACH CASE TO THE EXTENT
DEDUCTED IN CALCULATING SUCH CONSOLIDATED NET INCOME, AND WITHOUT DUPLICATION)
(1) INCOME TAX EXPENSE, (2) INTEREST EXPENSE (WHETHER PAID OR ACCRUED),
(3) DEPRECIATION AND AMORTIZATION EXPENSE, (4) ANY ACCRUAL OF EXPENSES TO THE
EXTENT RELATED TO A PERIOD OTHER THAN SUCH 12-MONTH PERIOD, (5) THE MANAGEMENT
FEE (WHETHER PAID OR ACCRUED) AND (6) ANY LOSS ON SALE OF ASSETS;

 

(III)                               SUBTRACTING (IN EACH CASE TO THE EXTENT
INCLUDED IN CALCULATING SUCH CONSOLIDATED NET INCOME, AND WITHOUT DUPLICATION)
(1) INTEREST INCOME, (2) ANY GAIN ON SALE OF ASSETS, (3) ANY ACCRUAL OF REVENUE
OR INCOME TO THE EXTENT RELATED TO A PERIOD OTHER THAN SUCH 12-MONTH PERIOD AND
(4) ANY NON-RECURRING CREDITS OR REDUCTIONS OF EXPENSES (INCLUDING, WITHOUT

 

12

--------------------------------------------------------------------------------


 

LIMITATION, CREDITS OR REDUCTIONS OF EXPENSES RESULTING FROM SETTLEMENT OR
REJECTION OF OBLIGATIONS BY THE BANKRUPTCY COURT);

 

(IV)                              ADDING BACK ANY EXPENSES TO NON-AFFILIATED
THIRD PARTIES INCURRED IN COMPLYING WITH THE COVENANTS IN SECTIONS 7.15(A)(I)
AND (IV), (B)(I), (C)(I), (II) AND (IV) AND (D)(I); AND

 

(V)                                 EXCEPT AS OTHERWISE PROVIDED IN
SECTION 7.22, ADDING BACK (I) ANY ONE-TIME EXPENSES INCURRED IN CONVERTING THE
COMPANIES TO A STAND-ALONE AS REQUIRED BY SECTION 7.22, (II) ANY INCREMENTAL
EXPENSES INCURRED IN OPERATING AS A STAND-ALONE (MEASURED BY COMPARISON TO THE
ONGOING EXPENSES THAT WERE INCURRED FOR THE COMPARABLE SERVICE(S) REPLACED BY
THE STAND-ALONE SERVICE(S)), AND (III) ANY EXPENSES INCURRED IN RECORDING ANY
LEASE PURSUANT TO SECTION 7.24.

 

For purposes of calculating Operating Cash Flow, any increase or decrease in
expenses resulting from a change in the methods of determining the Allocations
or the products or services included within the Allocations from that set forth
on Schedule 9.6(a) shall be excluded.

 

An example of how Operating Cash Flow would have been calculated if the Closing
had been held on December 31, 2004 is attached as Exhibit J.

 


(QQQ)                   “ORDER” SHALL MEAN AN ORDER OR JUDGMENT OF THE
BANKRUPTCY COURT OR OTHER COURT OF COMPETENT JURISDICTION.


 


(RRR)                            “OTHER MATERIAL CONTRACTS” SHALL MEAN MATERIAL
CONTRACTS OTHER THAN (I) THE POLE ATTACHMENT AGREEMENTS, (II) THE LEASES,
(III) THE COLLECTIVE BARGAINING AGREEMENTS AND (IV) THE IP LICENSES.


 


(SSS)                      “OWNED REAL PROPERTY” SHALL MEAN ALL LAND, TOGETHER
WITH ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND FIXTURES LOCATED THEREON, AND
ALL EASEMENTS AND OTHER RIGHTS AND INTERESTS APPURTENANT THERETO OWNED BY THE
COMPANIES (OTHER THAN ANY INTERESTS IN REAL PROPERTY GRANTED OR CREATED UNDER
THE POLE ATTACHMENT AGREEMENTS).


 


(TTT)                            “PARENT” SHALL MEAN SAN JUAN CABLE HOLDINGS
LLC, A LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF PUERTO RICO, AND
“INVESTORS” SHALL MEAN, COLLECTIVELY, (I) MIDOCEAN PARTNERS, LP, (II) MIDOCEAN
PARTNERS II, LP, (III) CRESTVIEW CAPITAL PARTNERS, LP, (IV) ALPINVEST PARTNERS
CS INVESTMENTS 2005 C.V., (V) ALPINVEST PARTNERS LATER STAGE
CO-INVESTMENTS CUSTODIAN II B.V., (VI) ALPINVEST PARTNERS LATER STAGE
CO-INVESTMENTS CUSTODIAN IIA B.V. AND (VII) THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY.


 


(UUU)                   “PERMITTED ADD-BACK” SHALL MEAN ANY AMOUNT THAT THE
LENDERS WHO ARE PARTIES TO THE COMMITMENT LETTERS FOR DEBT FINANCING (OR SUCH
OTHER LENDERS AS MAY PROVIDE DEBT FINANCING TO THE BUYER) ALLOW TO BE COUNTED AS
AN ADD-BACK TO OR AN EXCLUSION FROM THE CALCULATION OF EBITDA (OR ANY COMPARABLE
METRIC USED BY THE LENDERS) THAT HAS THE EFFECT OF INCREASING EBITDA, BUT ONLY
IF, AS A RESULT OF SUCH ALLOWANCE, THE LENDERS DO NOT ALTER THE TERMS OR THE
PRICING OF THE DEBT FINANCING IN ANY MANNER THAT IS ADVERSE TO THE BUYER.

 

13

--------------------------------------------------------------------------------


 


(VVV)                   “PERMITTED LIENS” SHALL MEAN THE FOLLOWING:
(I) STATUTORY LANDLORD’S LIENS AND LIENS FOR CURRENT TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES NOT YET DUE AND PAYABLE (OR BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS FOR WHICH THERE IS AN ADEQUATE RESERVE DETERMINED IN
ACCORDANCE WITH GAAP); (II) ZONING AND OTHER LAND USE LAWS, REGULATIONS AND
ORDINANCES AND SIMILAR LEGAL REQUIREMENTS REGULATING THE CONSTRUCTION, USE OR
OCCUPANCY OF REAL PROPERTY WHICH ARE NOT VIOLATED BY THE CURRENT USE OR
OCCUPANCY OF SUCH REAL PROPERTY OR THE OPERATION OF THE BUSINESS ASSOCIATED WITH
THE SYSTEMS THEREON; (III) AS TO INTERESTS IN REAL PROPERTY, ANY EASEMENTS,
RIGHTS OF WAY, SERVITUDES, PERMITS, RESTRICTIONS AND MINOR IMPERFECTIONS OR
IRREGULARITIES IN TITLE THAT ARE REFLECTED IN THE PUBLIC RECORDS OR THAT DO NOT
INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY INTERFERE WITH THE RIGHT OR ABILITY
TO OWN, USE, OCCUPY, LEASE OR OPERATE THE REAL PROPERTY AS PRESENTLY UTILIZED OR
THE RIGHT OR ABILITY TO CONSTRUCT, INSTALL, MAINTAIN, USE OR OPERATE ANY PART OF
THE SYSTEMS; (IV) LIENS THAT WILL BE RELEASED OR TERMINATED AT OR BEFORE THE
CLOSING AND (V) OTHER LIENS THAT DO NOT, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIALLY INTERFERE WITH BUYER’S RIGHT TO OWN THE INTEREST IN THE PROPERTY TO
WHICH THEY RELATE OR OPERATE THE SYSTEMS.


 


(WWW)             “PERSON” SHALL MEAN ANY NATURAL PERSON, CORPORATION,
PARTNERSHIP, TRUST, UNINCORPORATED ORGANIZATION, ASSOCIATION, LIMITED LIABILITY
COMPANY, GOVERNMENTAL AUTHORITY OR OTHER ENTITY.


 


(XXX)                         “PR TAX CODE” SHALL MEAN THE PUERTO RICO INTERNAL
REVENUE CODE OF 1994, AS AMENDED.


 


(YYY)                   “PR TREASURY REGULATIONS” SHALL MEAN THE REGULATIONS AND
PRONOUNCEMENTS ISSUED BY THE PUERTO RICO DEPARTMENT OF THE TREASURY THAT
INTERPRET THE PROVISIONS OF THE PR TAX CODE.


 


(ZZZ)                         “PREVIOUS MONTH END” SHALL MEAN THE LAST DAY OF
THE MONTH PRECEDING THE MONTH IN WHICH THE CLOSING OCCURS.


 


(AAAA)                “PROGRAMMING AGREEMENTS” SHALL MEAN ALL
SATELLITE-DELIVERED PROGRAMMING AGREEMENTS AND OTHER AGREEMENTS UNDER WHICH THE
SYSTEMS OBTAIN CATV AND BROADCAST PROGRAMMING TO WHICH EITHER OF THE COMPANIES,
THE SELLERS OR THEIR RESPECTIVE AFFILIATES IS A PARTY.


 


(BBBB)            “PUERTO RICO BOARD” SHALL MEAN THE PUERTO RICO
TELECOMMUNICATIONS REGULATORY BOARD.


 


(CCCC)                “PWC” SHALL MEAN PRICEWATERHOUSECOOPERS LLP.


 


(DDDD)            “REAL PROPERTY” SHALL MEAN THE LEASED REAL PROPERTY AND THE
OWNED REAL PROPERTY.


 


(EEEE)                “REBUILD INVENTORY” SHALL MEAN STOCKS OF PARTS, EQUIPMENT
AND MATERIALS INVENTORIES MAINTAINED BY THE COMPANIES REQUIRED FOR THE PURPOSE
OF COMPLETING THE REBUILD OF THE SAN JUAN SYSTEM, BUT SHALL NOT INCLUDE ANY
STOCKS IN EXCESS OF THE AMOUNTS REQUIRED TO COMPLETE THE REBUILD.

 

14

--------------------------------------------------------------------------------


 


(FFFF)                        “REBUILD OF THE SAN JUAN SYSTEM” OR “REBUILD”
SHALL MEAN THE REBUILD AND/OR UPGRADE OF THE PORTION OF THE SAN JUAN SYSTEM
DESCRIBED IN SCHEDULE 1.1(W) TO ACHIEVE THE SPECIFICATIONS SET FORTH ON
SCHEDULE 1.1(W).


 


(GGGG)            “REFERENCE ACCOUNTING PRINCIPLES” SHALL MEAN THE ACCOUNTING
PRINCIPLES, POLICIES AND METHODOLOGIES OF THE COMPANIES, WHICH ARE IN ACCORDANCE
WITH GAAP, THAT WERE EMPLOYED IN THE PREPARATION OF THE UNAUDITED FINANCIAL
STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2003 (WHICH ARE ATTACHED TO
THIS AGREEMENT AS EXHIBIT F) AND ARE REFLECTED IN THE FOOTNOTES TO SUCH
FINANCIAL STATEMENTS, INCLUDING WITHOUT LIMITATION THE PRINCIPLES, POLICIES AND
METHODOLOGIES EMPLOYED WITH RESPECT TO ALLOCATIONS AND CAPITALIZATION OF LABOR,
AS MODIFIED BY SCHEDULE 1.1(GGGG); PROVIDED, HOWEVER, THAT IF (I) THE ACCOUNTING
PRINCIPLES USED IN PREPARING THE 2004 AUDITED FINANCIALS DIFFER FROM THE
REFERENCE ACCOUNTING PRINCIPLES AND (II) THE BUYER HAS CONSENTED TO ANY SUCH
DIFFERENCES, THE TERM “REFERENCE ACCOUNTING PRINCIPLES” WITH RESPECT TO THE 2004
AUDITED FINANCIALS AND THE INTERIM FINANCIALS FOR 2005 AND FOR PURPOSES OF
SECTION 3.4 SHALL BE DEEMED TO INCORPORATE ANY SUCH CHANGES ACCEPTED BY THE
BUYER.


 


(HHHH)            “REGULATORY LAW” SHALL MEAN THE HSR ACT, THE FEDERAL TRADE
COMMISSION ACT, AS AMENDED, THE COMMUNICATIONS ACT OF 1934, AS AMENDED, THE
PUERTO RICO TELECOMMUNICATIONS ACT OF 1996, AS AMENDED, AND ALL OTHER LEGAL
REQUIREMENTS THAT ARE DESIGNED OR INTENDED TO (X) PROHIBIT, RESTRICT OR REGULATE
ACTIONS HAVING THE PURPOSE OR EFFECT OF MONOPOLIZATION OR RESTRAINT OF TRADE OR
LESSENING OF COMPETITION THROUGH MERGER OR ACQUISITION OR (Y) REGULATE THE
PROVISION OF CABLE TELEVISION, TELECOMMUNICATIONS OR OTHER SERVICES BY THE
COMPANIES.


 


(IIII)                            “RELATED AGREEMENT” SHALL MEAN EACH OF (I) THE
TRANSITION SERVICES AGREEMENT, (II) THE ESCROW AGREEMENT, (III) THE INVESTOR
GUARANTY, (IV) THE EXPENSE REIMBURSEMENT LETTER DATED APRIL 29, 2005 BY AND
AMONG MIDOCEAN PARTNERS, L.P., THE SELLERS AND THE COMPANIES AND (V) ANY OTHER
WRITTEN AGREEMENT OR CERTIFICATE, OTHER THAN THIS AGREEMENT, THAT IS EXECUTED
AND DELIVERED BY THE BUYER, THE SELLERS, THE CABLE VENTURE OR CABLE CORP.
PURSUANT TO OR CONTEMPORANEOUSLY WITH THIS AGREEMENT.


 


(JJJJ)                            “REQUIRED CONSENT” SHALL MEAN ANY APPROVAL,
CONSENT, AUTHORIZATION OR ACT OF, OR ANY DECLARATION, NOTICE, FILING,
APPLICATION, REGISTRATION OR OTHER ACTION WITH OR TO, ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON UNDER ANY GOVERNMENTAL AUTHORIZATION, MATERIAL CONTRACT,
AGREEMENT OR OTHER INSTRUMENT OR OTHERWISE THAT IS NECESSARY TO BE OBTAINED IN
CONNECTION WITH THE CONSUMMATION OR EFFECTIVENESS OF THE TRANSACTIONS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE RELATED AGREEMENTS.


 


(KKKK)                “RESTRICTED CASH” SHALL MEAN (I) SUBSCRIBER PREPAYMENTS
AND DEPOSITS WITH RESPECT TO SERVICES TO BE PROVIDED BY THE COMPANIES AND
(II) LAUNCH INCENTIVES RECEIVED BY THE COMPANIES SINCE JANUARY 1, 2005 TO THE
EXTENT THAT SUCH LAUNCH INCENTIVES RELATE TO POST-CLOSING PROGRAMMING
OBLIGATIONS OF THE COMPANIES.


 


(LLLL)                            “RETAINED PROGRAMMING AGREEMENTS” SHALL MEAN
THE PROGRAMMING AGREEMENTS SET FORTH ON SCHEDULE 1.1(LLLL).

 

15

--------------------------------------------------------------------------------


 


(MMMM)    “SEC” SHALL MEAN THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


(NNNN)            “SELLER CONFIDENTIAL INFORMATION” SHALL MEAN, COLLECTIVELY,
THE SELLER GROUP CONFIDENTIAL INFORMATION AND THE COMPANY CONFIDENTIAL
INFORMATION.


 


(OOOO)            “SELLER GROUP” SHALL MEAN, COLLECTIVELY, (I) THE SELLERS,
(II) THE COMPANIES, AND (III) THEIR RESPECTIVE MEMBERS, OFFICERS, DIRECTORS,
EMPLOYEES, PROFESSIONAL ADVISORS, REPRESENTATIVES AND OTHER AGENTS.


 


(PPPP)            “SELLER GROUP CONFIDENTIAL INFORMATION” SHALL MEAN ALL
INFORMATION RELATING TO THE BUSINESS AND AFFAIRS OF ML MEDIA OR CENTURY OR THEIR
RESPECTIVE AFFILIATES OTHER THAN INFORMATION THAT IS AS OF THE DATE HEREOF OR
SUBSEQUENTLY BECOMES GENERALLY AVAILABLE TO THE PUBLIC THROUGH NO FAULT OF, OR
BREACH OF ANY CONFIDENTIALITY OBLIGATION BY, THE BUYER OR ANY OF ITS AFFILIATES,
AGENTS OR REPRESENTATIVES.


 


(QQQQ)            “SELLER PERSON” SHALL MEAN ANY SELLER OR ANY AFFILIATE OF ANY
SELLER.


 


(RRRR)                        “SUBSCRIBER ACCOUNTS RECEIVABLE” SHALL MEAN
ACCOUNTS RECEIVABLE OF THE COMPANIES RESULTING FROM THE PROVISION OF CABLE
TELEVISION AND/OR DATA SERVICE (EXCLUDING RECEIVABLES FROM THE SALE OF
ADVERTISING AND TOWER RENTAL) PRIOR TO THE CLOSING DATE.


 


(SSSS)                “TERMINATION DATE” SHALL MEAN DECEMBER 31, 2005, EXCEPT
THAT IF SELLERS FAIL TO DELIVER THE AUDITED FINANCIALS BY AUGUST 31, 2005 OR THE
INTERIM FINANCIALS BY SEPTEMBER 15, 2005 TO MEET THE CONDITIONS IN SECTION 9.6
THEN BUYER MAY, BY NOTICE TO THE SELLERS GIVEN BY NOVEMBER 15, 2005, EXTEND THE
TERMINATION DATE TO JANUARY 31, 2006.


 


(TTTT)                        “TRANSACTIONS” SHALL MEAN, COLLECTIVELY, (I) THE
PURCHASE OF THE ACQUIRED INTERESTS, (II) THE MERGER IMMEDIATELY THEREAFTER OF
CABLE CORP. WITH AND INTO THE BUYER, AND (III) THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE RELATED AGREEMENTS.


 


(UUUU)            “TRANSITION SERVICES SCHEDULE OF SERVICES” SHALL MEAN THOSE
SERVICES TO BE PROVIDED BY CENTURY TO THE BUYER AFTER THE CLOSING DATE AND THE
COSTS FOR THOSE SERVICES AS SET FORTH ON EXHIBIT C PURSUANT TO A TRANSITION
SERVICES AGREEMENT (THE “TRANSITION SERVICES AGREEMENT”) TO BE NEGOTIATED IN
GOOD FAITH BY CENTURY AND THE BUYER REFLECTING SUCH SERVICES AND COSTS.  CENTURY
SHALL ONLY BE REQUIRED TO PROVIDE THE TRANSITION SERVICES UNTIL THE EARLIER OF
(A) JUNE 30, 2006, OR (B) THE CLOSING OF THE SALE OF ADELPHIA.


 


(VVVV)            “UNPAID COST TO COMPLETE THE REBUILD” SHALL MEAN THE ESTIMATED
UNPAID COST TO COMPLETE THE REBUILD OF THE SAN JUAN SYSTEM AS OF THE CLOSING
DATE, AS DETERMINED BY THE CABLE VENTURE IN GOOD FAITH BASED ON COSTS PREVIOUSLY
INCURRED BY THE CABLE VENTURE IN CONNECTION WITH THE REBUILD OF THE SAN JUAN
SYSTEM (WITH AMOUNTS SPENT TO PURCHASE REBUILD INVENTORY AND ACCOUNTS PAYABLE OR
ACCRUED EXPENSES RELATING TO THE REBUILD OF THE SAN JUAN SYSTEM INCLUDED AS
CLOSING DATE CURRENT LIABILITIES DEEMED FOR ALL PURPOSES OF THIS AGREEMENT AS
AMOUNTS PAID PRIOR TO THE CLOSING DATE).


 


(WWWW)    “WORKING CAPITAL TARGET” SHALL MEAN $0.

 

16

--------------------------------------------------------------------------------


 

1.2                                 Additional Defined Terms.  The following
terms are defined in the respective Sections set forth below:

 

Term

 

Section

1992 Act

 

4.5(b)

2005 Budget

 

4.3(e)

ACM

 

7.15(a)(iv)

Acquired Interests

 

2.1

Affiliate Liabilities

 

7.19

Agreement

 

Recitals

Allocation Schedule

 

9.6(a)

Allocations

 

9.6(a)

Alternate Agreements

 

7.11(c)(ii)(C)

Audited 2004 Financials

 

9.6(c)

Audited Financials

 

4.3(c)

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Basket

 

11.4(a)

Board

 

7.11(c)(ii)(A)

Break-Up Fee

 

7.11(c)(iv)(B)

Buyer

 

Recitals

Cable Corp.

 

Recitals

Cable Venture

 

Recitals

Cash Purchase Price

 

3.2 (a)

CATV

 

Recitals

Century

 

Recitals

Chapter 11 Case

 

Recitals

Closing

 

3.1

Closing Date

 

3.1

Closing Date Balance Sheet

 

3.4(b)(i)

Collective Bargaining Agreement

 

4.10(e)

Commitment Letters

 

6.4

Communications Act

 

4.5(b)

Companies

 

Recitals

Company Intellectual Property

 

4.17(c)

Confirmation Order

 

7.11(a)

Copyright Act

 

4.5(b)

Debt Commitment Letter

 

6.4

Deferred Purchase Price

 

3.2 (a)

Disclosure Statement

 

7.11(a)

Draft 2004 Financials

 

9.6(b)

Estimated Adjustment Certificate

 

3.4(a)

Estimated Closing Date Balance Sheet

 

3.4(a)

Expense Reimbursement

 

7.11(c)(iv)(A)

Expense Reimbursement Agreement

 

7.11(c)(iv)(A)

Franchise Extensions

 

7.4(b)

Indemnitee

 

11.3

 

17

--------------------------------------------------------------------------------


 

Term

 

Section

Indemnitor

 

11.3

Indemnity Escrow Account

 

3.2(c)(i)

Independent Accountant

 

3.4(b)(ii)

Independent Engineer

 

7.13(d)

Interim Financials

 

4.3(c)

Investor Guaranty

 

3.2(e)

Investors

 

1.1(ttt)

IP Licenses

 

4.17(b)

IRS

 

4.10(j)

Key Personnel

 

7.6

Leases

 

4.8(b)

Levittown System

 

Recitals

Losses

 

11.2(a)

Mark Owner

 

7.8

Matching Right

 

7.11(c)(ii)(C)

Maximum Permissible Reduction

 

12.1(l)

ML JV Interests

 

7.20

ML Media

 

Recitals

Non-Solicitation Period

 

7.16

Objection Notice

 

3.4(b)(ii)

Offering Documents

 

7.17(c)

Operating Cash Flow Statement

 

3.4(b)(i)

Plan

 

Recitals

Pole Attachment Agreement

 

4.7

Post-Closing Period

 

4.12(e)

Pre-Closing Period

 

4.12(e)

Pre-Closing Tax Straddle Period

 

7.5(a)(ii)

Puerto Rico Telecommunications Act

 

4.5(b)

Purchase Price

 

3.2(a)

Rebuild Cost Overrun

 

7.13(e)

Rebuild Employees

 

4.10(m)

Rebuild Escrow Account

 

3.2(b)

Rebuild Escrow Amount

 

3.2(b)

Rebuild Extension Date

 

7.4(b)

Remaining Unpaid Cost

 

3.2(b)

Retained Marks

 

2.2(e)

Revised Schedule 4.6(e)

 

7.21

S-1 Financial Statements7.17(b)

 

7.17(b)

San Juan System

 

Recitals

Securities Act

 

7.17(b)

Sellers

 

Recitals

Sellers’ Adjustment Certificate

 

3.4(b)(i)

Sellers Escrow Account

 

3.2(c)(iii)

Shortfall

 

11.6

Stand-Alone

 

7.22

 

18

--------------------------------------------------------------------------------


 

Term

 

Section

Superior Proposal

 

7.11(c)(ii)(A)

Supplemental Interim Financials

 

7.17(e)

System

 

Recitals

Tax

 

4.12(a)

Tax Benefit

 

11.4(c)

Tax Return

 

4.12(a)

Taxing Authority

 

4.12(a)

Third-Party Claim11.3

 

11.3

Transferred Assets

 

2.2(i)

Transferred Programming Agreements

 

2.2(a)

Treasury Regulations

 

4.12(a)

Unaudited 2004 Financials

 

4.3(a)

Unaudited Financials

 

4.3(a)

Unaudited Historical Financials

 

4.3(a)

WARN Act

 

4.3(h)(ix)

 

2.                                      PURCHASE AND SALE OF ACQUIRED INTERESTS

 

2.1                                 Transfer of Acquired Interests.  Subject to
the terms, provisions and conditions contained in this Agreement, on the Closing
Date, in consideration for payment by the Buyer of the Purchase Price pursuant
to Section 3.2, the Sellers shall sell to the Buyer, and the Buyer shall
purchase from the Sellers, all of the Sellers’ joint venture interests in the
Cable Venture (the “Acquired Interests”) pursuant to the terms of the Plan and,
as a result of such sale and purchase, the Cable Venture shall, by operation of
law, be liquidated into the Buyer.  Immediately thereafter, the Buyer shall
cause Cable Corp. to be merged with and into the Buyer, and the Buyer shall be
the surviving entity in such merger.

 

2.2                                 Transferred Assets.  Notwithstanding
anything in this Agreement to the contrary, the Buyer expressly agrees and
acknowledges that, immediately following the merger of Cable Corp. with and into
the Buyer, the following rights and assets will be terminated or will be assumed
and assigned to Century or its designee (in the case of items (a), (b), (c),
(e), (f) and (i)), to ML Media (in the case of item (g)) and to the Sellers
Escrow Account (in all other cases) (or as Century and ML Media may otherwise
agree in writing or as otherwise provided in the Plan) and that neither the
Buyer nor the Companies otherwise will have any right, title or interest with
respect to such rights and assets from and after the Closing:

 


(A)                                  ALL PROGRAMMING AGREEMENTS OTHER THAN THE
RETAINED PROGRAMMING AGREEMENTS (COLLECTIVELY, THE “TRANSFERRED PROGRAMMING
AGREEMENTS”), ALL OF WHICH TRANSFERRED PROGRAMMING AGREEMENTS WILL BE TERMINATED
WITH RESPECT TO THE SYSTEMS ON THE CLOSING DATE;


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 2.2(D),
INSURANCE POLICIES, SURETY INSTRUMENTS AND BONDS HELD BY THE COMPANIES OR IN
RESPECT OF ANY OF THE COMPANIES’ ASSETS, AND ALL RIGHTS AND CLAIMS OF THE
COMPANIES THEREUNDER, BUT ONLY TO THE EXTENT INDICATED ON SCHEDULE 4.14;

 

19

--------------------------------------------------------------------------------


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 7.15(C)(IV),
LICENSES FOR BILLING AND CUSTOMER SERVICE SOFTWARE USED BY THE COMPANIES AND ANY
RIGHTS TO RECEIVE BILLING SERVICES OR MANAGEMENT SERVICES;


 


(D)                                 ALL CLAIMS, RIGHTS AND INTERESTS OF THE
COMPANIES IN AND TO ANY REFUNDS OR CREDITS IN RESPECT OF FEDERAL, STATE,
COMMONWEALTH OR LOCAL TAXES TO THE EXTENT SUCH REFUNDS ARE FOR THE ACCOUNT OF
THE SELLERS PURSUANT TO SECTION 7.5(A)(III) AND ANY REFUNDS OF FEES FOR PERIODS
PRIOR TO AND INCLUDING THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, EXCISE
TAXES AND COPYRIGHT FEES AND ANY REFUNDS OF PRE-PAID INSURANCE PREMIUMS OR OTHER
PRE-PAID EXPENSES RELATING TO THE INSURANCE POLICIES TRANSFERRED PURSUANT TO
SECTION 2.2(B);


 


(E)                                  THE TRADEMARKS, TRADE NAMES, SERVICE MARKS,
SERVICE NAMES, FICTITIOUS NAMES AND LOGOS SET FORTH ON SCHEDULE 2.2(E)
(COLLECTIVELY, THE “RETAINED MARKS”);


 


(F)                                    ALL CLAIMS, RIGHTS AND INTERESTS OF THE
CABLE VENTURE OR CABLE CORP. AGAINST ML MEDIA AND ITS AFFILIATES;


 


(G)                                 ALL CLAIMS, RIGHTS AND INTERESTS OF THE
CABLE VENTURE OR CABLE CORP. AGAINST CENTURY AND ITS AFFILIATES OR AGAINST ANY
MEMBER OF THE RIGAS FAMILY OR ANY OF THEIR AFFILIATES (SUBJECT TO A 50% INTEREST
IN THE NET RECOVERY RECEIVED FROM ANY MEMBER OF THE RIGAS FAMILY OR THEIR
AFFILIATES IN FAVOR OF CENTURY);


 


(H)                                 ANY PREFERENCE, FRAUDULENT TRANSFER AND/OR
AVOIDANCE CLAIMS ASSERTED BY THE CABLE VENTURE AGAINST ANY AFFILIATE (OTHER THAN
ML MEDIA OR CENTURY) PRIOR TO THE CLOSING AND PENDING AS OF THE CLOSING DATE;
AND


 


(I)                                     THE OTHER RIGHTS AND ASSETS SET FORTH ON
SCHEDULE 2.2(I) (ALL OF THE FOREGOING IN CLAUSES (A) THROUGH (I), COLLECTIVELY,
THE “TRANSFERRED ASSETS”).


 

2.3                                 Excluded Liabilities.  Notwithstanding
anything in this Agreement to the contrary, the Sellers and the Companies
expressly agree and acknowledge that the Buyer shall have no liability for any
Excluded Liability, and that at the Closing all Excluded Liabilities shall be
assumed and assigned from the Cable Venture or Cable Corp., as the case may be,
to the Sellers or the Seller Escrow Account and the Buyer shall not thereafter
bear any obligation or liability of any kind with respect to such Excluded
Liabilities.

 

3.                                      CLOSING; PURCHASE PRICE; ADJUSTMENTS

 

3.1                                 Closing Date and Location.  The consummation
of the sale and delivery of the Acquired Interests to the Buyer and the receipt
of the consideration therefor by payment as provided in Section 3.2 shall
constitute the “Closing.”  Unless otherwise agreed by the parties or if this
Agreement shall be terminated pursuant to the terms hereof, the Closing shall
take place at 10:00 a.m., local time, at the offices of Proskauer Rose LLP, 1585
Broadway, New York, New York 10036 and shall occur on the date that is three (3)
Business Days following satisfaction or waiver of all of the conditions to
Closing set forth in Sections 8, 9 and 10, other than those conditions which by
their terms can only be satisfied on the Closing Date; provided that if such
third Business Day shall fall on or after the 20th day of any month, then the
Closing shall occur on the last Business Day of such month.  The date on which
the Closing actually occurs shall

 

20

--------------------------------------------------------------------------------


 

constitute the “Closing Date.”  Notwithstanding the foregoing, this Agreement
may be terminated pursuant to Section 12.1(b) hereof if the Closing has not
occurred by the Termination Date.  The parties hereto agree to use their
respective commercially reasonable efforts to cause the Closing to occur on or
before October 31, 2005.

 

3.2                                 Purchase Price; Payment of the Purchase
Price.

 


(A)                                  THE PURCHASE PRICE FOR THE ACQUIRED
INTERESTS SHALL BE THE AGGREGATE AMOUNT OF FIVE HUNDRED TWENTY MILLION DOLLARS
($520,000,000) IN CASH (THE “PURCHASE PRICE”), SUBJECT TO ADJUSTMENT IN
ACCORDANCE WITH SECTIONS 3.3 AND 3.4, PLUS THE TRANSFER OF THE TRANSFERRED
ASSETS PURSUANT TO SECTION 2.2.  THE PURCHASE PRICE PAYABLE IN CASH SHALL BE
PAYABLE AS FOLLOWS:  $506,500,000 (THE “CASH PURCHASE PRICE”), SUBJECT TO
ADJUSTMENT IN ACCORDANCE WITH SECTIONS 3.3 AND 3.4, SHALL BE PAYABLE AT THE
CLOSING AS PROVIDED IN SECTION 3.3(C), AND $13,500,000 (THE “DEFERRED PURCHASE
PRICE”) SHALL BE PAYABLE AS PROVIDED IN SECTION 3.3(D).


 


(B)                                 ON THE CLOSING DATE, IF THE COMPLETION OF
THE REBUILD OF THE SAN JUAN SYSTEM HAS NOT OCCURRED (AS FINALLY DETERMINED
PURSUANT TO SECTION 7.13(D)), THE COMPANIES SHALL, AT THE BUYER’S OPTION, EITHER
(I) DEPOSIT IN CASH, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT
EQUAL TO THE UNPAID COST TO COMPLETE THE REBUILD TO THE ESCROW AGENT, TO BE HELD
IN A SEPARATE INTEREST BEARING REBUILD ESCROW ACCOUNT (THE “REBUILD ESCROW
ACCOUNT”) PURSUANT TO THE ESCROW AGREEMENT, WHICH FUNDS (THE “REBUILD ESCROW
AMOUNT”) SHALL BE APPLIED TO PAY ANY REMAINING COSTS TO COMPLETE THE REBUILD OF
THE SAN JUAN SYSTEM IN ACCORDANCE WITH SECTION 7.13, OR (II) PAY THAT AMOUNT, IN
CASH, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, TO THE BUYER AS A
REDUCTION OF THE PURCHASE PRICE, IN WHICH CASE THE SELLERS SHALL NO HAVE NO
FURTHER OBLIGATIONS WITH RESPECT TO THE REBUILD PURSUANT TO SECTION 7.13 OR
OTHERWISE. IF (X) THE BUYER ELECTS TO CAUSE THE COMPANIES TO DEPOSIT AN AMOUNT
EQUAL TO THE UNPAID COST TO COMPLETE THE REBUILD IN THE REBUILD ESCROW ACCOUNT
AND (Y) THE COMPANIES HAVE INSUFFICIENT CASH ON THE CLOSING DATE TO MAKE SUCH
DEPOSIT, THEN THE BUYER SHALL REMEDY ANY SUCH DEFICIENCY (THE “REMAINING UNPAID
COST”) BY DEPOSITING AN AMOUNT EQUAL TO THE REMAINING UNPAID COST IN THE REBUILD
ESCROW ACCOUNT AND REDUCING THE AMOUNT PAYABLE TO THE SELLERS AT THE CLOSING
PURSUANT TO SECTION 3.2(C)(II) BY AN EQUAL AMOUNT.


 


(C)                                  ON THE CLOSING DATE, THE BUYER SHALL PAY,
BY WIRE TRANSFERS OF IMMEDIATELY AVAILABLE FUNDS, AN AGGREGATE AMOUNT EQUAL TO
THE CASH PURCHASE PRICE, AS PRELIMINARILY ADJUSTED IN ACCORDANCE WITH SECTIONS
3.3 AND 3.4(A), AS FOLLOWS:


 

(I)                                     THE BUYER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE ESCROW AGENT AN AMOUNT EQUAL TO $25,000,000, TO BE HELD BY THE
ESCROW AGENT IN A SEPARATE INTEREST BEARING ACCOUNT (THE “INDEMNITY ESCROW
ACCOUNT”) PURSUANT TO THE ESCROW AGREEMENT, WHICH FUNDS (TOGETHER WITH INTEREST
THEREON) SHALL BE PAID IN WHOLE OR IN PART IN ACCORDANCE WITH THE TERMS OF THE
ESCROW AGREEMENT TO (1) THE BUYER IF AND TO THE EXTENT IT IS DETERMINED THAT THE
BUYER IS ENTITLED TO INDEMNIFICATION PAYMENTS UNDER SECTION 11.2(B) OF THIS
AGREEMENT (OTHER THAN PURSUANT TO SECTION 11.2(B)(V) EXCEPT AS PERMITTED BY
SECTION 11.5), OR (2) THE SELLERS ESCROW ACCOUNT (AS DEFINED BELOW) (OR IN
ACCORDANCE WITH ANY OTHER WRITTEN INSTRUCTIONS GIVEN BY BOTH OF THE SELLERS TO
BUYER AND THE ESCROW AGENT PRIOR TO THE PAYMENT) TO THE EXTENT THE BUYER IS NOT
DETERMINED TO BE ENTITLED TO ANY SUCH PAYMENTS REFERRED TO IN CLAUSE (1).

 

21

--------------------------------------------------------------------------------


 

(II)                                  THE BUYER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO A SEPARATE INTEREST BEARING ESCROW ACCOUNT FOR THE BENEFIT OF THE
SELLERS (THE “SELLERS ESCROW ACCOUNT”) OR IN ACCORDANCE WITH ANY OTHER WRITTEN
INSTRUCTIONS JOINTLY GIVEN BY THE SELLERS TO THE BUYER PRIOR TO THE CLOSING, THE
REMAINDER OF THE CASH PURCHASE PRICE (OR $481,500,000), SUBJECT TO REDUCTION AS
PROVIDED IN SECTION 3.2(B) AND THIS SECTION 3.2(C)(II).  IMMEDIATELY FOLLOWING
THE CLOSING, THE BUYER SHALL WIRE TO THE SELLERS ESCROW ACCOUNT (OR IN
ACCORDANCE WITH SUCH INSTRUCTIONS) THE AMOUNT BY WHICH THE PURCHASE PRICE IS
INCREASED PURSUANT TO THE PRELIMINARY ADJUSTMENTS TO THE PURCHASE PRICE
CONTAINED IN SECTION 3.3, SECTION 3.4(A) AND (IF APPLICABLE) SECTION 7.13(D) AND
THE BUYER SHALL TRANSFER AND ASSIGN THE TRANSFERRED ASSETS AS PROVIDED IN
SECTION 2.2.  IF THE PURCHASE PRICE IS DECREASED PURSUANT TO SUCH ADJUSTMENTS,
THE PAYMENT BY THE BUYER AT THE CLOSING TO THE SELLERS ESCROW ACCOUNT (OR IN
ACCORDANCE WITH SUCH INSTRUCTIONS) SHALL BE REDUCED BY THE AMOUNT OF THE
ADJUSTMENTS.  RELEASE OF FUNDS FROM THE SELLERS ESCROW ACCOUNT MAY ONLY BE MADE
AS PROVIDED BY (X) WRITTEN AGREEMENT OF BOTH CENTURY AND ML MEDIA, OR (Y) ORDER
OF THE BANKRUPTCY COURT.  THE BUYER GROUP SHALL HAVE NO RIGHT TO LIMIT
DISTRIBUTIONS FROM THE SELLERS ESCROW ACCOUNT.

 


(D)                                 THE BUYER SHALL PAY THE DEFERRED PURCHASE
PRICE, TOGETHER WITH INTEREST ON THE UNPAID PORTION OF THE DEFERRED PURCHASE
PRICE AT THE RATE OF 3.5% PER YEAR, AS FOLLOWS:


 

(I)                                     THE AMOUNT SET FORTH OPPOSITE EACH ITEM
LISTED ON SCHEDULE 3.2(D)(I)  (PERTAINING TO CERTIFICATES OF DEBT) SHALL BE PAID
TO THE SELLERS WHEN THAT ITEM IS FULLY PAID OR SETTLED, PROVIDED THAT THE
SELLERS SHALL PROVIDE EVIDENCE SATISFACTORY TO THE BUYER FOR SUCH PAYMENT OR
SETTLEMENT, INCLUDING RECEIPTS, CONFIRMATION LETTER OF SIMILAR DOCUMENTS ISSUED
BY THE RESPECTIVE TAXING AUTHORITY.

 

(II)                                  THE AMOUNT SET FORTH ON
SCHEDULE 3.2(D)(II) (SUBJECT TO POSSIBLE REDUCTION AS SET FORTH BELOW) SHALL BE
PAID WITHIN 10 BUSINESS DAYS AFTER THE EARLIER OF (A) THE COMPLETION OF THE
PENDING TAX EXAMINATION BY THE PUERTO RICO TREASURY DEPARTMENT WITH RESPECT TO
THE TAXABLE YEAR ENDED DECEMBER 31, 2000 AND THE RECEIPT OF WRITTEN
DOCUMENTATION FROM SUCH TREASURY DEPARTMENT PROVIDING THAT THE EXAMINATION WITH
RESPECT TO THE TAXABLE YEAR IN QUESTION IS CLOSED, OR (B) THE EXPIRATION OF THE
PUERTO RICO FOUR-YEAR TAX STATUTE OF LIMITATIONS WITH RESPECT TO THE TAXABLE
YEAR ENDED DECEMBER 31, 2000.  NOTWITHSTANDING THE FOREGOING, THE PAYMENT SHALL
BE REDUCED IN AMOUNT BY THE TOTAL OF THEN OUTSTANDING (OR PREVIOUSLY PAID)
CLAIMS ASSERTED BY THE BUYER UNDER THE PROCEDURES SET FORTH IN SECTION 11.3(G)
OF THIS AGREEMENT FOR INDEMNIFICATION PAYMENTS WITH RESPECT TO ANY TAXABLE YEAR
OR PERIOD UNDER SECTION 11.2(B)(V) OF THIS AGREEMENT (PERTAINING TO ANY
INDEMNIFIED TAX LIABILITY).  THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(II) (OR ANY
LESSER AMOUNT, TO THE EXTENT REDUCED AS DESCRIBED IN THIS SECTION 3.2(D)(II))
SHALL BE THEN PAID TO THE SELLERS.

 

(III)                               THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(III)
(SUBJECT TO POSSIBLE REDUCTION AS SET FORTH BELOW) SHALL BE PAID WITHIN 10
BUSINESS DAYS AFTER THE EARLIER OF (A) THE COMPLETION OF THE PENDING TAX
EXAMINATION BY THE PUERTO RICO TREASURY DEPARTMENT WITH RESPECT TO THE TAXABLE
YEAR ENDED DECEMBER 31, 2001 AND THE RECEIPT OF WRITTEN DOCUMENTATION FROM SUCH
TREASURY DEPARTMENT PROVIDING THAT THE EXAMINATION WITH RESPECT TO THE TAXABLE
YEAR IN QUESTION IS CLOSED, AND (B) THE EXPIRATION OF THE PUERTO RICO FOUR-YEAR
TAX STATUTE OF LIMITATIONS WITH RESPECT TO THE TAXABLE YEAR ENDED DECEMBER 31,
2001.  NOTWITHSTANDING THE FOREGOING, THE PAYMENT SHALL BE REDUCED IN AMOUNT BY
THE TOTAL OF THEN OUTSTANDING (OR PREVIOUSLY PAID) CLAIMS

 

22

--------------------------------------------------------------------------------


 

ASSERTED BY THE BUYER UNDER THE PROCEDURES SET FORTH IN SECTION 11.3(G) OF THIS
AGREEMENT FOR INDEMNIFICATION PAYMENTS WITH RESPECT TO ANY TAXABLE YEAR OR
PERIOD UNDER SECTION 11.2(B)(V) OF THIS AGREEMENT (PERTAINING TO ANY INDEMNIFIED
TAX LIABILITY).  THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(III) (OR ANY LESSER
AMOUNT, TO THE EXTENT REDUCED AS DESCRIBED IN THIS SECTION 3.2(D)(III)) SHALL BE
THEN PAID TO THE SELLERS.

 

(IV)                              THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(IV)
(SUBJECT TO POSSIBLE REDUCTION AS SET FORTH BELOW) SHALL BE PAID WITHIN 10
BUSINESS DAYS AFTER THE EARLIER OF (A) THE COMPLETION OF THE PENDING TAX
EXAMINATION BY THE PUERTO RICO DEPARTMENT OF TREASURY WITH RESPECT TO THE
TAXABLE YEAR ENDED DECEMBER 31, 2002 AND THE RECEIPT OF WRITTEN DOCUMENTATION
FROM SUCH TREASURY DEPARTMENT PROVIDING THAT THE EXAMINATION WITH RESPECT TO THE
TAXABLE YEAR IN QUESTION IS CLOSED, AND (B) THE EXPIRATION OF THE PUERTO RICO
FOUR-YEAR TAX STATUTE OF LIMITATIONS WITH RESPECT TO THE TAXABLE YEAR ENDED
DECEMBER 31, 2002.  NOTWITHSTANDING THE FOREGOING, THE PAYMENT SHALL BE REDUCED
IN AMOUNT BY THE TOTAL OF THEN OUTSTANDING (OR PREVIOUSLY PAID) CLAIMS ASSERTED
BY THE BUYER UNDER THE PROCEDURES SET FORTH IN SECTION 11.3(G) OF THIS AGREEMENT
FOR INDEMNIFICATION PAYMENTS WITH RESPECT TO ANY TAXABLE YEAR OR PERIOD UNDER
SECTION 11.2(B)(V) OF THIS AGREEMENT (PERTAINING TO ANY INDEMNIFIED TAX
LIABILITY).  THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(IV) (OR ANY LESSER AMOUNT,
TO THE EXTENT REDUCED AS DESCRIBED IN THIS SECTION 3.2(D)(IV)) SHALL BE THEN
PAID TO THE SELLERS.

 

(V)                                 THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(V)
(SUBJECT TO POSSIBLE REDUCTION AS SET FORTH BELOW) SHALL BE PAID WITHIN 10
BUSINESS DAYS AFTER THE EARLIER OF (A) THE COMMENCEMENT AND COMPLETION OF A
PUERTO RICO TAX EXAMINATION WITH RESPECT TO THE TAXABLE YEAR ENDED DECEMBER 31,
2003 AND THE RECEIPT OF WRITTEN DOCUMENTATION FROM SUCH TREASURY DEPARTMENT
PROVIDING THAT THE EXAMINATION WITH RESPECT TO THE TAXABLE YEAR IN QUESTION IS
CLOSED, AND (B) THE EXPIRATION OF THE PUERTO RICO FOUR-YEAR TAX STATUTE OF
LIMITATIONS WITH RESPECT TO THAT TAXABLE YEAR.  NOTWITHSTANDING THE FOREGOING,
THE PAYMENT SHALL BE REDUCED IN AMOUNT BY THE TOTAL OF THEN OUTSTANDING (OR
PREVIOUSLY PAID) CLAIMS ASSERTED BY THE BUYER UNDER THE PROCEDURES SET FORTH IN
SECTION 11.3(G) OF THIS AGREEMENT FOR INDEMNIFICATION PAYMENTS WITH RESPECT TO
ANY TAXABLE YEAR OR PERIOD UNDER SECTION 11.2(B)(V) OF THIS AGREEMENT
(PERTAINING TO ANY INDEMNIFIED TAX LIABILITY).  THE AMOUNT SET FORTH ON
SCHEDULE 3.2(D)(V) (OR ANY LESSER AMOUNT, TO THE EXTENT REDUCED AS DESCRIBED IN
THIS SECTION 3.2(D)(V)) SHALL BE THEN PAID TO THE SELLERS.

 

(VI)                              THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(VI)
(SUBJECT TO POSSIBLE REDUCTION AS SET FORTH BELOW) SHALL BE PAID WITHIN 10
BUSINESS DAYS AFTER THE EARLIER OF (A) THE COMMENCEMENT AND COMPLETION OF A
PUERTO RICO TAX EXAMINATION WITH RESPECT TO THE TAXABLE YEAR ENDED DECEMBER 31,
2004 AND THE RECEIPT OF WRITTEN DOCUMENTATION FROM SUCH TREASURY DEPARTMENT
PROVIDING THAT THE EXAMINATION WITH RESPECT TO THE TAXABLE YEAR IN QUESTION IS
CLOSED, AND (B) THE EXPIRATION OF THE PUERTO RICO FOUR-YEAR TAX STATUTE OF
LIMITATIONS WITH RESPECT TO THAT TAXABLE YEAR.  NOTWITHSTANDING THE FOREGOING,
THE PAYMENT SHALL BE REDUCED IN AMOUNT BY THE TOTAL OF THEN OUTSTANDING (OR
PREVIOUSLY PAID) CLAIMS ASSERTED BY THE BUYER UNDER THE PROCEDURES SET FORTH IN
SECTION 11.3(G) OF THIS AGREEMENT FOR INDEMNIFICATION PAYMENTS WITH RESPECT TO
ANY TAXABLE YEAR OR PERIOD UNDER SECTION 11.2(B)(V) OF THIS AGREEMENT
(PERTAINING TO ANY INDEMNIFIED TAX LIABILITY).  THE AMOUNT SET FORTH ON
SCHEDULE 3.2(D)(VI) (OR ANY LESSER AMOUNT, TO THE EXTENT REDUCED AS DESCRIBED IN
THIS SECTION 3.2(D)(VI)) SHALL BE THEN PAID TO THE SELLERS.

 

23

--------------------------------------------------------------------------------


 

(VII)                           THE AMOUNT SET FORTH ON SCHEDULE 3.2(D)(VII)
SHALL BE PAID TO THE SELLERS IN INSTALLMENTS AS SET FORTH ON
SCHEDULE 3.2(D)(VII) WITHIN 10 BUSINESS DAYS AFTER THE EARLIER OF (A) THE
COMMENCEMENT AND COMPLETION OF A TAX EXAMINATION BY THE IRS FOR THE SPECIFIED
YEAR, OR (B) THE EXPIRATION OF THE U.S. THREE-YEAR STATUTE OF LIMITATIONS FOR
THE SPECIFIED YEAR.  NOTWITHSTANDING THE FOREGOING, THE PAYMENT SHALL BE REDUCED
IN AMOUNT IF AND TO THE EXTENT THAT THE U.S. INTERNAL REVENUE SERVICE ASSERTS A
CLAIM OR PROPOSED ADJUSTMENT IN TAXES OWED IN CONNECTION WITH SUCH TAX
EXAMINATION FOR THE YEAR IN QUESTION, AND SUCH CLAIM OR PROPOSED ADJUSTMENT
SHALL THEN BE SUBJECT TO THE PROCEDURES SET FORTH IN SECTION 11.3(G) OF THIS
AGREEMENT.

 

(VIII)                        ANY AND ALL AMOUNTS BY WHICH THE ABOVE PAYMENTS IN
SECTION 3.2(D)(II)-(VII) (PERTAINING TO YEARS ENDED ON OR BEFORE DECEMBER 31,
2004) HAVE BEEN REDUCED SHALL BE PAID (I) TO THE BUYER, AS INDEMNITY PAYMENTS
FOR THE TAX LOSSES SUFFERED BY THE BUYER, ONLY AFTER A FINAL DETERMINATION OF A
CLAIM ASSERTED BY A TAXING AUTHORITY (AS PROVIDED IN SECTION 11.3(G) OF THIS
AGREEMENT) OR AGREEMENT BETWEEN THE BUYER AND THE SELLERS, SUBJECT TO THE
PRINCIPLES AND PROCEDURES SET FORTH IN SECTION 11 OF THIS AGREEMENT, OR (II) TO
THE SELLERS, IF AND TO THE EXTENT THERE IS A FINAL DETERMINATION OF A CLAIM
ASSERTED BY THE TAXING AUTHORITY FAVORABLE TO THE TAXPAYER, UPON THE EXPIRATION
OF THE APPLICABLE STATUTE OF LIMITATIONS, OR UPON AGREEMENT BETWEEN THE BUYER
AND THE SELLERS.

 


(E)                                  THE DEFERRED PURCHASE PRICE SHALL BE
GUARANTEED BY THE INVESTORS PURSUANT TO A GUARANTY IN THE FORM OF EXHIBIT K (THE
“INVESTOR GUARANTY”).


 


(F)                                    EACH PAYMENT OF THE DEFERRED PURCHASE
PRICE SHALL BE MADE TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT PAID.


 

3.3                                 Purchase Price Adjustments.

 


(A)                                  THE PURCHASE PRICE SHALL BE (I) INCREASED
ON A DOLLAR-FOR-DOLLAR BASIS BY THE AMOUNT THAT THE CLOSING DATE WORKING CAPITAL
EXCEEDS THE WORKING CAPITAL TARGET OR DECREASED ON A DOLLAR-FOR-DOLLAR BASIS BY
THE AMOUNT THAT THE CLOSING DATE WORKING CAPITAL IS LESS THAN THE WORKING
CAPITAL TARGET, (II) DECREASED ON A DOLLAR-FOR-DOLLAR BASIS BY THE AMOUNT OF ANY
OUTSTANDING FUNDED DEBT (TO THE EXTENT SUCH FUNDED DEBT IS NOT INCLUDED AS A
CLOSING DATE CURRENT LIABILITY OR DISCHARGED UNDER THE PLAN) AND (III) REDUCED
PURSUANT TO SECTION 7.15(E) (IF APPLICABLE).


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 3.3(D), AND
SUBJECT TO THE SELLERS’ TERMINATION RIGHT IN SECTION 12.1(L), IF THE NUMBER OF
EQUIVALENT SUBSCRIBERS AS OF THE CLOSING DATE IS LESS THAN THE SUBSCRIBER TARGET
AS SET FORTH BELOW, THEN THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL
TO THE PER SUBSCRIBER PRICE AS SET FORTH BELOW MULTIPLIED BY THE SHORTFALL.

 

24

--------------------------------------------------------------------------------


 

Closing Date

 

Subscriber
Target

 

Per Subscriber
Price

 

 

 

 

 

 

 

On or before September 30, 2005

 

136,797

 

$

3,801

 

 

 

 

 

 

 

From October 1, 2005 to and including October 31, 2005

 

136,947

 

3,797

 

 

 

 

 

 

 

From November 1, 2005 to and including November 30, 2005

 

137,097

 

3,793

 

 

 

 

 

 

 

From and after December 1, 2005

 

137,247

 

3,789

 


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 3.3(D), AND
SUBJECT TO THE SELLERS’ TERMINATION RIGHT IN SECTION 12.1(L), IF THE OPERATING
CASH FLOW FOR THE 12-MONTH PERIOD ENDING ON THE CALCULATION DATE IS LESS THAN
THE OPERATING CASH FLOW TARGET AS SET FORTH BELOW, THEN THE PURCHASE PRICE SHALL
BE REDUCED BY AN AMOUNT EQUAL TO THE PRODUCT OF THE MULTIPLE AS SET FORTH BELOW
AND THE SHORTFALL:

 

Closing Date

 

Operating Cash
Flow Target

 

Multiple

 

 

 

 

 

 

 

On or before August 31, 2005

 

$

52,000,000

 

10.00

 

 

 

 

 

 

 

From September 1, 2005 to and including October 31, 2005

 

$

52,500,000

 

9.90

 

 

 

 

 

 

 

From November 1, 2005 to and including November 30, 2005

 

$

52,750,000

 

9.86

 

 

 

 

 

 

 

From and after November 30, 2005

 

$

53,000,000

 

9.81

 


 


NOTWITHSTANDING THE FOREGOING, IF ALL OF THE CONDITIONS TO CLOSING SET FORTH IN
SECTIONS 8, 9 AND 10, OTHER THAN SECTION 9.9 AND OTHER THAN THOSE CONDITIONS
WHICH BY THEIR TERMS CAN ONLY BE SATISFIED ON THE CLOSING DATE, HAVE BEEN
SATISFIED BY OCTOBER 26, 2005, THE OPERATING CASH FLOW TARGET SHALL NOT INCREASE
ON OR AFTER NOVEMBER 1, 2005.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 3.3(B) OR SECTION 3.3(C), IF THERE OTHERWISE WOULD BE REDUCTIONS IN THE
PURCHASE PRICE PURSUANT TO BOTH SECTION 3.3(B) AND SECTION 3.3(C), THEN THE
PURCHASE PRICE SHALL BE REDUCED ONLY BY THE GREATER OF THE REDUCTION PURSUANT TO
SECTION 3.3(B) AND THE REDUCTION PURSUANT TO SECTION 3.3(C).

 

25

--------------------------------------------------------------------------------


 

3.4                                 Determination of Purchase Price Adjustments

 


(A)                                  CLOSING DATE ESTIMATED ADJUSTMENTS.  IN
ORDER TO ADJUST THE PURCHASE PRICE PAYABLE AT THE CLOSING ON A PRELIMINARY BASIS
(SUBJECT TO THE FINAL ADJUSTMENTS TO BE MADE PURSUANT TO SECTION 3.4(B)) TO
REFLECT THE PURCHASE PRICE ADJUSTMENTS SET FORTH IN SECTION 3.3, AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE CABLE VENTURE SHALL DELIVER TO
THE BUYER A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE CABLE VENTURE’S
GOOD FAITH ESTIMATES OF THE ADJUSTMENTS PURSUANT TO SECTION 3.3 AS WELL AS OF
THE UNPAID COST TO COMPLETE THE REBUILD (IF ANY), INCLUDING (I) THE ESTIMATED
CLOSING DATE WORKING CAPITAL, (II) THE ESTIMATED OUTSTANDING FUNDED DEBT (IF
ANY) AS OF THE CLOSING DATE, (III) THE ESTIMATED NUMBER OF EQUIVALENT
SUBSCRIBERS AS OF THE CALCULATION DATE (AND, IF THE CALCULATION DATE IS NOT THE
CLOSING DATE, THE ESTIMATED NUMBER OF EQUIVALENT SUBSCRIBERS AS OF THE CLOSING
DATE) AND (IV) THE OPERATING CASH FLOW FOR THE 12-MONTH PERIOD ENDING ON THE
PREVIOUS MONTH END (THE “ESTIMATED ADJUSTMENT CERTIFICATE”), TOGETHER WITH AN
ESTIMATED CLOSING DATE BALANCE SHEET (THE “ESTIMATED CLOSING DATE BALANCE
SHEET”) AND SUPPORTING DOCUMENTATION IN REASONABLE DETAIL.  THE ESTIMATED
ADJUSTMENT CERTIFICATE SHALL BE PREPARED FROM THE COMPANIES’ BOOKS AND RECORDS
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED WITH AND SUBJECT TO THE ACCOUNTING
PRINCIPLES SET FORTH IN SECTION 3.4(D), EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, AND SHALL REFLECT THE GOOD FAITH, REASONABLE ESTIMATES OF THE COMPANIES
AND THE SELLERS AND SHALL BE ACCOMPANIED BY A CERTIFICATE OF THE COMPANIES
SPECIFYING THAT ALL ACTUAL AND ESTIMATED AMOUNTS COMPLY AND WERE PREPARED IN
ACCORDANCE WITH THE TERMS OF SECTIONS 3.3 AND 3.4 AND, TO THE COMPANIES’
KNOWLEDGE, ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS.  IF THE BUYER
DISAGREES WITH THE CABLE VENTURE’S ESTIMATE OF ANY OF THE ADJUSTMENTS TO THE
PURCHASE PRICE OR WITH THE CABLE VENTURE’S ESTIMATE OF THE UNPAID COST TO
COMPLETE THE REBUILD, THE BUYER AND THE CABLE VENTURE SHALL ENDEAVOR IN GOOD
FAITH TO AGREE ON THE AMOUNT THEREOF PRIOR TO THE CLOSING.  IF THE BUYER AND THE
CABLE VENTURE ARE UNABLE TO AGREE ON THE ADJUSTMENTS TO THE PURCHASE PRICE OR
THE UNPAID COST TO COMPLETE THE REBUILD, THE PURCHASE PRICE PAYABLE AT THE
CLOSING SHALL REFLECT, IN THE CASE OF EACH DISPUTED AMOUNT, 50% OF THE
DIFFERENCE BETWEEN THE CABLE VENTURE’S ESTIMATE OF SUCH DISPUTED AMOUNT AND THE
BUYER’S GOOD FAITH ESTIMATE THEREOF (IN EACH CASE REFLECTING ANY CHANGES TO
ORIGINAL ESTIMATES THAT HAVE BEEN AGREED TO BY THE PARTIES DURING THEIR ATTEMPTS
TO RESOLVE ALL DIFFERENCES), AND THE REMAINING 50% SHALL BE DEPOSITED INTO A
SEPARATE ACCOUNT PURSUANT TO THE ESCROW AGREEMENT; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT AFFECT ANY DISPUTE BETWEEN THE BUYER AND THE SELLERS
CONCERNING THE SATISFACTION OF A CLOSING CONDITION SET FORTH IN SECTION 9.  THE
ESTIMATED ADJUSTMENT CERTIFICATE SHALL BE AMENDED TO REFLECT ANY SUCH
COMPROMISES.


 


(B)                                 POST-CLOSING DETERMINATION OF ADJUSTMENTS.


 

(I)                                     THE SELLERS SHALL DELIVER TO THE BUYER,
NOT LATER THAN NINETY (90) DAYS FOLLOWING THE CLOSING DATE, A CERTIFICATE
SETTING FORTH A GOOD FAITH DETERMINATION OF THE ADJUSTMENTS TO THE PURCHASE
PRICE (THE “SELLERS’ ADJUSTMENT CERTIFICATE”), TOGETHER WITH A CONSOLIDATED
BALANCE SHEET OF THE COMPANIES AS OF THE DAY PRECEDING THE CLOSING DATE (THE
“CLOSING DATE BALANCE SHEET”) AND A STATEMENT OF OPERATING CASH FLOW FOR THE
12-MONTH PERIOD ENDING ON THE CALCULATION DATE (THE “OPERATING CASH FLOW
STATEMENT”) AND SUCH OTHER SUPPORTING DOCUMENTATION IN REASONABLE DETAIL AS THE
BUYER MAY REQUEST.  THE SELLERS’ ADJUSTMENT CERTIFICATE, THE CLOSING DATE
BALANCE SHEET AND THE OPERATING CASH FLOW STATEMENT SHALL BE PREPARED FROM THE
COMPANIES’ BOOKS AND RECORDS IN ACCORDANCE WITH AND SUBJECT TO THE ACCOUNTING
PRINCIPLES SET FORTH IN SECTION 3.4(D).

 

26

--------------------------------------------------------------------------------


 

(II)                                  IF THE BUYER DISAGREES WITH THE SELLERS’
CALCULATION OF THE ADJUSTMENTS TO THE PURCHASE PRICE, THE BUYER SHALL PROMPTLY,
BUT IN NO EVENT LATER THAN SIXTY (60) DAYS FOLLOWING RECEIPT OF THE SELLERS’
ADJUSTMENT CERTIFICATE, DELIVER TO THE SELLERS WRITTEN NOTICE (THE “OBJECTION
NOTICE”) DESCRIBING IN REASONABLE DETAIL ITS DISPUTE BY SPECIFYING THOSE ITEMS
OR AMOUNTS AS TO WHICH IT DISAGREES, TOGETHER WITH ITS DETERMINATION OF SUCH
DISPUTED AMOUNTS; PROVIDED, THAT THE BUYER SHALL BE DEEMED TO HAVE AGREED WITH
ALL ITEMS AND AMOUNTS THAT ARE NOT DISPUTED.  IF THE DISPUTE IS NOT RESOLVED BY
THE PARTIES WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE SELLERS’ RECEIPT
OF THE OBJECTION NOTICE, THE PARTIES SHALL ENGAGE AN INDEPENDENT ACCOUNTING FIRM
REASONABLY ACCEPTABLE TO THE BUYER AND THE SELLERS (THE “INDEPENDENT
ACCOUNTANT”), WHICH SHALL RESOLVE THE DISPUTE WITHIN THIRTY (30) DAYS FOLLOWING
SUCH ENGAGEMENT.  THE INDEPENDENT ACCOUNTANT SHALL ACT AS AN EXPERT AND NOT AS
AN ARBITRATOR TO DETERMINE, BASED SOLELY ON THE WRITTEN SUBMISSIONS OF THE
SELLERS, ON THE ONE HAND, AND THE BUYER, ON THE OTHER HAND, AND NOT BY
INDEPENDENT INVESTIGATION, ONLY THE SPECIFIC ITEMS UNDER DISPUTE BY THE
PARTIES.  THE INDEPENDENT ACCOUNTANT SHALL RENDER A WRITTEN REPORT AS TO THE
RESOLUTION OF THE DISPUTE AND THE RESULTING COMPUTATIONS.  THE INDEPENDENT
ACCOUNTANT’S DETERMINATION OF THE DISPUTED ITEMS OR AMOUNTS SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND BINDING ON THE PARTIES AND WILL BE APPLIED IN
DETERMINING THE ADJUSTMENTS TO THE PURCHASE PRICE SET FORTH IN SECTION 3.3.  IN
RESOLVING ANY DISPUTED ITEM, THE INDEPENDENT ACCOUNTANT (I) SHALL BE BOUND BY
THE PROVISIONS OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SECTION 3.4(B)
AND SECTION 3.4(D) AND (II) MAY NOT ASSIGN A VALUE TO ANY ITEM GREATER THAN THE
GREATEST VALUE FOR SUCH ITEM CLAIMED BY EITHER PARTY IN THE SELLERS’ ADJUSTMENT
CERTIFICATE OR THE OBJECTION NOTICE, AS APPLICABLE, OR LESS THAN THE SMALLEST
VALUE FOR SUCH ITEM CLAIMED BY EITHER PARTY IN THE SELLERS’ ADJUSTMENT
CERTIFICATE OR THE OBJECTION NOTICE, AS APPLICABLE.  THE BUYER, ON THE ONE HAND,
OR THE SELLERS (FROM THE SELLERS ESCROW ACCOUNT), ON THE OTHER HAND, SHALL MAKE
APPROPRIATE PAYMENT TO THE OTHER OF ANY ADDITIONAL AMOUNTS DETERMINED TO BE
PAYABLE BY THEM IN RESPECT OF THE PURCHASE PRICE WITHIN FIVE (5) BUSINESS DAYS
FOLLOWING EITHER THE RESOLUTION OF THE DISPUTE BY THE PARTIES OR THE RECEIPT OF
THE INDEPENDENT ACCOUNTANT’S FINAL DETERMINATION, AS THE CASE MAY BE; PROVIDED,
THAT TO THE EXTENT THE AMOUNT REFLECTED IN THE SELLERS’ ADJUSTMENT CERTIFICATE
IS NOT IN DISPUTE SUCH AMOUNT SHALL BE PAID BEFORE RESOLUTION OF THE DISPUTE BY
THE PARTIES OR RECEIPT OF THE INDEPENDENT ACCOUNTANT’S FINAL DETERMINATION.  ALL
FEES AND COSTS OF THE INDEPENDENT ACCOUNTANT SHALL BE BORNE BY AND ALLOCATED
BETWEEN THE SELLERS (FROM THE SELLERS ESCROW ACCOUNT), ON THE ONE HAND, AND THE
BUYER, ON THE OTHER HAND, ON A PRO RATA BASIS BASED ON THE DIFFERENCES BETWEEN
THE INDEPENDENT ACCOUNTANT’S DETERMINATION OF THE DISPUTED AMOUNTS TO THE NET
ADJUSTMENTS TO THE PURCHASE PRICE (AS FINALLY DETERMINED BY THE INDEPENDENT
ACCOUNTANT OR THE PARTIES) AND EACH OF THE SELLERS’ AND THE BUYER’S RESPECTIVE
DETERMINATIONS OF SUCH DISPUTED AMOUNTS.  IF THE BUYER DOES NOT RAISE ANY
OBJECTIONS TO THE SELLERS’ ADJUSTMENT CERTIFICATE WITHIN THE PERIODS DESCRIBED
HEREIN, THE SELLERS’ ADJUSTMENT CERTIFICATE WILL BECOME FINAL AND BINDING UPON
ALL PARTIES.  ANY PAYMENTS REQUIRED TO BE MADE BY THE SELLERS PURSUANT TO THIS
SECTION 3.4(B)(II) SHALL BE LIMITED TO AMOUNTS INCLUDED IN, AND MADE SOLELY
FROM, THE SELLERS ESCROW ACCOUNT AND ANY PAYMENTS REQUIRED TO BE MADE BY THE
BUYER SHALL BE MADE TO THE SELLERS ESCROW ACCOUNT AND SHALL BE MADE FIRST FROM
THE ESCROW ESTABLISHED PURSUANT TO SECTION 3.4(A) BUT SHALL NOT BE LIMITED BY
SUCH AMOUNT.

 


(C)                                  DURING THE PREPARATION OF THE ESTIMATED
ADJUSTMENT CERTIFICATE, THE SELLERS’ ADJUSTMENT CERTIFICATE, THE CLOSING DATE
BALANCE SHEET AND THE OPERATING CASH FLOW STATEMENT AND THE PERIOD OF REVIEW OR
DISPUTE AS SET FORTH IN SECTION 3.4(B)(II) ABOVE, THE SELLERS (AND THE COMPANIES
PRIOR TO THE CLOSING), ON THE ONE HAND, AND THE BUYER, ON THE OTHER HAND, SHALL
(I) PROVIDE EACH OTHER AND EACH OTHER’S AUTHORIZED REPRESENTATIVES WITH FULL
ACCESS AT ALL

 

27

--------------------------------------------------------------------------------


 


REASONABLE TIMES, AND IN A MANNER SO AS NOT TO INTERFERE WITH THE NORMAL
BUSINESS OPERATIONS OF THE SELLERS, THE BUYER OR THE COMPANIES, IN EACH CASE,
RESPECTIVELY, TO ALL RELEVANT BOOKS, RECORDS, WORK PAPERS, INFORMATION AND
EMPLOYEES AND AUDITORS OF SUCH PERSONS, AND (II) COOPERATE FULLY WITH EACH OTHER
AND EACH OTHER’S AUTHORIZED REPRESENTATIVES, IN EACH OF CLAUSES (I) AND (II), AS
NECESSARY OR USEFUL FOR THE PREPARATION, CALCULATION AND REVIEW OF THE ESTIMATED
ADJUSTMENT CERTIFICATE, THE SELLERS’ ADJUSTMENT CERTIFICATE, THE CLOSING DATE
BALANCE SHEET AND THE OPERATING CASH FLOW STATEMENT OR FOR THE RESOLUTION OF ANY
DISPUTE BETWEEN THE SELLERS AND THE BUYER RELATING THERETO.


 


(D)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE DEFINITIONS OF CLOSING DATE CURRENT ASSETS, CLOSING DATE CURRENT LIABILITIES
AND OPERATING CASH FLOW, EACH ACCOUNTING TERM USED IN THIS SECTION 3.4 SHALL
HAVE THE MEANING THAT IS APPLIED THERETO IN ACCORDANCE WITH GAAP AND EACH
ACCOUNT INCLUDED IN THE ESTIMATED ADJUSTMENT CERTIFICATE, THE SELLERS’
ADJUSTMENT CERTIFICATE, THE CLOSING DATE BALANCE SHEET AND THE OPERATING CASH
FLOW STATEMENT SHALL BE CALCULATED IN ACCORDANCE WITH GAAP (FOR PURPOSES OF BOTH
THE ADJUSTMENTS CONTEMPLATED BY THIS SECTION 3.4 AND DETERMINING SATISFACTION
WITH THE OPERATING CASH FLOW CLOSING CONDITION IN SECTION 9.6), CONSISTENTLY
APPLIED WITH AND SUBJECT TO THE REFERENCE ACCOUNTING PRINCIPLES; PROVIDED, THAT
REFERENCE TO GAAP IN THE DEFINITIONS OF DEFINED TERMS USED IN THIS SECTION 3.4
ALSO SHALL BE DEEMED TO MEAN GAAP CONSISTENTLY APPLIED WITH AND SUBJECT TO THESE
SAME REFERENCE ACCOUNTING PRINCIPLES. THE REFERENCE ACCOUNTING PRINCIPLES ALSO
HAVE BEEN USED IN PREPARING THE ILLUSTRATIVE CALCULATION OF CLOSING DATE WORKING
CAPITAL SET FORTH ON EXHIBIT H AND THE ILLUSTRATIVE CALCULATION OF OPERATING
CASH FLOW SET FORTH ON EXHIBIT J AND NO CHANGE IN ACCOUNTING PRINCIPLES SHALL BE
MADE FROM THOSE UTILIZED IN PREPARING SUCH ILLUSTRATIVE CALCULATIONS, INCLUDING,
WITH RESPECT TO THE NATURE OR CLASSIFICATION OF ACCOUNTS (INCLUDING ANY
RECLASSIFICATION OF ANY ASSETS, CONTRA LIABILITIES OR LIABILITIES FROM SHORT
TERM TO LONG TERM), CLOSING PROCEEDINGS, VALUATIONS OF INVENTORY, LEVELS OF
RESERVES OR LEVELS OF ACCRUALS OR ALLOCATIONS OTHER THAN AS A RESULT OF
OBJECTIVE CHANGES IN THE UNDERLYING BUSINESS THAT OCCUR PRIOR TO THE CLOSING
DATE.  FOR PURPOSES OF THE PRECEDING SENTENCE, “CHANGES IN ACCOUNTING
PRINCIPLES” MEANS ALL CHANGES IN ACCOUNTING PRINCIPLES, POLICIES AND
METHODOLOGIES WITH RESPECT TO THE DETERMINATION OF THE ACCOUNTS SET FORTH ON
EXHIBIT H OR EXHIBIT J, AS APPLICABLE, THEIR CLASSIFICATION OR THEIR DISPLAY.

 

4.                                      REPRESENTATION AND WARRANTIES REGARDING
THE COMPANIES

 

The Companies hereby, jointly and severally, represent and warrant to the Buyer
as follows, except as set forth in the Schedules attached hereto, it being
understood that any matter disclosed on any Schedule referred to herein shall be
deemed to have been disclosed on any other Schedule for which it is readily
apparent such disclosure applies.

 

4.1                                 Existence; Good Standing and Power;
Capitalization.

 


(A)                                  (I)                                    
EXCEPT AS SET FORTH ON SCHEDULE 4.1, THE CABLE VENTURE IS A GENERAL PARTNERSHIP
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF NEW YORK, AND THE CABLE VENTURE IS DULY QUALIFIED OR LICENSED TO
CONDUCT BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION WHERE THE NATURE
OF THE BUSINESS CONDUCTED BY IT OR THE PROPERTIES OWNED OR LEASED BY IT REQUIRES
QUALIFICATION.  SUBJECT TO APPLICABLE BANKRUPTCY LAW, THE CABLE

 

28

--------------------------------------------------------------------------------


 

Venture has all of the requisite general partnership power and authority to own,
operate or lease its assets and properties, to own and operate the Levittown
System, to own all of the outstanding capital stock of Cable Corp., and to
conduct its business as currently conducted, and subject to the Bankruptcy
Court’s entry of the Confirmation Order, to execute, deliver and perform this
Agreement and all Related Agreements to which it is a party.

 

(II)           EXCEPT AS SET FORTH ON SCHEDULE 5.2(D), ALL OF THE JOINT VENTURE
INTERESTS IN THE CABLE VENTURE ARE OWNED BENEFICIALLY AND OF RECORD BY THE
SELLERS FREE AND CLEAR OF ANY LIENS.  AS OF THE CLOSING DATE AND SUBJECT TO THE
OCCURRENCE OF THE TRANSACTIONS CONTEMPLATED TO OCCUR ON THE CLOSING DATE UNDER
THIS AGREEMENT AND THE PLAN, THE ACQUIRED INTERESTS WILL CONSTITUTE ALL OF THE
OUTSTANDING JOINT VENTURE INTERESTS OF THE CABLE VENTURE.

 


(B)           (I)            EXCEPT AS SET FORTH ON SCHEDULE 4.1, CABLE CORP. IS
A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.  CABLE CORP. HAS ALL OF THE REQUISITE CORPORATE
POWER AND AUTHORITY TO OWN, OPERATE OR LEASE ALL OF ITS ASSETS AND PROPERTIES,
TO OWN AND OPERATE THE SAN JUAN SYSTEM AND TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED, AND TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND ALL RELATED
AGREEMENTS TO WHICH IT IS A PARTY.  CABLE CORP. IS DULY QUALIFIED OR LICENSED TO
CONDUCT BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION WHERE THE NATURE
OF THE BUSINESS CONDUCTED BY IT OR THE PROPERTIES OWNED OR LEASED BY IT REQUIRES
QUALIFICATION.

 

(II)           THE AUTHORIZED CAPITAL STOCK OF CABLE CORP. CONSISTS OF ONE
THOUSAND (1,000) SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF WHICH ONE
HUNDRED (100) SHARES HAVE BEEN ISSUED AND ARE OUTSTANDING.  ALL OF THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF CABLE CORP. HAVE BEEN DULY AND
VALIDLY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NONASSESSABLE AND THE CABLE
VENTURE OWNS BENEFICIALLY AND OF RECORD 100% OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF CABLE CORP., FREE AND CLEAR OF ANY LIENS.  NO SHARES OF CAPITAL
STOCK OF CABLE CORP. ARE HELD AS TREASURY STOCK.  EXCEPT AS SET FORTH ON
SCHEDULE 4.1, THERE IS NO OUTSTANDING OR AUTHORIZED OPTION, WARRANT, CALL,
COMMITMENT, STOCK PURCHASE PLAN OR OTHER CONTRACT OR AGREEMENT TO WHICH CABLE
CORP. OR THE CABLE VENTURE IS A PARTY REQUIRING, AND THERE ARE NO CONVERTIBLE
SECURITIES OF CABLE CORP. OUTSTANDING OR AUTHORIZED WHICH UPON CONVERSION COULD
REQUIRE, THE ISSUANCE, SALE, TRANSFER OR OTHER DISPOSITION OF ANY ADDITIONAL
SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF CABLE CORP. OR OTHER
SECURITIES CONVERTIBLE INTO SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
CABLE CORP.  THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK APPRECIATION, PHANTOM
STOCK, PROFIT PARTICIPATION OR SIMILAR RIGHTS WITH RESPECT TO CABLE CORP. 
EXCEPT AS SET FORTH ON SCHEDULE 4.1, NONE OF THE SELLERS, THE CABLE VENTURE OR
CABLE CORP. IS A PARTY TO ANY VOTING TRUST, PROXY OR OTHER VOTING AGREEMENT OR
UNDERSTANDING WITH RESPECT TO ANY OF THE CAPITAL STOCK OF CABLE CORP. OR TO ANY
AGREEMENT RELATING TO THE ISSUANCE, SALE, REDEMPTION, REPURCHASE, RETIRING,
TRANSFER OR OTHER DISPOSITION OR REGISTRATION OF THE CAPITAL STOCK OF CABLE
CORP.

 


(C)           UPON ENTRY OF THE CONFIRMATION ORDER AND THE CONSUMMATION OF THE
ACQUISITION OF THE ACQUIRED INTERESTS PURSUANT TO SECTION 2.1 HEREOF AND
PURSUANT TO THE TERMS OF THE PLAN, THE BUYER SHALL OWN 100% OF THE EQUITY
INTERESTS OF THE CABLE VENTURE, AND THE CABLE VENTURE SHALL OWN 100% OF THE
EQUITY INTERESTS OF CABLE CORP., FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS
CREATED BY THE BUYER) AND NO PERSON OTHER THAN THE BUYER SHALL HAVE ANY RIGHT TO
ACQUIRE ANY INTEREST (OTHER THAN THOSE GRANTED BY THE BUYER) IN THE CABLE
VENTURE OR CABLE CORP.

 

29

--------------------------------------------------------------------------------


 

(whether such right shall take the form of options, warrants, commitments,
agreements, preemptive rights, rights of first refusal, put or call rights,
purchase rights or obligations or anti dilution rights with respect to the
issuance, sale or redemption of the joint venture interests in Cable Venture,
capital stock of Cable Corp. or otherwise), nor shall there be outstanding or
authorized any securities of the Cable Venture or Cable Corp. which upon
conversion or exchange could require the issuance, sale, transfer or other
disposition of any additional equity securities of the Cable Venture or Cable
Corp., as applicable.


 


4.2           AUTHORIZATION, COMPANY REQUIRED CONSENTS.


 


(A)           THIS AGREEMENT AND THE RELATED AGREEMENTS (I) CONSTITUTE (OR, IN
THE CASE OF ANY RELATED AGREEMENTS TO WHICH IT IS A PARTY, WHEN EXECUTED AND
DELIVERED WILL CONSTITUTE) THE LEGAL, VALID AND BINDING OBLIGATION OF CABLE
CORP. AND (II) UPON THE BANKRUPTCY COURT’S ENTRY OF THE CONFIRMATION ORDER (AND,
IN THE CASE OF ANY RELATED AGREEMENTS TO WHICH IT IS A PARTY, WHEN EXECUTED AND
DELIVERED) WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF THE CABLE
VENTURE, ENFORCEABLE AGAINST EACH COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS.  PROVIDED THAT THE COMPANY REQUIRED CONSENTS ARE OBTAINED, THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE RELATED AGREEMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS IN ACCORDANCE WITH, AND SUBJECT TO THE
CONDITIONS PRECEDENT IN, THIS AGREEMENT DO NOT AND WILL NOT:  (I) VIOLATE ANY
LEGAL REQUIREMENT APPLICABLE TO THE COMPANIES, THEIR ASSETS OR PROPERTIES OR THE
SYSTEMS; (II) CONFLICT WITH, VIOLATE OR RESULT IN A BREACH OF ANY OF THE
PROVISIONS OF THE JV AGREEMENT OR CABLE CORP.’S CERTIFICATE OF INCORPORATION OR
BYLAWS; OR (III) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, COULD CONSTITUTE A
DEFAULT), RESULT IN THE ACCELERATION OF, CREATE IN ANY PARTY THE RIGHT TO
ACCELERATE, TERMINATE, SUSPEND, MODIFY OR CANCEL, GIVE RISE TO THE CREATION OF
ANY LIEN UPON ANY OF THE ASSETS OR PROPERTIES OF THE COMPANIES (OTHER THAN THE
TRANSFERRED ASSETS) OR REQUIRE ANY NOTICE UNDER, ANY OF THE TERMS, CONDITIONS OR
PROVISIONS UNDER ANY MATERIAL CONTRACT OR GOVERNMENTAL AUTHORIZATION.


 


(B)           SCHEDULE 4.2(B) CONTAINS A TRUE AND COMPLETE LIST OF ANY AND ALL
COMPANY REQUIRED CONSENTS.


 


4.3           FINANCIAL STATEMENTS; INDEBTEDNESS; BUDGET; ABSENCE OF CHANGES.


 


(A)           UNAUDITED FINANCIALS.  THE COMPANIES HAVE MADE AVAILABLE TO THE
BUYER TRUE AND COMPLETE COPIES OF (X) UNAUDITED CONSOLIDATED BALANCE SHEETS,
STATEMENTS OF OPERATIONS AND STATEMENTS OF CASH FLOWS AS OF AND FOR EACH OF THE
TWO FISCAL YEARS ENDED DECEMBER 31, 2002 AND 2003 (THE “UNAUDITED HISTORICAL
FINANCIALS”) AND (Y) AN UNAUDITED CONSOLIDATED BALANCE SHEET AND STATEMENT OF
OPERATIONS AS OF AND FOR THE 12 MONTHS ENDED DECEMBER 31, 2004, WITHOUT
FOOTNOTES (WHICH ARE ATTACHED TO THIS AGREEMENT AS EXHIBIT G) (THE “UNAUDITED
2004 FINANCIALS” AND, TOGETHER WITH THE UNAUDITED HISTORICAL FINANCIALS, THE
“UNAUDITED FINANCIALS”).  NO REPRESENTATION OR WARRANTY IS MADE WITH RESPECT TO
THE UNAUDITED FINANCIALS, BUT THAT SHALL NOT LIMIT THE BUYER’S RIGHT NOT TO
CLOSE IF THE CONDITION SET FORTH IN SECTION 9.6 IS NOT SATISFIED.


 


(B)           AUDITED FINANCIALS.  THE AUDITED CONSOLIDATED BALANCE SHEET,
STATEMENT OF OPERATIONS AND STATEMENT OF CASH FLOWS AS OF AND FOR EACH OF THE
THREE FISCAL YEARS ENDED DECEMBER 31, 2002, 2003 AND 2004 (COLLECTIVELY, THE
“AUDITED FINANCIALS”), INCLUDING THE NOTES

 

30

--------------------------------------------------------------------------------


 

thereto, to be provided to the Buyer prior to the Closing pursuant to
Section 7.17(b), shall present fairly the financial condition of the Companies
as of such dates and the results of operations and cash flows of the Companies
for such periods therein referred to, in conformity with GAAP applied
consistently throughout the periods covered thereby except as otherwise
permitted by the definition of Reference Accounting Principles.


 


(C)           INTERIM FINANCIALS.  THE UNAUDITED CONSOLIDATED BALANCE SHEET,
STATEMENT OF OPERATIONS AND STATEMENT OF CASH FLOWS AS OF AND FOR THE QUARTERLY
PERIODS IN 2005 FOR WHICH INTERIM FINANCIAL STATEMENTS ARE REQUIRED PURSUANT TO
SECTION 7.17(B) AND, IF APPLICABLE, SECTION 7.17(E) AND THE CORRESPONDING
PERIODS FOR 2004, INCLUDING THE NOTES THERETO, TO BE PROVIDED TO THE BUYER PRIOR
TO THE CLOSING PURSUANT TO SECTION 7.17(B) AND, IF APPLICABLE, SECTION 7.17(E)
(THE “INTERIM FINANCIALS”), SHALL PRESENT FAIRLY THE FINANCIAL CONDITION OF THE
COMPANIES AS OF SUCH DATES AND THE RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANIES FOR SUCH PERIODS THEREIN REFERRED TO, IN CONFORMITY WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS COVERED THEREBY EXCEPT AS OTHERWISE
PERMITTED BY THE DEFINITION OF REFERENCE ACCOUNTING PRINCIPLES, AND SUBJECT ONLY
TO YEAR-END ADJUSTMENTS (WHICH WILL NOT BE MATERIAL INDIVIDUALLY OR IN THE
AGGREGATE).


 


(D)           FUNDED DEBT.  THE COMPANIES HAVE NO OUTSTANDING FUNDED DEBT.


 


(E)           BUDGETS.  THE COMPANIES HAVE PROVIDED THE BUYER WITH A TRUE AND
COMPLETE COPY OF THE CONSOLIDATED OPERATING AND CAPITAL BUDGET FOR THE COMPANIES
FOR FISCAL YEAR 2005, AS PREPARED BY MANAGEMENT AND APPROVED BY THE BOARD OF
MANAGERS OF THE CABLE VENTURE (THE “2005 BUDGET”) AND ATTACHED HERETO AS EXHIBIT
E.  NO REPRESENTATION OR WARRANTY IS MADE WITH RESPECT TO THE 2005 BUDGET OTHER
THAN THAT THE COMPANIES HAVE PROVIDED THE BUYER WITH A TRUE AND COMPLETE COPY OF
THE 2005 BUDGET AS APPROVED BY THE MANAGEMENT BOARD OF THE CABLE VENTURE.


 


(F)            CERTAIN CHANGES.  SINCE JANUARY 1, 2004, AND THROUGH THE DATE OF
THIS AGREEMENT EXCEPT AS SET FORTH IN SCHEDULE 4.3(F) (AND PROVIDED THAT NO
REPRESENTATION OR WARRANTY IS MADE WITH RESPECT TO THE TRANSFERRED ASSETS OR THE
EXCLUDED LIABILITIES), NEITHER COMPANY HAS:

 

(I)            ISSUED, SOLD OR OTHERWISE DISPOSED OF ANY OF ITS CAPITAL STOCK OR
EQUIVALENT EQUITY INTEREST, OR GRANTED ANY OPTIONS, WARRANTS, OR OTHER RIGHTS TO
PURCHASE OR OBTAIN (INCLUDING UPON CONVERSION, EXCHANGE, OR EXERCISE) ANY OF ITS
CAPITAL STOCK OR EQUIVALENT EQUITY INTEREST;

 

(II)           MADE ANY SALE, PURCHASE, ASSIGNMENT, LEASE, LICENSE, ABANDONMENT,
TRANSFER OR OTHER DISPOSITION OF ANY MATERIAL PORTION OF ITS RESPECTIVE ASSETS
OR PROPERTIES, INCLUDING ANY COMPANY INTELLECTUAL PROPERTY, OTHER THAN SALES OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR AS
REQUIRED BY THE REBUILD OF THE SAN JUAN SYSTEM, OR TAKEN ANY ACTION THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN THE LOSS, LAPSE OR ABANDONMENT OF ANY
COMPANY INTELLECTUAL PROPERTY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE (UNLESS, IN EITHER CASE, SUCH ASSETS WERE
UNNECESSARY OR OBSOLETE OR COMPARABLE REPLACEMENTS WERE MADE THEREFOR), OR
PERMITTED ANY OF SUCH ASSETS OR PROPERTIES TO BE SUBJECTED TO ANY LIEN OF ANY
KIND OTHER THAN PERMITTED LIENS;

 

31

--------------------------------------------------------------------------------


 

(III)          MADE OR PROMISED ANY BONUS OR MATERIAL INCREASE IN THE SALARY OR
OTHER COMPENSATION PAYABLE OR TO BECOME PAYABLE TO ANY MANAGER, DIRECTOR,
OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANIES, OTHER THAN ANNUAL SALARY
INCREASES AND ANNUAL BONUSES MADE IN THE ORDINARY COURSE CONSISTENT WITH PAST
PRACTICE OR REQUIRED BY THE TERMS OF A MATERIAL CONTRACT (AND, IF COMMITTED TO
PRIOR TO THE CLOSING DATE (BY CONTRACT OR OTHERWISE) AND THEN PAYABLE BUT NOT
PAID, FULLY ACCRUED ON THE CLOSING DATE BALANCE SHEET AND INCLUDED AS PART OF
THE CLOSING DATE CURRENT LIABILITIES);

 

(IV)          ACCELERATED THE RECEIPT OR RECOGNITION OF ANY ITEM OF INCOME OR
OFFERED ANY DISCOUNT FOR SALES OF ADVERTISING OR SERVICES, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(V)           WRITTEN DOWN THE VALUE OF ANY WORK IN PROGRESS, OR WRITTEN OFF AS
UNCOLLECTIBLE ANY NOTES OR ACCOUNTS RECEIVABLE, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(VI)          OTHER THAN CASH DIVIDENDS, DISTRIBUTIONS AND PAYMENTS TO ML MEDIA
OR CENTURY OR THEIR RESPECTIVE AFFILIATES, MADE ANY DIVIDEND, DISTRIBUTION OR
OTHER PAYMENT TO ANY SELLER OR THEIR RESPECTIVE AFFILIATES;

 

(VII)         RECEIVED ANY NOTICE OF ANY NEW LABOR UNION ORGANIZING ACTIVITY,
ANY ACTUAL OR THREATENED EMPLOYEE STRIKES, WORK STOPPAGES, SLOWDOWNS OR
LOCKOUTS, OR ANY MATERIAL ADVERSE CHANGE IN THE AGGREGATE IN ITS RELATIONS WITH
ITS EMPLOYEES, AGENTS, CUSTOMERS, SUPPLIERS OR CONSULTANTS;

 

(VIII)        ENTERED INTO, AMENDED IN ANY MATERIAL RESPECT OR TERMINATED ANY
EMPLOYMENT AGREEMENT THAT (INITIALLY OR AS AMENDED) IS A MATERIAL CONTRACT OR
COLLECTIVE BARGAINING AGREEMENT, WHETHER WRITTEN OR ORAL, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(IX)           IMPLEMENTED ANY LAYOFF OF EMPLOYEES THAT COULD IMPLICATE THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT OF 1988, AS AMENDED, OR ANY
SIMILAR FOREIGN, STATE, COMMONWEALTH OR LOCAL LAW, REGULATION OR ORDINANCE
(JOINTLY, THE “WARN ACT”);

 

(X)            MADE OR SUFFERED ANY CHANGE IN OR AMENDMENT TO ITS ORGANIZATIONAL
DOCUMENTS;

 

(XI)           CANCELLED, COMPROMISED, WAIVED OR RELEASED ANY MATERIAL RIGHT OR
CLAIM (OR SERIES OF RELATED RIGHTS AND CLAIMS) OTHER THAN BY ORDER OF THE
BANKRUPTCY COURT;

 

(XII)          ENTERED INTO, TERMINATED, MODIFIED, AMENDED, RENEWED OR MADE ANY
OTHER CHANGE IN ANY MATERIAL CONTRACT (INCLUDING, WITHOUT LIMITATION, ANY
CONTRACT FOR THE PURCHASE OF GOODS, EQUIPMENT OR SERVICES OF AMOUNTS IN EXCESS
OF $100,000 OR ANY CONTRACT FOR THE MERGER OR CONSOLIDATION WITH, OR THE
ACQUISITION OF ANY MATERIAL ASSETS OF, ANY OTHER PERSON) OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

 

32

--------------------------------------------------------------------------------


 

(XIII)         DISCHARGED OR SATISFIED ANY OBLIGATION OR LIABILITY OR MADE ANY
SETTLEMENT OR COMPROMISE OF ANY LITIGATION, OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, BY ORDER OF THE BANKRUPTCY COURT OR
PURSUANT TO THE PLAN;

 

(XIV)        INCURRED ANY INDEBTEDNESS OR ISSUED, ASSUMED OR GUARANTEED ANY DEBT
OR OTHER LIABILITY OF ANY THIRD PARTY OTHER THAN INDEBTEDNESS INCURRED, OR DEBT
OR LIABILITIES GUARANTEED, IN AN AMOUNT (INDIVIDUALLY OR IN THE AGGREGATE) LESS
THAN $100,000;

 

(XV)         ENGAGED IN ANY TRANSACTION THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS CAUSED OR WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT;

 

(XVI)        SINCE JANUARY 1, 2005, COMMITTED TO MAKE ANY CAPITAL EXPENDITURE
(OR SERIES OF RELATED CAPITAL EXPENDITURES), OTHER THAN ANY CAPITAL EXPENDITURE
TO BE MADE IN CONNECTION WITH THE REBUILD OF THE SAN JUAN SYSTEM, THAT WILL NOT
BE FULLY PAID PRIOR TO THE CLOSING DATE AND EITHER INVOLVES MORE THAN $100,000
IN ANY SINGLE CASE OR $250,000 IN THE AGGREGATE OR IS OUTSIDE THE ORDINARY
COURSE OF BUSINESS UNLESS SUCH COMMITMENT IS REFLECTED IN THE 2005 BUDGET;

 

(XVII)       ADOPTED, AMENDED, MODIFIED, OR TERMINATED ANY BONUS, PROFIT
SHARING, INCENTIVE, SEVERANCE, OR OTHER PLAN, CONTRACT, OR COMMITMENT FOR THE
BENEFIT OF ANY OF ITS DIRECTORS, OFFICERS, AND EMPLOYEES (OR TAKEN ANY SUCH
ACTION WITH RESPECT TO ANY OTHER EMPLOYEE BENEFIT PLAN) EXCEPT IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; OR

 

(XVIII)      MADE A COMMITMENT, WHETHER OR NOT IN WRITING, TO DO ANY OF THE
FOREGOING.


 


(G)           NEITHER OF THE COMPANIES HAS ANY MATERIAL LIABILITY, EXCEPT (I) AS
DISCLOSED, REFLECTED OR RESERVED AGAINST ON THE FACE OF THE BALANCE SHEET AS OF
DECEMBER 31, 2004 INCLUDED IN THE AUDITED 2004 FINANCIALS (OR IN ANY NOTES
THERETO), (II) LIABILITIES UNDER MATERIAL CONTRACTS AND OTHER LEASES AND
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, TO THE EXTENT NOT
REQUIRED BY GAAP TO BE REFLECTED OR RESERVED AGAINST ON THE FACE OF A BALANCE
SHEET, (III) LIABILITIES INCURRED AFTER DECEMBER 31, 2004 IN THE ORDINARY COURSE
OF BUSINESS (NONE OF WHICH RESULTS FROM, ARISES OUT OF, RELATES TO, IS IN THE
NATURE OF, OR WAS CAUSED BY ANY BREACH OF A MATERIAL CONTRACT OR GOVERNMENTAL
AUTHORIZATION, TORT, INFRINGEMENT, OR VIOLATION OF LAW OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), (IV) EXCLUDED LIABILITIES,
(V) LIABILITIES SET FORTH ON SCHEDULE 4.3(G), AND (VI) OTHER LIABILITIES,
WHETHER OR NOT MATERIAL, NOT REQUIRED BY GAAP TO BE REFLECTED OR RESERVED
AGAINST ON THE FACE OF A BALANCE SHEET AND THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.4           CABLE VENTURE AND CABLE CORP. ASSETS.


 


(A)           THE COMPANIES HAVE GOOD, VALID AND MARKETABLE TITLE TO ALL OF THE
ASSETS AND PROPERTIES SHOWN ON THE BALANCE SHEET AS OF DECEMBER 31, 2004
INCLUDED IN THE UNAUDITED 2004 FINANCIALS OR ACQUIRED AFTER DECEMBER 31, 2004,
FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS, EXCEPT FOR PROPERTIES
AND ASSETS DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE DECEMBER 31,
2004, WHICH DISPOSED ASSETS ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL
TO THE COMPANIES AND EXCEPT FOR THE TRANSFERRED ASSETS.

 

33

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.4(B), SUCH ASSETS AND PROPERTIES
OF THE COMPANIES (INCLUDING THE ADDITIONS AND SUBTRACTIONS THERETO CONTEMPLATED
BY THE PRECEDING SENTENCE) CONSTITUTE ALL OF THE ASSETS, PROPERTIES, RIGHTS,
INTERESTS AND CLAIMS USED IN OR HELD FOR USE IN THE BUSINESS AS PRESENTLY
CONDUCTED BY THE COMPANIES (OTHER THAN THE TRANSFERRED ASSETS AND THE ASSETS
UTILIZED TO PROVIDE THE SERVICES TO BE PROVIDED UNDER THE TRANSITION SERVICES
AGREEMENT) AND (TOGETHER WITH THE TRANSFERRED ASSETS AND THE SERVICES TO BE
PROVIDED UNDER THE TRANSITION SERVICES AGREEMENT) WOULD BE SUFFICIENT AND IN
SUCH OPERATING CONDITION IN THE AGGREGATE AS WOULD ALLOW THE BUYER TO CONTINUE
THE BUSINESS OF THE COMPANIES AS PRESENTLY CONDUCTED AND OPERATED AND IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS AND
MATERIAL CONTRACTS FROM AND IMMEDIATELY AFTER THE CLOSING DATE WITHOUT
INTERRUPTION AND IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE.


 


4.5           THE SYSTEMS.


 


(A)           SCHEDULE 4.5(A) SETS FORTH A TRUE AND ACCURATE STATEMENT, AS OF
THE DATE(S) SET FORTH IN SAID SCHEDULE, OF THE FOLLOWING INFORMATION WITH
RESPECT TO EACH SYSTEM: (I) THE MEGAHERTZ CAPACITY OF SUCH SYSTEM, THE
APPROXIMATE MILES OF PLANT OPERATING AT THE APPLICABLE MEGAHERTZ CAPACITY OF
SUCH SYSTEM AND THE APPROXIMATE NUMBER OF AERIAL AND UNDERGROUND MILES OF PLANT
SERVED BY SUCH SYSTEM; (II) THE APPROXIMATE NUMBER OF TOTAL BASIC SUBSCRIBERS,
INCLUDING EBUS, SUBSCRIBERS RESIDING OR LOCATED IN MULTIPLE DWELLING UNITS,
PROMOTIONAL SUBSCRIBERS, SUBSCRIBERS TO BASIC CABLE SERVICE, EXPANDED BASIC
CABLE SERVICE, DIGITAL CABLE SERVICE, PREMIUM SERVICE AND DATA SERVICE SERVED BY
SUCH SYSTEM AND THE AVERAGE REVENUE PER SUBSCRIBER FOR CERTAIN SUBSCRIBER
CATEGORIES AS SET FORTH IN THE SCHEDULE, EACH AS OF MARCH 31, 2005; AND
(III) THE APPROXIMATE NUMBER OF DWELLING UNITS AND COMMERCIAL ESTABLISHMENTS
PASSED BY SUCH SYSTEM.  SCHEDULE 4.5(E) SETS FORTH A TRUE AND ACCURATE STATEMENT
AS OF THE DATE(S) SET FORTH IN SAID SCHEDULE OF CERTAIN ADDITIONAL OPERATING
SPECIFICATIONS FOR THE SYSTEMS (OTHER THAN THE PORTION OF THE SAN JUAN SYSTEM
BEING REBUILT).  THE CABLE VENTURE HAS MADE AVAILABLE TO THE BUYER THE TRUE AND
CORRECT CHANNEL LINEUP FOR EACH SYSTEM AS OF JANUARY 1, 2005.


 


(B)           (I)            EXCEPT AS SET FORTH ON SCHEDULE 4.5(B), THE
COMPANIES HAVE OPERATED THE SYSTEMS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH:
(A) THE COMMUNICATIONS ACT OF 1934, AS AMENDED (THE “COMMUNICATIONS ACT”);
(B) THE CABLE COMMUNICATIONS POLICY ACT OF 1984; (C) THE CABLE TELEVISION
CONSUMER PROTECTION AND COMPETITION ACT OF 1992 (THE “1992 ACT”); (D) THE
TELECOMMUNICATIONS ACT OF 1996; (E) THE COPYRIGHT ACT OF 1976, AS AMENDED (THE
“COPYRIGHT ACT”); (F) ALL RULES AND REGULATIONS OF THE FCC AND THE COPYRIGHT
OFFICE; (G) ACT NO. 213 OF SEPTEMBER 12, 1996, AS AMENDED (THE “PUERTO RICO
TELECOMMUNICATIONS ACT”), AND REGULATION 5761 OF FEBRUARY 28, 1998, AS AMENDED,
REGULATION FOR CABLE COMPANIES, ENACTED BY THE PUERTO RICO BOARD UNDER THE
PUERTO RICO TELECOMMUNICATIONS ACT; AND (H) ALL OTHER APPLICABLE LEGAL
REQUIREMENTS RELATING TO THE CONSTRUCTION, MAINTENANCE, OWNERSHIP AND OPERATION
OF THE SYSTEMS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, NO REPRESENTATION OR WARRANTY IS MADE WITH RESPECT TO
COMPLIANCE WITH LEGAL REQUIREMENTS PERTAINING TO UTILITY POLES, INCLUDING,
WITHOUT LIMITATION, POLE MAKE READY AND GROUNDING AND BONDING OF CABLE
TELEVISION SYSTEMS, OR WITH RESPECT TO COMPLIANCE WITH THE POLE ATTACHMENT
AGREEMENTS EXCEPT THAT AS OF THE DATE HEREOF THE COMPANIES HAVE RECEIVED NO
WRITTEN NOTICE ASSERTING ANY NON-COMPLIANCE BY THE COMPANIES WITH LEGAL
REQUIREMENTS OR THE TERMS OF THE POLE ATTACHMENT AGREEMENTS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH OF THE COMMUNITIES SERVED BY THE SYSTEMS
HAS BEEN REGISTERED WITH THE FCC, AND EXCEPT AS SET

 

34

--------------------------------------------------------------------------------


 

forth on Schedule 4.5(b), the Systems are currently in compliance in all
material respects with the technical standards set forth in the FCC rules and
regulations, including the applicable signal leakage requirements.  The Cable
Venture has made available to the Buyer copies of the most recent FCC Forms 320
filed with the FCC (Basic Signal Leakage Performance Report) with respect to the
Systems.

 

(II)           SCHEDULE 4.5(B) SETS FORTH AS OF THE DATE HEREOF THE RATE CARD,
DESCRIBING THE SERVICES AVAILABLE FROM THE SYSTEMS, AND THE RATES CHARGED BY THE
COMPANIES THEREFOR, INCLUDING ALL RATES, TARIFFS, AND OTHER CHARGES FOR CABLE
TELEVISION OR OTHER SERVICES PROVIDED BY THE SYSTEMS, AND THE LINE UP OF THE
STATIONS AND SIGNALS CARRIED BY THE SYSTEMS AND THE CHANNEL POSITION OF EACH
SUCH SIGNAL AND STATION.  THE RATES CHARGED BY THE COMPANIES FOR BASIC CATV
SERVICE ARE NOT CURRENTLY SUBJECT TO REGULATION BY THE FCC OR BY ANY OTHER
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH THE APPLICABLE FCC RULES AND
REGULATIONS AS IN EFFECT AS OF THE DATE HEREOF; AND NONE OF THE COMPANIES HAS
RECEIVED ANY CORRESPONDENCE INDICATING THAT THIS MAY CHANGE IN THE FUTURE.  THE
COMPANIES HAVE NOT MADE ANY ELECTION WITH RESPECT TO ANY COST OF SERVICE
PROCEEDING CONDUCTED IN ACCORDANCE WITH PART 76.922 OF TITLE 47 OF THE CODE OF
FEDERAL REGULATIONS OR ANY SIMILAR PROCEEDING WITH RESPECT TO EITHER OF THE
SYSTEMS.

 

(III)          EXCEPT AS DISCLOSED ON SCHEDULE 4.5(B), EACH SYSTEM IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE COMMUNICATIONS
ACT AS SUCH PROVISIONS RELATE TO THE RATES AND OTHER CHARGES OF THE SYSTEMS, AND
AT ANY TIMES THAT THE RATES CHARGED BY THE SYSTEM WERE SUBJECT TO REGULATION BY
ANY GOVERNMENTAL AUTHORITY THE COMPANIES USED REASONABLE GOOD FAITH EFFORTS TO
ESTABLISH RATES CHARGED TO SUBSCRIBERS THAT WERE ALLOWABLE UNDER THE
COMMUNICATIONS ACT AND ANY AUTHORITATIVE INTERPRETATION THEREOF THEN IN EFFECT
FOR EACH SYSTEM TO THE EXTENT SUCH RATES (ON ANY TIER) AS OF THE DATE SUCH RATES
WERE IMPLEMENTED WERE SUBJECT TO REGULATION BY ANY GOVERNMENTAL AUTHORITY.

 

(IV)          EACH COMPANY HOLDS ALL MATERIAL LICENSES NECESSARY IN CONNECTION
WITH THE OPERATION OF ITS RESPECTIVE SYSTEM.  EACH SUCH MATERIAL LICENSE IS
LISTED ON SCHEDULE 4.5(B), IS IN FULL FORCE AND EFFECT AND HAS BEEN VALIDLY
ISSUED OR ASSIGNED TO THE CABLE VENTURE OR CABLE CORP., AS THE CASE MAY BE. 
TRUE AND CORRECT COPIES OF SUCH LICENSES SET FORTH ON SCHEDULE 4.5(B) HAVE BEEN
MADE AVAILABLE TO THE BUYER.  ALL LICENSED FACILITIES OWNED OR OPERATED BY THE
COMPANIES ARE BEING OPERATED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF EACH SUCH LICENSE, AND NONE OF THE COMPANIES, OR, TO THE
COMPANIES’ KNOWLEDGE, ANY THIRD PARTY, IS IN DEFAULT IN ANY MATERIAL RESPECT
THEREUNDER.  THERE IS NO LEGAL ACTION OR GOVERNMENTAL PROCEEDING PENDING OR, TO
THE COMPANIES’ KNOWLEDGE, ANY INVESTIGATION OR PROCEEDING THREATENED, FOR THE
PURPOSE OF MODIFYING, REVOKING, TERMINATING, SUSPENDING, CANCELING OR REFORMING
ANY OF THE LICENSES SET FORTH ON SCHEDULE 4.5(B) OR THAT HAS OR WOULD BE
REASONABLY EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT OR CAUSE A MATERIAL
DISRUPTION TO THE OPERATION OF THE SYSTEMS, OTHER THAN MATTERS AFFECTING THE
CABLE TELEVISION INDUSTRY GENERALLY.

 

(V)           ALL BROADCAST TELEVISION SIGNALS CARRIED ON THE SYSTEMS ARE BEING
CARRIED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
COMMUNICATIONS ACT AND THE FCC REGULATIONS PROMULGATED THEREUNDER. 
SCHEDULE 4.5(B) SETS FORTH EACH MUST CARRY AND RETRANSMISSION CONSENT ELECTION
RECEIVED BY THE COMPANIES WITH RESPECT TO THE SYSTEMS THAT IS CURRENTLY IN
EFFECT.

 

35

--------------------------------------------------------------------------------


 

(VI)          THE COMPANIES HAVE OBTAINED ALL REQUIRED FCC CLEARANCES FOR THE
OPERATION OF THE SYSTEMS IN ALL AERONAUTICAL AND NAVIGATIONAL FREQUENCY BANDS IN
WHICH THE SYSTEMS OPERATE.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(C), APPROPRIATE REGISTRATION
OF EACH SYSTEM HAS BEEN MADE WITH THE COPYRIGHT OFFICE, AND THE SYSTEMS ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL NOTICE, FILING, PAYMENT AND OTHER
REQUIREMENTS CONTAINED IN SECTION 111 OF THE COPYRIGHT ACT AND THE REGULATIONS
OF THE COPYRIGHT OFFICE.  THE COPYRIGHT FEES SHOWN TO BE DUE ON ALL STATEMENTS
OF ACCOUNT (AS AMENDED BY ANY REQUIRED FILINGS AND/OR ANY OTHER CORRECTIVE
SUPPLEMENTS) FILED WITH RESPECT TO THE SYSTEMS FOR EACH OF THE SIX (6) REPORTING
PERIODS PRIOR TO THE DATE HEREOF FOR WHICH THE COMPANIES HAVE FILED STATEMENTS
OF ACCOUNT HAVE BEEN CALCULATED IN ACCORDANCE WITH THE REGULATIONS OF THE
COPYRIGHT OFFICE PROMULGATED PURSUANT TO THE COPYRIGHT ACT.  NEITHER COMPANY NOR
ANY SELLER PERSON HAS RECEIVED ANY NOTICE FROM THE COPYRIGHT OFFICE CLAIMING
THAT IT HAS ANY ADDITIONAL OBLIGATION WITH RESPECT TO ANY PREVIOUSLY SUBMITTED
COPYRIGHT FILINGS RELATING TO THE SYSTEMS.  COMPLETE AND CORRECT COPIES OF ALL
CURRENT REPORTS AND FILINGS FOR THE LAST TWO REPORTING PERIODS, MADE OR FILED
PURSUANT TO THE COPYRIGHT ACT AND THE RULES AND REGULATIONS OF THE COPYRIGHT
OFFICE WITH RESPECT TO CONDUCT OF THE BUSINESS OR THE OPERATION OF THE SYSTEMS,
HAVE BEEN PROVIDED OR MADE AVAILABLE TO THE BUYER.


 


(D)           THE SYSTEMS ARE BEING OPERATED IN COMPLIANCE, IN ALL MATERIAL
RESPECTS, WITH THE RULES AND REGULATIONS OF THE FAA.  SCHEDULE 4.5(D) LISTS ALL
OF THE EXISTING TOWERS OF THE SYSTEMS AND ALL LEASES OF SPACE ON ANY SUCH TOWERS
TO ANY THIRD PARTY.


 


4.6           FRANCHISES.


 


(A)           SCHEDULE 4.6 SETS FORTH: (I) EACH EXISTING FRANCHISE WITH RESPECT
TO THE SYSTEMS; (II) THE FRANCHISING AUTHORITY WITH RESPECT THERETO; (III) THE
EXPIRATION DATE THEREOF; (IV) THE COUNTY, CITY, TOWN OR OTHER GENERAL GEOGRAPHIC
AREA COVERED BY SUCH FRANCHISE; (V) THE FRANCHISE FEE PAYABLE THEREUNDER; AND
(VI) WHETHER ANY CONSENT IS REQUIRED THEREUNDER TO TRANSFER SUCH FRANCHISE OR
CONTROL THEREOF TO THE BUYER.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.6 OR AS OTHERWISE DISCLOSED IN
WRITING TO THE BUYER:

 

(I)            EACH OF THE FRANCHISES IS (OR, IN THE CASE OF THE CABLE VENTURE,
UPON ENTRY OF THE CONFIRMATION ORDER, WILL BE) A VALID AND BINDING, LEGALLY
ENFORCEABLE OBLIGATION OF THE CABLE VENTURE OR CABLE CORP., ENFORCEABLE AGAINST
THE CABLE VENTURE OR CABLE CORP., AS THE CASE MAY BE, IN ACCORDANCE WITH ITS
RESPECTIVE TERMS;

 

(II)           EACH COMPANY IS OPERATING ITS RESPECTIVE SYSTEM IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF EACH APPLICABLE
FRANCHISE SET FORTH ON SCHEDULE 4.6; AND, TO THE COMPANIES’ KNOWLEDGE, NEITHER
COMPANY HAS DONE OR PERFORMED ANY ACT THAT IS REASONABLY LIKELY TO INVALIDATE OR
IMPAIR IN ANY MATERIAL RESPECT ITS RIGHTS UNDER, OR GIVE TO THE APPLICABLE
FRANCHISING AUTHORITY THE RIGHT TO TERMINATE, SUSPEND OR MODIFY IN ANY MATERIAL
RESPECT, ANY OF SUCH FRANCHISES;

 

36

--------------------------------------------------------------------------------


 

(III)          NONE OF THE COMPANIES, THE SELLERS NOR ANY OTHER SELLER PERSON
HAS RECEIVED NOTICE THAT ANY OF THE COMPANIES’ OPERATIONS PURSUANT TO ANY
FRANCHISE ARE BEING IMPROPERLY CONDUCTED OR MAINTAINED IN ANY MATERIAL RESPECT;
AND

 

(IV)          EACH OF THE FRANCHISES IS IN FULL FORCE AND EFFECT AND, SUBJECT TO
THE CONSENT OF THE APPLICABLE FRANCHISING AUTHORITY, AFTER GIVING EFFECT TO THE
TRANSACTIONS SHALL BE IN FULL FORCE AND EFFECT AND, EXCEPT AS SET FORTH ON
SCHEDULE 4.6, EACH COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
RULES AND REGULATIONS PROMULGATED BY THE FCC AND THE PUERTO RICO BOARD WITH
RESPECT TO THE PROCEDURES FOR SEEKING FRANCHISE RENEWALS.


 


(C)           TRUE AND CORRECT COPIES OF THE FRANCHISES SET FORTH ON
SCHEDULE 4.6 HAVE BEEN MADE AVAILABLE TO THE BUYER.  THE FRANCHISES SET FORTH ON
SCHEDULE 4.6 CONSTITUTE THE ENTIRE AGREEMENT OF THE COMPANIES AND THE SELLERS
WITH THE APPLICABLE GOVERNMENTAL AUTHORITY WITH RESPECT TO THE SUBJECT MATTER
THEREOF.


 


(D)           NO PERSON UPON WHOSE PROPERTY IS LOCATED ANY PORTION OF THE
SYSTEMS HAS INFORMED ANY OF THE COMPANIES OR ANY SELLER PERSON OF ANY INTENT TO
CHALLENGE THE CONTINUED LOCATION, MAINTENANCE, INSTALLATION OR OPERATION OF SUCH
PORTION OF THE SYSTEMS WHERE SUCH CHALLENGE (OR ALL SUCH CHALLENGES IN THE
AGGREGATE, IF MORE THAN ONE) REASONABLY WOULD BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY.


 


(E)           SCHEDULE 4.6(E) SETS FORTH A LIST OF ALL FRANCHISE, CONSTRUCTION,
FIDELITY, PERFORMANCE AND OTHER BONDS, GUARANTIES IN LIEU OF BONDS AND LETTERS
OF CREDIT POSTED BY THE COMPANIES IN CONNECTION WITH THE OPERATION OF THE
SYSTEMS AS OF THE DATE HEREOF, WHICH SCHEDULE 4.6(E) SHALL SPECIFY THE REMAINING
TERM AND AMOUNT OF ANY SUCH LETTERS OF CREDIT AND SURETY BONDS.


 


4.7           POLE ATTACHMENT AGREEMENTS.  SCHEDULE 4.7 LISTS EACH OF THE
CONTRACTS, AGREEMENTS, EASEMENTS, SERVITUDES, RIGHTS-OF-WAY, RIGHTS OF ACCESS,
ORDINANCES, RESOLUTIONS, LICENSES, PERMITS AND OTHER RIGHTS OR INTERESTS
AUTHORIZING THE COMPANIES TO USE (OR TO CONSTRUCT, INSTALL, MAINTAIN, REPAIR,
REPLACE AND OPERATE ANY CABLES AND OTHER EQUIPMENT, FIXTURES AND IMPROVEMENTS
ASSOCIATED WITH THE SYSTEMS ON OR IN) (I) ANY POLES, DUCTS, CONDUITS OR TRENCHES
OR SIMILAR EQUIPMENT, FIXTURES OR IMPROVEMENTS LOCATED ON REAL PROPERTY OF ANY
PERSON OTHER THAN THE COMPANIES OR (II) ANY EASEMENTS, SERVITUDES,
RIGHTS-OF-WAY, RIGHTS OF ACCESS AND OTHER RIGHTS AND INTERESTS TO, IN OR WITH
RESPECT TO SUCH REAL PROPERTY ASSOCIATED WITH (A) SUCH POLES, DUCTS, CONDUITS,
TRENCHES, EQUIPMENT, FIXTURES OR IMPROVEMENTS OR (B) ANY CABLES OR OTHER
EQUIPMENT, FIXTURES AND IMPROVEMENTS ASSOCIATED WITH THE SYSTEMS OTHERWISE ON,
OVER OR UNDER REAL PROPERTY OF ANY PERSON OTHER THAN THE COMPANIES (EACH,
EXCLUDING ANY FRANCHISE, INDIVIDUALLY, A “POLE ATTACHMENT AGREEMENT”).  EXCEPT
AS SET FORTH ON SCHEDULE 4.7, EACH OF THE POLE ATTACHMENT AGREEMENTS IS (OR, IN
THE CASE OF THE CABLE VENTURE, UPON ENTRY OF THE CONFIRMATION ORDER WILL BE) A
VALID AND BINDING OBLIGATION OF THE CABLE VENTURE OR CABLE CORP., AS THE CASE
MAY BE, AND, TO THE COMPANIES’ KNOWLEDGE, ANY OTHER PARTY TO SUCH POLE
ATTACHMENT AGREEMENT (EXCEPT, WITH RESPECT TO SUCH OTHER PARTIES, INSOFAR AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS RIGHTS GENERALLY,
OR BY PRINCIPLES GOVERNING THE AVAILABILITY OF EQUITABLE REMEDIES), ENFORCEABLE
AGAINST THE CABLE VENTURE OR CABLE CORP., AS THE CASE MAY BE, AND, TO THE
COMPANIES’ KNOWLEDGE, ANY SUCH OTHER PARTY IN ACCORDANCE WITH ITS RESPECTIVE
TERMS.  EXCEPT AS SPECIFIED ON SCHEDULE 4.2(B), THE

 

37

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated in this Agreement and the Related
Agreements does not require the consent of any other party to any Pole
Attachment Agreement, will not result in a breach of, or default under, any Pole
Attachment Agreement, or otherwise cause any Pole Attachment Agreement to cease
to be legal, valid, binding and enforceable and in full force and effect on
identical terms following the Closing.  True and correct copies of the Pole
Attachment Agreements have been made available to the Buyer.  Notwithstanding
anything to the contrary in this Agreement, no other representation or warranty
is made with respect to any of the Pole Attachment Agreements, the Companies’
compliance with the terms of, or the Companies’ obligations under, any of the
Pole Attachment Agreements, or the Companies’ compliance with Legal Requirements
relating to the Pole Attachment Agreements.


 


4.8           REAL PROPERTY.


 


(A)           SCHEDULE 4.8(A) SETS FORTH THE ADDRESS AND/OR LOCATION AND THE USE
WITHIN THE SYSTEM OF EACH PARCEL OF OWNED REAL PROPERTY.  THE CABLE VENTURE OR
CABLE CORP., AS THE CASE MAY BE, (I) HAS GOOD, MARKETABLE AND INSURABLE FEE
SIMPLE TITLE TO EACH SUCH PARCEL OF OWNED REAL PROPERTY AND ALL BUILDINGS,
STRUCTURES AND OTHER IMPROVEMENTS THEREON, IN EACH CASE FREE AND CLEAR OF ALL
LIENS OTHER THAN PERMITTED LIENS, AND (II) HAS NOT LEASED OR OTHERWISE GRANTED
TO ANY PERSON THE RIGHT TO USE OR OCCUPY SUCH OWNED REAL PROPERTY (OTHER THAN
PERMITTED LIENS), AND THERE ARE NO OUTSTANDING OPTIONS, RIGHTS OF FIRST OFFER OR
RIGHTS OF FIRST REFUSAL TO PURCHASE SUCH OWNED REAL PROPERTY.


 


(B)           ALL LEASES, SUBLEASES, LICENSES AND OTHER AGREEMENTS (WRITTEN OR
ORAL) UNDER WHICH EITHER COMPANY HOLDS ANY LEASED REAL PROPERTY (“LEASES”) AS OF
THE DATE OF THIS AGREEMENT (OR THE DATE OTHERWISE SET FORTH IN SUCH SCHEDULE)
ARE SET FORTH ON SCHEDULE 4.8(B).  TRUE AND CORRECT COPIES OF EACH SUCH LEASE,
INCLUDING ALL EFFECTIVE AMENDMENTS THERETO, HAVE BEEN MADE AVAILABLE TO THE
BUYER.  EACH COMPANY IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF SUCH
LEASES TO WHICH IT IS A PARTY, EXCEPT FOR ANY FAILURE OF COMPLIANCE THAT HAS NOT
CAUSED AND WOULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT. 
WITH RESPECT TO EACH OF THE LEASES: EXCEPT AS SET FORTH ON SCHEDULE 4.8(B),
(I) SUCH LEASE IS (OR, IN THE CASE OF THE CABLE VENTURE, UPON ENTRY OF THE
CONFIRMATION ORDER WILL BE) LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL FORCE
AND EFFECT; (II) AFTER GIVING EFFECT TO THE CONFIRMATION ORDER, THE TRANSACTIONS
DO NOT REQUIRE THE CONSENT OF ANY OTHER PARTY TO SUCH LEASE, WILL NOT RESULT IN
A BREACH OF OR DEFAULT UNDER SUCH LEASE, OR OTHERWISE CAUSE SUCH LEASE TO CEASE
TO BE LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL FORCE AND EFFECT FOLLOWING
THE CLOSING; (III) NEITHER OF THE COMPANIES AND, TO THE COMPANIES’ KNOWLEDGE, NO
OTHER PARTY TO THE LEASE, IS IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER
SUCH LEASE, AND TO THE COMPANIES’ KNOWLEDGE, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT, OR PERMIT THE TERMINATION OR
MODIFICATION OF SUCH LEASE OR ACCELERATION OF RENT UNDER SUCH LEASE; (IV) NO
SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH RESPECT TO SUCH LEASE HAS
BEEN APPLIED IN RESPECT OF A BREACH OR DEFAULT UNDER SUCH LEASE WHICH HAS NOT
BEEN REDEPOSITED IN FULL; (V) UPON ENTRY OF THE CONFIRMATION ORDER NEITHER OF
THE COMPANIES WILL OWE ANY BROKERAGE COMMISSIONS OR FINDER’S FEES WITH RESPECT
TO SUCH LEASE; (VI) THE COMPANIES HAVE NOT SUBLEASED, LICENSED OR OTHERWISE
GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY SUCH LEASED REAL PROPERTY OR ANY
PORTION THEREOF, OTHER THAN PERMITTED LIENS ; (VII) THE COMPANIES HAVE NOT
COLLATERALLY ASSIGNED OR GRANTED ANY OTHER SECURITY INTEREST

 

38

--------------------------------------------------------------------------------


 

in such Lease or any interest therein; and (viii) upon entry of the Confirmation
Order there will be no Liens on the estate or interest created by such Lease,
other than Permitted Liens.


 


(C)           ALL REAL PROPERTY FOR SYSTEMS.  THE COMPANIES HAVE THE VALID AND
ENFORCEABLE RIGHT TO USE, AND TO CONSTRUCT, INSTALL, MAINTAIN, REPAIR, REPLACE
AND OPERATE THE SYSTEMS ON, ALL REAL PROPERTY ON WHICH THE ASSETS OF THE SYSTEMS
OR ANY OF THE COMPANIES’ OTHER ASSETS ARE LOCATED, EXCEPT FOR ANY FAILURE TO
HOLD ANY SUCH RIGHT THAT HAS NOT CAUSED AND WOULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT.


 


(D)           CONDEMNATION.  THERE IS NO CONDEMNATION, EXPROPRIATION OR OTHER
PROCEEDING IN EMINENT DOMAIN PENDING OR, TO THE COMPANIES’ KNOWLEDGE,
THREATENED, AFFECTING ALL OR ANY PORTION OF ANY REAL PROPERTY OR ANY INTEREST IN
REAL PROPERTY.


 


(E)           LEGAL COMPLIANCE.  THE REAL PROPERTY, AND THE CURRENT USE AND
OCCUPANCY OF THE REAL PROPERTY, IS IN MATERIAL COMPLIANCE WITH ALL LEGAL
REQUIREMENTS.  THE CLASSIFICATION OF EACH PARCEL OF REAL PROPERTY UNDER
APPLICABLE ZONING AND OTHER LAND USE LAWS, ORDINANCES AND REGULATIONS PERMITS
THE CURRENT USE AND OCCUPANCY OF SUCH PARCEL AND PERMITS THE BUILDING, FIXTURES
AND OTHER IMPROVEMENTS LOCATED ON SUCH PARCEL AS CURRENTLY CONSTRUCTED, USED AND
OCCUPIED, EXCEPT FOR VIOLATIONS THAT ARE NOT MATERIAL, INDIVIDUALLY OR IN THE
AGGREGATE.


 


(F)            COMPLIANCE WITH LIENS.  TO THE COMPANIES’ KNOWLEDGE, THE CURRENT
USE AND OCCUPANCY OF THE REAL PROPERTY DOES NOT VIOLATE THE TERMS OR CONDITIONS
OF ANY MATERIAL LIEN.  NEITHER COMPANY HAS RECEIVED ANY NOTICE OF VIOLATION OF
ANY MATERIAL LIEN.


 


4.9           MATERIAL CONTRACTS.


 


(A)           SCHEDULE 4.9 SETS FORTH AS OF THE DATE HEREOF EACH OTHER MATERIAL
CONTRACT, EXCLUDING ANY OTHER MATERIAL CONTRACT THAT IS A TRANSFERRED ASSET.


 


(B)           EXCEPT FOR THE OTHER MATERIAL CONTRACTS LISTED ON SCHEDULE 4.9,
NEITHER OF THE COMPANIES IS A PARTY TO OR IS BOUND BY ANY:

 

(I)            AS OF THE DATE HEREOF, PROGRAMMING AGREEMENTS;

 

(II)           PARTNERSHIP OR JOINT VENTURE AGREEMENTS;

 

(III)          CONTRACTS WITH ANOTHER PERSON MATERIALLY LIMITING OR RESTRICTING
THE ABILITY OF THE COMPANIES TO (A) ENTER INTO OR ENGAGE IN ANY MARKET OR LINE
OF BUSINESS OR (B) DISCLOSE CONFIDENTIAL INFORMATION;

 

(IV)          CONTRACTS UNDER WHICH THE COMPANIES HAVE CREATED, INCURRED,
ASSUMED OR GUARANTEED ANY INDEBTEDNESS FOR BORROWED MONEY, OR ANY CAPITALIZED
LEASE OBLIGATION;

 

(V)           MATERIAL SETTLEMENT, CONCILIATION OR SIMILAR CONTRACTS OR
AGREEMENTS OTHER THAN THOSE ENTERED INTO SUBSEQUENT TO THE DATE HEREOF IN
COMPLIANCE WITH SECTION 7.12;

 

39

--------------------------------------------------------------------------------


 

(VI)          CONTRACTS OR AGREEMENTS CONTAINING PROVISIONS THAT PROVIDE TO ANY
PERSON A FIRST REFUSAL, FIRST OFFER OR SIMILAR PREFERENTIAL RIGHT TO PURCHASE OR
ACQUIRE ANY PROPERTIES OR ASSETS OF, OR EQUITY INTERESTS IN, THE COMPANIES;

 

(VII)         POWERS OF ATTORNEY OR OTHER SIMILAR AGREEMENTS OR GRANTS OF
AGENCY;

 

(VIII)        AGREEMENT FOR THE EMPLOYMENT OF ANY INDIVIDUAL ON A FULL-TIME,
PART-TIME, CONSULTING, OR OTHER BASIS PROVIDING ANNUAL COMPENSATION IN EXCESS OF
$50,000 OR PROVIDING SEVERANCE BENEFITS IN EXCESS OF THE COMPANIES’ POLICIES OR
PRACTICES FOR SEVERANCE PAY SET FORTH ON SCHEDULE 4.10, OTHER THAN THOSE ENTERED
INTO SUBSEQUENT TO THE DATE HEREOF IN COMPLIANCE WITH SECTION 7.12;

 

(IX)           AGREEMENT UNDER WHICH IT HAS ADVANCED OR LOANED ANY AMOUNT TO ANY
OF ITS DIRECTORS, OFFICERS, AND EMPLOYEES OUTSIDE THE ORDINARY COURSE OF
BUSINESS;

 

(X)            OTHER CONTRACTS, AGREEMENTS, COMMITMENTS, UNDERSTANDINGS OR
INSTRUMENTS INVOLVING THE PURCHASE OR SALE OF GOODS OR MATERIALS OR THE
PERFORMANCE OR RECEIPT OF SERVICES, IN EACH CASE INVOLVING PAYMENTS IN EXCESS OF
$100,000 ANNUALLY;

 

(XI)           ANY LEASE, SUBLEASE, LICENSE OR OTHER AGREEMENT UNDER WHICH THE
COMPANIES HOLD ANY LEASED REAL PROPERTY (OTHER THAN THE LEASES SET FORTH ON
SCHEDULE 4.8(B)); OR

 

(XII)          ANY ADDITIONAL OTHER MATERIAL CONTRACT OTHER THAN THOSE ENTERED
INTO SUBSEQUENT TO THE DATE HEREOF IN COMPLIANCE WITH SECTION 7.12.


 


(C)           EACH OF THE OTHER MATERIAL CONTRACTS IS (OR, IN THE CASE OF THE
CABLE VENTURE, UPON ENTRY OF THE CONFIRMATION ORDER WILL BE) A VALID AND BINDING
OBLIGATION OF THE CABLE VENTURE OR CABLE CORP., ENFORCEABLE AGAINST THE CABLE
VENTURE OR CABLE CORP., AS THE CASE MAY BE, IN ACCORDANCE WITH ITS TERMS. 
NEITHER COMPANY, NOR TO THE COMPANIES’ KNOWLEDGE, ANY OTHER PARTY THERETO, IS IN
BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF THE OTHER MATERIAL
CONTRACTS TO WHICH IT IS A PARTY NOR IN RECEIPT OF ANY WRITTEN CLAIM OF BREACH
OR DEFAULT UNDER SUCH OTHER MATERIAL CONTRACTS.  NEITHER OF THE COMPANIES NOR
ANY SELLER PERSON HAS RECEIVED ANY WRITTEN NOTICE FROM ANY PARTIES TO ANY OF THE
OTHER MATERIAL CONTRACTS OF SUCH PARTIES’ INTENT TO NOT RENEW, CANCEL OR
TERMINATE ANY OF THE OTHER MATERIAL CONTRACTS (EXCEPT IN THE ORDINARY COURSE OF
BUSINESS WITH RESPECT TO SUBSCRIBER, MULTIPLE DWELLING, BULK BILLING OR
COMMERCIAL SERVICE AGREEMENTS).  THE RETAINED PROGRAMMING AGREEMENTS HAVE BEEN,
OR PRIOR TO THE CLOSING WILL BE, VALIDLY ASSIGNED, IN ACCORDANCE WITH THEIR
TERMS, TO THE CABLE VENTURE OR TO CABLE CORP.


 


(D)           THE CABLE VENTURE HAS MADE AVAILABLE TO THE BUYER TRUE, CORRECT
AND COMPLETE COPIES OF ALL OF THE WRITTEN MATERIAL CONTRACTS AND A WRITTEN
SUMMARY SETTING FORTH THE MATERIAL TERMS AND CONDITIONS OF EACH ORAL MATERIAL
CONTRACT.


 


4.10         EMPLOYEES.


 


(A)           THE CABLE VENTURE HAS MADE AVAILABLE TO THE BUYER A LIST OF THE
NAMES AND POSITIONS OF ALL EMPLOYEES OF THE COMPANIES AND THEIR CURRENT HOURLY
WAGES OR MONTHLY SALARIES AS OF JANUARY 1, 2005.  TO THE COMPANIES’ KNOWLEDGE,
NO EMPLOYEE, OFFICER, PARTNER OR AFFILIATE

 

40

--------------------------------------------------------------------------------


 

of the Cable Venture, ML Media or Century has any material financial interest,
direct or indirect, in any supplier or other outside business that is a party to
significant transactions with either of the Companies or the Systems.


 


(B)           ALL RELATIONSHIPS BETWEEN THE COMPANIES AND THEIR RESPECTIVE
CONTRACTORS, SUBCONTRACTORS, PERSONNEL SUPPLIED BY TEMPORARY STAFFING AGENCIES
AND SIMILAR ARRANGEMENTS ARE INDEPENDENT CONTRACTOR RELATIONSHIPS AND DO NOT
GIVE RISE TO ANY EMPLOYER-EMPLOYEE RELATIONSHIP WITH RESPECT TO EITHER OF THE
COMPANIES NOR DO SUCH RELATIONSHIPS CREATE A PARTNERSHIP, AGENCY, JOINT VENTURE,
JOINT EMPLOYER, CO-EMPLOYER OR EMPLOYER-EMPLOYEE RELATIONSHIP BETWEEN THE
PARTIES.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 4.10(C), EACH COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS RELATING TO THE
EMPLOYMENT OF LABOR, INCLUDING WITHOUT LIMITATION THOSE RELATING TO WAGES,
SALARY WITHHOLDING, EMPLOYEE HEALTH AND SAFETY, STATUTORY BONUS, VACATION,
WORKING HOURS, COLLECTIVE BARGAINING AND BENEFITS FOR EMPLOYEES AND FORMER
EMPLOYEES, UNEMPLOYMENT COMPENSATION, DISABILITY COMPENSATION, WORKER’S
COMPENSATION, EQUAL EMPLOYMENT OPPORTUNITY AND DISCRIMINATION (INCLUDING AGE,
MATERNITY, MARRIAGE, VETERAN STATUS, DISABILITY AND ANY OTHER DISCRIMINATION),
IMMIGRATION CONTROL, TERMINATIONS AND THE PAYMENT AND WITHHOLDING OF SOCIAL
SECURITY AND OTHER TAXES OR OBLIGATIONS.  TO THE COMPANIES’ KNOWLEDGE, NEITHER
COMPANY HAS ANY MATERIAL LIABILITY FOR ANY ARREARAGES OF WAGES, COMMISSIONS AND
BENEFITS FOR EMPLOYEES, TAXES OR PENALTIES OR OTHER SUMS FOR FAILURE TO COMPLY
WITH ANY OF THE FOREGOING THAT ARE NOT REFLECTED IN THE UNAUDITED 2004
FINANCIALS.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 4.10(D), AS OF THE DATE HEREOF
THERE IS NO MATERIAL EMPLOYMENT-RELATED CHARGE, COMPLAINT, GRIEVANCE,
INVESTIGATION, INQUIRY OR OBLIGATION OF ANY KIND, PENDING OR, TO THE COMPANIES’
KNOWLEDGE, THREATENED IN ANY FORUM, RELATING TO AN ALLEGED VIOLATION OR BREACH
BY EITHER COMPANY (OR THEIR OFFICERS OR DIRECTORS) OF ANY LEGAL REQUIREMENT OR
MATERIAL CONTRACT RELATING TO THE EMPLOYMENT OF LABOR.


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 4.10(E), WITH RESPECT TO THE
COMPANIES: (I) THERE IS NO COLLECTIVE BARGAINING AGREEMENT OR RELATIONSHIP WITH
ANY LABOR ORGANIZATION (A “COLLECTIVE BARGAINING AGREEMENT”); (II) THERE IS NO
OBLIGATION TO RECOGNIZE OR AGREEMENT TO RECOGNIZE ANY UNION OR OTHER COLLECTIVE
BARGAINING UNIT; (III) SINCE JANUARY 1, 2003 NO LABOR ORGANIZATION OR GROUP OF
EMPLOYEES HAS FILED ANY REPRESENTATION PETITION OR MADE ANY WRITTEN OR ORAL
DEMAND FOR RECOGNITION; (IV) TO THE COMPANIES’ KNOWLEDGE, NO UNION ORGANIZING OR
DECERTIFICATION EFFORTS ARE UNDERWAY OR THREATENED; (V) NO STRIKE, WORK
STOPPAGE, SLOWDOWN, MATERIAL GRIEVANCE, COLLECTIVE BARGAINING DISPUTE, CLAIM OF
UNFAIR LABOR PRACTICE OR OTHER MATERIAL LABOR DISPUTE HAS OCCURRED SINCE JANUARY
1, 2003 AND NONE IS UNDERWAY OR, TO THE COMPANIES’ KNOWLEDGE, THREATENED;
(VI) THERE IS NO WORKMAN’S COMPENSATION LIABILITY, EXPERIENCE OR MATTER THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (VII) THERE
IS NO WRITTEN EMPLOYMENT AGREEMENT OR ARRANGEMENT (INCLUDING, WITHOUT
LIMITATION, SO-CALLED “GOLDEN PARACHUTE” OR SEVERANCE AGREEMENTS) THAT WOULD
REQUIRE EITHER COMPANY TO CONTINUE THE EMPLOYMENT OF ANY PERSON AFTER THE
CLOSING DATE OR THAT LIMIT THE COMPANIES’ RIGHTS TO TERMINATE SUCH PERSON,
EXCEPT AS PROVIDED IN PUERTO RICO ACT 80 OF MAY 30, 1976, AS AMENDED, AND AS SET
FORTH IN ITS PERSONNEL POLICIES AND MANUALS, SUBJECT TO THE LIABILITIES PROVIDED
IN SAID ACT.

 

41

--------------------------------------------------------------------------------


 


(F)            THE SELLERS MAINTAIN ONE OR MORE INSURANCE POLICIES IN FULL FORCE
AND EFFECT WITH THE PUERTO RICO STATE INSURANCE FUND; AND THE COMPANIES HAVE
PAID ALL PREMIUMS ON SAID POLICY, AND HAVE NO OUTSTANDING DEBTS WITH RESPECT
THERETO.  SINCE JANUARY 1, 2003, EXCEPT AS DISCLOSED ON SCHEDULE 4.10(F), NO
WORK-RELATED ACCIDENTS HAVE BEEN REPORTED TO THE PUERTO RICO STATE INSURANCE
FUND NOR, TO THE COMPANIES’ KNOWLEDGE, HAS ANY WORK-RELATED ACCIDENT OCCURRED
FOR WHICH EITHER OF THE COMPANIES IS OR MAY BE CLASSIFIED AS AN UNINSURED
EMPLOYER.


 


(G)           SCHEDULE 4.10(G) LISTS EACH EMPLOYEE BENEFIT PLAN.  EXCEPT AS
DISCLOSED ON SCHEDULE 4.10(G), EACH EMPLOYEE BENEFIT PLAN (INCLUDING ANY
MULTIEMPLOYER PLAN) HAS BEEN MAINTAINED, FUNDED AND ADMINISTERED IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ITS TERMS, THE TERMS OF ANY COLLECTIVE BARGAINING
AGREEMENT OR COLLECTIVE LABOR AGREEMENT, AND THE REQUIREMENTS OF ERISA, THE
CODE, AND ANY OTHER APPLICABLE LEGAL REQUIREMENTS.  NONE OF THE COMPANIES OR ANY
ERISA AFFILIATE MAINTAINS, CONTRIBUTES TO, HAS ANY OBLIGATION TO CONTRIBUTE TO,
OR HAS ANY ACTUAL OR POTENTIAL LIABILITY WITH RESPECT TO ANY EMPLOYEE PENSION
BENEFIT PLAN (INCLUDING MULTIEMPLOYER PLANS) THAT IS A DEFINED BENEFIT PLAN (AS
DEFINED IN SECTION 3(35) OF ERISA) AND NONE OF THE COMPANIES OR ANY ERISA
AFFILIATE HAS ANY LIABILITY OR POTENTIAL LIABILITY UNDER TITLE IV OF ERISA,
SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.  NEITHER COMPANY MAINTAINS OR
CONTRIBUTES TO, OR IS REQUIRED TO CONTRIBUTE TO OR HAS ANY LIABILITY WITH
RESPECT TO, ANY EMPLOYEE WELFARE BENEFIT PLAN OR ANY OTHER ARRANGEMENT PROVIDING
MEDICAL, HEALTH OR LIFE INSURANCE OR OTHER WELFARE TYPE BENEFITS FOR CURRENT OR
FUTURE RETIRED OR TERMINATED EMPLOYEES OTHER THAN UNDER SECTION 4980B OF THE
CODE OR SIMILAR STATUTE.  THE COMPANIES HAVE COMPLIED IN ALL MATERIAL RESPECTS
WITH THE “CONTINUATION COVERAGE REQUIREMENTS” OF “GROUP HEALTH PLANS” AS SET
FORTH IN SECTION 4980B OF THE CODE, PART 6 OF SUBTITLE B OF TITLE I OF ERISA AND
ANY OTHER LEGAL REQUIREMENTS WITH RESPECT TO ANY EMPLOYEE WELFARE BENEFIT PLAN
MAINTAINED BY THE COMPANIES.  ALL CONTRIBUTIONS (INCLUDING EMPLOYER
CONTRIBUTIONS, EMPLOYEE SALARY REDUCTION CONTRIBUTIONS, AND PREMIUM PAYMENTS)
THAT ARE DUE HAVE BEEN MADE WITHIN THE TIME PERIODS PRESCRIBED BY ERISA AND THE
CODE TO EACH EMPLOYEE BENEFIT PLAN AND ALL CONTRIBUTIONS FOR ANY PERIOD ENDING
ON OR BEFORE THE CLOSING DATE THAT ARE NOT YET DUE HAVE BEEN PROPERLY ACCRUED. 
THERE HAVE BEEN NO PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE) WITH RESPECT TO ANY SUCH EMPLOYEE BENEFIT PLAN THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL TAX OR PENALTY TO THE
COMPANIES.  NO FIDUCIARY (AS DEFINED IN SECTION 3(21) OF ERISA) HAS ANY
LIABILITY FOR BREACH OF FIDUCIARY DUTY, OR ANY OTHER FAILURE TO ACT OR COMPLY,
IN CONNECTION WITH THE ADMINISTRATION OR INVESTMENT OF THE ASSETS OF ANY
EMPLOYEE BENEFIT PLAN, AND NO ACTION, SUIT, PROCEEDING, HEARING OR INVESTIGATION
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN IS PENDING OR, TO THE COMPANIES’
KNOWLEDGE, THREATENED.


 


(H)           NO ASSET OF EITHER COMPANY IS SUBJECT TO ANY LIEN UNDER ERISA OR
THE CODE RELATING TO AN EMPLOYEE BENEFIT PLAN.


 


(I)            ALL REQUIRED REPORTS AND DESCRIPTIONS (INCLUDING FORM 5500 ANNUAL
REPORTS, FORM 480.70 ANNUAL RETURN, SUMMARY ANNUAL REPORTS, AND SUMMARY PLAN
DESCRIPTIONS) HAVE BEEN TIMELY FILED AND DISTRIBUTED IN ACCORDANCE WITH THE
APPLICABLE REQUIREMENTS OF ERISA AND THE CODE WITH RESPECT TO EACH EMPLOYEE
BENEFIT PLAN.


 


(J)            EXCEPT AS SET FORTH ON SCHEDULE 4.10(J), EACH EMPLOYEE BENEFIT
PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS OF A QUALIFIED PLAN UNDER CODE
SECTION 401(A) OR ANY EQUIVALENT PROVISION OF THE PR TAX CODE HAS RECEIVED A
DETERMINATION FROM THE INTERNAL REVENUE

 

42

--------------------------------------------------------------------------------


 

Service (the “IRS”) or the Puerto Rico Department of the Treasury that the
Employee Benefit Plan is so qualified.


 


(K)           THE COMPANIES HAVE DELIVERED OR MADE AVAILABLE TO THE BUYER
CORRECT AND COMPLETE COPIES OF ALL AVAILABLE PLAN DOCUMENTS AND SUMMARY PLAN
DESCRIPTIONS, THE MOST RECENT DETERMINATION LETTER RECEIVED FROM GOVERNMENTAL
AUTHORITIES, THE MOST RECENT ANNUAL REPORTS (FORM 5500 AND FORM 480.70, WITH ALL
APPLICABLE ATTACHMENTS), AND ALL RELATED TRUST AGREEMENTS, INSURANCE CONTRACTS,
AND OTHER FUNDING ARRANGEMENTS THAT IMPLEMENT EACH EMPLOYEE BENEFIT PLAN.


 


(L)            WITH RESPECT TO THIS TRANSACTION, ANY NOTICE REQUIRED UNDER ANY
LAW OR COLLECTIVE BARGAINING AGREEMENT HAS BEEN GIVEN, AND ALL BARGAINING
OBLIGATIONS WITH ANY EMPLOYEE REPRESENTATIVE HAVE BEEN, OR PRIOR TO THE CLOSING
WILL BE, SATISFIED.  WITHIN THE PAST THREE YEARS, NEITHER COMPANY HAS
IMPLEMENTED ANY PLANT CLOSING OR LAYOFF OF EMPLOYEES THAT COULD IMPLICATE THE
WARN ACT, AND NO SUCH ACTION WILL BE IMPLEMENTED WITHOUT ADVANCE NOTIFICATION TO
THE BUYER.


 


(M)          NEITHER OF THE COMPANIES IS A MEMBER OF ANY ERISA GROUP INVOLVING
ANY ENTITY OTHER THAN THE COMPANIES, AND NEITHER OF THE COMPANIES HAS ANY ERISA
AFFILIATE.


 


4.11         LITIGATION AND JUDGMENTS.  EXCEPT FOR CLAIMS DESCRIBED IN
SCHEDULE 4.11 AND CLAIMS ASSERTED BY SUBSCRIBERS OR OTHER USERS OF THE SYSTEMS
IN THE ORDINARY COURSE OF BUSINESS, THERE IS NO CLAIM, CHARGE, ACTION, SUIT,
COMPLAINT, GRIEVANCE, ARBITRATION OR PROCEEDING, AT LAW OR IN EQUITY, OR BY, IN
OR BEFORE ANY COURT, TRIBUNAL, COMMISSION, AGENCY OR OTHER GOVERNMENTAL
AUTHORITY, PENDING OR, TO THE COMPANIES’ KNOWLEDGE, THREATENED, AGAINST THE
COMPANIES, THEIR RESPECTIVE ASSETS OR PROPERTIES OR THE SYSTEMS OR THAT COULD
PREVENT, LIMIT, IMPAIR, DELAY OR OTHERWISE INTERFERE WITH THE CABLE VENTURE’S
RIGHT OR ABILITY TO CONSUMMATE THE TRANSACTIONS, EXCEPT AS HAS NOT RESULTED, AND
WOULD NOT REASONABLY BE EXPECTED TO RESULT, SOLELY IN A MONETARY AWARD AGAINST
THE COMPANIES OF MORE THAN $200,000 IN ANY INDIVIDUAL CASE, OR $750,000 IN THE
AGGREGATE.  OTHER THAN ANY ORDER IN BANKRUPTCY COURT, THE COMPANIES ARE NOT
SUBJECT TO ANY JUDGMENT, ORDER OR DECREE ENTERED IN ANY LAWSUIT, PROCEEDING OR
ARBITRATION THAT MATERIALLY IMPAIRS THE ABILITY OF THE COMPANIES TO CONDUCT
THEIR BUSINESS AS PRESENTLY CONDUCTED.


 


4.12         TAX RETURNS AND PAYMENTS OF TAXES.  EXCEPT AS SET FORTH ON
SCHEDULE 4.12:


 


(A)           EACH COMPANY HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS IT IS
OR HAS BEEN REQUIRED TO FILE ON OR PRIOR TO THE DATE HEREOF BY ANY JURISDICTION
TO WHICH IT IS OR HAS BEEN SUBJECT.  ALL SUCH TAX RETURNS ARE TRUE, COMPLETE AND
CORRECT IN ALL RESPECTS, EXCEPT THAT FOR THOSE TAX RETURNS THAT ARE LISTED ON
SCHEDULE 4.12 AS RETURNS THAT WILL BE AMENDED BEFORE THE CLOSING DATE (OR
PREPARED AS AMENDED TAX RETURNS PRIOR TO THE CLOSING DATE AND PROVIDED TO THE
BUYER FOR REVIEW) THOSE TAX RETURNS WILL BE TRUE, COMPLETE AND CORRECT IN ALL
RESPECTS WHEN AMENDED.  THERE ARE NO TAX AUDITS PENDING OR, TO THE COMPANIES’
KNOWLEDGE, THREATENED OR ANY OUTSTANDING AGREEMENTS OR WAIVERS EXTENDING THE
STATUTORY PERIOD OF LIMITATIONS APPLICABLE TO ANY TAX RETURN FILED BY OR ON
BEHALF OF EITHER COMPANY FOR ANY PERIOD.  TO THE COMPANIES’ KNOWLEDGE, NO TAX
DEFICIENCIES HAVE BEEN DETERMINED AND NO PROPOSED TAX ASSESSMENTS HAVE BEEN
CHARGED AGAINST EITHER COMPANY THAT HAVE NOT BEEN RESOLVED.  THE COMPANIES HAVE
DELIVERED TO THE BUYER CORRECT AND COMPLETE COPIES OF TAX RETURNS FILED AND ALL
EXAMINATION

 

43

--------------------------------------------------------------------------------



 

reports and statements of deficiencies, if any, assessed against or agreed to by
any of the Companies with respect to taxable periods of the Companies ended on
or after December 31, 2000.  For purposes of this Agreement “Tax” or “Taxes”
shall mean: (i) any United States federal, Commonwealth, state or local or any
other non-United States, net or gross income, gross receipts, municipal license,
net proceeds, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other taxes, assessments, duties,
fees, levies or other governmental charges of any kind whatever, whether
disputed or not, including any interest, penalty or addition thereto; (ii) any
Liability for or in respect of the payment of any amount of a type described in
clause (i) of this definition as a result of being a member of an affiliated,
combined, consolidated, unitary or other group for Tax purposes; and (iii) any
Liability for or in respect of the payment of any amount described in clauses
(i) or (ii) of this definition as a transferee or successor, by contract or
otherwise; “Tax Return” shall mean any return, declaration, report, claim for
refund, information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof; “Taxing
Authority” shall mean any Governmental Authority having or purporting to
exercise jurisdiction with respect to any Tax; and “Treasury Regulations” shall
mean the regulations promulgated or proposed by the United States Treasury
Department under the Code.  A reference to the Code or Treasury Regulation for
purposes of this Section 4.12 shall be deemed to be a reference also made to any
equivalent provision of the PR Tax Code and the PR Treasury Regulations.


 


(B)           ALL TAXES OWED BY EITHER OF THE COMPANIES (TO THE EXTENT SHOWN ON
ANY TAX RETURN) HAVE BEEN TIMELY PAID.  NONE OF THE COMPANIES CURRENTLY IS THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURN.  NO
CLAIM OR DISPUTE HAS EVER BEEN MADE BY A TAXING AUTHORITY IN A JURISDICTION
WHERE ANY OF THE COMPANIES DOES NOT FILE TAX RETURNS THAT IT IS OR MAY BE
SUBJECT TO TAXATION BY THAT JURISDICTION.  THERE IS NO DISPUTE OR CLAIM
CONCERNING ANY TAX LIABILITY OF THE COMPANIES CLAIMED OR RAISED BY ANY TAXING
AUTHORITY IN WRITING OR TO THE COMPANIES’ KNOWLEDGE CLAIMED OR RAISED OTHER THAN
IN WRITING.  THERE ARE NO LIENS ON ANY OF THE ASSETS OF ANY OF THE COMPANIES
THAT AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX. 
EACH OF THE COMPANIES HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN
WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
FORMER EMPLOYEE, PARTNER, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER,
AFFILIATE, CUSTOMER, SUPPLIER OR OTHER THIRD PARTY.


 


(C)           NONE OF THE COMPANIES IS A PARTY TO ANY TAX ALLOCATION, TAX
SHARING OR OTHER SIMILAR AGREEMENT; TAX INDEMNITY OBLIGATION OR OTHER SIMILAR
AGREEMENT; OR ARRANGEMENT WITH RESPECT TO TAXES (INCLUDING ANY ADVANCE PRICING
AGREEMENT, CLOSING AGREEMENT, GAIN RECOGNITION AGREEMENT OR OTHER MATERIAL
AGREEMENT RELATING TO TAXES WITH ANY TAXING AUTHORITY).


 


(D)           NONE OF THE COMPANIES HAS MADE ANY PAYMENTS, IS OBLIGATED TO MAKE
ANY PAYMENTS, OR IS A PARTY TO ANY AGREEMENT THAT UNDER CERTAIN CIRCUMSTANCES
COULD OBLIGATE IT TO MAKE ANY PAYMENTS, THAT WILL NOT BE FULLY DEDUCTIBLE UNDER
SECTION 280G OF THE CODE (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR NON-UNITED
STATES LAW).  CABLE CORP. HAS NEVER BEEN A UNITED STATES REAL PROPERTY HOLDING
CORPORATION WITHIN THE MEANING OF SECTION 897(C)(2) OF THE CODE DURING THE
APPLICABLE PERIOD SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE, AND THE
CABLE

 

44

--------------------------------------------------------------------------------


 

Venture has never owned a U.S. real property interest within the meaning of
Section 897(c) of the Code.  Except as disclosed in Schedule 4.12(d), no Company
owns an interest in an entity that is treated as a partnership or the separate
existence of which is disregarded for United States federal income tax
purposes.  None of the Companies is a party to any understanding or arrangement
described in Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has
“participated” in a “potentially abusive tax shelter” within the meaning of
Treasury Regulation section 1.6011-4, any of which was required to be disclosed
under this Treasury Regulation or any predecessor regulation.


 


(E)           THE COMPANIES HAVE PROPER RECEIPTS, WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.905-2, FOR ANY NON-UNITED STATES TAX THAT HAS BEEN OR IN
THE FUTURE MAY BE CLAIMED AS A FOREIGN TAX CREDIT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES.  THE COMPANIES, IN DETERMINING THE DEPRECIATION DEDUCTION
CLAIMED IN THEIR PUERTO RICO TAX RETURNS, HAVE USED THE STRAIGHT LINE METHOD OF
DEPRECIATION AND HAVE NOT USED ANY METHOD OF ACCELERATED DEPRECIATION ALLOWED
UNDER THE PR TAX CODE.  SCHEDULE 4.12(E) PROVIDES A BREAKDOWN OF THE REMAINING
TAX BASIS OF SUCH ASSETS BY CATEGORIES BASED ON THEIR RESPECTIVE REMAINING
RECOVERY PERIODS FOR PUERTO RICO INCOME TAX PURPOSES AS OF DECEMBER 31, 2004. 
THE COMPANIES DO NOT HAVE ANY “NON-RECAPTURED NET SECTION 1231 LOSSES” WITHIN
THE MEANING OF SECTION 1231(C)(2) OF THE CODE. THE COMPANIES WILL NOT BE
REQUIRED:  (I) AS A RESULT OF A CHANGE IN METHOD OF ACCOUNTING THAT HAS BEEN
MADE FOR ANY TAXABLE PERIOD OR PORTION THEREOF ENDING ON OR BEFORE THE CLOSING
DATE (A “PRE-CLOSING PERIOD”), TO INCLUDE ANY ADJUSTMENT UNDER SECTION 481 OF
THE CODE OR OTHER SIMILAR ADJUSTMENT IN INCOME FOR ANY TAXABLE PERIOD OR PORTION
THEREOF BEGINNING AFTER THE CLOSING DATE (A “POST-CLOSING PERIOD”); (II) AS A
RESULT OF ANY CLOSING AGREEMENT (OR OTHER COMPARABLE AGREEMENT) THAT HAS BEEN
ENTERED INTO UNDER SECTION 7121 OF THE CODE (OR OTHER COMPARABLE AGREEMENT), TO
INCLUDE ANY ITEM OF INCOME IN, OR TO EXCLUDE ANY ITEM OF DEDUCTION FROM, ANY
POST-CLOSING PERIOD; (III) AS A RESULT OF ANY SALE OCCURRING DURING THE
PRE-CLOSING PERIOD AND REPORTED ON THE INSTALLMENT METHOD, TO INCLUDE ANY ITEM
OF INCOME IN ANY POST-CLOSING PERIOD; OR (IV) AS A RESULT OF ANY PREPAID AMOUNT
RECEIVED DURING THE PRE-CLOSING PERIOD (OTHER THAN AMOUNTS PREPAID IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST CUSTOM AND PRACTICE), TO
INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE
INCOME FOR ANY POST-CLOSING PERIOD.


 


(F)            AS OF THE END OF THE DAY PRECEDING THE CLOSING DATE, THE UNPAID
TAXES OF THE COMPANIES FOR ALL PRE-CLOSING PERIODS, BEING CURRENT TAXES NOT YET
DUE AND PAYABLE, WILL NOT EXCEED THE RESERVE FOR TAX LIABILITY IN THE CLOSING
DATE CURRENT LIABILITIES (RATHER THAN ANY RESERVE FOR DEFERRED TAXES ESTABLISHED
TO REFLECT TIMING DIFFERENCES BETWEEN BOOK AND TAX INCOME) SET OUT ON THE FACE
OF THE ESTIMATED ADJUSTMENT CERTIFICATE (RATHER THAN IN ANY NOTES THERETO) AS
FINALLY DETERMINED PURSUANT TO SECTION 3.4(B).


 


(G)           THE TOTAL REMAINING UNDEPRECIATED TAX BASIS OF ALL DEPRECIABLE
ASSETS OF THE COMPANIES FOR PUERTO RICO TAX PURPOSES SHALL BE LEAST $85,000,000
AS OF THE CLOSING DATE (INCLUDING ANY ADDITIONAL BASIS CREATED BY THE COMPLETION
OF THE REBUILD OF THE SAN JUAN SYSTEM AFTER THE CLOSING DATE).


 


4.13         COMPLIANCE WITH LAWS.  EXCEPT (A) AS SET FORTH ON SCHEDULE 4.13 OR
(B) AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 4.5, 4.6, 4.8, 4.10 AND 4.15,
EACH COMPANY IS AND THE SYSTEMS AND THE ASSETS AND PROPERTIES OF THE COMPANIES
HAVE BEEN OPERATED AND MAINTAINED IN ALL

 

45

--------------------------------------------------------------------------------


 

material respects in compliance with all Legal Requirements applicable to the
Companies or their respective Systems or their assets or properties, and neither
Company nor any Seller Person has received, or has any knowledge of the pending
issuance of, any notice of any violation with respect to either Company, their
assets and properties or the Systems of any Legal Requirement from any
Governmental Authority or any other Person that reasonably would be expected to
result in a significant Liability.


 


4.14         INSURANCE.  SCHEDULE 4.14 SETS FORTH A TRUE AND CORRECT SUMMARY OF
THE INSURANCE POLICIES COVERING ANY OF THE COMPANIES’ ASSETS AND PROPERTIES OR
THE SYSTEMS, INCLUDING THE UNDERWRITER OF SUCH POLICIES AND THE AMOUNT OF
COVERAGE THEREUNDER.  NEITHER COMPANY HAS RECEIVED ANY NOTICE OF CANCELLATION
WITH RESPECT TO ANY OF SUCH COVERAGE.  SINCE JANUARY 1, 2003, NO APPLICATION BY
THE COMPANIES FOR INSURANCE WITH RESPECT TO ANY OF THEIR MATERIAL ASSETS HAS
BEEN DENIED FOR ANY REASON.


 


4.15         ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN SECTION 7.15(A),
EACH COMPANY IS, AND HAS BEEN SINCE JANUARY 1, 2003, IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  NEITHER OF THE
COMPANIES NOR ANY SELLER PERSON NOR, TO THE COMPANIES’ KNOWLEDGE, ANY OTHER
PERSON FOR WHOSE CONDUCT THE COMPANY IS OR MAY BE HELD TO BE RESPONSIBLE UNDER
APPLICABLE LEGAL REQUIREMENTS HAS RECEIVED ANY WRITTEN NOTICE THAT REMAINS
UNRESOLVED OF (1) ANY CLAIM, ADMINISTRATIVE PROCEEDING, JUDGMENT, DECLARATION,
ORDER, COMPLAINT OR INVESTIGATION RELATING TO ANY VIOLATION OF ENVIRONMENTAL
LAWS, OR (2) ANY MATERIAL LIABILITIES ARISING UNDER ENVIRONMENTAL LAWS, RELATING
TO ALLEGATIONS OF INJURY OR DAMAGES TO PERSONS, PROPERTY OR NATURAL RESOURCES
FROM THE PRESENCE OF ENVIRONMENTAL CONTAMINATION OR THE RELEASE OR THREAT OF
RELEASE OF HAZARDOUS SUBSTANCES, INCLUDING ANY IN CONNECTION WITH, OR ARISING
FROM, THE PRESENCE OF HAZARDOUS SUBSTANCES ON, IN, UNDER, OR FROM ANY OF THE
REAL PROPERTY NOW OR PREVIOUSLY OWNED OR LEASED BY EITHER COMPANY OR ANY
STRUCTURE THEREON.  TO THE COMPANIES’ KNOWLEDGE, NO HAZARDOUS SUBSTANCES HAVE
BEEN DUMPED, BURIED, DISCHARGED OR DISPOSED OF ON, IN, UNDER OR FROM ANY OF THE
REAL PROPERTY NOW OR PREVIOUSLY OWNED OR OPERATED BY EITHER COMPANY IN MATERIAL
VIOLATION OF APPLICABLE ENVIRONMENTAL LAW, OR IN A MANNER THAT WILL GIVE RISE TO
MATERIAL LIABILITIES UNDER ENVIRONMENTAL LAW, AND NEITHER COMPANY HAS EXPOSED
ANY PERSON, PROPERTY OR NATURAL RESOURCES TO ANY HAZARDOUS SUBSTANCES, IN EITHER
CASE SO AS TO GIVE RISE TO ANY CURRENT OR FUTURE MATERIAL LIABILITIES OF EITHER
COMPANY UNDER ENVIRONMENTAL LAWS.  THE CABLE VENTURE HAS MADE AVAILABLE TO THE
BUYER COPIES OF ANY ENVIRONMENTAL ASSESSMENTS, REPORTS OR SURVEYS, OR OTHER
DOCUMENTS MATERIALLY BEARING ON ENVIRONMENTAL LIABILITIES, WITH RESPECT TO THE
SYSTEMS OR ANY OF THE PAST OR CURRENT ASSETS OF THE CABLE VENTURE OR CABLE CORP.
THAT ARE IN THE POSSESSION OR CONTROL OF THE COMPANIES OR ANY SELLER PERSON. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS SECTION 4.15 SETS
FORTH THE COMPANIES’ SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO HAZARDOUS SUBSTANCES, ENVIRONMENTAL LAWS AND OTHER ENVIRONMENTAL
MATTERS.


 


4.16         AFFILIATE TRANSACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE 4.16 AND
PAYMENTS AND ARRANGEMENTS PURSUANT TO THE JV AGREEMENT (ALL OF WHICH SHALL BE
SATISFIED PURSUANT TO SECTION 7.19), NEITHER SELLER NOR ANY OTHER
SECURITYHOLDERS, DIRECTORS, MANAGERS, OFFICERS OR EMPLOYEES OF THE COMPANIES,
NOR ANY OF THEIR RESPECTIVE FAMILY MEMBERS OR AFFILIATES IS PARTY TO ANY
(WRITTEN OR ORAL) CONTRACT WITH, OR IS INVOLVED IN ANY OTHER BUSINESS
ARRANGEMENT OR RELATIONSHIP WITH, EITHER OF THE COMPANIES, OR HAS, SINCE JANUARY
1, 2004, RECEIVED ANY DISTRIBUTIONS OR PAYMENTS OF ANY KIND FROM THE COMPANIES
OR ANY OF THEIR RESPECTIVE AFFILIATES

 

46

--------------------------------------------------------------------------------


 

(other than cash distributions or payments) and neither Seller nor any other
securityholders, directors, managers, officers or employees of the Companies nor
any of their respective family members or Affiliates owns any property or right,
tangible or intangible, which is used in the operation of the Systems and
business conducted or proposed to be conducted by the Companies.


 


4.17         INTELLECTUAL PROPERTY.  EXCEPT TO THE EXTENT RELATED TO THE
RETAINED MARKS:


 


(A)           SCHEDULE 4.17(A) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
U.S. AND FOREIGN: (I) PATENTS AND PATENT APPLICATIONS; (II) TRADEMARK
REGISTRATIONS AND TRADEMARK APPLICATIONS, MATERIAL UNREGISTERED TRADEMARKS AND
INTERNET DOMAIN NAMES; (III) COPYRIGHT REGISTRATIONS AND APPLICATIONS; AND
(IV) COMPUTER SOFTWARE (OTHER THAN READILY AVAILABLE, “OFF-THE-SHELF” COMMERCIAL
SOFTWARE PROGRAMS HAVING AN ACQUISITION PRICE OF LESS THAN $25,000) WHICH ARE
OWNED OR LICENSED BY EITHER COMPANY.


 


(B)           SCHEDULE 4.17(B) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
MATERIAL AGREEMENTS (WHETHER ORAL OR WRITTEN, AND WHETHER BETWEEN THE COMPANIES
AND ML MEDIA AND/OR CENTURY OR THIRD PARTIES) TO WHICH EITHER COMPANY IS A PARTY
OR OTHERWISE BOUND (I) GRANTING ANY RIGHTS TO THIRD PARTIES UNDER ANY
INTELLECTUAL PROPERTY OWNED BY EITHER COMPANY OR (II) OBTAINING ANY RIGHTS FROM
THIRD PARTIES UNDER ANY INTELLECTUAL PROPERTY (OTHER THAN LICENSES FOR READILY
AVAILABLE, “OFF-THE-SHELF” COMMERCIAL SOFTWARE PROGRAMS HAVING AN ACQUISITION
PRICE OF LESS THAN $25,000) (COLLECTIVELY, “IP LICENSES”).  EACH OF THE IP
LICENSES IS A VALID AND BINDING OBLIGATION OF THE COMPANIES AND, TO THE
COMPANIES’ KNOWLEDGE, THE OTHER PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS AND, TO THE COMPANIES’ KNOWLEDGE, NO EVENT HAS OCCURRED WHICH WITH THE
GIVING OF NOTICE OR LAPSE OF TIME OR BOTH WOULD REASONABLY BE EXPECTED TO
CONSTITUTE A MATERIAL BREACH OR DEFAULT BY EITHER OF THE COMPANIES OR, TO THE
COMPANIES’ KNOWLEDGE, BY ANY OTHER PARTY, OR OTHERWISE GIVE RISE TO A RIGHT OF
TERMINATION UNDER ANY SUCH IP LICENSE.  NEITHER OF THE COMPANIES NOR THE SELLERS
HAS RECEIVED ANY WRITTEN NOTICE FROM ANY PARTIES TO ANY OF THE IP LICENSES OF
SUCH PARTIES’ INTENT TO NON-RENEW, CANCEL OR TERMINATE ANY OF THE IP LICENSES. 
NO ROYALTIES ARE PAYABLE BY EITHER OF THE COMPANIES TO ANY THIRD PARTIES FOR THE
USE OF, OR THE RIGHT TO USE, ANY INTELLECTUAL PROPERTY EXCEPT PURSUANT TO THE IP
LICENSES AND NO INDEMNIFICATION PAYMENTS ARE OWED BY EITHER OF THE COMPANIES TO
ANY THIRD PARTIES AS A RESULT OF ANY INTERFERENCE, INFRINGEMENT,
MISAPPROPRIATION OR OTHER CONFLICT WITH RESPECT TO THE INTELLECTUAL PROPERTY
OWNED OR USED BY EITHER OF THE COMPANIES.


 


(C)           THE COMPANIES OWN, FREE AND CLEAR OF ALL LIENS, OR HAVE A VALID
RIGHT TO USE PURSUANT TO AN IP LICENSE, ALL OF THE INTELLECTUAL PROPERTY
NECESSARY OR USED FOR THE OPERATION OF THE SYSTEMS (THE “COMPANY INTELLECTUAL
PROPERTY”), PROVIDED THAT THE COMPANY INTELLECTUAL PROPERTY WILL EXCLUDE
INTELLECTUAL PROPERTY PROVIDED BY CENTURY OR ITS AFFILIATES TO PERFORM SERVICES
PURSUANT TO THE JV AGREEMENT.  THE COMPANY INTELLECTUAL PROPERTY, TOGETHER WITH
THE INTELLECTUAL PROPERTY TO BE UTILIZED BY CENTURY TO PROVIDE SERVICES TO THE
BUYER PURSUANT TO THE TRANSITION SERVICES AGREEMENT, CONSTITUTE ALL OF THE
INTELLECTUAL PROPERTY NECESSARY FOR THE COMPANIES’ OPERATION OF THE SYSTEMS.


 


(D)           TO THE COMPANIES’ KNOWLEDGE, THE OPERATION OF THE SYSTEMS BY THE
COMPANIES DOES NOT INFRINGE UPON OR MISAPPROPRIATE ANY INTELLECTUAL PROPERTY OF
ANY THIRD PARTY.  THERE IS NO CLAIM, SUIT, ARBITRATION OR OTHER ADVERSARIAL
PROCEEDING BEFORE ANY COURT, TRIBUNAL, COMMISSION, AGENCY OR OTHER GOVERNMENTAL
AUTHORITY PENDING OR, TO THE COMPANIES’

 

47

--------------------------------------------------------------------------------


 

Knowledge, threatened, against either Company contesting the validity, use,
ownership or enforceability of any Company Intellectual Property.  There are no
settlements, covenants not to sue, consents or judgments which restrict either
Company’s right to use any Company Intellectual Property.


 


(E)           TO THE COMPANIES’ KNOWLEDGE, EXCEPT AS DOES NOT AND WOULD NOT
REASONABLY BE EXPECTED TO CONSTITUTE A MATERIAL ADVERSE EFFECT, NO THIRD PARTY
IS INFRINGING OR MISAPPROPRIATING ANY COMPANY INTELLECTUAL PROPERTY AND NO
CLAIMS, SUITS, ARBITRATIONS OR OTHER ADVERSARIAL PROCEEDINGS ALLEGING SUCH
INFRINGEMENT OR MISAPPROPRIATION HAVE BEEN BROUGHT OR THREATENED AGAINST ANY
THIRD PARTY BY EITHER COMPANY.


 


(F)            THE CONSUMMATION OF THE TRANSACTIONS WILL NOT RESULT IN THE LOSS
OR IMPAIRMENT OF THE RIGHT OF THE COMPANIES TO OWN OR USE ANY COMPANY
INTELLECTUAL PROPERTY.  IMMEDIATELY SUBSEQUENT TO THE CLOSING, THE COMPANY
INTELLECTUAL PROPERTY WILL BE OWNED BY OR AVAILABLE FOR USE BY THE BUYER ON
TERMS AND CONDITIONS SUBSTANTIALLY SIMILAR TO THOSE UNDER WHICH THE COMPANIES
OWNED OR USED THE COMPANY INTELLECTUAL PROPERTY IMMEDIATELY PRIOR TO THE
CLOSING.


 


(G)           THE COMPANIES HAVE TAKEN ALL NECESSARY ACTION TO MAINTAIN AND
PROTECT ALL OF THE COMPANY INTELLECTUAL PROPERTY AND WILL CONTINUE TO DO SO
PRIOR TO THE CLOSING SO AS NOT TO ADVERSELY AFFECT THE VALIDITY OR
ENFORCEABILITY THEREOF.


 


(H)           THE COMPANIES HAVE COLLECTED, USED, IMPORTED, EXPORTED AND
PROTECTED ALL PERSONALLY IDENTIFIABLE INFORMATION, AND OTHER INFORMATION
RELATING TO INDIVIDUALS, IN ACCORDANCE WITH THE PRIVACY POLICIES OF THE
COMPANIES AND IN ACCORDANCE WITH ANY APPLICABLE LEGAL REQUIREMENTS INCLUDING BY
ENTERING INTO AGREEMENTS, WHERE APPLICABLE, GOVERNING THE FLOW OF SUCH
INFORMATION ACROSS NATIONAL BORDERS, EXCEPT WHERE NON-COMPLIANCE, INDIVIDUALLY
OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO CONSTITUTE A MATERIAL
ADVERSE EFFECT.


 


4.18         BROKERS’ FEES.  EXCEPT AS SET FORTH ON SCHEDULE 4.18, NEITHER
COMPANY HAS ANY LIABILITY TO PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER,
OR AGENT WITH RESPECT TO THE TRANSACTIONS.

 

5.                                      REPRESENTATIONS OF ML MEDIA AND CENTURY


 


5.1           REPRESENTATIONS AND WARRANTIES OF ML MEDIA.  ML MEDIA REPRESENTS
AND WARRANTS TO THE BUYER AS FOLLOWS (EXCEPT AS DISCLOSED IN THE SCHEDULES
ATTACHED HERETO):


 


(A)           ML MEDIA IS A LIMITED PARTNERSHIP DULY FORMED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL OF THE
REQUISITE PARTNERSHIP POWER AND AUTHORITY TO OWN, OPERATE OR LEASE ITS ASSETS
AND PROPERTIES, TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED AND TO ENTER INTO
AND PERFORM THE TERMS TO BE PERFORMED BY IT OF THIS AGREEMENT AND EACH OF THE
RELATED AGREEMENTS TO WHICH IT IS A PARTY.


 


(B)           ML MEDIA HAS TAKEN ALL PARTNERSHIP ACTION NECESSARY TO AUTHORIZE
AND APPROVE ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE
RELATED AGREEMENTS AND THE TRANSACTIONS.  SUBJECT TO THE DUE EXECUTION AND
DELIVERY BY THE OTHER PARTIES, THIS AGREEMENT

 

48

--------------------------------------------------------------------------------


 

will constitute the legal, valid and binding obligation to the extent provided
herein of ML Media, enforceable against ML Media in accordance with its terms.


 


(C)           ML MEDIA’S EXECUTION AND DELIVERY OF THIS AGREEMENT AND ITS
PERFORMANCE OF THE TERMS OF THIS AGREEMENT AND EACH OF THE RELATED AGREEMENTS TO
WHICH ML MEDIA IS A PARTY TO BE PERFORMED BY IT DO NOT AND WILL NOT: 
(I) CONFLICT WITH OR VIOLATE ANY LEGAL REQUIREMENT APPLICABLE TO ML MEDIA;
(II) CONFLICT WITH, VIOLATE OR RESULT IN A BREACH OF ANY OF THE PROVISIONS OF ML
MEDIA’S LIMITED PARTNERSHIP AGREEMENT; OR (III) REQUIRE NOTICE OR CONSENT UNDER,
CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH ML MEDIA IS A PARTY OR BY WHICH IT IS BOUND.


 


(D)           ML MEDIA OWNS OF RECORD AND BENEFICIALLY 50% OF THE JOINT VENTURE
INTERESTS IN THE CABLE VENTURE FREE AND CLEAR OF ANY LIENS.


 


(E)           THERE IS NO LITIGATION AT LAW OR IN EQUITY OR ANY CLAIM, DISPUTE,
ACTION, SUIT, COMPLAINT, ARBITRATION OR PROCEEDING BEFORE ANY COURT, COMMISSION,
AGENCY OR OTHER GOVERNMENTAL AUTHORITY OR TRIBUNAL PENDING OR, TO THE KNOWLEDGE
OF ML MEDIA, THREATENED AGAINST ML MEDIA THAT COULD PREVENT, LIMIT, IMPAIR,
DELAY OR OTHERWISE INTERFERE WITH THE RIGHT OR ABILITY OF ML MEDIA TO CONSUMMATE
THE TRANSACTIONS.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE 5.1(F), ML MEDIA HAS NO LIABILITY
TO PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO
THE TRANSACTIONS.


 


5.2           REPRESENTATIONS AND WARRANTIES OF CENTURY.  CENTURY REPRESENTS AND
WARRANTS TO THE BUYER AS FOLLOWS (EXCEPT AS DISCLOSED IN THE SCHEDULES ATTACHED
HERETO):


 


(A)           CENTURY IS A CORPORATION DULY FORMED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF TEXAS AND SUBJECT TO THE APPROVAL OF THE
BANKRUPTCY COURT HAS ALL OF THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN,
OPERATE OR LEASE ITS ASSETS AND PROPERTIES, TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND TO ENTER INTO AND PERFORM THE TERMS TO BE PERFORMED BY IT OF THIS
AGREEMENT AND EACH OF THE RELATED AGREEMENTS TO WHICH IT IS A PARTY.


 


(B)           SUBJECT TO RECEIPT OF THE CONFIRMATION ORDER AND APPROVAL OF THE
COURT COVERING CENTURY’S CHAPTER 11 CASE, CENTURY HAS TAKEN ALL CORPORATE ACTION
NECESSARY TO AUTHORIZE AND APPROVE ITS EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, THE RELATED AGREEMENTS AND THE TRANSACTIONS.  SUBJECT TO THE DUE
EXECUTION AND DELIVERY BY THE OTHER PARTIES HERETO AND UPON APPROVAL BY THE
BANKRUPTCY COURT, THIS AGREEMENT WILL CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION TO THE EXTENT PROVIDED HEREIN OF CENTURY, ENFORCEABLE AGAINST CENTURY
IN ACCORDANCE WITH ITS TERMS.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.2(C), UPON APPROVAL BY THE
BANKRUPTCY COURT, CENTURY’S EXECUTION AND DELIVERY OF THIS AGREEMENT AND ITS
PERFORMANCE OF THE TERMS OF THIS AGREEMENT AND EACH OF THE RELATED AGREEMENTS TO
WHICH CENTURY IS A PARTY TO BE PERFORMED BY IT DO NOT AND WILL NOT: 
(I) CONFLICT WITH OR VIOLATE ANY LEGAL REQUIREMENT APPLICABLE TO CENTURY;
(II) CONFLICT WITH, VIOLATE OR RESULT IN A BREACH OF ANY OF THE PROVISIONS OF
CENTURY’S CERTIFICATE OF INCORPORATION OR BY-LAWS; OR (III) REQUIRE NOTICE OR
CONSENT UNDER, CONFLICT WITH,

 

49

--------------------------------------------------------------------------------


 

result in a breach of or constitute a default under any material agreement or
instrument to which Century is a party or by which it is bound.


 


(D)           CENTURY OWNS OF RECORD AND BENEFICIALLY 50% OF THE JOINT VENTURE
INTERESTS IN THE CABLE VENTURE FREE AND CLEAR OF ANY LIENS, EXCEPT AS SET FORTH
ON SCHEDULE 5.2(D).


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 5.2(E), THERE IS NO LITIGATION AT
LAW OR IN EQUITY OR ANY PROCEEDING BEFORE ANY COURT, COMMISSION OR OTHER
GOVERNMENTAL AUTHORITY OR TRIBUNAL PENDING OR, TO THE KNOWLEDGE OF CENTURY,
THREATENED AGAINST CENTURY THAT WOULD REASONABLY BE EXPECTED TO PREVENT, LIMIT,
IMPAIR, DELAY OR OTHERWISE INTERFERE WITH THE RIGHT OR ABILITY OF CENTURY TO
CONSUMMATE THE TRANSACTIONS.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE 5.2(F), CENTURY HAS NO LIABILITY
TO PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO
THE TRANSACTIONS.

 

6.                                      REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer hereby represents and warrants to ML Media, Century and the Cable
Venture as follows:


 


6.1           EXISTENCE.  THE BUYER IS A LIMITED LIABILITY COMPANY DULY FORMED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF
PUERTO RICO AND HAS ALL OF THE REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO
OWN, OPERATE OR LEASE ITS ASSETS AND PROPERTIES, TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED AND TO ENTER INTO AND PERFORM THE TERMS TO BE PERFORMED BY
IT OF THIS AGREEMENT AND EACH OF THE RELATED AGREEMENTS TO WHICH IT IS A PARTY. 
THE SOLE MEMBER OF THE BUYER IS A PUERTO RICO LIMITED LIABILITY COMPANY, THE
SOLE MEMBER OF THAT ENTITY IS A DELAWARE LIMITED LIABILITY COMPANY THAT HAS
ELECTED TO BE TAXED AS A CORPORATION FOR FEDERAL INCOME TAX PURPOSES AND THE
SOLE MEMBER OF THAT ENTITY IS A DELAWARE LIMITED LIABILITY COMPANY TO BE OWNED
BY THE INVESTORS AS OF THE CLOSING.


 


6.2           AUTHORIZATION; NO CONFLICTS.


 


(A)           THE BUYER HAS TAKEN ALL ORGANIZATIONAL ACTION NECESSARY TO
AUTHORIZE AND APPROVE ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT,
THE RELATED AGREEMENTS, AND THE TRANSACTIONS TO WHICH IT IS A PARTY, AND THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BUYER.


 


(B)           THE BUYER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND EACH OF THE RELATED AGREEMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT:
(I) CONFLICT WITH OR VIOLATE ANY LEGAL REQUIREMENT APPLICABLE TO THE BUYER;
(II) CONFLICT WITH, VIOLATE OR RESULT IN A BREACH OF ANY OF THE PROVISIONS OF
THE ORGANIZATIONAL DOCUMENTS OF THE BUYER OR ANY MEMBER OF THE BUYER GROUP; OR
(III) REQUIRE NOTICE OR CONSENT UNDER, CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE
BUYER IS A PARTY OR BY WHICH IT IS BOUND.


 


6.3           LITIGATION.  THERE IS NO LITIGATION AT LAW OR IN EQUITY OR ANY
CLAIM, DISPUTE, ACTION, SUIT, COMPLAINT, ARBITRATION OR PROCEEDING BEFORE ANY
COURT, COMMISSION, AGENCY OR OTHER GOVERNMENTAL AUTHORITY OR TRIBUNAL PENDING
OR, TO THE KNOWLEDGE OF THE BUYER, THREATENED

 

50

--------------------------------------------------------------------------------


 

against the Buyer that could prevent, limit, impair, delay or otherwise
interfere with the right or ability of the Buyer to consummate the Transactions.


 


6.4           FINANCING.  THE BUYER HAS DELIVERED TO THE SELLERS TRUE AND
COMPLETE COPIES OF A COMMITMENT LETTER FROM JPMORGAN CHASE BANK, N.A. AND OTHERS
TO LEND TO THE BUYER AN AGGREGATE AMOUNT UP TO $350,000,000 ON THE TERMS SET
FORTH IN THE COMMITMENT LETTER (THE “DEBT COMMITMENT LETTER”), AND COMMITMENT
LETTERS FROM THE INVESTORS AND THE SOLE MEMBER OF THE BUYER TO PROVIDE EQUITY IN
AN AMOUNT WHICH, TOGETHER WITH THE DEBT FINANCING COMMITMENTS, IS SUFFICIENT TO
PAY THE AGGREGATE PURCHASE PRICE SET FORTH IN THIS AGREEMENT AND TO SATISFY ALL
OF THE BUYER’S OTHER OBLIGATIONS IN CONNECTION WITH THE PURCHASE OF THE ACQUIRED
INTERESTS AND THE OTHER TRANSACTIONS (SUCH COMMITMENT LETTERS COLLECTIVELY, THE
“COMMITMENT LETTERS”).  THE BUYER HAS NO REASON TO BELIEVE THAT, IF THE
CONDITIONS TO THE BUYER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS ARE MET
(OTHER THAN THE FINANCING CONDITION IN SECTION 9.9), FINANCING IN THE AMOUNT
REQUIRED TO CONSUMMATE THE PURCHASE OF THE ACQUIRED INTERESTS AND THE OTHER
TRANSACTIONS WILL NOT BE AVAILABLE TO THE BUYER, PURSUANT TO THE COMMITMENT
LETTERS OR OTHERWISE, ON TERMS NO LESS FAVORABLE TO THE BUYER THAN AS SET FORTH
IN THE COMMITMENT LETTERS.

 

7.                                      ADDITIONAL COVENANTS


 


7.1           CONFIDENTIALITY.


 


(A)           BUYER’ CONFIDENTIALITY OBLIGATIONS.

 

(I)            SUBJECT TO SECTION 7.1(A)(II), FROM AND AFTER THE DATE HEREOF,
EXCEPT WITH THE CABLE VENTURE’S PRIOR WRITTEN CONSENT OR, WITH RESPECT TO THE
SELLER GROUP CONFIDENTIAL INFORMATION, THE SELLERS’ PRIOR WRITTEN CONSENT, THE
BUYER SHALL, AND SHALL CAUSE THE MEMBERS OF THE BUYER GROUP TO, MAINTAIN THE
CONFIDENTIALITY OF THE SELLER CONFIDENTIAL INFORMATION, EXCEPT (A) TO OTHER
MEMBERS OF THE BUYER GROUP FOR THE PURPOSES OF EVALUATING THE TRANSACTIONS,
(B) TO THE EXTENT REQUIRED BY APPLICABLE LAW, (C) AS NECESSARY IN CONNECTION
WITH FILINGS, APPROVALS AND RULINGS TO BE OBTAINED FROM ANY GOVERNMENTAL AGENCY
OR AUTHORITY, INCLUDING, BUT NOT LIMITED TO, THE FTC, THE DOJ, THE SEC, THE
PUERTO RICO BOARD, THE IRS AND THE BANKRUPTCY COURT (IT BEING UNDERSTOOD THAT
ANY SUCH FILING MAY INCLUDE THE FILING OF A COPY OF THIS AGREEMENT), (D) TO THE
BUYER’S EQUITY AND FINANCING SOURCES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR REPRESENTATIVES WHO ARE INFORMED BY THE BUYER OF THE CONFIDENTIAL
NATURE OF THE SELLER CONFIDENTIAL INFORMATION AND HAVE A CONFIDENTIALITY
OBLIGATION TO THE BUYER, (E) AS NECESSARY TO OBTAIN CONSENTS TO THE TRANSFER OF
ANY FRANCHISE OR LICENSE OR ANY OTHER REQUIRED CONSENT OR OTHERWISE NECESSARY
FOR THE CONSUMMATION OF THE TRANSACTIONS, (F) UPON REASONABLE ADVANCE NOTICE TO
CENTURY, TO ANY OFFICIAL COMMITTEE AND ITS PROFESSIONALS APPOINTED IN THE
BANKRUPTCY CASE OF CENTURY OR ITS AFFILIATES AND (G) AS OTHERWISE PERMITTED BY
THE REMAINDER OF THIS SECTION 7.1(A).  IN THE EVENT ANY MEMBER OF THE BUYER
GROUP, OR ANY OTHER PERSON TO WHOM THE BUYER TRANSMITS SELLER CONFIDENTIAL
INFORMATION PURSUANT TO THIS AGREEMENT, BECOMES LEGALLY COMPELLED TO DISCLOSE
ANY OF THE SELLER CONFIDENTIAL INFORMATION, THE BUYER SHALL PROMPTLY NOTIFY THE
CABLE VENTURE OR, AS APPLICABLE, THE APPLICABLE SELLER THEREOF SO THAT THE
SELLERS OR THE CABLE VENTURE MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 7.1(A), OR BOTH. 
IN THE EVENT THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THAT
THE CABLE VENTURE OR THE APPLICABLE SELLER WAIVES COMPLIANCE WITH THE PROVISIONS
OF THIS SECTION 7.1(A), THE BUYER SHALL, OR SHALL CAUSE THE APPLICABLE MEMBER OF
THE

 

51

--------------------------------------------------------------------------------


 

Buyer Group to, furnish only that portion of the Seller Confidential Information
that is legally required.

 

(II)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE OBLIGATIONS
OF THE BUYER UNDER SECTION 7.1(A)(I) SHALL TERMINATE, WITH RESPECT TO THE
COMPANY CONFIDENTIAL INFORMATION ONLY, UPON THE CLOSING.  FOR THE AVOIDANCE OF
DOUBT, THE OBLIGATIONS OF THE BUYER UNDER SECTION 7.1(A)(I) WITH RESPECT TO THE
SELLER GROUP CONFIDENTIAL INFORMATION SHALL SURVIVE THE CLOSING AND/OR THE
TERMINATION OF THIS AGREEMENT.


 


(B)           SELLERS’ CONFIDENTIALITY OBLIGATIONS.

 

(I)            SUBJECT TO SECTION 7.1(B)(II), FROM AND AFTER THE DATE HEREOF,
EXCEPT WITH THE BUYER’S PRIOR WRITTEN CONSENT, THE COMPANIES AND EACH OF THE
SELLERS, AS APPLICABLE, SHALL, AND EACH OF THE SELLERS SHALL CAUSE THE MEMBERS
OF THE SELLER GROUP THAT ARE ITS AFFILIATES TO, MAINTAIN THE CONFIDENTIALITY OF
THE BUYER CONFIDENTIAL INFORMATION, EXCEPT (A) TO THE EXTENT REQUIRED BY
APPLICABLE LAW, (B) AS NECESSARY IN CONNECTION WITH FILINGS, APPROVALS AND
RULINGS TO BE OBTAINED FROM ANY GOVERNMENTAL AGENCY OR AUTHORITY, INCLUDING, BUT
NOT LIMITED TO, THE FTC, THE DOJ, THE SEC, THE PUERTO RICO BOARD, THE IRS AND
THE BANKRUPTCY COURT (IT BEING UNDERSTOOD THAT ANY SUCH FILING MAY INCLUDE THE
FILING OF A COPY OF THIS AGREEMENT), (C) AS NECESSARY TO OBTAIN CONSENTS TO THE
TRANSFER OF ANY FRANCHISE OR LICENSE OR ANY OTHER REQUIRED CONSENT OR OTHERWISE
NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS, (D) TO ANY OFFICIAL
COMMITTEE AND ITS PROFESSIONALS APPOINTED IN THE BANKRUPTCY CASE OF CENTURY OR
ITS AFFILIATES, (E) WITH RESPECT TO THE COMPANY CONFIDENTIAL INFORMATION ONLY,
AS OTHERWISE PERMITTED BY SECTION 7.11(C)(II) AND (F) AS OTHERWISE PERMITTED BY
THE REMAINDER OF THIS SECTION 7.1(B)(I).  IN THE EVENT ANY MEMBER OF THE SELLER
GROUP, OR ANY OTHER PERSON TO WHOM THE SELLERS TRANSMIT BUYER CONFIDENTIAL
INFORMATION PURSUANT TO THIS AGREEMENT, BECOMES LEGALLY COMPELLED TO DISCLOSE
ANY OF THE BUYER CONFIDENTIAL INFORMATION, THE APPLICABLE SELLER SHALL PROMPTLY
NOTIFY THE BUYER THEREOF SO THAT THE BUYER MAY SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE REMEDY OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 7.1(B)(I), OR BOTH.  IN THE EVENT THAT SUCH PROTECTIVE ORDER OR OTHER
REMEDY IS NOT OBTAINED, OR THAT THE BUYER WAIVES COMPLIANCE WITH THE PROVISIONS
OF THIS SECTION 7.1(B)(I), THE APPLICABLE SELLER SHALL, OR SHALL CAUSE THE
APPLICABLE MEMBER OF THE SELLER GROUP THAT IS ITS AFFILIATE TO, FURNISH ONLY
THAT PORTION OF THE BUYER CONFIDENTIAL INFORMATION THAT IS LEGALLY REQUIRED.

 

(II)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE OBLIGATIONS
OF THE COMPANIES AND THE SELLERS UNDER SECTION 7.1(B)(I) SHALL ONLY COMMENCE
WITH RESPECT TO THE COMPANY CONFIDENTIAL INFORMATION UPON THE CLOSING.  FOR THE
AVOIDANCE OF DOUBT, THE OBLIGATIONS OF THE COMPANIES AND THE SELLERS UNDER
SECTION 7.1(B)(I) WITH RESPECT TO THE BUYER GROUP CONFIDENTIAL INFORMATION SHALL
SURVIVE THE CLOSING AND/OR THE TERMINATION OF THIS AGREEMENT.


 


7.2           NOTIFICATION.  THE COMPANIES OR THE SELLERS, ON THE ONE HAND, AND
THE BUYER, ON THE OTHER HAND, SHALL PROMPTLY NOTIFY THE OTHER OF ANY ACTION,
SUIT, PROCEEDING OR INVESTIGATION THAT IS INSTITUTED OR THREATENED AGAINST SUCH
PARTY OR ANY OF ITS AFFILIATES TO RESTRAIN, PROHIBIT OR OTHERWISE CHALLENGE THE
LEGALITY OR PROPRIETY OF THE TRANSACTIONS.  THE COMPANIES OR THE SELLERS, ON THE
ONE HAND, AND THE BUYER, ON THE OTHER HAND, SHALL NOTIFY THE OTHER OF ANY FACTS,
EVENTS, ACTIONS OR CIRCUMSTANCES AS TO WHICH IT OBTAINS KNOWLEDGE THAT CAUSES
ANY OF ITS (OR, IN THE CASE

 

52

--------------------------------------------------------------------------------


 

of the Sellers, the Cable Venture’s or Cable Corp.’s) representations and
warranties made in this Agreement, or any matters required to be set forth in
the Schedules hereto, not to be correct and complete in any material respect as
of the date hereof or as of any other date on or prior to the Closing Date.  The
communication of any such information shall not limit or qualify in any way any
representations or warranties made by the disclosing party or any obligations or
liabilities for breach thereof.  Any failure to provide timely notification
pursuant to the second sentence of this Section 7.2 shall, for all purposes of
this Agreement, be deemed to be a breach of a representation and warranty and
not a failure to perform a covenant hereunder.


 


7.3           HSR ACT COMPLIANCE.  NOT LATER THAN 30 DAYS FOLLOWING THE DATE
HEREOF, THE BUYER AND THE COMPANIES SHALL FILE OR CAUSE TO BE FILED WITH THE FTC
AND DOJ SUCH NOTIFICATION AND REPORT FORMS RELATING TO THE TRANSACTIONS AS ARE
REQUIRED BY THE PRE-MERGER NOTIFICATION RULES PROMULGATED UNDER THE HSR ACT. 
THE BUYER, ON THE ONE HAND, AND THE COMPANIES AND THE SELLERS, ON THE OTHER
HAND, SHALL, AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES TO:  (I) COOPERATE IN
THE PREPARATION AND FILLING OF SUCH NOTIFICATION AND REPORT FORMS TO THE EXTENT
REASONABLY NECESSARY; (II) PROMPTLY SUPPLY EACH OTHER WITH ANY INFORMATION
PROVIDED IN RESPONSE TO ANY REQUESTS FOR ADDITIONAL INFORMATION MADE BY EITHER
OF SUCH AGENCIES; AND (III) USE ALL REASONABLE EFFORTS TO CAUSE THE WAITING
PERIOD UNDER THE HSR ACT TO TERMINATE OR EXPIRE AT THE EARLIEST POSSIBLE DATE. 
THE BUYER AND THE COMPANIES SHALL EACH BEAR 50% OF ANY FILING FEES IN CONNECTION
WITH THE HSR ACT.


 


7.4           REQUIRED CONSENTS.


 


(A)           THE COMPANIES AND THE SELLERS SHALL, AND SHALL CAUSE THEIR
RESPECTIVE AFFILIATES TO, USE COMMERCIALLY REASONABLE EFFORTS TO EXPEDITIOUSLY
OBTAIN ALL COMPANY REQUIRED CONSENTS AND ANY OTHER CONSENTS TO THE TRANSACTIONS
REQUIRED UNDER ANY OTHER AGREEMENT TO WHICH EITHER OF THE COMPANIES IS A PARTY. 
THE BUYER, ON THE ONE HAND, AND THE COMPANIES AND THE SELLERS, ON THE OTHER
HAND, SHALL PREPARE AND DELIVER TO ONE ANOTHER ALL INFORMATION REGARDING SUCH
PERSONS AND THEIR RESPECTIVE AFFILIATES THAT IS REQUIRED TO BE PROVIDED IN ANY
SUCH FORM OR APPLICATION IN SUFFICIENT TIME TO ENABLE THE PARTY CHARGED
HEREUNDER WITH FILING SUCH FORMS OR APPLICATIONS TO FILE SUCH FORMS AND
APPLICATIONS WITHIN THE TIME PERIOD SET FORTH HEREIN OR BY ANY OTHER APPLICABLE
DEADLINE.  EXCEPT AS SET FORTH IN THIS SECTION 7.4, NOTHING HEREIN SHALL REQUIRE
THE EXPENDITURE OR PAYMENT OF ANY FUNDS (OTHER THAN IN RESPECT OF NORMAL AND
USUAL ATTORNEYS’ FEES, FILING FEES OR OTHER NORMAL COSTS OF DOING BUSINESS) OR
THE GIVING OF ANY OTHER CONSIDERATION BY THE COMPANIES IN CONNECTION WITH
OBTAINING ANY OF THE COMPANY REQUIRED CONSENTS; PROVIDED, THAT THE COMPANIES
SHALL, EXCEPT AS OTHERWISE SET FORTH HEREIN, BE LIABLE FOR AND TIMELY PERFORM
AND SATISFY ALL OBLIGATIONS OR LIABILITIES UNDER EACH GOVERNMENTAL AUTHORIZATION
OR MATERIAL CONTRACT OF THE COMPANIES DURING THE PERIOD PRIOR TO THE CLOSING
DATE.


 


(B)           AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, THE SELLERS,
WITH THE BUYER’S COOPERATION AND CONSENT (NOT TO BE UNREASONABLY WITHHELD),
SHALL PREPARE AND FILE, OR CAUSE TO BE PREPARED AND FILED, ALL APPLICATIONS
(INCLUDING FCC FORMS 394 OR OTHER APPROPRIATE FORMS) REQUIRED TO BE FILED WITH
THE FCC, THE PUERTO RICO BOARD AND/OR ANY OTHER GOVERNMENTAL AUTHORITY THAT ARE
NECESSARY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS.  THE CABLE
VENTURE SHALL APPLY TO THE PUERTO RICO BOARD FOR (X) AN EXTENSION OF EACH OF THE
FRANCHISES FOR A TERM OF TEN (10) YEARS COMMENCING ON THE CLOSING DATE, SUCH
THAT THE FRANCHISES AS ACQUIRED BY THE BUYER SHALL HAVE A FULL TEN-YEAR TERM
(COLLECTIVELY, THE “FRANCHISE EXTENSIONS”)

 

53

--------------------------------------------------------------------------------


 

and (y) if necessary, an extension of the current deadline for the Completion of
the Rebuild of the San Juan System (June 30, 2005) to a date mutually agreed by
the Sellers and the Buyer (the “Rebuild Extension Date”).


 


(C)           THE BUYER, EACH OF THE SELLERS AND THE COMPANIES SHALL PROMPTLY
FURNISH TO ANY PERSON FROM WHOM A COMPANY REQUIRED CONSENT IS REQUESTED SUCH
ACCURATE AND COMPLETE INFORMATION REGARDING, AS APPLICABLE, THE BUYER, SUCH
SELLER, THE COMPANIES AND THEIR RESPECTIVE AFFILIATES, INCLUDING (ON THE PART OF
THE BUYER) FINANCIAL INFORMATION RELATING TO ANY OTHER CABLE AND OTHER MEDIA
OPERATIONS OF THE BUYER AND ITS AFFILIATES, AS SUCH PERSON MAY REASONABLY
REQUIRE IN CONNECTION WITH OBTAINING ANY COMPANY REQUIRED CONSENT.


 


(D)           IN CONNECTION WITH THE EFFORTS REFERENCED IN SECTIONS 7.3, 7.4(A)
AND 7.4(C) TO OBTAIN ALL REQUISITE APPROVALS AND AUTHORIZATIONS FOR THE
TRANSACTIONS UNDER THE HSR ACT OR ANY OTHER REGULATORY LAW, EACH OF THE
COMPANIES, EACH OF THE SELLERS AND THE BUYER, SHALL, AND SHALL CAUSE ITS
RESPECTIVE AFFILIATES TO: (I) USE ITS COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE IN ALL RESPECTS WITH EACH OTHER IN CONNECTION WITH ANY FILING OR
SUBMISSION AND IN CONNECTION WITH ANY INVESTIGATION OR OTHER INQUIRY, INCLUDING
ANY PROCEEDING INITIATED BY A PRIVATE PARTY; (II) PROMPTLY INFORM THE OTHER
PARTIES OF ANY COMMUNICATION RECEIVED BY SUCH PARTY FROM, OR GIVEN BY SUCH PARTY
TO, THE FCC, THE PUERTO RICO BOARD, THE DOJ, THE FTC OR ANY OTHER GOVERNMENTAL
AUTHORITY AND OF ANY MATERIAL COMMUNICATION RECEIVED OR GIVEN IN CONNECTION WITH
ANY PROCEEDING BY A PRIVATE PARTY, IN EACH CASE REGARDING ANY OF THE
TRANSACTIONS; AND (III) CONSULT WITH EACH OTHER IN ADVANCE OF ANY MEETING OR
CONFERENCE WITH THE FCC, THE PUERTO RICO BOARD, THE DOJ, THE FTC OR ANY SUCH
OTHER GOVERNMENTAL AUTHORITY OR, IN CONNECTION WITH ANY PROCEEDING BY A PRIVATE
PARTY, WITH ANY OTHER PERSON, AND TO THE EXTENT PERMITTED BY THE FCC, THE PUERTO
RICO BOARD, THE DOJ, THE FTC OR SUCH OTHER APPLICABLE GOVERNMENTAL AUTHORITY,
GIVE THE OTHER PARTY THE OPPORTUNITY TO ATTEND AND PARTICIPATE IN SUCH MEETINGS
AND CONFERENCES, EXCEPT WHERE A PARTY REASONABLY DETERMINES IN GOOD FAITH THAT
IT IS BEST FOR THE OTHER PARTY NOT TO ATTEND.  EACH PARTY SHALL HAVE THE RIGHT
TO REVIEW AND APPROVE IN ADVANCE DRAFTS OF ALL PETITIONS, APPLICATIONS AND OTHER
FILINGS MADE OR PREPARED BY THE OTHER PARTY IN CONNECTION WITH OBTAINING THE
REQUISITE APPROVALS AND AUTHORIZATIONS FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITIES FOR THE TRANSACTIONS, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  IN FURTHERANCE OF AND NOT IN LIMITATION OF THE FOREGOING,
THE PARTIES AGREE TO FILE ALL NECESSARY APPLICATIONS FOR MATERIAL CONSENTS WITH
THE FCC OR THE PUERTO RICO BOARD JOINTLY.


 


(E)           IN FURTHERANCE AND NOT IN LIMITATION OF THE COVENANTS OF THE
PARTIES CONTAINED IN SECTION 7.3 AND THIS SECTION 7.4, IF ANY ADMINISTRATIVE OR
JUDICIAL ACTION OR PROCEEDING, INCLUDING ANY PROCEEDING BY A PRIVATE PARTY, IS
INSTITUTED (OR THREATENED TO BE INSTITUTED) CHALLENGING ANY TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AS VIOLATIVE OF ANY REGULATORY LAW, EACH OF THE
COMPANIES, EACH OF THE SELLERS AND THE BUYER SHALL COOPERATE IN ALL RESPECTS
WITH EACH OTHER AND USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
CONTEST AND RESIST ANY SUCH ACTION OR PROCEEDING AND TO HAVE VACATED, LIFTED,
REVERSED OR OVERTURNED ANY DECREE, JUDGMENT, INJUNCTION OR OTHER ORDER, WHETHER
TEMPORARY, PRELIMINARY OR PERMANENT, THAT IS IN EFFECT AND THAT PROHIBITS,
PREVENTS OR RESTRICTS CONSUMMATION OF THE TRANSACTIONS.


 


(F)            (I)            EXCEPT AS THE PARTIES MAY OTHERWISE AGREE IN
WRITING, NEITHER THE CABLE VENTURE NOR CABLE CORP. SHALL AGREE, WITHOUT THE
BUYER’S PRIOR WRITTEN CONSENT, (1) TO ANY ADVERSE CHANGE TO THE MATERIAL TERMS
OF ANY GOVERNMENTAL AUTHORIZATION OR (2) TO THE IMPOSITION

 

54

--------------------------------------------------------------------------------


 

of any adverse condition to the assignment of any such Governmental
Authorization to the Buyer as a condition to obtaining any Required Consent with
respect to any such Governmental Authorization, and, in each case, the Buyer
shall not be required to accept any such amendment or condition.

 

(II)           NOTWITHSTANDING ANYTHING IN SECTION 7.4(F) TO THE CONTRARY,
EXCEPT AS THE PARTIES MAY OTHERWISE AGREE IN WRITING, SOLELY IN CONNECTION WITH
THE REQUESTS FOR FRANCHISE EXTENSIONS DESCRIBED IN SECTION 7.4(B), THE BUYER
SHALL ACCEPT, AND AGREE THAT THE COMPANIES MAY ACCEPT, CHANGES TO SUCH
FRANCHISE(S) REQUIRED BY THE APPLICABLE GOVERNMENTAL AUTHORITIES AS A CONDITION
OF GRANTING THE FRANCHISE EXTENSIONS THAT DO NOT INCREASE THE OBLIGATIONS OF THE
BUYER IN ANY MATERIAL RESPECT, OR REDUCE THE RIGHTS OF THE BUYER IN ANY MATERIAL
RESPECT, UNDER THE APPLICABLE FRANCHISE(S) TO WHICH THEY RELATE.


 


7.5           TAX MATTERS.


 


(A)           (I)            THE SELLERS SHALL PREPARE OR CAUSE TO BE PREPARED
AND FILE OR CAUSE TO BE FILED ALL TAX RETURNS FOR THE COMPANIES FOR ALL PERIODS
ENDING ON OR PRIOR TO THE CLOSING DATE THAT ARE FILED AFTER THE CLOSING DATE. 
THE SELLERS SHALL ALSO PREPARE ALL AMENDED TAX RETURNS WHICH ARE INTENDED TO BE
FILED FOR PERIODS ENDING PRIOR TO THE CLOSING DATE (“AMENDED TAX RETURNS FOR
PRIOR PERIODS”) AND SHALL PRESENT SUCH DRAFT AMENDED TAX RETURNS ALONG WITH ALL
SUPPORTING WORK PAPERS TO THE BUYER NO LATER THAN SEVEN (7) CALENDAR DAYS PRIOR
TO THE CLOSING DATE.  IN ADDITION, THE SELLERS SHALL PERMIT THE BUYER TO REVIEW
AND COMMENT, AT LEAST SEVEN (7) CALENDAR DAYS PRIOR TO ITS FILING, ON EACH TAX
RETURN TO BE FILED BETWEEN THE DATE OF EXECUTION OF THIS AGREEMENT AND THE
CLOSING DATE (“2004 TAX RETURNS”).  THE SELLERS SHALL PERMIT THE BUYER TO REVIEW
AND COMMENT ON EACH AND EVERY TAX RETURN DESCRIBED ABOVE IN EVERY PRECEDING
SENTENCE OF THIS SECTION 7.5(A) PRIOR TO THE FILING OF SUCH TAX RETURN.  IF THE
BUYER AND THE SELLERS ARE UNABLE TO AGREE ON WHETHER A TAX RETURN DESCRIBED IN
THIS SECTION 7.5(A) COMPLIES WITH THE SECOND SENTENCE OF SECTION 4.12(A) OR THE
REQUIREMENTS OF SECTION 7.5(E) (WHICH SHALL BE THE SOLE BASES FOR OBJECTING TO
SUCH TAX RETURNS), THEY SHALL REFER THE DISPUTE TO THE INDEPENDENT ACCOUNTANTS,
WHOSE DETERMINATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 3.4(B)(II) IN RESPECT OF THE ADJUSTMENTS TO THE PURCHASE PRICE SHALL,
ABSENT MANIFEST ERROR, BE FINAL AND BINDING ON ALL PARTIES.  NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO ANY AMENDED TAX RETURNS FOR PRIOR PERIODS OR ANY 2004
TAX RETURN, IN THE EVENT THAT THE SELLERS AND THE BUYER ARE UNABLE TO AGREE ON
ANY MATTER RELATING TO SUCH TAX RETURN PRIOR TO THE CLOSING DATE (OR THE DATE
SUCH TAX RETURN IS DUE, IF EARLIER), THEN THE FILING OF SUCH TAX RETURN SHALL BE
DEFERRED (EXCEPT WHEN A DEFERRAL WOULD CAUSE A TAX RETURN TO BE FILED AFTER ITS
DUE DATE) AND THE PARTIES SHALL REFER THE DISPUTE TO THE INDEPENDENT
ACCOUNTANTS, WHOSE DETERMINATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 3.4(B)(II) IN RESPECT OF THE MATTERS IN DISPUTE WITH RESPECT TO SUCH TAX
RETURN SHALL, ABSENT MANIFEST ERROR, BE FINAL AND BINDING ON ALL PARTIES.  WITH
RESPECT TO ANY TAX RETURN DESCRIBED IN THIS SECTION 7.5 CONCERNING WHICH THE
SELLERS AND THE BUYER ARE UNABLE TO AGREE, AND WHICH IS FILED BEFORE THE
INDEPENDENT ACCOUNTANT IS ABLE TO RESOLVE SUCH DISPUTE (BECAUSE THE DEFERRAL OF
SUCH FILING WOULD HAVE CAUSED THE TAX RETURN TO BE FILED AFTER ITS DUE DATE),
THEN IF AND TO THE EXTENT THAT THE INDEPENDENT ACCOUNTANT SUBSEQUENTLY
DETERMINES THAT THE TAX RETURN ACTUALLY FILED BY THE SELLERS UNDERSTATED THE
AMOUNT OF TAXES THAT WOULD PROPERLY BE REQUIRED TO BE REFLECTED ON SUCH TAX
RETURN, THEN SUCH AMOUNT OF UNDERSTATEMENT SHALL BE PAID TO BUYER AS AN
INDEMNITY PAYMENT FROM THE DEFERRED PURCHASE PRICE UNDER SECTION 3.2(D) PURSUANT
TO THE PROVISIONS OF ARTICLE 11 HEREIN AND BUYER SHALL FILE AN AMENDED TAX
RETURN

 

55

--------------------------------------------------------------------------------


 

correcting the understatement in question.  The Buyer agrees that it will
cooperate and take any reasonable steps necessary to enable the filing of any
Tax Returns prepared by the Sellers pursuant to this Section 7.5(a)(i) that are
to be filed on or after the Closing Date.

 

(II)           AFTER THE CLOSING, THE BUYER SHALL PREPARE OR CAUSE TO BE
PREPARED AND FILE OR CAUSE TO BE FILED, ON A TIMELY BASIS, TAX RETURNS OF THE
COMPANIES FOR ALL TAX PERIODS THAT BEGIN BEFORE THE CLOSING DATE AND END AFTER
THE CLOSING DATE.  THE BUYER SHALL PERMIT THE SELLERS TO REVIEW AND COMMENT ON
EACH SUCH TAX RETURN DESCRIBED IN THE PRECEDING SENTENCE PRIOR TO FILING.  FOR
PURPOSES OF THIS AGREEMENT, IN THE CASE OF ANY TAXES THAT ARE IMPOSED ON A
PERIODIC BASIS AND ARE PAYABLE FOR A TAXABLE PERIOD THAT INCLUDES OR ENDS ON THE
CLOSING DATE (INCLUDING THE LAST TAX RETURNS FILED FOR THE COMPANIES ENDING ON
THE CLOSING DATE), THE PORTION OF SUCH TAX THAT RELATES TO THE PORTION OF SUCH
TAXABLE PERIOD ENDING ON THE DAY IMMEDIATELY PRIOR TO THE CLOSING DATE (THE
“PRE-CLOSING TAX STRADDLE PERIOD”) SHALL (A) IN THE CASE OF ANY TAXES OTHER THAN
TAXES BASED UPON OR RELATED TO INCOME OR RECEIPTS, BE DEEMED TO BE THE AMOUNT OF
SUCH TAX FOR THE ENTIRE TAXABLE PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS IN THE PORTION OF TAXABLE PERIOD ENDING ON THE
DAY IMMEDIATELY PRECEDING THE CLOSING DATE, AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF DAYS IN THE ENTIRE TAXABLE PERIOD, AND (B) IN THE CASE OF ANY TAX
BASED UPON OR RELATED TO INCOME OR RECEIPTS, BE DEEMED EQUAL TO THE AMOUNT THAT
WOULD BE PAYABLE IF THE RELEVANT TAXABLE PERIOD ENDED AT THE END OF THE DAY
IMMEDIATELY PRECEDING THE CLOSING DATE.  ANY CREDITS RELATING TO A TAXABLE
PERIOD THAT BEGINS BEFORE AND ENDS AFTER THE CLOSING DATE SHALL BE TAKEN INTO
ACCOUNT AS THOUGH THE RELEVANT TAXABLE PERIOD ENDED ON THE DAY IMMEDIATELY
PRECEDING THE CLOSING DATE.  IF THE BUYER AND THE SELLERS ARE UNABLE TO AGREE ON
ANY MATTER RELATING TO A TAX RETURN DESCRIBED IN THIS SECTION 7.5(A)(II), THEY
SHALL REFER THE DISPUTE TO THE INDEPENDENT ACCOUNTANT, WHOSE DETERMINATION IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.4(B)(II) IN RESPECT OF THE
ADJUSTMENTS TO THE PURCHASE PRICE SHALL, ABSENT MANIFEST ERROR, BE FINAL AND
BINDING ON ALL PARTIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT OR OTHERWISE, ANY AND ALL TAXES ARISING FROM, PERTAINING TO, OR
INCURRED BY VIRTUE OF THE TERMINATION, ASSIGNMENT, ASSUMPTION, TRANSFER,
CANCELLATION, FORGIVENESS, PAYMENT OR EXCHANGE OF ALL TRANSFERRED ASSETS,
EXCLUDED LIABILITIES AND ANY INTERCOMPANY AMOUNTS PAYABLE BY THE COMPANIES TO
THE SELLERS, SHALL BE BORNE BY THE SELLERS (IT BEING UNDERSTOOD THAT LIABILITY
FOR SUCH TAXES SHALL NOT BE ACCRUED ON THE CLOSING DATE BALANCE SHEET OR
INCLUDED IN CLOSING DATE CURRENT LIABILITIES AND IT BEING FURTHER UNDERSTOOD
THAT LIABILITY FOR SUCH TAXES SHALL BE TREATED AS EXCLUDED LIABILITIES FOR
PURPOSES OF THIS AGREEMENT).  FURTHERMORE, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, ANY U.S. OR PUERTO RICO TAXES OF THE COMPANIES
RELATING TO THE PURCHASE OF THE ACQUIRED INTERESTS BY THE BUYER FROM THE SELLERS
AND THE MERGER IMMEDIATELY THEREAFTER OF CABLE CORP. WITH AND INTO THE BUYER
SHALL BE (I) BORNE BY THE SELLERS IF SUCH TAXES ARISE FROM, PERTAIN TO OR ARE
INCURRED BY VIRTUE OF THE PURCHASE OF THE ACQUIRED INTERESTS BY THE BUYER, AND
(II) BORNE BY THE BUYER IF SUCH TAXES ARISE FROM, PERTAIN TO OR ARE INCURRED BY
VIRTUE OF THE MERGER OF THE CABLE CORP. INTO THE BUYER.

 

(III)          ANY TAX REFUNDS THAT ARE RECEIVED BY THE BUYER, CABLE CORP. OR
THE CABLE VENTURE AND ANY AMOUNTS CREDITED AGAINST TAXES TO WHICH THE BUYER,
CABLE CORP. OR THE CABLE VENTURE BECOMES ENTITLED, THAT RELATE TO TAX PERIODS OR
PORTIONS THEREOF ENDING ON OR BEFORE THE CLOSING DATE, SHALL BE FOR THE ACCOUNT
OF THE SELLERS EXCEPT THAT THE PORTION OF THE REFUND OR CREDIT ALLOCABLE TO THE
CLOSING DATE ITSELF SHALL BE FOR THE ACCOUNT OF THE BUYER (UNLESS THE PARTICULAR
REFUND OR CREDIT IN QUESTION ALLOCABLE TO THE CLOSING DATE PERTAINS TO A TAX
LIABILITY OF THE SELLERS UNDER THIS AGREEMENT IN WHICH CASE IT SHALL BE FOR THE
ACCOUNT OF THE SELLERS).  THE

 

56

--------------------------------------------------------------------------------


 

Buyer, Cable Corp. or the Cable Venture shall pay over to the Sellers Escrow
Account (or as designated by the Sellers following the closure of such Sellers
Escrow Account) any such refund within ten (10) Business Days following the
Companies’ receipt thereof.  The Buyer shall use commercially reasonable efforts
to have the applicable Governmental Authority that issues any credits that it
receives with respect to Taxes relating to tax periods or portions thereof
ending on or prior to the Closing to, in lieu of such credits, issue a refund. 
If after using such commercially reasonable efforts, the Buyer is unable to
obtain a refund, then the Buyer shall pay to the Sellers Escrow Account the
amount of such credits as such credits are utilized to offset the Buyer’s Tax
liability.  The Sellers shall reimburse the Buyer all reasonable out of pocket
expenses to obtain such refunds or credits.  The Buyer and the Sellers shall
cooperate in all reasonable respects in connection with such refunds.


 


(B)           (I)            AFTER THE CLOSING, THE BUYER AND THE SELLERS SHALL
COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER SUCH
PARTIES, IN CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT TO THIS
SECTION 7.5 AND IN CONNECTION WITH ANY AUDIT, LITIGATION OR OTHER PROCEEDING
WITH RESPECT TO TAXES; PROVIDED THAT THE SELLERS SHALL REIMBURSE THE BUYER AND
ITS AFFILIATES FOR THEIR REASONABLE OUT-OF-POCKET COSTS INCURRED (INCLUDING THE
COSTS INCURRED IN THE FORM OF FEES FROM OUTSIDE PROFESSIONALS SUCH AS
ACCOUNTANTS AND LAWYERS) RELATING TO AN AUDIT, LITIGATION OR OTHER PROCEEDING
WITH RESPECT TO THE PRE-CLOSING PERIOD AND THE BUYER SHALL REIMBURSE THE SELLERS
FOR REASONABLE OUT-OF-POCKET EXPENSES RELATING TO AN AUDIT, LITIGATION OR OTHER
PROCEEDING WITH RESPECT TO THE POST-CLOSING PERIOD.  SUCH COOPERATION SHALL
INCLUDE THE RETENTION AND (UPON ANY SUCH OTHER PARTY’S REQUEST) THE PROVISION OF
RECORDS AND INFORMATION THAT IS REASONABLY RELEVANT TO ANY SUCH AUDIT,
LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY
CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY
MATERIAL PROVIDED HEREUNDER.  THE SELLERS AND THE BUYER AGREE, AND AGREE TO
CAUSE THE COMPANIES TO (A) RETAIN ALL BOOKS AND RECORDS WITH RESPECT TO TAX
MATTERS PERTINENT TO THE COMPANIES RELATING TO ANY TAXABLE PERIOD BEGINNING
BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY THE BUYER OR THE SELLERS, ANY
EXTENSIONS THEREOF), AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED
INTO WITH ANY TAXING AUTHORITY, AND (B) GIVE SUCH OTHER PARTIES REASONABLE
WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS
AND RECORDS AND, IF ANY OTHER PARTY REASONABLY SO REQUESTS, THE SELLERS OR THE
BUYER, AS THE CASE MAY BE, SHALL ALLOW ANY SUCH OTHER PARTY TO TAKE POSSESSION
OF SUCH BOOKS AND RECORDS.  THE SELLERS AND THE BUYER FURTHER AGREE, UPON
REQUEST, TO PROVIDE THE OTHER PARTY WITH ALL INFORMATION REASONABLY AVAILABLE TO
IT THAT EITHER PARTY MAY BE REQUIRED TO REPORT PURSUANT TO SECTION 6043 OF THE
CODE AND ALL TREASURY REGULATIONS PROMULGATED THEREUNDER (INCLUDING ANY
EQUIVALENT PROVISIONS OF THE PR TAX CODE AND THE PR TREASURY REGULATIONS).

 

(II)           FOLLOWING THE CLOSING, SUBJECT TO SECTION 11.3, THE BUYER SHALL:
(A) PROMPTLY NOTIFY THE SELLERS OF ANY AUDIT, EXAMINATION, LITIGATION OR OTHER
JUDICIAL, ADMINISTRATIVE OR OTHER PROCEEDING OF WHICH THE BUYER RECEIVES NOTICE
OR OTHERWISE OBTAINS KNOWLEDGE REGARDING ANY TAX OR TAX RETURN OF THE BUYER OR
EITHER OF THE COMPANIES THAT RELATES TO ANY PERIOD PRIOR TO THE CLOSING; AND
(B) PERMIT THE SELLERS (AND THEIR ATTORNEYS, ACCOUNTANTS AND OTHER
REPRESENTATIVES) TO PARTICIPATE IN ANY SUCH AUDIT, EXAMINATION, LITIGATION OR
OTHER PROCEEDING.  WITHOUT PRIOR WRITTEN APPROVAL FROM THE SELLERS, IN
ACCORDANCE WITH THE PROVISIONS IN SECTION 11.3, THE BUYER SHALL NOT AGREE OR
CONSENT TO, APPROVE, PERMIT OR OTHERWISE ACQUIESCE IN THE EXTENSION OF ANY
STATUTE OF LIMITATIONS APPLICABLE TO THE ASSESSMENT OF ANY DEFICIENCY WITH

 

57

--------------------------------------------------------------------------------


 

respect to any Tax paid, payable or alleged to be payable by the Buyer or the
Companies that relates to any period prior to the Closing.

 

(III)          THE BUYER AND THE SELLERS FURTHER AGREE, UPON REQUEST OF THE
OTHER, TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER
DOCUMENT FROM ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON AS MAY BE NECESSARY
TO MITIGATE, REDUCE OR ELIMINATE ANY TAX THAT COULD BE IMPOSED (INCLUDING, BUT
NOT LIMITED TO, WITH RESPECT TO THE TRANSACTIONS).


 


(C)           PROVIDED THAT THE CONFIRMATION ORDER INCLUDES THE FINDING SET
FORTH IN CLAUSE (J) OF SECTION 7.11(B)(II) IN ACCORDANCE WITH SECTION 1146(C) OF
THE BANKRUPTCY CODE, THE MAKING OR DELIVERY OF ANY INSTRUMENT OF TRANSFER,
INCLUDING THE FILING OF ANY DEED OR OTHER DOCUMENT OF TRANSFER TO EVIDENCE,
EFFECTUATE OR PERFECT THE RIGHTS, TRANSFERS AND INTEREST CONTEMPLATED BY THIS
AGREEMENT, SHALL BE IN CONTEMPLATION OF A PLAN OR PLANS OF REORGANIZATION TO BE
CONFIRMED BY THE BANKRUPTCY COURT, AND SUCH SHALL BE FREE AND CLEAR OF ANY AND
ALL TRANSFER TAX, STAMP TAX OR SIMILAR TAXES.  SUCH INSTRUMENTS, ORDERS AND
AGREEMENTS TRANSFERRING THE ACQUIRED INTERESTS TO THE BUYER SHALL CONTAIN THE
FOLLOWING ENDORSEMENT:

 

“Because this [instrument] has been authorized pursuant to an order of the
United States Bankruptcy Court for the Southern District of New York, in
contemplation of a plan of reorganization of the Cable Venture, it is exempt
from transfer taxes, stamp taxes or similar taxes pursuant to 11 U.S.C.
§ 1146(c).”

 

If such transfer, stamp or similar Taxes are ultimately payable, notwithstanding
Section 1146(c) of the Bankruptcy Code or for any other reason, the Sellers, on
the one hand (from the Sellers Escrow Account), and the Buyer, on the other
hand, shall each pay 50% of such transfer, stamp or similar Taxes which may be
payable by reason of the Transactions and any and all claims, charges, interest
or penalties assessed, imposed or asserted in relation to any such Taxes.


 


(D)           WITH RESPECT TO THE CABLE VENTURE, THE BUYER AND THE SELLERS AGREE
TO UTILIZE, OR CAUSE THEIR RESPECTIVE AFFILIATES TO UTILIZE, TO THE EXTENT
AVAILABLE, THE ALTERNATIVE PROCEDURE SET FORTH IN REVENUE PROCEDURE 96-60 WITH
RESPECT TO WAGE REPORTING.


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 7.5 OR IN CONNECTION WITH THE
RECONSTRUCTION OF THE COMPANIES’ BOOKS AND RECORDS AND REAUDIT OF ITS FINANCIAL
STATEMENTS, OR WITH THE WRITTEN CONSENT OF THE BUYER (NOT TO BE UNREASONABLY
WITHHELD), SINCE JANUARY 1, 2004, NONE OF THE COMPANIES (I) HAS MADE (OR WILL
MAKE) ANY TAX ELECTION, (II) ADOPTED OR CHANGED (OR WILL ADOPT OR CHANGE) ANY
ACCOUNTING PERIOD OR METHOD FOR TAX PURPOSES, (III) CONSENTED TO OR ENTERED INTO
(OR WILL CONSENT TO OR ENTER INTO) ANY CLOSING AGREEMENT OR SIMILAR AGREEMENT
WITH ANY TAXING AUTHORITY, (IV) CONSENTED TO OR SETTLED OR COMPROMISED (OR WILL
CONSENT TO, SETTLE OR COMPROMISE) ANY TAX CLAIM OR ASSESSMENT IF SUCH SETTLEMENT
OR COMPROMISE INVOLVES OTHER THAN THE PAYMENT OF MONEY, OR (V) HAS TAKEN (OR
WILL TAKE) ANY POSITION INCONSISTENT WITH ANY PAST PRACTICE ON ANY TAX RETURN,
OR (VI) HAS TAKEN (OR WILL TAKE) ANY ACTION (OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE) THAT WOULD HAVE THE EFFECT OF
INCREASING THE TAX LIABILITY OF THE COMPANIES ON THE CLOSING DATE OR FOR ANY
PERIOD ENDING AFTER THE CLOSING DATE OR WOULD DECREASE ANY ATTRIBUTE OF THE
COMPANIES EXISTING ON THE CLOSING DATE.  NOTWITHSTANDING

 

58

--------------------------------------------------------------------------------


 

anything to the contrary herein, even though the effect of the following
activities may result in income or gains, or decreased deductions, that would
increase the Tax Liabilities of the Companies on the Closing Date or for any
period ending after the Closing Date or would decrease any attribute of the
Companies existing on the Closing Date, (A) clause (vi) of this subsection (e)
shall not require the Company to disclose on Schedule 7.5 or obtain the prior
written consent of the Buyer for any activities conducted in the ordinary course
of business consistent with past practice, and (B) this subsection (e) shall not
require the Company to disclose on Schedule 7.5 or obtain the prior written
consent of the Buyer for items in amended Tax Returns that are (i) based on a
change of capitalization or depreciation policy reflected in amended financial
statements (without altering or eliminating the Sellers’ representation on basis
set forth in Section 4.12(g)) or (ii) otherwise consistent with the Audited
Financials or Interim Financials included in the S-1 Financial Statements,
provided, with respect to both clauses (i) and (ii) of this sentence, that under
the governing tax authorities it is permitted for the Companies to correct,
change or amend Tax Returns (including methods of accounting in such returns) on
account of or in response to the amended financial statements.


 


7.6           NON-SOLICITATION.  PRIOR TO THE CLOSING, AND IF THE TRANSACTIONS
ARE NOT CONSUMMATED FOR A PERIOD OF TWO YEARS AFTER TERMINATION OF THIS
AGREEMENT, THE BUYER SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT FOR EMPLOYMENT
OR CONSULTING, ON ITS BEHALF OR ON BEHALF OF ANY OTHER PERSON, ANY EMPLOYEE OF
THE COMPANIES AS OF THE DATE OF THIS AGREEMENT, OR SEEK TO INDUCE OR PERSUADE
ANY SUCH EMPLOYEE TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANIES;
PROVIDED, THAT NOTHING HEREIN SHALL PROHIBIT THE BUYER (I) FROM HIRING ANY PAST
OR PRESENT EMPLOYEE OF THE COMPANIES IF SUCH PERSON HAS RESPONDED ONLY TO
GENERAL EMPLOYMENT SOLICITATIONS OR ADVERTISEMENTS OF THE BUYER OR (II) FROM
SOLICITING FOR POST-CLOSING EMPLOYMENT BY OR CONSULTING WITH THE BUYER (WITH
SUCH EMPLOYMENT OR CONSULTING ARRANGEMENT TO OCCUR ONLY UPON CONSUMMATION OF THE
TRANSACTIONS) ANY OF THE PERSONS LISTED ON SCHEDULE 7.6 (THE “KEY PERSONNEL”),
AND THE SELLERS AND THE COMPANIES SHALL ALLOW THE BUYER AND ITS REPRESENTATIVES
FULL ACCESS TO SUCH KEY PERSONNEL AT ALL REASONABLE TIMES, AND IN A MANNER SO AS
NOT TO INTERFERE WITH THE NORMAL BUSINESS OPERATIONS OF THE SELLERS OR THE
COMPANIES, FOR THE PURPOSE OF DISCUSSING SUCH EMPLOYMENT OR CONSULTING
ARRANGEMENTS; PROVIDED, FURTHER, THAT THE BUYER SHALL PROVIDE THE SELLERS AND
THE COMPANIES WITH NOTICE OF AND A REASONABLE OPPORTUNITY TO BE PRESENT DURING
ANY SUCH DISCUSSIONS, AND THE SELLERS AND THE COMPANIES HEREBY AGREE AND
ACKNOWLEDGE THAT THE CONTENT OF ANY SUCH DISCUSSIONS SHALL CONSTITUTE BUYER
CONFIDENTIAL INFORMATION.


 


7.7           FURTHER ASSURANCES; SATISFACTION OF COVENANTS, ETC.  THE COMPANIES
AND THE SELLERS, ON THE ONE HAND, AND THE BUYER, ON THE OTHER HAND, SHALL EACH
EXECUTE SUCH DOCUMENTS AND OTHER PAPERS AND TAKE OR CAUSE TO BE TAKEN SUCH
FURTHER ACTION AS MAY BE REASONABLY REQUIRED TO CARRY OUT THE PROVISIONS OF THIS
AGREEMENT AND TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS.  THE CABLE
VENTURE AND THE SELLERS, ON THE ONE HAND, AND THE BUYER, ON THE OTHER HAND,
SHALL EACH IN GOOD FAITH SEEK TO SATISFY EACH OF ITS COVENANTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND TO SATISFY EACH CONDITION TO CLOSING IT IS REQUIRED TO
SATISFY HEREUNDER (AND, IN THE CASE OF THE CONDITIONS SET FORTH IN SECTION 8, TO
COOPERATE WITH EACH OTHER IN SEEKING THE SATISFACTION OF THESE CONDITIONS). 
AFTER THE CLOSING, EACH OF THE SELLERS, ON THE ONE HAND, AND THE BUYER, ON THE
OTHER HAND, SHALL PROVIDE EACH OTHER AND EACH OTHER’S AUTHORIZED REPRESENTATIVES
WITH FULL ACCESS AT ALL REASONABLE TIMES, AND IN A MANNER SO AS NOT TO INTERFERE
WITH THE NORMAL BUSINESS OPERATIONS OF THE APPLICABLE SELLER OR TO UNDULY
INTERFERE WITH THE PERFORMANCE BY THE COMPANIES’ EMPLOYEES OF THEIR DUTIES TO
THE COMPANIES, OR THE BUYER, IN EACH CASE, RESPECTIVELY,

 

59

--------------------------------------------------------------------------------


 

to all relevant books, records, work papers, information and employees and
auditors of such Persons, to the extent necessary in connection with the
preparation of any Tax Return or any Tax audit, the Excluded Liabilities, any
third party claim for indemnification, any dispute between ML Media and Century
or Adelphia or any other reasonable purpose; provided, however, that the Sellers
shall reimburse the Buyer for the cost of the time (based only on an allocation
of direct salary costs) of any employees of the Companies and the party
requesting the access shall reimburse the party providing such access for any
out-of-pocket third party expenses incurred in providing such access.


 


7.8           CHANGE OF BUSINESS NAME.  THE BUYER AGREES THAT WITHIN 180 DAYS
FOLLOWING THE CLOSING DATE IT WILL CHANGE ANY TRADE OR FICTITIOUS NAMES
PREVIOUSLY USED BY THE COMPANIES SUCH THAT NEITHER THE BUYER’S NOR ANY OF ITS
AFFILIATES’ JOINT VENTURE, PARTNERSHIP, LIMITED LIABILITY COMPANY, CORPORATE,
TRADE OR FICTITIOUS NAMES WILL CONTAIN THE TERMS “CENTURY,” “ADELPHIA” “ML,” OR
ANY OTHER TERM INCORPORATING OR CONFUSINGLY SIMILAR WITH SUCH TERMS.  THE BUYER
AGREES THAT, EXCEPT AS SET FORTH ON SCHEDULE 7.8, FROM AND AFTER SUCH 180TH DAY
NEITHER THE BUYER NOR ANY OF ITS AFFILIATES WILL USE OR CONDUCT BUSINESS USING
ANY OF SUCH NAMES, OTHER THAN TO NOTIFY PERSONS OF THEIR NAME CHANGES IN
CONNECTION WITH THE TRANSFER OF CONTROL OF THE COMPANIES TO THE BUYER.  THE
SELLERS HEREBY GRANT THE BUYER A NON-EXCLUSIVE, ROYALTY-FREE LICENSE TO USE THE
RETAINED MARKS IN CONNECTION WITH THE OPERATION OF THE SYSTEMS FOR 180 DAYS
FOLLOWING THE CLOSING DATE (OR, AS APPLICABLE, FOR SUCH LONGER PERIOD AS SET
FORTH ON SCHEDULE 7.8).  NOTWITHSTANDING THE FOREGOING, THE BUYER WILL NOT BE
REQUIRED TO REMOVE OR DISCONTINUE USING ANY RETAINED MARKS THAT ARE AFFIXED TO
CONVERTERS, REMOTES AND OTHER ITEMS USED IN CUSTOMER HOMES OR PROPERTIES, OR
THAT ARE USED IN SIMILAR FASHION MAKING SUCH REMOVAL OR DISCONTINUATION
IMPRACTICABLE.  THE RIGHT OF THE BUYER TO USE THE RETAINED MARKS DURING THE
PERIOD REFERRED TO IN THIS SECTION IS SUBJECT TO THE FOLLOWING CONDITIONS: 
(I) THE BUYER WILL COMPLY WITH THE SELLERS’ QUALITY CONTROL STANDARDS WITH
RESPECT TO USE OF THE RETAINED MARKS AND WILL SUBMIT TO THE SELLERS, BEFORE USE,
ANY MATERIALS CREATED BY THE BUYER AFTER THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, ADVERTISING MATERIALS, ON WHICH THE RETAINED MARKS APPEAR FOR THE
SELLERS’ APPROVAL, NOT TO BE UNREASONABLY WITHHELD OR DELAYED; (II) THE BUYER
ACKNOWLEDGES THAT THE RETAINED MARKS SHALL REMAIN THE PROPERTY OF THE SELLERS
AND/OR SUCH OF THEIR AFFILIATES THAT HAVE RIGHTS IN THE RETAINED MARKS
(COLLECTIVELY, THE “MARK OWNER”), AND THAT ALL USE OF THE RETAINED MARKS BY THE
BUYER SHALL INURE TO THE BENEFIT OF THE MARK OWNER; (III) THE BUYER SHALL NOT
USE THE RETAINED MARKS IN ANY WAY THAT WOULD JEOPARDIZE THEIR STRENGTH OR
VALIDITY OR DIMINISH THEIR VALUE; AND (IV) THE BUYER SHALL PROMPTLY INFORM THE
SELLERS OF ANY INFRINGEMENT OF THE RETAINED MARKS BY ANY THIRD PARTY OF WHICH IT
BECOMES AWARE.


 


7.9           INSURANCE.  EACH COMPANY SHALL MAINTAIN IN FULL FORCE AND EFFECT
UNTIL CLOSING ALL EXISTING INSURANCE POLICIES OR COMPARABLE REPLACEMENTS,
INCLUDING WITHOUT LIMITATION ANY SUCH POLICIES RELATING TO ENVIRONMENTAL, HEALTH
OR SAFETY LIABILITIES, TO COVER AND PROTECT THE ASSETS OF THE COMPANIES AGAINST
LOSS, DAMAGE OR DESTRUCTION.


 


7.10         FULL ACCESS.  EACH COMPANY AND EACH SELLER SHALL, AND SHALL CAUSE
ITS AFFILIATES TO, AFFORD THE MEMBERS OF THE BUYER GROUP, UPON REASONABLE
ADVANCE NOTICE AND DURING NORMAL BUSINESS HOURS, SUCH ACCESS TO THE PROPERTIES,
PLANTS, PERSONNEL, EQUIPMENT, FACILITIES, BOOKS AND RECORDS OF THE COMPANIES AS
SHALL BE REASONABLY NECESSARY TO ENABLE THE BUYER AND ITS AGENTS AND
REPRESENTATIVES (A) TO INVESTIGATE THE BUSINESS AFFAIRS OR ENVIRONMENTAL
COMPLIANCE OR LIABILITY STATUS (BUT SHALL NOT DO ANY INTRUSIVE TESTING, WITHOUT
APPROVAL OF THE CABLE VENTURE, SUCH

 

60

--------------------------------------------------------------------------------


 

approval not to be unreasonably withheld, delayed or conditioned) of the
Companies for purposes of the Transactions and (b) to make orderly arrangements
for the consummation of the Transactions.


 


7.11         BANKRUPTCY PROCESS.


 


(A)           MOTIONS, ORDERS, ETC.  THE CABLE VENTURE SHALL PREPARE AND FILE
WITH THE BANKRUPTCY COURT, NOT LATER THAN THREE (3) DAYS FROM THE DATE HEREOF, A
MOTION TO APPROVE THE EXPENSE REIMBURSEMENT AND BREAK-UP FEE.  THE CABLE VENTURE
AND THE SELLERS SHALL PROMPTLY PREPARE AND FILE WITH THE BANKRUPTCY COURT:
(I) THE PLAN IN FORM AND SUBSTANCE ACCEPTABLE TO THE BUYER IN ITS REASONABLE
JUDGMENT, (II) A DISCLOSURE STATEMENT WITH RESPECT TO THE PLAN MEETING THE
REQUIREMENTS OF SECTION 1125(B) OF THE BANKRUPTCY CODE (THE “DISCLOSURE
STATEMENT”); AND (III) A MOTION TO APPROVE THE DISCLOSURE STATEMENT.  THE PLAN,
ANY AND ALL ATTACHMENTS AND EXHIBITS TO THE PLAN, THE DISCLOSURE STATEMENT AND
ANY APPROVAL MOTIONS AND THE ORDERS APPROVING THE FOREGOING (INCLUDING THE ORDER
CONFIRMING THE PLAN) SHALL BE ACCEPTABLE IN FORM AND SUBSTANCE TO THE BUYER IN
ITS REASONABLE JUDGMENT AND SHALL INCLUDE ALL OF THE ITEMS SET FORTH IN
SECTION 7.11(B) OF THIS AGREEMENT (THE “CONFIRMATION ORDER”).  THE SELLERS
AND/OR THE CABLE VENTURE SHALL SERVE A COPY OF THE PLAN AND DISCLOSURE STATEMENT
ON ALL TAXING AUTHORITIES HAVING JURISDICTION OVER THE ASSETS OF THE COMPANIES,
ALL GOVERNMENTAL AGENCIES HAVING JURISDICTION OVER THE ASSETS OF THE COMPANIES
WITH RESPECT TO ENVIRONMENTAL LAWS AND ON THE ATTORNEYS GENERAL FOR THE
COMMONWEALTH.  THE CABLE VENTURE SHALL ADD THE BUYER, AND THE BUYER’S COUNSEL,
TO THE CABLE VENTURE’S SO-CALLED “RULE 2002 NOTICE LIST” AND OTHERWISE PROVIDE
NOTICE TO THE BUYER OF ALL MATTERS THAT ARE REQUIRED TO BE SERVED ON THE CABLE
VENTURE’S CREDITORS PURSUANT TO THE BANKRUPTCY CODE AND RULES.  THE SELLERS AND
THE CABLE VENTURE SHALL PROVIDE THE BUYER WITH COPIES OF ALL MATERIAL PLEADINGS,
MOTIONS, ORDERS AND NOTICES PREPARED BY OR ON BEHALF OF THE CABLE VENTURE AT
LEAST THREE (3) BUSINESS DAYS TO THE EXTENT PRACTICABLE (OR ONE (1) BUSINESS DAY
IF NOT PRACTICABLE) PRIOR TO THE FILING THEREOF IN THE CHAPTER 11 CASE SO AS TO
ALLOW THE BUYER TO PROVIDE COMMENTS ON THE SAME (IN ALL CASES SUBJECT TO THEIR
FIDUCIARY DUTIES AND AS EMERGENCIES MAY OTHERWISE REQUIRE).


 


(B)           CONFIRMATION ORDER.

 

(I)            THE CABLE VENTURE SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN APPROVAL OF THE CONFIRMATION ORDER AND ANY OTHER ORDER OF THE
BANKRUPTCY COURT NECESSARY TO AUTHORIZE AND CONSUMMATE THE TRANSACTIONS AS
PROMPTLY AS PRACTICABLE.

 

(II)           THE CABLE VENTURE SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO CAUSE THE CONFIRMATION ORDER TO PROVIDE, AMONG OTHER THINGS:

 

(A)          PROVIDE THAT THE PLAN HAS BEEN PROPOSED IN GOOD FAITH AND NOT BY
ANY MEANS FORBIDDEN BY LAW;

 

(B)           PROVIDE THAT THE BUYER, AND ITS AFFILIATES, MEMBERS, EQUITY
HOLDERS, PARTNERS AND PROFESSIONALS, ARE RELEASED FROM ANY CLAIM OF ANY PARTY
RELATED TO THE SELLERS, THE BUSINESS OF THE COMPANIES OR THE CHAPTER 11 CASE,
EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT;

 

61

--------------------------------------------------------------------------------


 

(C)           APPROVE THE SALE OF THE ACQUIRED INTERESTS ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND AUTHORIZE THE CABLE VENTURE AND
CENTURY TO PROCEED WITH THIS TRANSACTION AND THE CABLE VENTURE AND CENTURY TO
COMPLY WITH THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT;

 

(D)          PROVIDE FOR THE PAYMENT BY THE BUYER OF ORDINARY COURSE OF BUSINESS
POST-PETITION TRADE PAYABLES AND ACCRUED EXPENSES INCURRED BY THE CABLE VENTURE
ACCORDING TO THE NORMAL AND CUSTOMARY TERMS APPLICABLE TO SUCH PAYMENTS AND
EXPENSES;

 

(E)           STATE THAT ANY OBJECTIONS TIMELY FILED WITH RESPECT TO THE PLAN,
WHICH HAVE NOT BEEN WITHDRAWN, ARE OVERRULED OR THE INTERESTS OF SUCH OBJECTIONS
HAVE BEEN OTHERWISE SATISFIED OR ADEQUATELY PROVIDED FOR BY THE BANKRUPTCY
COURT;

 

(F)           FIND THAT THE PURCHASE PRICE REPRESENTS FAIR VALUE FOR THE
ACQUIRED INTERESTS;

 

(G)           FIND THAT THE PLAN IS IN THE BEST INTERESTS OF THE CABLE VENTURE’S
ESTATES AND CREDITORS;

 

(H)          PROVIDE THAT THE BANKRUPTCY COURT SHALL RETAIN JURISDICTION FOR THE
PURPOSE OF ENFORCING THE PROVISIONS OF THIS AGREEMENT, THE CONFIRMATION ORDER
AND THE PLAN;

 

(I)            AUTHORIZE THE CABLE VENTURE AND CENTURY TO EXECUTE, DELIVER,
PERFORM UNDER, CONSUMMATE AND IMPLEMENT THIS AGREEMENT, TOGETHER WITH ALL
ADDITIONAL INSTRUMENTS AND DOCUMENTS THAT MAY BE REASONABLY NECESSARY OR
DESIRABLE TO IMPLEMENT THE FOREGOING;

 

(J)            FIND THAT, PURSUANT TO SECTION 1146(C) OF THE BANKRUPTCY CODE,
THE WITHIN TRANSACTION IS “IN CONTEMPLATION OF A PLAN OR PLANS OF REORGANIZATION
TO BE CONFIRMED BY THE BANKRUPTCY COURT,” AND AS SUCH SHALL BE FREE AND CLEAR OF
ANY AND ALL TRANSFER TAX, STAMP TAX OR SIMILAR TAXES;

 

(K)          PROVIDE THAT ALL EQUITY OR EQUITY-BASED COMPENSATION, AND ANY
DOCUMENTS AND AGREEMENTS RELATING THERETO, AND ALL OTHER INTERESTS (AS DEFINED
IN THE BANKRUPTCY CODE) IN THE CABLE VENTURE WILL BE CANCELED, AND ALL
OBLIGATIONS OF THE CABLE VENTURE AND ANY AFFILIATES OF THE CABLE VENTURE UNDER
OR IN RESPECT OF THEM WILL BE TERMINATED;

 

(L)           FIND THAT THE BUYER IS A “GOOD FAITH” PURCHASER ENTITLED TO THE
PROTECTION AFFORDED THEREBY UNDER SECTION 363(M) OF THE BANKRUPTCY CODE;

 

(M)         PROVIDE THAT ADELPHIA, ITS AFFILIATES, AND ANY OFFICIAL COMMITTEE
AND ITS PROFESSIONALS APPOINTED IN THE BANKRUPTCY CASES OF ADELPHIA OR ANY OF
ITS AFFILIATES SHALL BE BOUND BY THE OBLIGATIONS OF THE SELLERS SET FORTH IN
SECTION 7.1(B) AND SECTION 7.16; AND

 

(N)          FIND THAT THE BUYER HAS NOT ACTED IN VIOLATION OF SECTION 363(N) OF
THE BANKRUPTCY CODE.

 

62

--------------------------------------------------------------------------------


 

(III)          THE CONFIRMATION ORDER SHALL APPROVE AND AUTHORIZE THE ASSUMPTION
OF THE ASSUMED EXECUTORY CONTRACTS.

 

(c)           Competing Transactions.

 

(I)            FROM THE DATE OF THIS AGREEMENT, NEITHER THE SELLERS NOR THE
COMPANIES SHALL, AND THEY SHALL NOT AUTHORIZE OR PERMIT THEIR RESPECTIVE
AFFILIATES OR THEIR RESPECTIVE MEMBERS, PROFESSIONALS, ADVISORS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, OTHER AGENTS OR OTHER RELATED PARTIES TO,
DIRECTLY OR INDIRECTLY, (X) SOLICIT, INITIATE OR ENCOURAGE THE SUBMISSION OF ANY
ACQUISITION PROPOSAL, (Y) PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS
REGARDING, OR FURNISH TO ANY PERSON ANY NON-PUBLIC INFORMATION WITH RESPECT TO
THE COMPANIES, OR TAKE ANY OTHER ACTION TO FACILITATE, ANY ACQUISITION PROPOSAL
OR ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL THAT CONSTITUTES, OR MAY
REASONABLY BE EXPECTED TO LEAD TO, ANY ACQUISITION PROPOSAL OR (Z) ENTER INTO
ANY AGREEMENT WITH RESPECT TO AN ACQUISITION PROPOSAL.

 

(II)           FIDUCIARY EXCEPTION.

 

(A)          NOTWITHSTANDING THE PROVISIONS OF SECTION 7.11(C)(I), CENTURY SHALL
NOT BE PROHIBITED FROM FURNISHING INFORMATION TO, OR ENTERING INTO DISCUSSIONS
OR NEGOTIATIONS WITH, ANY PERSON THAT MAKES AN UNSOLICITED BONA FIDE WRITTEN
ACQUISITION PROPOSAL IF, AND ONLY TO THE EXTENT THAT, (1) SUCH ACTION IS TAKEN
PRIOR TO THE ISSUANCE OF THE CONFIRMATION ORDER, (2) CENTURY’S BOARD OF
DIRECTORS (ITS “BOARD”), AFTER CONSULTATION WITH INDEPENDENT LEGAL COUNSEL,
DETERMINES IN GOOD FAITH THAT SUCH ACTION IS REQUIRED FOR THE BOARD TO COMPLY
WITH ITS FIDUCIARY OBLIGATIONS TO CENTURY’S STAKEHOLDERS UNDER APPLICABLE LEGAL
REQUIREMENTS, (3) SUCH ACQUISITION PROPOSAL IS AN ALL-CASH OFFER, WITH ALL
THIRD-PARTY FINANCING (IF ANY) BEING EVIDENCED BY BONA FIDE SIGNED COMMITMENTS
FROM REPUTABLE FINANCIAL INSTITUTIONS THAT DO NOT INCLUDE CONDITIONS TO SUCH
FINANCING LESS FAVORABLE THAN THE CONDITIONS SET FORTH IN THE COMMITMENT
LETTERS, TO ACQUIRE 100% OF CENTURY’S JOINT VENTURE INTERESTS IN THE CABLE
VENTURE, AND (4) THE BOARD DETERMINES IN GOOD FAITH THAT SUCH ACQUISITION
PROPOSAL, IF ACCEPTED, IS LIKELY TO BE CONSUMMATED, TAKING INTO ACCOUNT ALL
LEGAL, FINANCIAL, REGULATORY AND OTHER ASPECTS OF THE PROPOSAL AND THE PERSON
MAKING THE PROPOSAL, AND BELIEVES IN GOOD FAITH, AFTER CONSULTATION WITH AND
BASED UPON THE WRITTEN OPINION (IN CUSTOMARY FORM AND SUBJECT TO CUSTOMARY
CONDITIONS) OF AN INDEPENDENT, NATIONALLY RECOGNIZED FINANCIAL ADVISOR, THAT THE
ACQUISITION PROPOSAL WOULD, IF CONSUMMATED, RESULT IN A TRANSACTION SUPERIOR TO
CENTURY’S STAKEHOLDERS FROM A FINANCIAL POINT OF VIEW THAN THE TRANSACTIONS (ANY
SUCH MATERIALLY MORE FAVORABLE ACQUISITION PROPOSAL BEING REFERRED TO HEREIN AS
A “SUPERIOR PROPOSAL”).  PRIOR TO TAKING ANY ACTION PURSUANT TO THIS
SECTION 7.11(C)(II) WITH RESPECT TO AN ACQUISITION PROPOSAL, CENTURY SHALL
PROVIDE PRIOR WRITTEN NOTICE TO THE BUYER TO THE EFFECT THAT IT IS PROPOSING TO
TAKE SUCH ACTION AND PROVIDE THE ADDITIONAL INFORMATION REQUIRED BY
SECTION 7.11(C)(II)(B) (TO THE EXTENT NOT PREVIOUSLY PROVIDED TO THE BUYER).

 

(B)           THE SELLERS AND THE CABLE VENTURE SHALL NOTIFY THE BUYER OF ANY
ACQUISITION PROPOSAL OR REQUEST FOR NONPUBLIC INFORMATION FROM ANY PERSON WHO IS
CONSIDERING MAKING AN ACQUISITION PROPOSAL (INCLUDING, WITHOUT LIMITATION, ALL
MATERIAL TERMS AND CONDITIONS THEREOF AND THE IDENTITY OF THE PERSON MAKING IT)
AS PROMPTLY AS PRACTICABLE (BUT IN NO CASE LATER THAN 24 HOURS) AFTER ITS
RECEIPT THEREOF, AND SHALL PROVIDE THE BUYER WITH A COPY OF ANY WRITTEN
ACQUISITION PROPOSAL OR AMENDMENTS OR SUPPLEMENTS THERETO (OR, IF SUCH ACTION IS

 

63

--------------------------------------------------------------------------------


 

PROHIBITED, A WRITTEN SUMMARY OF THE MATERIAL TERMS OF THE FOREGOING, INCLUDING
THE IDENTITY OF ANY PERSON SUBMITTING AN ACQUISITION PROPOSAL), AND, IF CENTURY
HAS BECOME AUTHORIZED PURSUANT TO SECTION 7.11(C)(II)(A) TO ENTER INTO
DISCUSSIONS CONCERNING SUCH ACQUISITION PROPOSAL, CENTURY SHALL THEREAFTER
INFORM THE BUYER ON A CURRENT BASIS OF THE STATUS OF ANY INQUIRIES, DISCUSSIONS
OR NEGOTIATIONS WITH SUCH PERSON, AND ANY MATERIAL CHANGES TO THE TERMS AND
CONDITIONS OF SUCH ACQUISITION PROPOSAL, AND SHALL PROMPTLY GIVE THE BUYER A
COPY OF ANY INFORMATION RELATED TO THE COMPANIES DELIVERED TO SUCH PERSON THAT
HAS NOT PREVIOUSLY BEEN PROVIDED TO THE BUYER.

 

(C)           CENTURY SHALL NOT ENTER INTO ANY FINAL AND DEFINITIVE AGREEMENTS
RELATING TO ANY SUCH ACQUISITION PROPOSAL (“ALTERNATE AGREEMENTS”) UNLESS IT
SHALL HAVE FIRST AFFORDED THE BUYER THE OPPORTUNITY TO MATCH OR IMPROVE UPON THE
TERMS AND CONDITIONS OF SUCH ACQUISITION PROPOSAL (THE BUYER’S “MATCHING
RIGHT”).  NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE EXECUTION OF ANY
ALTERNATE AGREEMENTS, CENTURY SHALL DELIVER TO THE BUYER (1) COPIES OF SUCH
ALTERNATE AGREEMENTS, TOGETHER WITH (2) A NOTICE TO THE BUYER STATING THAT THE
BUYER SHALL HAVE THREE (3) BUSINESS DAYS FROM RECEIPT OF SUCH NOTICE TO EXERCISE
ITS MATCHING RIGHT.  IF THE BUYER ELECTS TO EXERCISE ITS MATCHING RIGHT, CENTURY
SHALL NOT ENTER INTO ANY SUCH ALTERNATE AGREEMENTS OR SEEK AN ORDER OF THE
BANKRUPTCY COURT CONFIRMING A PLAN OF REORGANIZATION OR OTHERWISE APPROVING AND
AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY SUCH ALTERNATE AGREEMENTS ON THE
TERMS SET FORTH THEREIN UNLESS CENTURY AND THE CABLE VENTURE ALSO SUBMIT THE
PLAN (AS MODIFIED BY THE BUYER IN THE EXERCISE OF ITS MATCHING RIGHT) FOR
CONSIDERATION AND APPROVAL BY THE BANKRUPTCY COURT.  IF THE BUYER DECLINES TO
EXERCISE ITS MATCHING RIGHT WITH RESPECT TO THE ALTERNATE AGREEMENTS, THE
PROVISIONS OF THIS SECTION 7.11(C)(II)(C) SHALL THEREAFTER APPLY TO ANY PROPOSED
MATERIAL AMENDMENT OR MODIFICATION OF SUCH ALTERNATE AGREEMENTS.  THE EXERCISE
OR NON-EXERCISE BY THE BUYER OF ITS MATCHING RIGHT SHALL NOT ALTER OR AFFECT ITS
RIGHTS TO TERMINATE THIS AGREEMENT OR TO RECEIVE THE EXPENSE REIMBURSEMENT OR
THE BREAK-UP FEE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT.

 

(III)          UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SELLERS
AND THE COMPANIES WILL, AND WILL CAUSE THEIR RESPECTIVE AFFILIATES, AND THEIR
RESPECTIVE MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, PROFESSIONAL ADVISORS,
REPRESENTATIVES AND OTHER AGENTS TO, CEASE AND TERMINATE ANY EXISTING
ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS WITH ANY PARTIES CONDUCTED HERETOFORE
WITH RESPECT TO ANY POSSIBLE ACQUISITION PROPOSAL.

 

(IV)          EXPENSE REIMBURSEMENT; BREAK-UP FEE.

 

(A)          IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1(B) (BUT
ONLY IF (X) THE BUYER HAS SATISFIED ALL CONDITIONS TO CLOSING REQUIRING
PERFORMANCE BY THE BUYER AND (Y) THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE THE TERMINATION DATE IS THE RESULT OF A WILLFUL BREACH BY EITHER OF THE
SELLERS OR THE COMPANIES), SECTION 12.1(D) OR SECTION 12.1(E) (BUT IN EACH CASE
ONLY IF (X) THE BUYER IS NOT IN MATERIAL BREACH OF ANY OBLIGATION UNDER THIS
AGREEMENT AND (Y) THE BREACH OR BREACHES GIVING RISE TO THE BUYER’S RIGHT TO
TERMINATE IS A WILLFUL BREACH BY EITHER OF THE SELLERS OR THE COMPANIES AND, IN
THE CASE OF A BREACH OF COVENANT WHERE SATISFACTION OF THE COVENANT IS SOLELY
WITHIN THE CONTROL OF THE SELLERS AND THE COMPANIES, DOES NOT INVOLVE OBTAINING
A THIRD PARTY CONSENT, AND CAN BE SATISFIED USING REASONABLE COMMERCIAL EFFORTS,
ANY BREACH SHALL BE DEEMED WILLFUL), SECTION 12.1(F), SECTION 12.1(G),
SECTION 12.1(H), SECTION 12.1(I), SECTION 12.1(J), SECTION 12.1(K),
SECTION 12.1(L) OR SECTION 12.1(O) (BUT ONLY IF

 

64

--------------------------------------------------------------------------------


 

THE BASIS OF SUCH TERMINATION IS THE ISSUANCE BY THE BANKRUPTCY COURT OF A FINAL
ORDER REJECTING THE PLAN), THEN, PROVIDED THAT THE EXPENSE REIMBURSEMENT AND
BREAK-UP FEE WERE PREVIOUSLY APPROVED BY THE BANKRUPTCY COURT, THE COMPANIES
SHALL REIMBURSE THE BUYER GROUP FOR ALL OF ITS REASONABLE OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT (INCLUDING EXPENSES OR OTHER AMOUNTS
THE BUYER PAYS PURSUANT TO THE TERMS OF THIS AGREEMENT, SUCH AS ALL OR ANY
PORTION OF ANY FILING FEE), UP TO A TOTAL AMOUNT OF SIX MILLION DOLLARS
($6,000,000) (THE “EXPENSE REIMBURSEMENT”) IN SAME-DAY FUNDS, AT THE TIME OF
SUCH TERMINATION.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1(F), THE BUYER GROUP’S RIGHT TO
REIMBURSEMENT OF ITS EXPENSES BY THE COMPANIES SHALL BE GOVERNED BY THAT CERTAIN
EXPENSE REIMBURSEMENT AGREEMENT, DATED AS OF JANUARY 19, 2005, BY AND BETWEEN
THE CABLE VENTURE AND MIDOCEAN PARTNERS LP, AS THE SAME SHALL HAVE BEEN AMENDED
THROUGH THE DATE OF SUCH TERMINATION (THE “EXPENSE REIMBURSEMENT AGREEMENT”).

 

(B)           IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1(B) (BUT
ONLY IF (X) THE BUYER HAS SATISFIED ALL CONDITIONS TO CLOSING REQUIRING
PERFORMANCE BY THE BUYER AND (Y) THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE THE TERMINATION DATE IS THE RESULT OF A WILLFUL BREACH BY EITHER SELLER
OR BY EITHER OF THE COMPANIES), SECTION 12.1(D) OR SECTION 12.1(E) (BUT IN EACH
CASE ONLY IF (X) THE BUYER IS NOT IN MATERIAL BREACH OF ANY OBLIGATION UNDER
THIS AGREEMENT AND (Y) THE BREACH OR BREACHES GIVING RISE TO THE BUYER’S RIGHT
TO TERMINATE IS A WILLFUL BREACH BY EITHER OF THE SELLERS OR THE COMPANIES AND,
IN THE CASE OF A BREACH OF COVENANT WHERE SATISFACTION OF THE COVENANT IS SOLELY
WITHIN THE CONTROL OF SELLERS AND THE COMPANIES, DOES NOT INVOLVE OBTAINING A
THIRD PARTY CONSENT AND CAN BE SATISFIED USING REASONABLE COMMERCIAL EFFORTS,
ANY BREACH SHALL BE DEEMED WILLFUL), SECTION 12.1(G) OR SECTION 12.1(O) (BUT
ONLY IF THE BANKRUPTCY COURT SHALL HAVE ISSUED A FINAL ORDER REJECTING THE PLAN)
THEN, IN ADDITION TO THE EXPENSE REIMBURSEMENT, IF WITHIN 12 MONTHS OF SUCH
TERMINATION THE SELLERS OR THE COMPANIES CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY ANY ACQUISITION PROPOSAL (OR, IF THE CHAPTER 11 CASE HAS NOT
BEEN FINALLY CONCLUDED WITHIN SUCH 12-MONTH PERIOD, OBTAIN AN ORDER OF THE
BANKRUPTCY COURT APPROVING AND AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY ANY
ACQUISITION PROPOSAL), THE COMPANIES SHALL PAY THE BUYER A TERMINATION FEE IN AN
AMOUNT EQUAL TO $15,600,000 LESS THE AMOUNT OF THE EXPENSE REIMBURSEMENT (THE
“BREAK-UP FEE”), IN SAME-DAY FUNDS, ON THE DAY OF SUCH TRANSACTIONS ARE
CONSUMMATED OR THE DAY OF ENTRY OF SUCH ORDER, AS APPLICABLE.

 

(C)           IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1(H) OR
(I), THEN, IN ADDITION TO THE EXPENSE REIMBURSEMENT (X) CENTURY SHALL PAY THE
BUYER 50% OF THE BREAK-UP FEE, IN SAME-DAY FUNDS, ON THE DAY THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE ALTERNATIVE AGREEMENT ARE CONSUMMATED, AND
(Y) IF, WITHIN 12 MONTHS OF SUCH TERMINATION, ML MEDIA SELLS ITS JOINT VENTURE
INTEREST IN THE CABLE VENTURE TO A PERSON (OTHER THAN THE BUYER OR ITS
AFFILIATES) AT A PRICE GREATER THAN OR EQUAL TO THE PRICE AT WHICH CENTURY SOLD
ITS JOINT VENTURE INTEREST PURSUANT TO THE APPLICABLE ALTERNATIVE AGREEMENT, ML
MEDIA SHALL PAY THE BUYER 50% OF THE BREAK-UP FEE, IN SAME-DAY FUNDS, ON THE DAY
IT CONSUMMATES SUCH SALE.

 

(d)           Other Bankruptcy Covenants.  The Cable Venture shall use its
commercially reasonable efforts to make any filings, take all actions, and
obtain any and all other approvals and orders necessary or appropriate for
consummation of the Transactions, subject to its obligations to comply with any
order of the Bankruptcy Court.  The Cable Venture shall provide appropriate
notice of the hearing on the Plan as is required by the Bankruptcy Code

 

65

--------------------------------------------------------------------------------


 


RULES, LOCAL RULES AND ORDERS OF THE BANKRUPTCY COURT TO ALL PARTIES ENTITLED TO
NOTICE INCLUDING, BUT NOT LIMITED TO, ALL PARTIES TO THE ASSUMED EXECUTORY
CONTRACTS.  THE ASSUMED EXECUTORY CONTRACTS SHALL BE IDENTIFIED IN THE
DISCLOSURE STATEMENT BY THE DATE OF THE ASSUMED EXECUTORY CONTRACT(S), THE OTHER
PARTY TO THE CONTRACT OR LEASE AND THE ADDRESS OF SUCH PARTY.  THE DISCLOSURE
STATEMENT SHALL SET FORTH THE AMOUNTS (IF ANY) NECESSARY TO CURE DEFAULTS UNDER
EACH OF SUCH ASSUMED EXECUTORY CONTRACTS AS DETERMINED BY THE CABLE VENTURE
BASED ON THE BOOKS AND RECORDS OF THE CABLE VENTURE.  THE CABLE VENTURE SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY AND ALL CURE AMOUNTS ASSOCIATED WITH THE
ASSUMPTION OF THE ASSUMED EXECUTORY CONTRACTS.  NEITHER THE CABLE VENTURE NOR
THE SELLERS SHALL AMEND, MODIFY OR SUPPLEMENT THE PLAN, DISCLOSURE STATEMENT OR
CONFIRMATION ORDER IN ANY MATERIAL RESPECT ADVERSE TO THE BUYER WITHOUT THE
BUYER’S WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  IN THE EVENT AN APPEAL IS TAKEN, OR A STAY PENDING APPEAL IS
REQUESTED, FROM ANY OF THE FOREGOING ORDERS OF THE BANKRUPTCY COURT, THE CABLE
VENTURE SHALL IMMEDIATELY NOTIFY THE BUYER OF SUCH APPEAL OR STAY REQUEST AND,
UPON THE BUYER’S REQUEST, SHALL PROVIDE TO THE BUYER WITHIN TWO (2) DAYS AFTER
THE CABLE VENTURE’S RECEIPT THEREOF A COPY OF THE RELATED NOTICE OF APPEAL OR
ORDER OF STAY.  THE CABLE VENTURE SHALL ALSO PROVIDE THE BUYER WITH WRITTEN
NOTICE OF ANY MOTION, APPLICATION, BRIEF OR OTHER PLEADING FILED IN CONNECTION
WITH ANY APPEAL FROM ANY OF SUCH ORDERS.  THE BUYER SHALL COOPERATE WITH THE
SELLERS AND THE CABLE VENTURE IN ALL REASONABLE RESPECTS IN CONNECTION WITH THE
PROCEEDINGS IN THE BANKRUPTCY COURT, INCLUDING, WITHOUT LIMITATION, DELIVERY OF
ANY INFORMATION RELATING TO THE BUYER REQUIRED IN CONNECTION WITH SUCH FILINGS
OR PROCEEDINGS.


 


(E)           CERTAIN CLAIMS IN BANKRUPTCY.  CLAIM #838001770 ($1,242,744.00)
AND #838001780 ($10,343.00) OF SECRETARIO DE HACIENDA IN THE CHAPTER 11 CASE
SHALL BE SATISFIED OR DISCHARGED PRIOR TO THE CLOSING.


 

7.12         Continuity and Maintenance of Operations.  From the date of this
Agreement until the Closing, unless otherwise agreed to in writing by the Buyer,
with respect to the assets and properties of the Companies and the Systems
(other than the Transferred Assets):

 


(A)           EXCEPT AS DESCRIBED IN SCHEDULE 7.12(A):


 

(I)            THE COMPANIES SHALL, AND THE SELLERS SHALL CAUSE THE COMPANIES
TO, CONTINUE TO OPERATE THE SYSTEMS IN THE USUAL, REGULAR AND ORDINARY COURSE
CONSISTENT WITH PAST PRACTICE AND MAKE ORDINARY MARKETING, ADVERTISING, CAPITAL,
PROMOTIONAL AND OTHER EXPENDITURES AND IMPLEMENT ORDINARY PRICING AND
PROMOTIONAL STRATEGIES CONSISTENT WITH PAST PRACTICE AND, TO THE EXTENT
CONSISTENT WITH SUCH CONDUCT AND OPERATION, USE COMMERCIALLY REASONABLE EFFORTS
TO (A) PRESERVE THE CURRENT BUSINESS INTACT IN ALL MATERIAL RESPECTS, INCLUDING
PRESERVING EXISTING RELATIONSHIPS WITH FRANCHISING AUTHORITIES, SUPPLIERS,
CUSTOMERS AND OTHERS HAVING BUSINESS DEALINGS WITH THE COMPANIES AND THE
SYSTEMS, (B) CONTINUE THE REBUILD OF THE SAN JUAN SYSTEM IN ACCORDANCE WITH
SPECIFICATIONS SET FORTH ON SCHEDULE 1.1(W), (C) COMPLETE LINE EXTENSIONS,
PLACING CONDUIT OR CABLE IN NEW DEVELOPMENTS AND FULFILL INSTALLATION REQUESTS
IN THE ORDINARY COURSE OF BUSINESS AND (D) EXERCISE ALL OF THE COMPANIES’ RIGHTS
TO MAINTAIN EXISTING “MUST CARRY” AND RETRANSMISSION AGREEMENTS (INCLUDING
DELIVERY OF TIMELY NOTICES REQUIRED IN CONNECTION WITH EXTENSIONS OR RENEWALS);
PROVIDED, HOWEVER, THE COMPANIES SHALL NOT INSTITUTE ANY PROMOTIONS LONGER THAN
SIX MONTHS, OTHER THAN A DISH-WIN-BACK PROMOTION, WITHOUT THE CONSENT OF THE
BUYER.

 

66

--------------------------------------------------------------------------------


 

(II)           THE COMPANIES SHALL CONTINUE TO OPERATE THE SYSTEMS IN MATERIAL
COMPLIANCE WITH ALL LEGAL REQUIREMENTS;

 

(III)          WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH COMPANY
SHALL MAINTAIN ITS ASSETS AND PROPERTIES CONSISTENT WITH PAST PRACTICE, MAINTAIN
THE REAL PROPERTY IN SUBSTANTIALLY THE SAME CONDITION AS EXISTS AS OF THE DATE
OF THIS AGREEMENT, ORDINARY WEAR AND TEAR EXCEPTED, MAINTAIN COMMERCIALLY
REASONABLE INVENTORY LEVELS IN ITS ORDINARY COURSE OF BUSINESS (WHICH SHALL
INCLUDE SUFFICIENT QUANTITIES OF AMPLIFIERS, LINE EXTENDERS, INSTALLATION
MATERIALS AND CONVERTERS TO OPERATE AND MAINTAIN THE SYSTEMS IN THE ORDINARY
COURSE OF BUSINESS), MAINTAIN INSURANCE AS IN EFFECT ON THE DATE OF THIS
AGREEMENT AND KEEP ALL OF ITS BUSINESS BOOKS, RECORDS AND FILES IN THE ORDINARY
COURSE OF BUSINESS;

 

(IV)          EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, NEITHER COMPANY SHALL ITSELF, OR WILL PERMIT ANY OF ITS OFFICERS,
MANAGERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, AGENTS OR EMPLOYEES TO,
PAY OR FORGIVE ANY SUBSCRIBER ACCOUNTS RECEIVABLE (OTHER THAN FOR THEIR OWN
RESIDENCES) PRIOR TO THE CLOSING DATE;

 

(V)           EACH COMPANY SHALL CONTINUE TO IMPLEMENT ITS PROCEDURES FOR
DISCONNECTION AND DISCONTINUANCE OF SERVICE TO SUBSCRIBERS WHOSE ACCOUNTS ARE
DELINQUENT IN ACCORDANCE WITH THOSE IN EFFECT ON THE DATE OF THIS AGREEMENT OR
CONSISTENT WITH PAST PRACTICE; AND

 

(VI)          THE COMPANIES SHALL MAKE CAPITAL EXPENDITURES DURING THE PERIOD
FROM JANUARY 1, 2005 THROUGH THE CLOSING DATE IN AN AGGREGATE AMOUNT EQUAL TO
100% OF THE AMOUNT OF CAPITAL EXPENDITURES BUDGETED IN THE 2005 BUDGET FOR THE
PERIOD FROM JANUARY 1, 2005 THROUGH THE PREVIOUS MONTH END (ALLOCATING ANY
CAPITAL EXPENDITURES BUDGETED FOR THE LAST QUARTERLY PERIOD IN THAT PERIOD ON A
PRO RATA BASIS TO THE THREE MONTHS IN THE QUARTER), INCLUDING ALL CAPITAL
EXPENDITURES AT THE HEAD-END SITE REQUIRED TO LAUNCH HDTV-DVR SERVICE.

 


(B)           EXCEPT AS DESCRIBED IN SCHEDULE 7.12(B), NEITHER COMPANY SHALL,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AS
CONTEMPLATED BY THE 2005 BUDGET, AS CONTEMPLATED BY THIS AGREEMENT, OR WITH THE
PRIOR WRITTEN CONSENT OF THE BUYER:


 

(I)            MODIFY, AMEND, EXTEND, TERMINATE, RENEW, SUSPEND, ABROGATE OR
ENTER INTO ANY FRANCHISE, GOVERNMENTAL AUTHORIZATION OR MATERIAL CONTRACT
RELATING TO THE ASSETS OR PROPERTIES OF THE COMPANIES OR THE SYSTEMS (OTHER THAN
MATERIAL CONTRACTS RELATING PRINCIPALLY TO THE REBUILD OF THE SAN JUAN SYSTEM),
PROVIDED, THAT THE BUYER’S CONSENT THERETO WILL NOT BE UNREASONABLY WITHHELD;

 

(II)           CHANGE THE RATE CHARGED FOR ANY SUBSCRIBER SERVICE OR ESTABLISH A
RATE FOR DVR OR HDTV SERVICE;

 

(III)          SELL, TRANSFER OR ASSIGN ANY OF THE COMPANIES’ ASSETS OR
PROPERTIES TO ANY AFFILIATE OR ANY OTHER THIRD PARTY, EXCEPT FOR TRANSFERRED
ASSETS, OTHER THAN SALES, TRANSFERS OR ASSIGNMENTS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS AND OF OBSOLETE OR WORN-OUT EQUIPMENT; PROVIDED THAT THE
COMPANIES SHALL NOT SELL ANY DIGITAL CONVERTERS CURRENTLY USED BY THE SYSTEMS
WITHOUT THE PRIOR CONSENT OF THE BUYER;

 

67

--------------------------------------------------------------------------------


 

(IV)          ENTER INTO ANY CONTRACT OR COMMITMENT OR INCUR ANY INDEBTEDNESS OR
OTHER LIABILITY OR OBLIGATION OF ANY KIND RELATING TO THE SYSTEMS;

 

(V)           ENTER INTO ANY AGREEMENT WITH A BILLING SERVICE WITH RESPECT TO
THE SYSTEMS;

 

(VI)          TAKE ANY ACTION THAT WOULD RESULT IN THE LOSS, LAPSE OR
ABANDONMENT OF ANY COMPANY INTELLECTUAL PROPERTY (EXCEPT WITH RESPECT TO ACTIONS
PERMITTED WITH RESPECT TO TRANSFERRED ASSETS);

 

(VII)         WITH RESPECT TO THE SYSTEMS, ENGAGE IN ANY MARKETING, SUBSCRIBER
INSTALLATION, COLLECTION OR DISCONNECTION PRACTICES OR OFFER DISCOUNTS PURSUANT
TO SELLING OR MARKETING CAMPAIGNS, OTHER THAN THOSE DESCRIBED ON
SCHEDULE 7.12(B);

 

(VIII)        MAKE ANY CAPITAL EXPENDITURE OR SERIES OF CAPITAL EXPENDITURES
THAT WOULD REQUIRE PAYMENT IN WHOLE OR IN PART POST-CLOSING (TO THE EXTENT THAT
SUCH POST-CLOSING LIABILITY WOULD NOT BE INCLUDED IN THE CALCULATION OF CLOSING
DATE WORKING CAPITAL); OR

 

(IX)           TAKE OR COMMIT TO TAKE ANY OTHER ACTION WHICH, IF TAKEN PRIOR TO
THE DATE OF THIS AGREEMENT, WOULD BE REQUIRED TO BE DISCLOSED ON
SCHEDULE 4.3(F). 

 

The Cable Venture shall periodically deliver to the Buyer a true, correct and
complete copy of each Material Contract, Governmental Authorization or other
agreement that is entered into after the date of this Agreement and that, if it
were in effect on the date of this Agreement, would be required to be listed on
Schedules 4.5, 4.6, 4.7, 4.8, 4.9, 4.10 or 4.17 (and shall deliver all such
copies not less than two (2) days prior to the Closing Date).

 


(C)           NOTWITHSTANDING ANYTHING IN SECTION 7.12(B) TO THE CONTRARY,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER COMPANY SHALL, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BUYER, MODIFY, AMEND, EXTEND, TERMINATE, RENEW,
SUSPEND, ABROGATE OR ENTER INTO ANY POLE ATTACHMENT AGREEMENT OR ANY RETAINED
PROGRAMMING AGREEMENT.


 


(D)           THE CABLE VENTURE SHALL DELIVER TO THE BUYER CORRECT AND COMPLETE
COPIES OF (I) ALL RATE REGULATION DOCUMENTS PREPARED OR FILED AT ANY TIME
BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING, AND (II) ALL NON-ROUTINE
CORRESPONDENCE, FILINGS AND SUBMISSIONS WITH OR TO ANY GOVERNMENTAL AUTHORITY
MADE BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING WITHIN TWO (2) DAYS OF
THE FILING, SUBMISSION OR RECEIPT THEREOF.  THE CABLE VENTURE SHALL DELIVER TO
THE BUYER, AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN THE DELIVERY
OF THE ESTIMATED ADJUSTMENT CERTIFICATE, THE RATE CARD AS OF THE CALCULATION
DATE, DESCRIBING THE SERVICES AVAILABLE FROM THE SYSTEMS, AND THE RATES CHARGED
BY THE COMPANIES THEREFOR, INCLUDING ALL RATES, TARIFFS, AND OTHER CHARGES FOR
CABLE TELEVISION OR OTHER SERVICES PROVIDED BY THE SYSTEMS, AND THE LINE UP OF
THE STATIONS AND SIGNALS CARRIED BY THE SYSTEMS AND THE CHANNEL POSITION OF EACH
SUCH SIGNAL AND STATION.  IN ADDITION, WITHIN 30 DAYS AFTER THE LAST DAY OF EACH
CALENDAR MONTH, THE CABLE VENTURE SHALL DELIVER TO THE BUYER A REPORT SETTING
FORTH THE NUMBER OF EQUIVALENT SUBSCRIBERS OF THE SYSTEMS AS OF THE LAST DAY OF
SUCH MONTH, LISTED BY THE SUBSCRIBER CATEGORIES DESCRIBED IN SECTION 4.5(A).

 

68

--------------------------------------------------------------------------------


 


(E)           NEITHER COMPANY SHALL, WITH RESPECT TO ANY OF ITS EMPLOYEES,
EXCEPT AS REQUIRED TO COMPLY WITH APPLICABLE LAW OR AS REQUIRED TO COMPLY WITH
EXISTING CONTRACTS OR PLANS THAT ARE DISCLOSED ON SCHEDULE 4.9 OR SCHEDULE 4.10:
(I) INCREASE OR DECREASE IN ANY MANNER THE COMPENSATION OR FRINGE BENEFITS OF
ANY EMPLOYEE (EXCEPT FOR INCREASES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE IN CONNECTION WITH NORMAL SALARY REVIEWS); (II) VOLUNTARILY
RECOGNIZE ANY UNION AS COLLECTIVE BARGAINING REPRESENTATIVE OF ANY OF ITS
EMPLOYEES; (III) ENTER INTO A COLLECTIVE BARGAINING AGREEMENT GOVERNING THE
TERMS OR CONDITION OF EMPLOYMENT OF ANY OF ITS EMPLOYEES; (IV) ENTER INTO ANY
GOVERNMENT CONTRACT GIVING RISE TO AFFIRMATIVE ACTION OBLIGATIONS RELATING TO
ANY OF ITS EMPLOYEES; OR (V) AGREE TO DO ANY OF THE FOREGOING.  THE CABLE
VENTURE SHALL ALSO NOTIFY THE BUYER IF, TO THE COMPANIES’ KNOWLEDGE, THERE IS
ANY UNION ORGANIZING INVOLVING, OR DIRECTED TOWARDS, ANY GROUP OF EMPLOYEES OF
THE COMPANIES, AND CONSULT WITH THE BUYER CONCERNING THE COMPANIES’ RESPONSE TO
SUCH ORGANIZING, AND PERMIT THE BUYER TO ATTEND ANY COLLECTIVE BARGAINING
DISCUSSIONS THAT MAY OCCUR WITH ANY UNION REPRESENTING ANY OF THE EMPLOYEES OF
THE COMPANIES FOR COLLECTIVE BARGAINING PURPOSES OR, AT THE BUYER’S OPTION,
NOTIFY THE BUYER OF THE PROGRESS OF SUCH DISCUSSIONS.


 

7.13         Completion of the Rebuild of the San Juan System.

 


(A)           FROM THE DATE HEREOF UNTIL THE COMPLETION OF THE REBUILD OF THE
SAN JUAN SYSTEM (OR UNTIL THE CLOSING DATE IF THE BUYER ELECTS TO ACCEPT A
REDUCTION IN THE PURCHASE PRICE PURSUANT TO SECTION 3.2(B)(II)), THE CABLE
VENTURE (AND FROM AND AFTER THE CLOSING DATE, THE SELLERS) SHALL DELIVER TO THE
BUYER MONTHLY PROGRESS REPORTS REGARDING THE STATUS OF THE REBUILD OF THE SAN
JUAN SYSTEM, WHICH SHALL INCLUDE THE COMPANIES’ AND THE SELLERS’ EXPENDITURES TO
DATE IN CONNECTION WITH THE REBUILD OF THE SAN JUAN SYSTEM.  IN ADDITION, THE
CABLE VENTURE SHALL PERMIT THE BUYER TO CONDUCT INDEPENDENT PROGRESS REVIEWS OF
THE STATUS OF THE REBUILD OF THE SAN JUAN SYSTEM NOT LESS THAN SIXTY (60) DAYS
AND THIRTY (30) DAYS PRIOR TO THE EARLIER OF (I) THE DATE ON WHICH THE SELLERS
HAVE DETERMINED (BY WRITTEN NOTICE TO THE BUYER) THAT THE COMPLETION OF THE
REBUILD OF THE SAN JUAN SYSTEM WILL HAVE OCCURRED AND (II) THE CLOSING DATE,
RESPECTIVELY, WHICH PROGRESS REVIEWS SHALL INCLUDE THE RIGHT OF THE BUYER TO
INSPECT THE SAN JUAN SYSTEM’S COMPLIANCE WITH THE REBUILD SPECIFICATIONS SET
FORTH ON SCHEDULE 1.1(W) AND THEIR COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
CONSTRUCTION SPECIFICATIONS ON SCHEDULE 7.13(D).


 


(B)           IN ORDER TO MINIMIZE DISRUPTIONS TO THE SYSTEM OR TO THE SERVICES
TO CUSTOMERS PROVIDED THEREBY, FROM AND AFTER THE CLOSING DATE UNTIL THE
COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM (UNLESS THE BUYER HAS ELECTED
TO ACCEPT A REDUCTION IN THE PURCHASE PRICE PURSUANT SECTION 3.2(B)(II)), THE
SELLERS SHALL NOT CAUSE OR PERMIT A “CUT-OVER” OF SERVICE ON ANY SECTION OF THE
SYSTEM TO THE REBUILT PORTION THEREOF UNLESS THE SELLERS SHALL HAVE FIRST
DELIVERED TO THE BUYER WRITTEN NOTICE OF SUCH INTENDED “CUT-OVER” NOT LESS THAN
FIVE (5) BUSINESS DAYS PRIOR TO THE INTENDED DATE OF TRANSFER OF SERVICE.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 7.13, THE WORK, AND ALL ACTIVITIES
OF THE SELLERS, THE COMPANIES AND/OR THEIR CONTRACTORS IN CONNECTION WITH, IN
FURTHERANCE OF, OR IN ANY WAY RELATED TO THE REBUILD OF THE SAN JUAN SYSTEM
SHALL BE PERFORMED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH RELEVANT AND
APPLICABLE LAWS, ORDINANCES, RULES AND REGULATIONS (INCLUDING OCCUPATIONAL
SAFETY AND HEALTH STANDARDS) OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION
OVER ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION: (I) RULES, REGULATIONS
AND REQUIREMENTS OF THE FCC, THE PUERTO RICO BOARD, THE ENVIRONMENTAL PROTECTION
AGENCY, THE UNITED STATES

 

69

--------------------------------------------------------------------------------


 


DEPARTMENT OF TRANSPORTATION AND THE FAA; (II) THE CABLE COMMUNICATIONS POLICY
ACT OF 1984, AS AMENDED; (III) THE TELECOMMUNICATIONS ACT OF 1996; (IV) THE
PUERTO RICO TELECOMMUNICATIONS ACT; AND (V) REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORIZATION COVERING THE AREA IN WHICH THE WORK IS TO BE PERFORMED.


 


(D)           UPON THE SELLERS’ DETERMINATION THAT THE COMPLETION OF THE REBUILD
OF THE SAN JUAN SYSTEM HAS OCCURRED, THE SELLERS SHALL PROMPTLY NOTIFY THE BUYER
IN WRITING.  UPON RECEIPT OF SUCH NOTICE, THE BUYER WILL HAVE 30 DAYS THEREAFTER
TO CONDUCT AN INDEPENDENT INSPECTION AND VERIFICATION OF THE COMPLETION OF THE
REBUILD OF THE SAN JUAN SYSTEM, WHICH INSPECTION AND VERIFICATION SHALL INCLUDE
THE RIGHT OF THE BUYER TO INSPECT THE SYSTEMS’ COMPLIANCE WITH THE REBUILD
SPECIFICATIONS SET FORTH ON SCHEDULE 1.1(W) AND THEIR COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE CONSTRUCTION SPECIFICATIONS ON SCHEDULE 7.13(D), AND DELIVER A
REPORT SPECIFYING ANY SUCH NON-COMPLIANCE, TO BE CORRECTED AT THE SELLERS’
EXPENSE.  IN THE EVENT THAT AFTER THE BUYER’S INDEPENDENT INSPECTION AND
VERIFICATION OF THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM, THE BUYER
DISPUTES THAT THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM HAS OCCURRED
OR THE SELLERS DISAGREE WITH A REPORT DELIVERED BY THE BUYER PURSUANT TO THE
PRECEDING SENTENCE, THE BUYER AND THE SELLERS SHALL ENGAGE A NEUTRAL THIRD PARTY
ENGINEER TO RESOLVE THE DISPUTE AS SOON AS PRACTICABLE (THE “INDEPENDENT
ENGINEER”).  THE INDEPENDENT ENGINEER’S RESOLUTION OF THE DISPUTE SHALL BE FINAL
AND BINDING, ABSENT MANIFEST ERROR.  THE BUYER AND THE SELLERS SHALL SHARE
EQUALLY IN THE FEES AND EXPENSES OF THE INDEPENDENT ENGINEER; PROVIDED THAT
(I) IF THE INDEPENDENT ENGINEER’S DETERMINATION IS COMPLETED PRIOR TO THE
CLOSING DATE, THE BUYER SHALL DEDUCT THE SELLERS’ SHARE OF SUCH FEES AND
EXPENSES FROM THE AMOUNT PAYABLE TO THE SELLERS AT THE CLOSING (WHICH DEDUCTION
SHALL NOT BE DEEMED A REDUCTION OF THE PURCHASE PRICE) AND (II) IF THE
INDEPENDENT ENGINEER’S DETERMINATION IS COMPLETED AFTER THE CLOSING DATE, THE
SELLERS’ SHARE OF SUCH FEES AND EXPENSES SHALL BE PAID FROM THE SELLERS ESCROW
ACCOUNT.  IF THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM IS FINALLY
DETERMINED TO HAVE OCCURRED (PURSUANT TO THE DETERMINATION PROVISIONS SET FORTH
IN THIS SECTION 7.13(D)) AFTER THE CLOSING DATE, THEN, IF THE BUYER HAS NOT
ELECTED TO ACCEPT A REDUCTION IN THE PURCHASE PRICE PURSUANT SECTION 3.2(B)(II),
ANY REMAINING AMOUNT IN THE REBUILD ESCROW ACCOUNT (AFTER PAYMENT OF SELLERS’
SHARE OF THE FEES AND EXPENSES OF THE INDEPENDENT ENGINEER, IF ANY) SHALL BE
PAID TO THE SELLERS ESCROW ACCOUNT.


 


(E)           IN THE EVENT THAT (I) THE COMPLETION OF THE REBUILD OF THE SAN
JUAN SYSTEM HAS NOT OCCURRED PRIOR TO THE CLOSING AND (II) THE BUYER HAS NOT
ELECTED TO ACCEPT A REDUCTION IN THE PURCHASE PRICE PURSUANT SECTION 3.2(B)(II):


 

(I)            THE PROCESS OF THE COMPLETION OF THE REBUILD OF THE SAN JUAN
SYSTEM (AND PAYMENT FOR THE REBUILD OF THE SAN JUAN SYSTEM) SHALL CONTINUE TO BE
SUPERVISED BY EMPLOYEES OF CENTURY IN THE SAME MANNER AS CURRENTLY CONDUCTED,
PURSUANT TO THE TRANSITION SERVICES AGREEMENT, WITH ANY REMAINING COSTS OF THE
REBUILD OF THE SAN JUAN SYSTEM PAID FROM THE REBUILD ESCROW ACCOUNT AND, IF THE
ACTUAL COST FOR THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM (INCLUDING,
WITHOUT LIMITATION, ANY FINES, FEES, PENALTIES OR ASSESSMENTS FOR THE FAILURE TO
COMPLY WITH ANY GOVERNMENTAL AUTHORIZATIONS OR MATERIAL CONTRACTS ASSOCIATED
THEREWITH) EXCEEDS THE AMOUNT IN THE REBUILD ESCROW ACCOUNT (SUCH EXCESS AMOUNT,
THE “REBUILD COST OVERRUN”), FROM THE SELLERS ESCROW ACCOUNT; PROVIDED THAT THE
SELLERS ACKNOWLEDGE AND AGREE THAT THE SELLERS SHALL REMAIN LIABLE FOR THE FULL
AMOUNT OF ANY REBUILD

 

70

--------------------------------------------------------------------------------


 

COST OVERRUN, NOTWITHSTANDING THE RELEASE OF ANY FUNDS FROM THE SELLERS ESCROW
ACCOUNT PRIOR TO THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM.

 

(II)           IN ADDITION TO THE “AS-BUILT” MAPS OF THE PORTION OF THE SAN JUAN
SYSTEM BEING REBUILT TO BE DELIVERED TO THE BUYER PURSUANT TO SECTION 7.15(F),
UPON THE COMPLETION OF THE REBUILD OF THE SAN JUAN SYSTEM, THE SELLERS SHALL
DELIVER TO THE BUYER SUPPLEMENTAL “AS-BUILT” MAPS OF ALL OF THE SYSTEMS
REFLECTING THE POST-CLOSING REBUILD OF THE SAN JUAN SYSTEM AS BUILT, WHICH MAPS
MAY BE IN ELECTRONIC FORM.

 

7.14         Risk of Loss.  The risk of any loss or damage to the Systems and
the assets and properties of the Companies resulting from fire, theft, hurricane
or other casualty (except reasonable wear and tear) will be borne by the
Companies and the Sellers prior to the Closing.  If there is a hurricane that
involves material, long-lasting or permanent damage to or destruction or
degradation of the Companies’ assets or their functionality or any other loss or
damage that is sufficiently substantial so as to preclude and prevent resumption
of normal operations of any material portion of the Systems, the Cable Venture
shall promptly notify the Buyer in writing of that fact and whether the Cable
Venture intends to repair, replace and restore the lost or damaged property to
its former condition (or, if such lost or damaged property had not yet been
replaced or upgraded in connection with the Rebuild of the San Juan System, to
the condition of such property contemplated by the Rebuild of the San Juan
System) as soon as practicable at its sole expense.  If the Cable Venture
indicates it will not so repair, replace and restore the lost or damaged
property, then the Buyer shall have the right to terminate this Agreement by
giving written notice thereof to the Cable Venture within thirty (30) days after
receipt of such notice from the Cable Venture.  If the Cable Venture agrees to
so repair, replace and restore the lost or damaged property, then this Agreement
shall continue in full force and effect and the Cable Venture shall be obligated
to effect such repair, replacement and restoration as soon as reasonably
practicable; provided, however, that if such repair, replacement or restoration
cannot reasonably be completed in all material respects prior to the Closing,
then (i) the Closing shall be delayed until such completion in all material
respects occurs, and (ii) at the Buyer’s or the Sellers’ option the Termination
Date shall be extended to allow the Cable Venture to complete such repair,
replacement or restoration, but in no event shall the Termination Date be
extended by more than one month.

 

7.15         Additional Covenants Regarding the Companies.

 


(A)           COVENANTS RELATING TO FACILITIES AND ENVIRONMENTAL MATTERS.  PRIOR
TO THE CLOSING:


 

(I)            THE COMPANIES SHALL HAVE TAKEN THE REMEDIAL STEPS SET FORTH ON
SCHEDULE 7.15(A)(I);

 

(II)           THE COMPANIES SHALL HAVE USED REASONABLE EFFORTS TO OBTAIN ALL
MATERIAL PERMITS AND CERTIFICATES REQUIRED UNDER APPLICABLE LAW FOR THE USE AND
OPERATION OF EACH OF THE OWNED REAL PROPERTIES AND LEASED REAL PROPERTIES AS
CURRENTLY USED AND OPERATED BY THE COMPANIES, INCLUDING, WITHOUT LIMITATION,
(1) USE PERMITS FROM THE REGULATIONS AND PERMITS ADMINISTRATION, (2) SANITARY
LICENSES FROM THE DEPARTMENT OF HEALTH, (3) CERTIFICATES OF INSPECTION FROM THE
APPLICABLE FIRE DEPARTMENT, AND (4) FOR THOSE SITES FOR WHICH SUCH PERMITS AND

 

71

--------------------------------------------------------------------------------


 

AUTHORIZATIONS ARE REQUIRED, AIR EMISSIONS SOURCE PERMITS AND UNDERGROUND
INJECTION CONTROL PERMITS FROM THE ENVIRONMENTAL QUALITY BOARD; FOR THOSE SITES
WHERE ASBESTOS-CONTAINING MATERIALS (“ACM”) ARE PRESENT IN GOOD CONDITION, THE
COMPANY SHALL USE REASONABLE EFFORTS TO PREPARE AND IMPLEMENT AN ACM OPERATIONS
AND MAINTENANCE (O&M) PLAN IN ACCORDANCE WITH ENVIRONMENTAL QUALITY BOARD
REQUIREMENTS;

 

(III)          THE COMPANIES SHALL HAVE PREPARED SPILL PREVENTION CONTROL AND
COUNTERMEASURES PLANS OR EMERGENCY PLANS AS REQUIRED UNDER APPLICABLE LAW WITH
RESPECT TO THE OWNED REAL PROPERTIES AND THE LEASED REAL PROPERTIES; AND

 

(IV)          THE COMPANIES SHALL HAVE TAKEN THE REMEDIAL STEPS SET FORTH ON
SCHEDULE 7.15(A)(IV).

 


(B)           COVENANTS RELATING TO EMPLOYEE BENEFITS PLANS MATTERS.  PRIOR TO
THE CLOSING THE COMPANIES SHALL USE REASONABLE COMMERCIAL EFFORTS TO:


 

(I)            TAKE ALL STEPS NECESSARY TO ENSURE THAT FORMAL PLAN DOCUMENTATION
FOR EACH EMPLOYEE BENEFIT PLAN HAS BEEN PREPARED AND PROPERLY EXECUTED, THAT
APPROPRIATE TRUSTEES HAVE BEEN APPOINTED FOR EACH PLAN, AND THAT THE 401(K) PLAN
FOR LA UNION INSULAR DE TRABAJADORES Y CONSTRUCCIONES ELECTRICAS INC. HAS BEEN
SUBMITTED FOR AND RECEIVE A FAVORABLE DETERMINATION LETTER FROM THE PUERTO RICO
TREASURY;

 

(II)           FILE ALL OUTSTANDING ANNUAL REPORTS AND PREPARE AND DISTRIBUTE
SUMMARY PLAN DESCRIPTIONS AND SUMMARY ANNUAL REPORTS AS REQUIRED BY APPLICABLE
LEGAL REQUIREMENTS;

 

(III)          COMPLETE ALL DISCRIMINATION AND OPERATIONAL TESTING THAT IS
REQUIRED FOR EACH EMPLOYEE BENEFIT PLAN AND COMPLETE ALL CORRECTIONS RELATING TO
ANY TESTING FAILURES AND LATE CONTRIBUTIONS TO ANY EMPLOYEE BENEFIT PLAN; AND

 

(IV)          FORMALLY ADOPT ALL RELEVANT EMPLOYEE BENEFIT PLANS.

 


(C)           COVENANTS RELATING TO SOFTWARE, INTELLECTUAL PROPERTY AND
PROGRAMMING AGREEMENT MATTERS.  PRIOR TO THE CLOSING:


 

(I)            THE COMPANIES SHALL HAVE REPLACED THE COMPANIES’ EXISTING TERAYON
SYSTEM, IN ITS ENTIRETY, WITH MOTOROLA REPLACEMENT EQUIPMENT THAT IN THE
AGGREGATE IS EQUIVALENT TO OR BETTER THAN THE TERAYON SYSTEM BEING REPLACED;

 

(II)           THE COMPANIES SHALL HAVE COMPLETED THEIR IMPLEMENTATION OF AND
TRANSITION TO THE GREAT PLAINS ACCOUNTING SYSTEM (OR, IF NOT COMPLETED BY THE
CLOSING DATE, CENTURY SHALL PROVIDE TO THE COMPANIES PURSUANT TO THE TRANSITION
SERVICES AGREEMENT THE ACCOUNTING SOFTWARE CURRENTLY PROVIDED TO THE COMPANIES);

 

(III)          CENTURY SHALL HAVE TRANSFERRED TO THE COMPANIES, AND SHALL HAVE
CAUSED ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, ADELPHIA) TO HAVE
TRANSFERRED TO THE COMPANIES, THE RETAINED PROGRAMMING AGREEMENTS LISTED ON
SCHEDULE 1.1(LLLL) AND SHALL TRANSFER

 

72

--------------------------------------------------------------------------------


 

OR USE REASONABLE EFFORTS TO TRANSFER TO THE COMPANIES THE OTHER RETAINED
PROGRAMMING AGREEMENTS TO WHICH SUCH PERSON IS A PARTY AS SPECIFIED ON
SCHEDULE 7.15(C)(III); AND

 

(IV)          CENTURY SHALL HAVE, AND SHALL HAVE CAUSED EACH OF ITS AFFILIATES
(INCLUDING, WITHOUT LIMITATION, ADELPHIA) TO HAVE, TRANSFERRED OR OTHERWISE
CONVEYED TO THE COMPANIES (X) ALL OF SUCH PERSON’S RIGHTS AND INTEREST IN THE
NEMOS AND POWERTOOLS SOFTWARE THAT ARE ASSIGNABLE BY IT WITHOUT COST AND SHALL
HAVE TAKEN THE ACTION SET FORTH ON SCHEDULE 7.15(C)(IV), AND (Y) ALL OF SUCH
PERSON’S RIGHT, TITLE AND INTEREST IN AND TO THE NAME POWERLINK.

 


(D)           COVENANTS RELATING TO OTHER OPERATIONAL MATTERS.  PRIOR TO THE
CLOSING:


 

(I)            THE COMPANIES SHALL HAVE TAKEN ALL STEPS NECESSARY TO CAUSE EACH
OF THEM TO BE IN GOOD STANDING IN ITS STATE OF ORGANIZATION AND IN THE
COMMONWEALTH OF PUERTO RICO;

 

(II)           IF THE REBUILD IS COMPLETED BY THE CLOSING DATE, THE SELLERS
SHALL HAVE ASSIGNED TO THE COMPANIES, AND SHALL HAVE CAUSED EACH OF THEIR
RESPECTIVE AFFILIATES TO HAVE ASSIGNED TO THE COMPANIES, ALL RIGHTS OF ANY SUCH
PERSON (INCLUDING, WITHOUT LIMITATION, RIGHTS TO ENFORCE PERFORMANCE AND TO SEEK
DAMAGES OR INDEMNITY FOR BREACH OF WARRANTY) UNDER ANY CONTRACT TO WHICH SUCH
PERSON IS A PARTY RELATING TO THE REBUILD OF THE SAN JUAN SYSTEM (AND, IF NOT,
THE SELLERS SHALL DO SO PROMPTLY AFTER COMPLETION OF THE REBUILD); AND

 

(III)          CENTURY SHALL HAVE TRANSFERRED TO THE COMPANIES ALL OF THE BOOKS
AND RECORDS RELATING TO THE HISTORIC OPERATIONS OF THE COMPANIES IN THE
POSSESSION OF CENTURY (OR ADELPHIA) IN CENTURY’S CAPACITY AS MANAGER OF THE
SYSTEMS AND, TO THE EXTENT SUCH BOOKS AND RECORDS ARE HELD IN ELECTRONIC FORM,
THEY SHALL BE TRANSFERRED IN ELECTRONIC FORM TO THE COMPANIES; PROVIDED,
HOWEVER, THAT CENTURY SHALL BE ENTITLED TO KEEP COPIES OF SUCH BOOKS AND
RECORDS.

 


(E)           AT THE CLOSING, THE COMPANIES SHALL HAVE IN STOCK FOR USE (I) NOT
LESS THAN 3,000 CABLE MODEMS, (II) NOT LESS THAN 2,000 HDTV/DVR BOXES, AND
(III) 3,000 DIGITAL CONVERTERS THAT SHALL NOT BE DAMAGED AND AWAITING REPAIR
(OR, IF THE TOTAL NUMBER OF DIGITAL CONVERTERS IS AT LEAST 3,000 BUT THE NUMBER
OF UNDAMAGED CONVERTERS IS LESS THAN 3,000, THE CASH PURCHASE PRICE SHALL BE
REDUCED BY AN AMOUNT EQUAL TO $60 FOR EACH CONVERTER REQUIRED TO BE REPAIRED SO
THAT THE NUMBER OF UNDAMAGED CONVERTERS IS 3,000).


 


(F)            WITHIN 30 DAYS AFTER THE CLOSING DATE, THE COMPANIES SHALL
DELIVER TO THE BUYER A COMPLETE SET OF “AS-BUILT” MAPS OF THE PORTION OF THE SAN
JUAN SYSTEM THAT HAS BEEN REBUILT AS OF THE CLOSING DATE, WHICH “AS-BUILT” MAPS
MAY BE IN ELECTRONIC FORM; PROVIDED THAT, IF THE COMPLETION OF THE REBUILD OF
THE SAN JUAN SYSTEM HAS OCCURRED MORE THAN 30 DAYS PRIOR TO THE CLOSING DATE,
THE COMPANIES SHALL DELIVER SUCH “AS-BUILT” MAPS ON THE CLOSING DATE.


 

7.16         Non-Solicitation; No Competitive Use of Confidential Information. 
To accord to the Buyer the full value of its purchase, neither of the Sellers
shall, and each of the Sellers shall cause their respective Affiliates not to,
(i) for a period of two years after the Closing Date (the “Non-Solicitation
Period”), directly or indirectly, employ or solicit for employment or
consulting, on its own behalf or on behalf of any other Person, any individual
who has been an employee of the Companies or, after the Closing, the Buyer at
any time during the period

 

73

--------------------------------------------------------------------------------


 

(x) commencing on the date which is one year prior to the date of this Agreement
and (y) ending on the final day of the Non-Solicitation Period, or (ii) use in
competition with the Systems any Company Confidential Information.  The Sellers
acknowledge that the remedy at law for breach of the provisions of this
Section 7.16 will be inadequate and that, in addition to any other remedy the
Buyer may have, it shall be entitled to an injunction restraining any such
breach or threatened breach, without any bond or other security being required;
if any court construes the covenant in this Section 7.16, or any part thereof,
to be unenforceable because of its duration or the area covered thereby, the
court shall reduce the duration or area to the extent necessary so that the
provision, as reduced, shall then be enforceable.

 

7.17         Further Action Regarding Financial Statements.

 


(A)           FROM THE DATE HEREOF THROUGH THE CLOSING, THE CABLE VENTURE SHALL
DELIVER TO THE BUYER, WITHIN 45 BUSINESS DAYS AFTER THE END OF EACH MONTH,
(I) MONTHLY UNAUDITED CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME FOR
THE COMPANIES, AND (II) A MONTHLY REPORTING PACKAGE INCLUDING ANY MANAGEMENT
DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANIES THAT IS PREPARED FOR THE BOARD OF MANAGERS OF THE CABLE VENTURE,
THE BOARD OF DIRECTORS OF CABLE CORP. AND/OR THE SELLERS.  IN ADDITION, THE
COMPANIES AND THE SELLERS SHALL DELIVER THE DRAFT 2004 FINANCIALS AS PROMPTLY AS
PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS AFTER THE DATE HEREOF.


 


(B)           THE COMPANIES AND THE SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO THE BUYER, AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT
NOT LATER THAN AUGUST 31, 2005 FOR THE AUDITED FINANCIALS OR SEPTEMBER 15, 2005
FOR THE INTERIM FINANCIALS, (1) THE AUDITED FINANCIALS AND (2) THE INTERIM
FINANCIALS THROUGH THE SECOND QUARTER OF 2005 (TOGETHER WITH THE COMPARABLE
PRIOR PERIODS, AS REQUIRED), IN EACH CASE MEETING THE REQUIREMENTS (IN FORM AND
SUBSTANCE) OF REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) IN ORDER TO BE INCLUDED IN A REGISTRATION STATEMENT ON
FORM S-1, ASSUMING SUCH REGISTRATION STATEMENT IS TO BE FILED WITH THE SEC UNDER
THE SECURITIES ACT ON THE CLOSING DATE (COLLECTIVELY, THE “S-1 FINANCIAL
STATEMENTS”), PREPARED ON A BASIS CONSISTENT WITH THE AUDITED FINANCIALS AND, IN
THE CASE OF THE AUDITED FINANCIAL STATEMENTS, ACCOMPANIED BY THE REPORT THEREON
OF PWC, THE COMPANIES’ INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, WHICH REPORT
SHALL BE UNQUALIFIED EXCEPT WITH RESPECT TO THE BANKRUPTCY OF THE CABLE
VENTURE.  IN ADDITION, THE COMPANIES AND THE SELLERS SHALL DELIVER TO THE BUYER
DRAFTS OF THE INTERIM FINANCIALS FOR THE FIRST AND THE SECOND QUARTERS OF 2005
BY AUGUST 31, 2005.


 


(C)           THE COMPANIES AND THE SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO THE BUYER, AS PROMPTLY AS PRACTICABLE BUT IN ANY EVENT NOT
LATER THAN SEPTEMBER 15, 2005, MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANIES AS REQUIRED BY
ITEM 303 OF REGULATION S-K UNDER THE SECURITIES ACT AND SELECTED FINANCIAL DATA
AS REQUIRED BY ITEM 301 OF REGULATION S-K, FOR INCLUSION IN THE FORM S-1
REGISTRATION STATEMENT (WHICH THE COMPANIES AND THE SELLERS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO UPDATE BY NOVEMBER 22, 2005 TO COVER THE
SUPPLEMENTAL INTERIM FINANCIALS, IF THE CLOSING DOES NOT OCCUR ON OR BEFORE
NOVEMBER 15, 2005).  THE COMPANIES AND THE SELLERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ASSIST THE BUYER IN PREPARING OTHER INFORMATION RELATING
TO THE COMPANIES REQUIRED TO BE INCLUDED IN ANY BANK INFORMATION MEMORANDUM,
OFFERING MEMORANDUM OR OTHER SIMILAR DOCUMENT (“OFFERING DOCUMENTS”) AND SHALL
PROVIDE ALL

 

74

--------------------------------------------------------------------------------


 


COOPERATION REASONABLY NECESSARY IN CONNECTION WITH THE ARRANGEMENT OF THE
BUYER’S FINANCING OF THE CASH PURCHASE PRICE, IN EACH CASE INCLUDING
PARTICIPATION IN MEETINGS (INCLUDING WITH POTENTIAL BANK LENDERS), DUE DILIGENCE
SESSIONS, RATING AGENCY PRESENTATIONS, ROAD SHOWS, THE DRAFTING OF THE OFFERING
DOCUMENTS AND SIMILAR DOCUMENTS, AND THE DRAFTING OF RELATED DOCUMENTATION
(INCLUDING COLLATERAL DOCUMENTS) AND CERTIFICATES (PROVIDED, HOWEVER, THAT
COUNSEL FOR THE SELLERS SHALL NOT BE REQUIRED TO DELIVER ANY LEGAL OPINIONS IN
CONNECTION WITH THE OFFERING DOCUMENTS AND THE COMPANIES SHALL NOT BE REQUIRED
TO EXECUTE ANY AGREEMENTS CONNECTED TO THE BUYER’S FINANCING THAT WOULD BE
EFFECTIVE AS TO THE COMPANIES BEFORE THE CLOSING).


 


(D)           THE COMPANIES AND THE SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE PWC TO PERFORM A SAS 100 REVIEW OF ANY UNAUDITED FINANCIAL
STATEMENTS (THROUGH THE SECOND QUARTER OF 2005) INCLUDED IN THE S-1 FINANCIAL
STATEMENTS AS SOON AS PRACTICABLE BUT IN ANY EVENT NOT LATER THAN SEPTEMBER 15,
2005 AND TO TAKE SUCH OTHER ACTIONS AS THE BUYER MAY REASONABLY REQUEST IN
CONNECTION WITH BUYER’S FINANCING OF THE CASH PURCHASE PRICE, INCLUDING, BUT NOT
LIMITED TO: (I) DELIVERING A “COMFORT LETTER” IN A FORM MEETING THE REQUIREMENTS
OF SAS 72; (II) CONSENTING TO THE USE OF ITS REPORT(S) ON THE AUDITED FINANCIAL
STATEMENTS INCLUDED IN THE S-1 FINANCIAL STATEMENTS; AND (III) PARTICIPATING, AT
THE BUYER’S REQUEST, IN THE PREPARATION OF ANY REGISTRATION STATEMENT,
PROSPECTUS OR OFFERING MEMORANDUM THAT INCLUDES, OR INCORPORATES BY REFERENCE,
THE S-1 FINANCIAL STATEMENTS.


 


(E)           NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE CLOSING DOES
NOT OCCUR ON OR BEFORE NOVEMBER 15, 2005, THEN: (I) THE COMPANIES AND THE
SELLERS SHALL DELIVER TO THE BUYER, AS PROMPTLY AS PRACTICABLE BUT IN ANY EVENT
NOT LATER THAN NOVEMBER 22, 2005, THE INTERIM FINANCIALS THROUGH THE THIRD
QUARTER OF 2005 (TOGETHER WITH THE COMPARABLE PRIOR PERIODS) (THE “SUPPLEMENTAL
INTERIM FINANCIALS”), MEETING THE REQUIREMENTS (IN FORM AND SUBSTANCE) OF
REGULATION S-X UNDER THE SECURITIES ACT IN ORDER TO BE INCLUDED IN A
REGISTRATION STATEMENT ON FORM S-1, ASSUMING SUCH REGISTRATION STATEMENT IS TO
BE FILED WITH THE SEC UNDER THE SECURITIES ACT ON THE CLOSING DATE; (II) THE
SUPPLEMENTAL INTERIM FINANCIALS SHALL BE INCLUDED FOR ALL PURPOSES OF THIS
AGREEMENT IN THE S-1 FINANCIAL STATEMENTS; (III) THE COMPANIES AND THE SELLERS
SHALL USE REASONABLE EFFORTS TO CAUSE PWC TO PERFORM A SAS 100 REVIEW OF THE
SUPPLEMENTAL INTERIM FINANCIALS AS SOON AS PRACTICABLE BUT IN ANY EVENT NOT
LATER THAN NOVEMBER 22, 2005; AND (IV) THE OTHER OBLIGATIONS AND COVENANTS OF
THE COMPANIES AND THE SELLERS SET FORTH IN SECTIONS 7.17(B) THROUGH
7.17(D) SHALL CONTINUE WITH RESPECT TO SUCH UPDATED S-1 FINANCIAL STATEMENTS.


 


(F)            IF, FOLLOWING THE CLOSING, THE BUYER SHALL BE REQUIRED TO DELIVER
TO THE SEC ADDITIONAL FINANCIAL STATEMENTS (OTHER THAN THE FINANCIAL STATEMENTS
SPECIFIED IN SECTION 7.17(B) AND, IF REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 7.17(E), THE SUPPLEMENTAL INTERIM FINANCIALS) RELATING IN WHOLE OR IN
PART TO ANY PERIOD PRIOR TO THE CLOSING, THE SELLERS SHALL USE THEIR REASONABLE
EFFORTS TO ASSIST THE BUYER IN THE PREPARATION OF SUCH SUPPLEMENTAL FINANCIAL
STATEMENTS, INCLUDING WITHOUT LIMITATION PROVIDING THE BUYER’S AUTHORIZED
REPRESENTATIVES WITH FULL ACCESS AT ALL REASONABLE TIMES, AND IN A MANNER SO AS
NOT TO INTERFERE WITH THE NORMAL BUSINESS OPERATIONS OF THE SELLERS, TO ALL
RELEVANT BOOKS, RECORDS, WORK PAPERS, INFORMATION AND EMPLOYEES AND AUDITORS OF
SUCH PERSONS, TO THE EXTENT NECESSARY IN CONNECTION WITH THE PREPARATION OF ANY
SUCH SUPPLEMENTAL FINANCIAL STATEMENTS.

 

75

--------------------------------------------------------------------------------


 


(G)           THE SELLERS AND THE COMPANIES AGREE TO RECORD IN THE AUDITED
FINANCIAL STATEMENTS DELIVERABLE PURSUANT TO THIS AGREEMENT ALL ADJUSTMENTS
PROPOSED BY PWC AS PART OF PWC’S AUDITS OF THE FINANCIAL STATEMENTS OF THE
COMPANIES FOR THE FISCAL YEARS ENDED DECEMBER 31, 2002, DECEMBER 31, 2003 AND
DECEMBER 31, 2004, RESPECTIVELY, REGARDLESS OF THE MATERIALITY OF SUCH
ADJUSTMENTS (EITHER INDIVIDUALLY OR IN THE AGGREGATE).


 

7.18         Financing.  The Buyer shall diligently and in good faith seek to
obtain debt financing in the amount required to consummate the Transactions
including, but not limited to, timely performing all covenants and agreements of
the Buyer in the Commitment Letters.  The Buyer shall keep the Sellers fully
informed of any significant developments relating to the proposed debt financing
and shall furnish to the Sellers, promptly after receipt, copies of all final
documents and shall notify the Sellers if the Buyer in good faith reasonably
believes that financing in the amount required to consummate the Transactions
will not be available to the Buyer, pursuant to the Commitment Letters or
otherwise.  Any financing commitment or agreement shall not be subject to a due
diligence condition, and any conditions to the closing of the financing that
relate to the number of Equivalent Subscribers or Operating Cash Flow of the
Systems shall be no more stringent than the conditions set forth in Section 9.8.

 

7.19         Intercompany Liabilities.  At the Closing, the Sellers and the
Companies shall assign to the Sellers Escrow Account or another entity or
otherwise satisfy from the Sellers Escrow Account or pursuant to the Plan all
liabilities of the Companies to the Sellers and their respective Affiliates
(other than the Companies) (“Affiliate Liabilities”), such that from and after
the Closing the Buyer shall not have any Affiliate Liabilities owed to either
Seller or their respective Affiliates.

 

7.20         Sale of ML Media’s Joint Venture Interests.  Unless and until this
Agreement is terminated in accordance with the terms hereof, ML Media shall not
sell, assign or otherwise transfer or dispose of, directly or indirectly,
(a) its joint venture interests in the Cable Venture (the “ML JV Interests”) or
(b) any right to exercise any vote with respect to or in respect of the ML JV
Interests to any Person other than the Buyer.

 

7.21         Release of Obligations Under Letters of Credit.  No less than 30
days prior to the reasonably anticipated date of the Closing, the Companies
shall deliver to the Buyer a revised version of Schedule 4.6(e) (the “Revised
Schedule 4.6(e)”), listing the Companies’ open letters of credit and surety
bonds as of the Closing Date and specifying the remaining term and amount of
such letters of credit or surety bonds; provided that the Revised
Schedule 4.6(e) shall not reflect an increase in the aggregate amount due under
all such letters of credit and surety bonds of more than $100,000 over the
aggregate amount due reflected on Schedule 4.6(e).  Subject to the foregoing, at
Closing, the Buyer shall cause to be delivered to the issuing institution under
such letters of credit or surety bonds, letters of credit or surety bonds with
terms and availability equivalent to the letters of credit or surety bonds
outstanding on the Closing Date.

 

7.22         Stand-Alone.  The Companies shall use reasonable commercial efforts
to take the actions set forth on Schedule 7.22 to enable the Companies to
operate as stand-alone entities (without requiring any products or services from
Adelphia or Century) as of the Closing Date or as soon as practicable after the
Closing Date (a “Stand-Alone”).  The Companies shall consult with the Buyer, and
the Companies and the Buyer shall cooperate, to effect the Stand-Alone on a

 

76

--------------------------------------------------------------------------------


 

timely, cost-efficient basis.  Any individual expenditure by the Companies to
effect the Stand-Alone in excess of $50,000 or aggregate expenses to effect the
Stand-Alone in excess of $1,500,000 shall require the approval of the Buyer,
such approval not to be unreasonably withheld, and if the Buyer fails to approve
any such expenditure, the Companies shall not be required to make such
expenditure or provide the Stand-Alone capability of that expenditure.  Any
one-time expenses incurred by the Companies to effect the Stand-Alone that
require the approval of the Buyer, but for which approval was not obtained,
shall, if otherwise deducted in calculating Operating Cash Flow, be added back
to Operating Cash Flow but shall not be added back in calculating Closing Date
Working Capital.  Any on-going expenses incurred by the Companies in operating
as a Stand-Alone that require the approval of the Buyer, but for which approval
was not obtained, shall not be added back in calculating Operating Cash Flow.

 

7.23         Publicity.  No party shall make any public announcement regarding
the Transactions without the consent of the others, except as a party determines
is required by applicable laws.  If a party determines it is required to make a
public announcement, that party shall give the others as much prior notice as is
reasonably practicable and shall consult with the others about the text of such
announcement.

 

7.24         Recordation of Leases.  The Buyer and the Companies shall jointly
determine which, if any, of the Companies’ real property leases should be
recorded, and the Companies shall use reasonable commercial efforts to record
any such lease prior to the Closing.

 

8.             CONDITIONS PRECEDENT TO THE PARTIES’ OBLIGATIONS

 

The obligations of the parties hereto to consummate the Transactions are subject
to the satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:

 

8.1           Consents from Governmental Authorities.  All necessary
notification filings required under the HSR Act shall have been made with the
FTC and DOJ, the prescribed waiting periods (and any extensions thereof) shall
have expired or been terminated.

 

8.2           Judgments.  There shall be no injunction or court order
restraining consummation of any of the Transactions and there shall not have
been adopted any law or regulation making all or any portion of such
transactions illegal.

 

8.3           Confirmation Order.  The Confirmation Order shall have been
entered on the docket of the Bankruptcy Court and shall have become a Final
Order.

 

9.             CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

The obligations of the Buyer to consummate the Transactions are subject to the
satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:

 

9.1           Representations and Warranties of Companies and Sellers.  The
representations and warranties of the Companies and the Sellers set forth in
this Agreement shall be true and correct in all respects on and as of the date
hereof and as of the Closing Date as if made on and as of such date or, if made
as of a specific date, as of such date; provided, that for purposes of this
Section 9.1, such representations and warranties shall be deemed true and
correct in all

 

77

--------------------------------------------------------------------------------


 

respects to the extent that, after removing concepts of Material Adverse Effect
or materiality from all such individual representations and warranties, the
aggregate effect of any inaccuracies in all such representations and warranties
as of the applicable times does not and would not reasonably be expected to be
material to the Companies taken as a whole; but provided, further, that the
foregoing proviso shall not apply to the representations and warranties relating
to the capitalization of the Companies set forth in Section 4.1.

 

9.2           Covenants.  The Sellers and the Companies shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by them prior to or at the
Closing.

 

9.3           Material Consents.  The Material Consents and the consent set
forth on Schedule 5.2(c) shall have been obtained without any material condition
adverse to the Buyer, except as the parties may otherwise agree, and in the case
of Material Consents from the FCC and the Puerto Rico Board by final resolution
of the FCC and the Puerto Rico Board; provided, however, that the Buyer may
waive the requirement that Puerto Rico Board authority be given by final
resolution following approval of this transaction by the FCC.

 

9.4           Delivery of Certificates and Documents.  The Cable Venture shall
have delivered or caused to be delivered to the Buyer (or such other Person as
applicable) the following:

 


(A)           A CERTIFICATE OF AN OFFICER OF THE CABLE VENTURE CERTIFYING THAT
THE CONDITIONS SET FORTH IN SECTIONS 9.1, 9.2, 9.3, 9.7 AND 9.8 HAVE BEEN MET;


 


(B)           A COPY OF THE CONFIRMATION ORDER REFERRED TO IN
SECTION 7.11(B)(II) AND OF ANY OTHER ORDER REQUIRED FOR THE TRANSACTIONS TO BE
CONSUMMATED;


 


(C)           A FULLY-EXECUTED COPY OF THE TRANSITION SERVICES AGREEMENT BY AND
AMONG PARENT, THE BUYER AND CENTURY;


 


(D)           EVIDENCE OF THE PAYMENT OF ALL RETENTION AND SALE BONUSES PAYABLE
BY THE COMPANIES AS OF THE CLOSING DATE;


 


(E)           AN AFFIDAVIT, UNDER PENALTIES OF PERJURY, STATING THAT CABLE CORP.
IS NOT AND HAS NOT BEEN A UNITED STATES REAL PROPERTY HOLDING CORPORATION, DATED
AS OF THE CLOSING DATE AND IN FORM AND SUBSTANCE REQUIRED UNDER TREASURY
REGULATION § 1.897-2(H) SO THAT THE BUYER IS EXEMPT FROM WITHHOLDING ANY PORTION
OF THE PURCHASE PRICE THEREUNDER; AND


 


(F)            SUCH OTHER DOCUMENTS, CERTIFICATES OR AGREEMENTS AS THE BUYER MAY
REASONABLY REQUEST.


 

9.5           Escrow Agreement.  The Escrow Agreement shall have been executed
by the Escrow Agent and the Sellers.

 

9.6           Financial Statements

 


(A)           SCHEDULE 9.6(A) SHALL HAVE SET FORTH, FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2004, A LIST OF EXPENSES (BY CATEGORIES AND AMOUNTS) THAT HAVE BEEN
ALLOCATED TO

 

78

--------------------------------------------------------------------------------


 


THE COMPANIES BY CENTURY OR ML MEDIA OR ANY OF THEIR RESPECTIVE AFFILIATES
(INCLUDING, WITHOUT LIMITATION, THE MANAGEMENT FEE AND EXPENSES ARISING UNDER
THE PROGRAMMING AGREEMENTS) (THE “ALLOCATIONS”) FOR SUCH FISCAL YEAR (THE
“ALLOCATION SCHEDULE”), AS REFLECTED IN THE UNAUDITED FINANCIALS.  THE COMPANIES
SHALL PROVIDE NOTICE TO THE BUYER IF THERE IS ANY CHANGE IN THE METHODS OF
DETERMINING THE ALLOCATIONS OR THE PRODUCTS OR SERVICES INCLUDED WITHIN THE
ALLOCATION FROM THAT SET FORTH ON SCHEDULE 9.6(A).


 


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET, STATEMENT OF OPERATIONS
AND STATEMENT OF CASH FLOWS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2004,
INCLUDING THE NOTES THERETO, TO BE PROVIDED TO THE BUYER PRIOR TO THE CLOSING
PURSUANT TO SECTION 7.17(A) (THE “DRAFT 2004 FINANCIALS”), SHALL HAVE PRESENTED
FAIRLY THE FINANCIAL CONDITION OF THE COMPANIES AS OF SUCH DATE AND THE RESULTS
OF OPERATIONS AND CASH FLOWS OF THE COMPANIES FOR THE PERIODS THEREIN REFERRED
TO, IN CONFORMITY WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS COVERED
THEREBY, AND THE ACCOUNTING PRINCIPLES USED IN PREPARING THE DRAFT 2004
FINANCIALS SHALL HAVE BEEN THE SAME AS THE REFERENCE ACCOUNTING PRINCIPLES, AND
THE METHODOLOGY FOR THE ALLOCATIONS TO THE COMPANIES FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2004 SHALL NOT HAVE DIFFERED IN ANY MATERIAL RESPECT FROM THE
METHODOLOGY FOR THE ALLOCATIONS SET FORTH ON THE APPLICABLE ALLOCATION SCHEDULE.


 


(C)           THE CABLE VENTURE SHALL HAVE FURNISHED THE BUYER WITH THE AUDITED
FINANCIALS FOR THE FISCAL YEARS ENDED DECEMBER 31, 2002 AND DECEMBER 31, 2003
CONFORMING TO THE REQUIREMENTS OF SECTION 4.3(B), TOGETHER WITH THE REPORT
THEREON OF PWC, THE COMPANIES’ INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, WHICH
REPORT SHALL BE UNQUALIFIED EXCEPT WITH RESPECT TO THE BANKRUPTCY OF THE CABLE
VENTURE, NOT LATER THAN AUGUST 31, 2005.  TAKING INTO ACCOUNT BOTH THE LINE
ITEMS REFLECTED ON THE FACE OF THE FINANCIAL STATEMENTS AND THE INFORMATION
DISCLOSED IN THE FOOTNOTES TO THE FINANCIAL STATEMENTS, THE AUDITED FINANCIALS
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003, AS COMPARED TO THE UNAUDITED
HISTORICAL FINANCIALS FOR THE SAME FISCAL YEAR, SHALL NOT REFLECT (I) ANY
MATERIAL REDUCTION IN CURRENT ASSETS (EXCLUDING CASH) OR TOTAL ASSETS (EXCLUDING
CASH), OR ANY MATERIAL INCREASE IN CURRENT LIABILITIES OR TOTAL LIABILITIES
(OTHER THAN TRANSFERRED ASSETS OR EXCLUDED LIABILITIES), IN EACH CASE AS SET
FORTH ON THE CORRESPONDING BALANCE SHEET AS OF DECEMBER 31, 2003, (II) ANY
MATERIAL REDUCTION IN NET REVENUES, NET INCOME, OR OPERATING CASH FLOW (IN THE
CASE OF “OPERATING CASH FLOW” AS SUCH TERM IS DEFINED IN THIS AGREEMENT AND IS
DERIVED FROM THE AUDITED FINANCIALS AND THE UNAUDITED HISTORICAL FINANCIALS, AS
APPLICABLE, IN ACCORDANCE WITH SUCH DEFINITION), IN EACH CASE INDIVIDUALLY (AND
NOT ON AN AGGREGATED BASIS) AS REFLECTED IN THE CORRESPONDING STATEMENT OF
OPERATIONS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003, OR (III) ANY CHANGE OR
CHANGES TO THE LINE ITEMS REFLECTED ON THE FACE OF THE FINANCIAL STATEMENTS OR
THE INFORMATION DISCLOSED IN THE FOOTNOTES TO SUCH FINANCIAL STATEMENTS
(INCLUDING, WITHOUT LIMITATION, ANY CHANGES TO ANY OF THE SPECIFIC ITEMS
IDENTIFIED IN CLAUSES (I) OR (II)), WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
RESULT IN ANY MATERIAL, ADVERSE CHANGE IN THE AMOUNT, COMPOSITION OR TERMS OF
DEBT FINANCING MADE AVAILABLE TO THE BUYER BY ITS LENDERS (AS COMPARED TO THE
AMOUNT, COMPOSITION AND TERMS SET FORTH IN THE COMMITMENT LETTERS).


 


(D)           THE CABLE VENTURE SHALL HAVE FURNISHED THE BUYER WITH THE DRAFT
2004 FINANCIALS AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN 60
DAYS AFTER THE DATE HEREOF.  TAKING INTO ACCOUNT BOTH THE LINE ITEMS REFLECTED
ON THE FACE OF THE FINANCIAL STATEMENTS AND THE INFORMATION DISCLOSED IN THE
FOOTNOTES TO THE FINANCIAL STATEMENTS, THE DRAFT 2004 FINANCIALS, AS COMPARED TO
THE UNAUDITED 2004 FINANCIALS, SHALL NOT REFLECT (I) ANY MATERIAL

 

79

--------------------------------------------------------------------------------


 


REDUCTION IN CURRENT ASSETS (EXCLUDING CASH) OR TOTAL ASSETS (EXCLUDING CASH),
OR ANY MATERIAL INCREASE IN CURRENT LIABILITIES OR TOTAL LIABILITIES (OTHER THAN
TRANSFERRED ASSETS OR EXCLUDED LIABILITIES), IN EACH CASE AS SET FORTH ON THE
CORRESPONDING BALANCE SHEET AS OF DECEMBER 31, 2004, (II) ANY MATERIAL REDUCTION
IN NET REVENUES, NET INCOME OR OPERATING CASH FLOW (IN THE CASE OF “OPERATING
CASH FLOW” AS SUCH TERM IS DEFINED IN THIS AGREEMENT AND IS DERIVED FROM THE
DRAFT 2004 FINANCIALS AND THE UNAUDITED 2004 FINANCIALS, AS APPLICABLE, IN
ACCORDANCE WITH SUCH DEFINITION), IN EACH CASE INDIVIDUALLY (AND NOT ON AN
AGGREGATED BASIS) AS REFLECTED IN THE CORRESPONDING STATEMENT OF OPERATIONS FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2004, OR (III) ANY CHANGE OR CHANGES TO THE
LINE ITEMS REFLECTED ON THE FACE OF THE FINANCIAL STATEMENTS OR THE INFORMATION
DISCLOSED IN THE FOOTNOTES TO SUCH FINANCIAL STATEMENTS (INCLUDING, WITHOUT
LIMITATION, ANY CHANGES TO ANY OF THE SPECIFIC ITEMS IDENTIFIED IN CLAUSES
(I) OR (II)), WHICH, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN ANY MATERIAL,
ADVERSE CHANGE IN THE AMOUNT, COMPOSITION OR TERMS OF DEBT FINANCING MADE
AVAILABLE TO THE BUYER BY ITS LENDERS (AS COMPARED TO THE AMOUNT, COMPOSITION
AND TERMS SET FORTH IN THE COMMITMENT LETTERS).


 


(E)           THE CABLE VENTURE SHALL HAVE FURNISHED THE BUYER WITH AUDITED
FINANCIALS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2004 (THE “AUDITED 2004
FINANCIALS”), CONFORMING TO THE REQUIREMENTS OF SECTION 4.3(B), TOGETHER WITH
THE REPORT THEREON OF PWC, THE COMPANIES’ INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, WHICH REPORT SHALL BE UNQUALIFIED EXCEPT WITH RESPECT TO THE
BANKRUPTCY OF THE CABLE VENTURE, NOT LATER THAN AUGUST 31, 2005.  TAKING INTO
ACCOUNT BOTH THE LINE ITEMS REFLECTED ON THE FACE OF THE FINANCIAL STATEMENTS
AND THE INFORMATION DISCLOSED IN THE FOOTNOTES TO THE FINANCIAL STATEMENTS, THE
AUDITED 2004 FINANCIALS, AS COMPARED TO (X) UNAUDITED 2004 FINANCIALS AND (Y)
THE DRAFT 2004 FINANCIALS, SHALL NOT REFLECT (I) ANY MATERIAL REDUCTION IN
CURRENT ASSETS (EXCLUDING CASH) OR TOTAL ASSETS (EXCLUDING CASH) OR ANY MATERIAL
INCREASE IN CURRENT LIABILITIES OR TOTAL LIABILITIES (OTHER THAN TRANSFERRED
ASSETS OR EXCLUDED LIABILITIES), IN EACH CASE AS SET FORTH ON THE CORRESPONDING
BALANCE SHEET AS OF DECEMBER 31, 2004, (II) ANY MATERIAL REDUCTION IN NET
REVENUES, NET INCOME OR OPERATING CASH FLOW (IN THE CASE OF “OPERATING CASH
FLOW” AS SUCH TERM IS DEFINED IN THIS AGREEMENT AND IS DERIVED FROM THE AUDITED
2004 FINANCIALS AND THE DRAFT 2004 FINANCIALS, AS APPLICABLE, IN ACCORDANCE WITH
SUCH DEFINITION), IN EACH CASE INDIVIDUALLY (AND NOT ON AN AGGREGATED BASIS) AS
REFLECTED IN THE CORRESPONDING STATEMENT OF OPERATIONS FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2004 OR (III) ANY CHANGE OR CHANGES TO THE LINE ITEMS REFLECTED ON
THE FACE OF THE FINANCIAL STATEMENTS OR THE INFORMATION DISCLOSED IN THE
FOOTNOTES TO SUCH FINANCIAL STATEMENTS (INCLUDING, WITHOUT LIMITATION, ANY
CHANGES TO ANY OF THE SPECIFIC ITEMS IDENTIFIED IN CLAUSES (I) OR (II), WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN ANY MATERIAL, ADVERSE CHANGE IN THE
AMOUNT, COMPOSITION OR TERMS OF DEBT FINANCING MADE AVAILABLE TO THE BUYER BY
ITS LENDERS (AS COMPARED TO THE AMOUNT, COMPOSITION AND TERMS SET FORTH IN THE
COMMITMENT LETTERS).


 


(F)            ALL FINANCIAL STATEMENTS DELIVERED PURSUANT TO THIS SECTION 9.6
THAT ARE REFERRED TO IN SECTION 7.17 SHALL HAVE COMPLIED WITH ALL REQUIREMENTS
OF SECTION 7.17.


 


(G)           THE INCREASE IN THE PERCENTAGE MANAGEMENT FEE PAYABLE TO CENTURY
ACCRUED DURING THE PERIOD JANUARY 1, 2002 THROUGH MAY 31, 2003 SHALL BE
DISREGARDED IN MAKING ALL DETERMINATIONS PURSUANT TO SECTION 7.17(B), (C),
(D) AND (E).

 

80

--------------------------------------------------------------------------------


 


(H)           THE BUYER MAY ONLY ASSERT THE CONDITION CONTAINED IN THIS
SECTION 9.6 OR THE CORRESPONDING TERMINATION RIGHT IN SECTION 12.1(J)(3) IF THE
BUYER PROVIDES THE SELLERS A WRITTEN NOTICE (I) WITHIN 60 DAYS AFTER THE RECEIPT
OF THE DRAFT 2004 FINANCIALS, IF THE DRAFT 2004 FINANCIALS FAIL TO COMPLY WITH
SECTION 7.17 OR THIS SECTION 9.6, OR (II) WITHIN 60 DAYS AFTER THE RECEIPT OF
ALL OF THE AUDITED FINANCIALS, IF ANY OF THE AUDITED FINANCIALS FAIL TO COMPLY
WITH SECTION 7.17 OR THIS SECTION 9.6, INDICATING IN EITHER CASE WITH
SPECIFICITY THE BASIS ON WHICH IT INTENDS TO ASSERT THE FAILURE OF THIS
CONDITION.


 

9.7           Material Adverse Change.  Since the date of this Agreement, there
shall not have occurred any fact, change or event that, individually or in the
aggregate, has had or reasonably would be expected to have a Material Adverse
Effect.

 

9.8           Subscribers; Operating Cash Flow.  Neither the number of
Equivalent Subscribers as of the Previous Month End nor the estimated number of
Equivalent Subscribers as of the Closing Date shall be less than 129,482 and the
Operating Cash Flow of the Systems as of the Previous Month End shall not be
less than $50,000,000.

 

9.9           Financing.  The Buyer shall have received (or shall have the right
to receive) proceeds of debt financing of at least $350,000,000 (less the
amount, if any, of any reduction in the Purchase Price pursuant to
Section 3.3(c)), on terms and conditions reasonably satisfactory to the Buyer
(the Buyer agreeing that terms and conditions not materially less favorable to
the Buyer than those set forth in the Debt Commitment Letter shall be deemed
reasonably satisfactory to the Buyer).

 

9.10         Confirmation Order.  The Confirmation Order shall conform to the
requirements of Section 7.11(b) of this Agreement.  The Assumed Executory
Contracts shall have been assumed by the Cable Venture such that the Assumed
Executory Contracts will be in full force and effect from and after the Closing
with all cure costs paid by the Cable Venture and all non-debtor parties being
barred and enjoined from asserting against the Buyer, among other things,
defaults, breaches or Claims of pecuniary losses existing as of the Closing or
by reason of the Closing.

 

9.11         Payment Motion.  An Order granting that certain Motion of Debtor
for an Order Pursuant to Bankruptcy Code §105 Authorizing Payment of Agreed
Pre-Petition Claims of Non-Inside Creditors, dated January 11, 2005, shall have
been entered on the docket of the Bankruptcy Court and shall have become a Final
Order.  The Cable Venture shall have made full, final and indefeasible payment
of all claims contemplated to be paid pursuant to the terms of such motion.

 

9.12         Extension of Rebuild Deadline.  The Puerto Rico Board shall have
extended the deadline for Completion of the Rebuild of the San Juan System to a
date not earlier than the Rebuild Extension Date.

 

9.13         Franchise Extensions.  The Puerto Rico Board shall have granted the
Franchise Extensions with no changes to the terms of the Franchises except as
contemplated by Section 7.4(f).

 

81

--------------------------------------------------------------------------------


 

10.          CONDITIONS PRECEDENT TO COMPANIES’ AND SELLERS’ OBLIGATIONS

 

The obligations of the Companies and the Sellers to consummate the Transactions
are subject to the satisfaction or waiver, at or prior to the Closing Date, of
the following conditions:

 

10.1         Representations and Warranties of Buyer.  The representations and
warranties of the Buyer set forth in this Agreement that are qualified as to
materiality shall be true and correct, and those that are not so qualified shall
be true and correct in all material respects, on and as of the date hereof and
as of the Closing Date as if made on and as of each such date or, if made only
as of a specific date, as of such date.

 

10.2         Covenants.  The Buyer shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by them prior to or at the Closing.

 

10.3         Material Consents.  The Material Consents from the FCC and the
Puerto Rico Board and the consent set forth on Schedule 5.2(c) shall have been
obtained without any material condition adverse to the Sellers, except as the
parties may otherwise agree.

 

10.4         Delivery of Certificates and Documents.  The Buyer shall have
delivered or caused to be delivered to the Cable Venture (or to such other
Person as applicable) the following:

 


(A)           A CERTIFICATE OF AN OFFICER OF THE BUYER AS TO (I) THE
ORGANIZATIONAL DOCUMENTS OF THE BUYER, (II) ALL ACTIONS TAKEN BY AND ON BEHALF
OF THE BUYER TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE RELATED AGREEMENTS AND (III) THE INCUMBENCY OF OFFICERS
SIGNING THIS AGREEMENT AND ANY RELATED AGREEMENT ON BEHALF OF THE BUYER;


 


(B)           A CERTIFICATE OF AN OFFICER OF EACH BUYER CERTIFYING THAT THE
CONDITIONS SET FORTH IN SECTIONS 10.1 AND 10.2 HAVE BEEN MET;


 


(C)           THE PAYMENTS PURSUANT TO SECTION 3.2(C)(I) AND PURSUANT TO
SECTION 3.2(C)(II); AND


 


(D)           THE INVESTOR GUARANTY.


 

10.5         Escrow Agreement.  The Escrow Agreement shall have been executed by
the Escrow Agent and the Buyer.

 

11.          SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION

 

11.1         Survival of Representations, Warranties and Covenants.  The
representations, warranties and certifications of the parties contained in this
Agreement or in any certificate delivered pursuant to Sections 9.4(a) or
10.3(b) and any claim with respect to any failure to perform any covenant shall
survive the Closing for a period ending on December 31, 2006.  No

 

82

--------------------------------------------------------------------------------


 

claim for indemnification for breach of a representation or warranty or any
covenant, agreement or obligation may be asserted after the expiration of the
applicable survival period for such representation, warranty or covenant;
provided, that the written assertion of any claim by a party against another
party hereunder with respect to the breach or alleged breach of any
representation, warranty or any covenant, agreement or obligation or of a series
of facts which would support such breach, which claim shall include specific
assertions as to the underlying facts supporting the claim as opposed to general
assertions of a breach, shall extend the applicable survival period through the
date such claim is conclusively resolved.  None of the foregoing shall be deemed
to affect the obligations of the parties to perform their respective obligations
under Sections 7.1, 7.5, 7.6, 7.7, 7.8, 7.13, 7.16 and 7.17 that are required to
be performed after the Closing Date.

 

11.2         Indemnification.

 


(A)           INDEMNIFICATION BY THE BUYER.  SUBJECT TO THE LIMITATIONS IN THIS
SECTION 11, THE BUYER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE
COMPANIES (AND AFTER THE CLOSING, THE SELLERS) FROM AND AGAINST ANY AND ALL
LOSS, LIABILITY, DAMAGE OR EXPENSE, BUT EXCLUDING ANY CONSEQUENTIAL OR EXEMPLARY
DAMAGES, (COLLECTIVELY, “LOSSES”) TO THE EXTENT SUCH LOSSES ARE BASED UPON,
ARISE OUT OF OR ARE RELATED TO:


 

(I)            A BREACH OF ANY REPRESENTATION OR WARRANTY OF THE BUYER CONTAINED
IN THIS AGREEMENT;

 

(II)           ANY FAILURE OF THE BUYER TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS, AGREEMENTS OR OBLIGATIONS OF THE BUYER SET FORTH IN THIS AGREEMENT OR
IN ANY RELATED AGREEMENT; OR

 

(III)          ANY LIABILITY TO ANY BROKER OR FINDER RETAINED OR ALLEGED TO HAVE
BEEN RETAINED BY THE BUYER IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS.

 


(B)           INDEMNIFICATION BY THE SELLERS.  SUBJECT TO THE LIMITATIONS IN
THIS SECTION 11, THE SELLERS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY, DEFEND
AND HOLD HARMLESS THE BUYER GROUP FROM AND AGAINST ANY AND ALL LOSSES TO THE
EXTENT SUCH LOSSES ARE BASED UPON, ARISE OUT OF OR ARE RELATED TO:


 

(I)            A BREACH OF ANY REPRESENTATION OR WARRANTY (AFTER GIVING EFFECT
TO ANY MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATION) OF THE SELLERS OR
THE COMPANIES CONTAINED IN THIS AGREEMENT; PROVIDED THAT, FOR PURPOSES OF THIS
SECTION 11.2(B), IF THERE IS A BREACH OF ANY REPRESENTATION OR WARRANTY (AFTER
GIVING EFFECT TO ANY MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATION) THEN
THE DETERMINATION OF THE LOSSES UPON SUCH BREACH OF ANY REPRESENTATION OR
WARRANTY SHALL BE MADE WITHOUT REGARD TO ANY MATERIALITY OR MATERIAL ADVERSE
EFFECT QUALIFICATION CONTAINED THEREIN; AND PROVIDED FURTHER THAT, FOR PURPOSES
OF THE FOREGOING PROVISO ONLY, ANY MATERIAL ADVERSE EFFECT QUALIFICATION
CONTAINED IN ANY REPRESENTATION OR WARRANTY IN SECTION 4.8(B),
SECTION 4.8(C) AND SECTION 4.17(E) ONLY SHALL NOT BE GIVEN EFFECT, BUT INSTEAD
SUCH REPRESENTATION OR WARRANTY SHALL INSTEAD BE INTERPRETED AS THOUGH IT
CONTAINED A MATERIALITY QUALIFICATION;

 

83

--------------------------------------------------------------------------------


 

(II)           ANY FAILURE OF THE SELLERS OR THE COMPANIES TO PERFORM OR COMPLY
WITH ANY OF THE COVENANTS, AGREEMENTS OR OBLIGATIONS OF THE SELLERS OR THE
COMPANIES CONTAINED IN THIS AGREEMENT OR IN ANY RELATED AGREEMENT (OTHER THAN
SECTION 7.15(B), WHICH IS COVERED BY CLAUSE (VI) BELOW);

 

(III)          ANY EXCLUDED LIABILITIES;

 

(IV)          ANY LIABILITY TO ANY BROKER OR FINDER RETAINED OR ALLEGED TO HAVE
BEEN RETAINED BY THE COMPANIES (EXCEPT AS REFLECTED AS A CLOSING DATE CURRENT
LIABILITY IN THE FINAL DETERMINATION OF CLOSING DATE WORKING CAPITAL) OR EITHER
OF THE SELLERS IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS;

 

(V)           ANY INDEMNIFIED TAX LIABILITY; OR

 

(VI)          THE FAILURE TO OBTAIN A FAVORABLE DETERMINATION LETTER FROM THE
PUERTO RICO TREASURY FOR LA UNION INSULAR DE TRABAJADORES INDUSTRIALES Y
CONSTRUCCIONES ELECTRICAS INC. 401(K) PLAN OR TO SUCCESSFULLY COMPLETE PRIOR TO
THE CLOSING DATE ANY OF THE OTHER ACTIONS SET FORTH IN SECTION 7.15(B).

 

11.3         Assertion of Claims; Notice of and Right to Defend Third Party
Claims.

 


(A)           IF ANY THIRD PARTY NOTIFIES ANY PARTY (THE “INDEMNITEE”) WITH
RESPECT TO ANY MATTER (A “THIRD-PARTY CLAIM”) THAT MAY GIVE RISE TO A CLAIM FOR
INDEMNIFICATION AGAINST ANY OTHER PARTY (THE “INDEMNITOR”) UNDER SECTION 11.2,
THEN THE INDEMNITEE SHALL PROMPTLY NOTIFY THE INDEMNITOR THEREOF IN WRITING;
PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNITEE IN NOTIFYING THE
INDEMNITOR SHALL RELIEVE THE INDEMNITOR FROM ANY OBLIGATION HEREUNDER UNLESS
(AND THEN SOLELY TO THE EXTENT) THE INDEMNITOR IS THEREBY PREJUDICED.


 


(B)           ANY INDEMNITOR WILL HAVE THE RIGHT TO DEFEND THE INDEMNITEE
AGAINST THE THIRD-PARTY CLAIM WITH COUNSEL OF HIS, HER, OR ITS CHOICE REASONABLY
SATISFACTORY TO THE INDEMNITEE SO LONG AS (I) THE INDEMNITOR ASSUMES SUCH
DEFENSE ON A TIMELY BASIS, (II) THE INDEMNITOR PROVIDES THE INDEMNITEE WITH
EVIDENCE REASONABLY ACCEPTABLE TO THE INDEMNITEE THAT THE INDEMNITOR WILL HAVE
THE FINANCIAL RESOURCES TO DEFEND AGAINST THE THIRD-PARTY CLAIM AND FULFILL ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, (III) THE THIRD-PARTY CLAIM INVOLVES
MONEY DAMAGES ONLY AND DOES NOT SEEK AN INJUNCTION, AND (IV) THE INDEMNITOR
CONDUCTS THE DEFENSE OF THE THIRD-PARTY CLAIM ACTIVELY AND DILIGENTLY.


 


(C)           SO LONG AS THE INDEMNITOR IS CONDUCTING THE DEFENSE OF THE
THIRD-PARTY CLAIM IN ACCORDANCE WITH SECTION 11.3(B) ABOVE, (I) THE INDEMNITEE
MAY RETAIN SEPARATE CO-COUNSEL AT HIS, HER, OR ITS SOLE COST AND EXPENSE AND
PARTICIPATE IN THE DEFENSE OF THE THIRD-PARTY CLAIM, PROVIDED THAT IF THE
DEFENDANTS IN ANY THIRD PARTY CLAIM INCLUDE BOTH THE INDEMNITOR AND THE
INDEMNITEE, AND THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE
LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM, INCONSISTENT WITH OR IN
ADDITION TO THOSE DEFENSES AVAILABLE TO THE INDEMNITOR, OR IF THERE IS A
CONFLICT OF INTEREST THAT WOULD PREVENT COUNSEL FOR THE INDEMNITOR FROM ALSO
REPRESENTING THE INDEMNITEE, THEN THE INDEMNITEE SHALL HAVE THE RIGHT TO ENGAGE
A SINGLE SEPARATE COUNSEL AT THE COST AND EXPENSE OF THE INDEMNITOR, (II) THE
INDEMNITEE WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT ON OR ENTER INTO ANY
SETTLEMENT WITH RESPECT TO THE THIRD-PARTY CLAIM WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNITOR (NOT TO BE UNREASONABLY

 

84

--------------------------------------------------------------------------------


 


WITHHELD), AND (III) THE INDEMNITOR WILL NOT CONSENT TO THE ENTRY OF ANY
JUDGMENT ON OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD-PARTY CLAIM
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE (NOT TO BE UNREASONABLY
WITHHELD) UNLESS SUCH SETTLEMENT INVOLVES ONLY THE PAYMENT OF MONEY DAMAGES BY
THE INDEMNITOR AND DOES NOT IMPOSE AN INJUNCTION OR OTHER EQUITABLE RELIEF UPON
THE INDEMNITEE.  IF THE INDEMNITOR DOES NOT TIMELY ASSUME AND CONDUCT THE
DEFENSE OF THE THIRD-PARTY CLAIM, OR AT ANY TIME CEASES TO DO SO, THEN THE
INDEMNITEE MAY THEREAFTER ASSUME THE DEFENSE OF THE THIRD-PARTY CLAIM WITH A
SINGLE COUNSEL OF HIS, HER OR ITS CHOICE AT THE COST AND EXPENSE OF THE
INDEMNITOR.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING
PROVISIONS OF THIS SECTION 11.3, WITH RESPECT TO A THIRD PARTY CLAIM IN RESPECT
OF TAXES, INCLUDING ANY AUDIT OR EXAMINATION BY A TAXING AUTHORITY, THE SELLERS,
ON THE ONE HAND, AND THE BUYER, ON THE OTHER HAND, SHALL NOT, UNLESS WITH THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY: (I) AGREE OR CONSENT TO, APPROVE,
PERMIT OR OTHERWISE ACQUIESCE IN THE EXTENSION OF ANY STATUTE OF LIMITATIONS
APPLICABLE TO THE ASSESSMENT OF ANY DEFICIENCY WITH RESPECT TO ANY TAX PAID,
PAYABLE OR ALLEGED TO BE PAYABLE BY THE COMPANIES OR THE BUYER THAT RELATES TO
ANY PERIOD PRIOR TO THE CLOSING; AND (II) AGREE TO ADJUST AN ITEM OF ANY OF THE
COMPANIES FOR ANY TAX PERIOD (OR PORTION THEREOF) ENDING ON THE CLOSING DATE OR
ANY PRE-CLOSING TAX STRADDLE PERIOD TO THE EXTENT SUCH ADJUSTMENT WOULD REQUIRE
AN ADJUSTMENT TO AN ITEM OF ANY OF THE COMPANIES OR THE BUYER THAT COULD
REASONABLY BE EXPECTED TO RESULT IN AN INCREASE IN THE TAX LIABILITY OF THE
OTHER PARTY OR ITS AFFILIATES FOR SUCH TAX PERIOD OR ANY TAX PERIOD BEGINNING ON
OR FOLLOWING THE CLOSING DATE.


 


(E)           ANY CLAIM BY AN INDEMNITEE ON ACCOUNT OF A LOSS THAT DOES NOT
RESULT FROM A THIRD-PARTY CLAIM WILL BE ASSERTED BY GIVING THE INDEMNITOR
REASONABLY PROMPT WRITTEN NOTICE THEREOF, DESCRIBING SUCH CLAIM WITH REASONABLE
PARTICULARITY AND CONTAINING A REFERENCE TO THE PROVISION(S) OF THIS AGREEMENT
UNDER WHICH SUCH CLAIM HAS ARISEN; PROVIDED, THAT THE FAILURE OF AN INDEMNITEE
TO SO NOTIFY PROMPTLY ANY INDEMNITOR SHALL NOT RELIEVE SUCH INDEMNITOR FROM ANY
LIABILITY WHICH IT MAY HAVE TO THE INDEMNITEE IN CONNECTION THEREWITH, UNLESS
(AND THEN SOLELY TO THE EXTENT) SUCH INDEMNITOR ACTUALLY HAS BEEN PREJUDICED BY
SUCH FAILURE TO GIVE NOTICE.  THE INDEMNITOR WILL HAVE A PERIOD OF 60 DAYS
FOLLOWING ITS RECEIPT OF SUCH NOTICE WITHIN WHICH TO RESPOND IN WRITING TO SUCH
CLAIM.  IF THE INDEMNITOR DOES NOT SO RESPOND WITHIN SUCH 60 DAY PERIOD, THE
INDEMNITOR WILL BE DEEMED TO HAVE REJECTED SUCH CLAIM, IN WHICH EVENT THE
INDEMNITEE WILL BE FREE TO PURSUE SUCH REMEDIES AS MAY BE AVAILABLE TO THE
INDEMNITEE ON THE TERMS AND SUBJECT TO THE PROVISIONS OF THIS AGREEMENT.


 


(F)            WHERE THE INDEMNIFICATION IS PROVIDED FROM THE INDEMNITY ESCROW
ACCOUNT, ALL RIGHTS OF THE INDEMNITOR SHALL BE EXERCISED BY THE SELLERS.


 


(G)           A CLAIM FOR INDEMNIFICATION FOR ANY INDEMNIFIED TAX LIABILITY
AGAINST THE DEFERRED PURCHASE PRICE MAY BE ASSERTED BY THE BUYER ONLY IF A
TAXING AUTHORITY HAS ASSERTED A CLAIM FOR TAX, OR IF THE BUYER HAS REASONABLY
DETERMINED IN GOOD FAITH THAT THERE IS A SIGNIFICANT RISK OF A MATERIAL TAX
LIABILITY.  A CLAIM FOR INDEMNIFICATION SHALL BE PAYABLE TO THE BUYER ONLY UPON
(I) FINAL DETERMINATION BY A TAXING AUTHORITY, (II) AGREEMENT BETWEEN THE BUYER
AND THE SELLERS OR (III) THE DETERMINATION BY THE INDEPENDENT ACCOUNTANT WITH
RESPECT TO A TAX RETURN IN QUESTION AS DESCRIBED IN SECTION 7.5(A) AND THE
FILING BY THE BUYER OF THE AMENDED TAX RETURN AS DESCRIBED THEREIN.  ANY CLAIM
FOR INDEMNIFIED TAX LIABILITY ASSERTED BY THE BUYER MAY INCLUDE DEFICIENCIES IN
PREVIOUSLY ASSERTED CLAIMS.  ALL TAX CLAIMS SHALL BE DEEMED FINALLY DETERMINED
BY

 

85

--------------------------------------------------------------------------------


 


A TAXING AUTHORITY UPON FINAL ASSESSMENT (NO LONGER SUBJECT TO REVIEW OR
APPEAL), CLOSING AGREEMENT OR SIMILAR DOCUMENT WITH THE TAXING AUTHORITY.  IF
THE SELLERS DISPUTE THAT THERE IS A SIGNIFICANT RISK OF MATERIAL TAX LIABILITY,
THE PARTIES SHALL REFER THE DISPUTE IN QUESTION TO THE INDEPENDENT ACCOUNTANTS
WHO SHALL, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.4(B)(II),
DETERMINE WHETHER OR NOT THE BUYER’S CLAIM CORRESPONDS TO A SIGNIFICANT RISK OF
A MATERIAL TAX LIABILITY AS REQUIRED HEREIN.  IN THE EVENT THAT THE INDEPENDENT
ACCOUNTANTS DETERMINE THAT THE BUYER’S CLAIM DOES NOT CORRESPOND TO A
SIGNIFICANT RISK OF A MATERIAL TAX LIABILITY, THEN THE CLAIM SHALL BE TREATED
UNDER THIS AGREEMENT AS IF IT HAD NOT BEEN MADE BY THE BUYER, ALTHOUGH, FOR THE
AVOIDANCE OF DOUBT, IF THE CLAIM IS LATER ASSERTED BY A TAXING AUTHORITY THEN
THIS TREATMENT SHALL CEASE TO APPLY.  ANY CLAIM FOR INDEMNIFIED TAX LIABILITY
ASSERTED BY THE BUYER WITH WHICH THE SELLERS AGREE OR AS DETERMINED BY THE
INDEPENDENT ACCOUNTANTS SHALL PERMIT THE BUYER TO HOLDBACK FROM THE DEFERRED
PURCHASE PRICE THE AMOUNT ASSOCIATED WITH SUCH CLAIM BUT SHALL NOT BE PAYABLE TO
THE BUYER UNTIL (I) THE FINAL DETERMINATION BY A TAXING AUTHORITY,
(II) AGREEMENT BETWEEN THE BUYER AND THE SELLERS, OR (III) DETERMINATION BY THE
INDEPENDENT ACCOUNTANT WITH RESPECT TO A TAX RETURN IN QUESTION AS DESCRIBED IN
SECTION 7.5(A).


 

11.4         Limitations on Liability.

 


(A)           BASKET.  NO PARTY SHALL BE REQUIRED TO INDEMNIFY ANY OTHER PARTY
PURSUANT TO SECTION 11.2(A)(I) OR SECTION 11.2(B)(I) WITH RESPECT TO LOSSES
ARISING FROM A BREACH OF ANY REPRESENTATION OR WARRANTY, UNLESS THE AGGREGATE
AMOUNT OF ALL SUCH LOSSES IN RESPECT OF SUCH PARTY’S BREACHES OF REPRESENTATIONS
AND WARRANTIES EXCEEDS AN AMOUNT EQUAL TO $2,600,000) (THE “BASKET”), IN WHICH
EVENT THE INDEMNIFYING PARTY SHALL BE LIABLE FOR THE LOSSES ABOVE THE BASKET;
PROVIDED THAT, TO THE EXTENT THAT ANY CLAIM FOR INDEMNIFICATION BY THE SELLERS
PURSUANT TO SECTION 11.2(A)(III) (BROKER’S FEES) OR BY THE BUYER PURSUANT TO
SECTION 11.2(B)(III) (EXCLUDED LIABILITIES), SECTION 11.2(B)(IV) (BROKERS’
FEES), SECTION 11.2(B)(V) (INDEMNIFIED TAX LIABILITIES) OR
SECTION 11.2(B)(VI) (SECTION 7.15(B) COVENANTS) MAY ALSO BE CONSTRUED AS A CLAIM
UNDER SECTION 11.2(A)(I) OR SECTION 11.2(B)(I), AS APPLICABLE, THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT SUCH CLAIM SHALL BE DEEMED FOR ALL PURPOSES TO
BE A CLAIM PURSUANT TO SECTION 11.2(A)(III), SECTION 11.2(B)(III),
SECTION 11.2(B)(IV), SECTION 11.2(B)(V) OR SECTION 11.2(B)(VI), AS APPLICABLE,
AND THE BASKET SHALL NOT APPLY THERETO AND PROVIDED, FURTHER, THAT THE BASKET
SHALL NOT APPLY TO A BREACH OF THE REPRESENTATION IN SECTION 4.12(G).  NO PARTY
SHALL BE ENTITLED TO INDEMNITY TO THE EXTENT THE LOSS HAS BEEN REFLECTED IN THE
COMPUTATION OF THE CLOSING DATE WORKING CAPITAL OR THE OTHER ADJUSTMENTS TO THE
PURCHASE PRICE.


 


(B)           CAP.  THE LIABILITY OF THE SELLERS FOR BREACHES OF ANY
REPRESENTATIONS AND WARRANTIES AND COVENANTS, AGREEMENTS AND OBLIGATIONS UNDER
THIS AGREEMENT OR ANY OTHER INDEMNIFIABLE CLAIM UNDER THIS AGREEMENT SHALL BE
LIMITED TO LOSSES NOT EXCEEDING THE AGGREGATE AMOUNT IN THE INDEMNITY ESCROW
ACCOUNT (ORIGINALLY $25,000,000 AND REDUCED AS PROVIDED IN THE ESCROW AGREEMENT)
AND, IN THE CASE OF INDEMNIFIED TAX LIABILITIES, SET OFF AGAINST THE DEFERRED
PURCHASE PRICE AND SHALL BE SATISFIED SOLELY FROM THE FUNDS HELD IN THE
INDEMNITY ESCROW ACCOUNT (OR SUCH SET-OFF), AND THE BUYER SHALL HAVE NO OTHER
RECOURSE AGAINST ML MEDIA OR CENTURY OR ANY OF THEIR RESPECTIVE PARTNERS,
OFFICERS, DIRECTORS OR SHAREHOLDERS WITH RESPECT TO SUCH INDEMNITY OBLIGATIONS
OR OTHERWISE ARISING UNDER THIS AGREEMENT, EXCEPT AS PROVIDED IN
SECTION 11.6(B); PROVIDED THAT THE SELLERS ACKNOWLEDGE AND AGREE THAT THE
LIMITATION ON LIABILITY SET FORTH IN THIS SECTION 11.4(B) SHALL NOT APPLY WITH
RESPECT TO CLAIMS OF THE BUYER PURSUANT TO SECTION 11.2(B)(III).

 

86

--------------------------------------------------------------------------------


 


(C)           TO THE EXTENT THAT THE INDEMNIFIED PARTY RECOGNIZES TAX BENEFITS
(AS DEFINED BELOW) WITH RESPECT TO ANY TAXABLE YEAR AS A RESULT OF ANY CLAIM,
THE INDEMNIFIED PARTY SHALL PAY THE AMOUNT OF SUCH TAX BENEFITS (BUT NOT IN
EXCESS OF THE INDEMNIFICATION PAYMENT OR PAYMENTS ACTUALLY RECEIVED FROM THE
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM) TO THE INDEMNIFYING PARTY AS SUCH
TAX BENEFITS ARE ACTUALLY RECOGNIZED BY THE INDEMNIFIED PARTY.  FOR THIS
PURPOSE, AN INDEMNIFIED PARTY SHALL BE DEEMED TO RECOGNIZE A TAX BENEFIT (“TAX
BENEFIT”) WITH RESPECT TO A TAXABLE YEAR IF, AND TO THE EXTENT THAT, THE
INDEMNIFIED PARTY’S LIABILITY FOR TAXES FOR SUCH TAXABLE YEAR, CALCULATED BY
EXCLUDING ANY TAX ITEMS ATTRIBUTABLE TO THE CLAIM, EXCEEDS THE INDEMNIFIED
PARTY’S ACTUAL LIABILITY FOR TAXES FOR SUCH TAXABLE YEAR, CALCULATED BY TAKING
INTO ACCOUNT ANY TAX ITEMS ATTRIBUTABLE TO THE CLAIM (TO THE EXTENT PERMITTED BY
RELEVANT TAX LAW AND TREATING SUCH TAX ITEMS AS THE LAST ITEMS CLAIMED FOR ANY
TAXABLE YEAR).


 


(D)           NONE OF THE CABLE VENTURE, CABLE CORP., ML MEDIA OR CENTURY SHALL
HAVE ANY LIABILITY TO THE BUYER UNDER THIS AGREEMENT OR OTHERWISE IF THE
BANKRUPTCY COURT DOES NOT ENTER THE CONFIRMATION ORDER, EXCEPT FOR (I) THE
OBLIGATION TO PAY THE EXPENSE REIMBURSEMENT AND/OR THE BREAK-UP FEE, AS SET
FORTH IN SECTION 7.11(C)(IV) AND (II) AS APPLICABLE, THE OBLIGATIONS OF THE
CABLE VENTURE TO REIMBURSE THE BUYER’S EXPENSES UNDER (AND SUBJECT TO THE
CONDITIONS CONTAINED IN) THE EXPENSE REIMBURSEMENT AGREEMENT.


 


(E)           ANY PAYMENT PURSUANT TO THIS SECTION 11 SHALL BE TREATED AS AN
ADJUSTMENT TO THE PURCHASE PRICE.


 

11.5         Indemnified Tax Liabilities.  Any liability of the Sellers pursuant
to Section 11.2(b)(v) of this Agreement shall first be satisfied by an offset
against the Deferred Purchase Price and then from the Indemnity Escrow Account.

 

11.6         Exclusive Remedy.  After the Closing, the parties agree that the
indemnification provisions of this Section 11 and the amount in the Indemnity
Escrow Account and the Buyer’s offset right against the Deferred Purchase Price
(which amounts do not limit claims of the Buyer pursuant to
Section 11.2(b)(iii)) shall constitute the parties’ sole and exclusive remedies
in respect of any breach or breaches of any representation, warranty, covenant,
agreement or obligation set forth in this Agreement; provided, that (a) this
Section 11.6 shall not be deemed a waiver by any party of any right to specific
performance or injunctive relief (including, without limitation, the right of
the Buyer to seek injunctive relief pursuant to the terms of Section 7.16) and
(b) nothing in this Agreement shall prohibit or limit any remedy available at
law or in equity for any fraud committed or made by any party in connection with
the Transactions.

 

11.7         No Third Party Beneficiaries.  Neither this Section 11 nor any
other provision of this Agreement is intended to confer any third party
beneficiary rights, including but not limited to any extension of any statute of
limitations pertaining to suits, actions or proceedings brought by third
parties.

 

12.          TERMINATION

 

12.1         Termination.  This Agreement may be terminated prior to the Closing
only in accordance with the following:

 


(A)           AT ANY TIME BY AGREEMENT OF THE SELLERS AND THE BUYER;

 

87

--------------------------------------------------------------------------------


 


(B)           BY EITHER OF THE SELLERS OR THE BUYER IF THE CLOSING HEREUNDER HAS
NOT TAKEN PLACE ON OR BEFORE THE TERMINATION DATE OTHER THAN BY REASON OF A
MATERIAL BREACH OR DEFAULT OF ANY OF THE COVENANTS OR AGREEMENTS CONTAINED IN
THIS AGREEMENT (I) BY EITHER OF THE SELLERS OR EITHER OF THE COMPANIES, IF A
SELLER IS SEEKING TO TERMINATE OR (II) BY THE BUYER IF THE BUYER IS SEEKING TO
TERMINATE;


 


(C)           BY EITHER OF THE SELLERS, AT ANY TIME, IF THE BUYER IS IN MATERIAL
BREACH OR MATERIAL DEFAULT OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS UNDER
THIS AGREEMENT, OR IF ANY OF ITS REPRESENTATIONS OR WARRANTIES ARE NOT TRUE IN
ALL MATERIAL RESPECTS, AND THE BUYER DOES NOT CURE SUCH BREACH OR DEFAULT WITHIN
THIRTY (30) DAYS FOLLOWING ITS RECEIPT OF NOTICE OF SUCH MATERIAL BREACH OR
DEFAULT FROM THE CABLE VENTURE, PROVIDED THAT NEITHER THE SELLERS NOR THE
COMPANIES ARE ALSO IN MATERIAL BREACH OR MATERIAL DEFAULT OF ANY OF THEIR
COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES HEREUNDER;


 


(D)           BY THE BUYER, AT ANY TIME, IF THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANIES AND THE SELLERS ARE NOT TRUE AND CORRECT IN ALL RESPECTS AT AND
AS OF SUCH TIME AND THE SELLERS OR THE COMPANIES, AS APPLICABLE, DO NOT CURE
SUCH FAILURE TO BE TRUE AND CORRECT WITHIN THIRTY (30) DAYS FOLLOWING ITS OR
THEIR RECEIPT OF NOTICE OF SUCH FAILURE, PROVIDED THAT THE BUYER IS NOT THEN IN
MATERIAL DEFAULT OF ANY OF ITS COVENANTS, AGREEMENTS, REPRESENTATIONS OR
WARRANTIES HEREUNDER; PROVIDED THAT FOR PURPOSES OF THIS SECTION 12.1(D), SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TRUE AND CORRECT IN ALL RESPECTS
TO THE EXTENT THAT, AFTER REMOVING CONCEPTS OF MATERIAL ADVERSE EFFECT OR
MATERIALITY FROM ALL SUCH INDIVIDUAL REPRESENTATIONS AND WARRANTIES, THE
AGGREGATE EFFECT OF ANY INACCURACIES IN ALL SUCH REPRESENTATIONS AND WARRANTIES
AS OF THE APPLICABLE TIMES DOES NOT AND WOULD NOT REASONABLY BE EXPECTED TO BE
MATERIAL TO THE COMPANIES TAKEN AS A WHOLE); BUT PROVIDED, FURTHER, THAT THE
FOREGOING PROVISO SHALL NOT APPLY TO THE REPRESENTATIONS AND WARRANTIES RELATING
TO THE CAPITALIZATION OF THE COMPANIES SET FORTH IN SECTION 4.1;


 


(E)           BY THE BUYER, AT ANY TIME, IF THE SELLERS OR THE COMPANIES ARE IN
MATERIAL BREACH OR DEFAULT OF ANY OF THEIR RESPECTIVE COVENANTS, AGREEMENTS OR
OBLIGATIONS UNDER THIS AGREEMENT AND THE SELLERS OR THE COMPANIES, AS
APPLICABLE, DO NOT CURE SUCH BREACH OR DEFAULT WITHIN THIRTY (30) DAYS FOLLOWING
ITS OR THEIR RECEIPT OF NOTICE OF SUCH BREACH OR DEFAULT FROM THE BUYER,
PROVIDED THAT THE BUYER IS NOT THEN ALSO IN MATERIAL BREACH OR DEFAULT OF ANY OF
ITS COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES HEREUNDER;


 


(F)            BY THE BUYER ON ANY DAY ON OR AFTER 30 DAYS FROM THE DATE OF THIS
AGREEMENT IF AN ORDER HAS NOT BEEN ENTERED BY THE BANKRUPTCY COURT APPROVING THE
BREAK-UP FEE AND EXPENSE REIMBURSEMENT;


 


(G)           BY THE BUYER OR EITHER OF THE SELLERS IF THE CONFIRMATION ORDER
(WHICH SHALL CONTAIN ALL OF THE ITEMS SET FORTH IN SECTION 7.11(B)) IS NOT
ENTERED BY SEPTEMBER 9, 2005 (OR BY SEPTEMBER 30, 2005 IF THERE ARE OBJECTIONS
TO THE CONFIRMATION ORDER);


 


(H)           BY THE BUYER IF (I) THE CABLE VENTURE OR CENTURY NOTIFIES THE
BUYER OF ITS INTENTION TO EXERCISE ITS RIGHTS UNDER SECTION 7.11(C)(II) WITH
RESPECT TO AN ACQUISITION PROPOSAL AND (II) THE CABLE VENTURE OR CENTURY, AS
APPLICABLE, HAS NOT NOTIFIED THE BUYER WITHIN 20 DAYS OF

 

88

--------------------------------------------------------------------------------


 


THE DELIVERY OF SUCH NOTICE THAT IT HAS DETERMINED NOT TO PURSUE, AND HAS CEASED
ALL DISCUSSIONS AND NEGOTIATIONS CONCERNING, SUCH ACQUISITION PROPOSAL;


 


(I)            BY THE SELLERS OR THE BUYER, IF THE CABLE VENTURE AND CENTURY
OBTAIN AN ORDER OF THE BANKRUPTCY COURT APPROVING ANY ALTERNATE AGREEMENT;


 


(J)            BY THE BUYER IF (1) EITHER OF THE CONDITIONS SET FORTH IN
SECTION 9.8 WITH RESPECT TO THE MINIMUM NUMBER OF EQUIVALENT SUBSCRIBERS OR THE
MINIMUM OPERATING CASH FLOW IS NOT SATISFIED OR (2) THE SELLERS AND THE
COMPANIES HAVE NOT DELIVERED THE FINANCIAL STATEMENTS, MANAGEMENT’S DISCUSSION
AND ANALYSIS AND “COMFORT LETTER” REQUIRED TO BE DELIVERED TO THE BUYER PURSUANT
TO SECTIONS 7.17(B), 7.17(C), 7.17(D); AND 7.17(E) BY AUGUST 31, 2005 (IN THE
CASE OF THE AUDITED FINANCIALS) AND SEPTEMBER 15, 2005 (IN THE CASE OF THE
INTERIM FINANCIALS AND THE “COMFORT LETTER”) AND NOVEMBER 22, 2005 (IN THE CASE
OF THE SUPPLEMENTAL INTERIM FINANCIALS, IF REQUIRED BY SECTION 7.17(E)) OR
(3) ANY OF THE CONDITIONS SET FORTH IN SECTION 9.6 WITH RESPECT TO THE AUDITED
FINANCIALS OR THE DRAFT 2004 FINANCIALS IS NOT SATISFIED; PROVIDED THAT, FOR THE
AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT IF ANY OF THE CONDITIONS SET FORTH IN
SECTION 9.6 WITH RESPECT TO THE AUDITED FINANCIALS OR THE DRAFT 2004 FINANCIALS
IS NOT SATISFIED AND, AS A CONSEQUENCE THEREOF, THE BUYER IS UNABLE TO OBTAIN
DEBT FINANCING ON TERMS NO LESS FAVORABLE THAN THOSE SET FORTH IN THE COMMITMENT
LETTERS, BUYER’S TERMINATION OF THIS AGREEMENT SHALL BE DEEMED A TERMINATION FOR
FAILURE OF THE CLOSING CONDITIONS SET FORTH IN SECTION 9.6, NOT A TERMINATION
FOR FAILURE OF THE CLOSING CONDITION SET FORTH IN SECTION 9.9;


 


(K)           BY THE SELLERS, IF (I) A HURRICANE OR OTHER FORCE MAJEURE EVENT
OCCURS AFTER THE DATE OF THIS AGREEMENT, (II) THE ACTUAL EXPENSE TO THE
COMPANIES TO REPAIR THE DAMAGE TO THE SYSTEMS CAUSED BY SUCH HURRICANE OR OTHER
FORCE MAJEURE EVENT EXCEEDS $500,000 AND (III) THE BUYER AND/OR THE BUYER’S
LENDERS DO NOT CONSENT TO AN ADJUSTMENT TO OPERATING CASH FLOW IN THE FULL
AMOUNT OF SUCH EXPENSES;


 


(L)            BY THE SELLERS, IF (I) THE ADJUSTMENTS TO THE PURCHASE PRICE ON
THE CLOSING DATE SET FORTH IN SECTIONS 3.3(B)-(D) RESULT IN A REDUCTION OF THE
PURCHASE PRICE (AS CALCULATED PURSUANT TO SECTION 3.3(D)) IN EXCESS OF
$20,000,000 (THE “MAXIMUM PERMISSIBLE REDUCTION”) AND (II) THE BUYER HAS NOT
AGREED TO LIMIT THE REDUCTION OF THE PURCHASE PRICE TO THE MAXIMUM PERMISSIBLE
REDUCTION;


 


(M)          BY THE BUYER AS SET FORTH IN SECTION 7.14;


 


(N)           BY THE BUYER OR EITHER OF THE SELLERS AS SET FORTH IN SECTION 18;
OR


 


(O)           BY THE BUYER OR THE SELLERS, IF ANY GOVERNMENTAL AUTHORITY THAT
MUST GRANT A MATERIAL CONSENT HAS DENIED APPROVAL OF THE TRANSACTIONS AND SUCH
DENIAL HAS BECOME FINAL AND NONAPPEALABLE OR ANY GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION SHALL HAVE ENTERED A FINAL AND NONAPPEALABLE ORDER
PERMANENTLY ENJOINING OR OTHERWISE PROHIBITING THE CONSUMMATIONS OF THE
TRANSACTIONS.


 

12.2         Surviving Obligations.  In the event of termination of this
Agreement by either the Buyer, on the one hand, or either or both of the
Sellers, on the other hand, pursuant to this Section 12, (i) prompt written
notice thereof shall be given to the other parties, and this Agreement shall
terminate, without further action by any of the parties hereto, and (ii) all

 

89

--------------------------------------------------------------------------------


 

obligations of the parties hereunder shall terminate, except for the obligations
set forth in Sections 7.1, 7.11(c)(iv), 12.2, 13, 16 and 21, provided that
nothing contained in this Section 12.2 shall relieve any party from liability
for any willful and material breach of any representation, warranty or covenant
contained in this Agreement.  For avoidance of doubt and without limiting the
generality of the foregoing, if Sellers fail to deliver any financial statements
or otherwise fail to comply with their obligations under Section 7.17, or if for
any reason the condition set forth in Section 9.6 is not satisfied, the Buyer’s
sole remedy shall be to terminate this Agreement and to receive the Expense
Reimbursement, and if the failure was the result of the Sellers’ willful breach,
the Break-Up Fee, if payable pursuant to Section 7.11(c)(iv)(B).

 

13.          FEES AND EXPENSES

 

Except as expressly set forth in this Agreement and the Schedules (including
pursuant to Section 7.4, Section 7.11(c)(iv) and Section 12.2), each of (i) the
Buyer, (ii) each of the Sellers and (iii) each of the Companies, shall be
responsible for, and shall pay, its own fees and expenses incurred in connection
with the authorization, preparation, execution and performance of this
Agreement, including all fees and expenses of counsel, accountants, agents and
other representatives; provided, that (i) expenses of the Companies that remain
unpaid as of the Closing Date shall be included as a Closing Date Current
Liability in the calculation of the Closing Date Working Capital (and shall be
paid by the Buyer) and (ii) upon the Closing, the Buyer shall be responsible for
all expenses incurred by the Buyer in connection with the foregoing (but such
amount shall not be included in the calculation of Closing Date Working
Capital).

 

14.          ENTIRE AGREEMENT

 

The Buyer and the Sellers and the Companies agree that this Agreement, including
the Schedules and all Exhibits hereto, and any Related Agreement constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior understandings, agreements, writings and deliveries with
respect thereto.  None of the Sellers or the Companies has made, and the Buyer
has not relied upon, and the Sellers and the Companies hereby disclaim, any
express or implied representation, warranty, inducement, promise, understanding
or condition not set forth in any of this Agreement, the Schedules and the
Exhibits hereto and/or any Related Agreement.

 

15.          PARTIES OBLIGATED AND BENEFITED

 

Subject to the limitations set forth below, this Agreement will be binding upon
the parties and their respective assigns and successors in interest and will
inure solely to the benefit of the parties and their respective assigns and
successors in interest, and except as expressly provided in this Agreement, no
other Person will be entitled to any of the benefits conferred by this
Agreement.  Without the prior written consent of the other parties, no party
will assign any of its rights under this Agreement or delegate any of its duties
under this Agreement, except that the Buyer shall have the right to (a) assign
its rights and obligations under this Agreement to any Affiliate without the
prior consent of the Sellers, the Cable Venture or Cable Corp., so long as the
Buyer remains fully liable hereunder as if it was a party hereto and
(b) collaterally assign this

 

90

--------------------------------------------------------------------------------


 

Agreement to any sources of financing solely to secure the Buyer’s obligation in
connection with the Transactions.

 

16.          NOTICES

 

All notices, requests, consents, and other communications under this Agreement
shall be in writing and shall be delivered in person or mailed by first class
certified or registered mail, return receipt requested, postage prepaid, by
reputable overnight mail or courier or by telecopier, in either case, with
receipt confirmed, addressed as follows:

 

If to the Companies:

 

to each of ML Media and Century as provided below

 

 

 

With a copy (which shall not constitute notice) to:

 

Morgan Lewis & Bockius
101 Park Avenue
New York, New York 10178
Telephone:   (212) 309 6000
Telecopy:     (212) 309 6273
Attention:     Richard Toder, Esq.

 

 

 

If to ML Media:

 

ML Media Partners, L.P.
c/o RP Companies, Inc.
444 Madison Avenue, Suite 703
New York, New York 10022
Telephone:   (212) 980 7110
Telecopy:     (212) 980 8374
Attention:     Elizabeth McNey Yates

 

 

 

With a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Telephone:   (212) 969 3205
Telecopy:     (212) 969 2900
Attention:     Bertram A. Abrams, Esq.

 

 

 

If to Century, to:

 

Century Communications Corporation
c/o Adelphia Communications Corporation
5619 DTC Parkway – 8th Floor
Greenwood Village, Colorado 80111
Telephone:   (303) 268 6458
Telecopy:     (303) 268 6662
Attention:     General Counsel

 

 

 

With a copy (which shall not constitute notice) to

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Telephone:   (212) 728 8000
Telecopy:     (212) 728 8111
Attention:     Marc Abrams, Esq.

 

91

--------------------------------------------------------------------------------


 

 

 

           and

 

 

 

If to Buyer:

 

San Juan Cable, LLC
c/o MidOcean Partners, LP
320 Park Avenue, 17th Floor
New York, New York 10022
Telephone:   (212) 497-1400
Telecopy:     (212) 497-1375
Attention:     Tyler Zachem

 

 

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
Telephone:   (202) 879-5000
Telecopy:     (202) 879-5200

Attention:     George P. Stamas, Esq.

Mark D. Director, Esq.

 

or at such other address or addresses as may have been furnished in writing by
any party to the others in accordance with the provisions of this Section 16. 
Notices and other communications provided in accordance with this Section 16
shall be deemed delivered upon receipt.  The furnishing of any notice or
communication required hereunder may be waived in writing by the party entitled
to receive such notice.  Failure or delay in delivering copies of any notice to
persons designated above to receive copies shall in no way adversely affect the
effectiveness of such notice or communication.

 

17.          AMENDMENTS AND WAIVERS

 

Except as otherwise expressly set forth in this Agreement, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Sellers and the Buyer.  Any
amendment or waiver effected in accordance with this Section 17 shall be binding
upon all parties hereto.  No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

18.          SEVERABILITY

 

If any provision of this Agreement shall be determined by a court or other
tribunal of competent jurisdiction to be invalid, inoperative or unenforceable
because of the conflict of such provision with any constitution, statute, common
law principle, rule of public policy or for any other reason, such circumstance
shall have no effect or render any other provision or provisions contained
herein invalid, inoperative or unenforceable, but this Agreement shall be

 

92

--------------------------------------------------------------------------------


 

reformed and construed as if such invalid, inoperative or unenforceable
provision had never been contained herein and such provision reformed so that it
would be valid, operative and enforceable to the maximum extent permitted;
provided, that if as a result of any of the foregoing, the Cable Venture and
Cable Corp. cannot consummate the acquisition of the Acquired Interests in
accordance with the terms of this Agreement, either the Buyer or either of the
Sellers may terminate this Agreement, and it shall be of no further force and
effect, unless all parties agree in writing to the contrary.

 

19.          SECTION HEADINGS AND TERMS

 

The section headings in this Agreement are for convenience and reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

20.          COUNTERPARTS

 

This Agreement may be executed in two or more counterparts (including by
facsimile or electronic mail), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, and shall
become effective when counterparts that together contain the signatures of each
party hereto shall have been delivered to the Sellers and the Buyer.

 

21.          GOVERNING LAW; CONSENT TO JURISDICTION

 

All disputes arising out of or related to this Agreement, including, without
limitation, any dispute relating to the interpretation, meaning or effect of any
provision hereof, will be resolved in the Bankruptcy Court and the parties
hereto will each submit to the exclusive jurisdiction of the Bankruptcy Court
for the purposes of adjudicating any such dispute, to the extent the
jurisdiction of the Bankruptcy Court is applicable.  If the jurisdiction of the
Bankruptcy Court is not applicable, any legal action, suit or proceeding arising
out of or relating to this Agreement, each and every agreement and instrument
contemplated hereby or the transactions contemplated hereby and thereby shall be
instituted in the U.S. District Court for Southern District of New York.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York (i.e., without regard to any contrary result
required under applicable conflict of law rules).

 

22.          SPECIFIC PERFORMANCE

 

The parties hereto acknowledge that money damages may not be an adequate remedy
for violations of this Agreement and that any party may, in its sole discretion,
apply to a court of competent jurisdiction for specific performance or
injunctive or other relief as such court may deem just and proper in order to
enforce this Agreement or prevent any violation hereof by any of the parties
hereto and, to the extent permitted by applicable Legal Requirements, each party
hereof waives any objection to the imposition of such relief.  Any such specific
or equitable relief granted shall not be exclusive and an Indemnitee shall also
be entitled to seek indemnification to the extent permitted by Section 11.

 

93

--------------------------------------------------------------------------------


 

23.          FURTHER ASSURANCES

 

Each party hereto shall execute, acknowledge and deliver any further assurance,
documents and instruments reasonably requested by any other party hereto for the
purpose of giving effect to the Transactions or the intentions of the parties
with respect thereto.

 

24.          CONSTRUCTION

 

In the interpretation and construction of this Agreement, the parties
acknowledge that the terms hereof reflect extensive negotiations between the
parties and that this Agreement shall not be deemed, for the purpose of
construction and interpretation, drafted by any party hereto.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Interest Acquisition
Agreement to be executed by their duly authorized representatives on the day and
year first above written.

 

 

ML MEDIA PARTNERS, L.P.

 

 

 

By:

Media Management Partners,

 

 

 

  its general partner

 

 

 

 

 

 

By:

/s/ Elizabeth McNey Yates

 

 

Name: Elizabeth McNey Yates

 

Title: Authorized Signatory

 

 

 

CENTURY COMMUNICATIONS

 

CORPORATION

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

Name: Vanessa Wittman

 

Title: Executive Vice President

 

 

 

CENTURY-ML CABLE VENTURE

 

 

 

By:

ML Media Partners, L.P.

 

By:

Media Management Partners,

 

 

     its general partner

 

 

 

 

 

By:

/s/ Elizabeth McNey Yates

 

 

Name: Elizabeth McNey Yates

 

Title: Authorized Signatory

 

 

 

By:

Century Communications Corporation

 

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

Name: Vanessa Wittman

 

Title: Executive Vice President

 

95

--------------------------------------------------------------------------------


 

 

CENTURY ML CABLE CORP.

 

 

 

 

 

By:

/s/ Jeffrey Lawton

 

 

Name: Jeffrey Lawton

 

Title: Authorized Signatory

 

 

 

By:

/s/ Elizabeth McNey Yates

 

 

Name: Elizabeth McNey Yates

 

Title: Authorized Signatory

 

 

 

 

 

SAN JUAN CABLE, LLC

 

 

 

 

 

By:

/s/ Tyler Zachem

 

 

Name: Tyler Zachem

 

Title:   Secretary

 

96

--------------------------------------------------------------------------------